


Exhibit 10.1

 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

OFFICE LEASE

 

KILROY REALTY

 

KILROY SABRE SPRINGS

 

 

KILROY REALTY, L.P.,

 

a Delaware limited partnership,

 

as Landlord,

 

and

 

BRIDGEPOINT EDUCATION, INC.,

 

a Delaware corporation,

 

as Tenant.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

5

 

 

 

ARTICLE 2

LEASE TERM; OPTION TERM

7

 

 

 

ARTICLE 3

BASE RENT

12

 

 

 

ARTICLE 4

ADDITIONAL RENT

13

 

 

 

ARTICLE 5

USE OF PREMISES

24

 

 

 

ARTICLE 6

SERVICES AND UTILITIES

25

 

 

 

ARTICLE 7

REPAIRS

28

 

 

 

ARTICLE 8

ADDITIONS AND ALTERATIONS

29

 

 

 

ARTICLE 9

COVENANT AGAINST LIENS

31

 

 

 

ARTICLE 10

INSURANCE

32

 

 

 

ARTICLE 11

DAMAGE AND DESTRUCTION

36

 

 

 

ARTICLE 12

NONWAIVER

38

 

 

 

ARTICLE 13

CONDEMNATION

39

 

 

 

ARTICLE 14

ASSIGNMENT AND SUBLETTING

39

 

 

 

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

44

 

 

 

ARTICLE 16

HOLDING OVER

45

 

 

 

ARTICLE 17

ESTOPPEL CERTIFICATES

45

 

 

 

ARTICLE 18

SUBORDINATION

46

 

 

 

ARTICLE 19

DEFAULTS; REMEDIES

46

 

 

 

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

49

 

 

 

ARTICLE 21

LETTER OF CREDIT

50

 

 

 

ARTICLE 22

SUBSTITUTION OF OTHER PREMISES

52

 

 

 

ARTICLE 23

SIGNS

53

 

i

--------------------------------------------------------------------------------


 

ARTICLE 24

COMPLIANCE WITH LAW

55

 

 

 

ARTICLE 25

LATE CHARGES

56

 

 

 

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

56

 

 

 

ARTICLE 27

ENTRY BY LANDLORD

57

 

 

 

ARTICLE 28

TENANT PARKING

58

 

 

 

ARTICLE 29

MISCELLANEOUS PROVISIONS

59

 

ii

--------------------------------------------------------------------------------


 

INDEX

 

 

Page(s)

 

 

13480 Lease

7

13480 Premises

7

13500 Lease

7

13500 Premises

7

Abatement Event

13

Accountant

25

Actual Cost

28

Additional Notice

13

Additional Rent

14

Advocate Arbitrators

10

Alterations

30

Applicable Laws

56

Approved Assignee

8

Approved Bank

51

Arbitration Agreement

11

Award

12

Bank Prime Loan

57

Base Building

31

Base Rent

13

Base Year

14

BOMA

6

Briefs

11

Brokers

65

BS/BS Exception

29

Building

1, 5

Building Common Areas,

6

Building Common Areas

6

Building Hours

26

Building Structure

29

Building Systems

29

Building Top Sign Specifications

55

Business Hours

26

Cap

19

CC&Rs

26

Common Areas

6

Communication Equipment

69

Comparable Area

2

Contract Rate Schedule

9

Contract Rent

9

Control,

45

 

iii

--------------------------------------------------------------------------------


 

 

Page(s)

 

 

Controllable Expenses

19

Cost Pools

22

Damage Termination Date

38

Damage Termination Notice

38

Direct Expenses

14

Eligibility Period

13

Environmental Laws

67

Estimate

23

Estimate Statement

23

Estimated Excess

23

Excess

22

Exercise Conditions

8

Exercise Notice

9

Expense Year

14

First Rebuttals

11

Force Majeure

62

Hazardous Material(s)

67

Holidays

26

HVAC

26

Identification Requirements

67

Increases

18

Interest Rate

57

Kilroy Sabre Springs

1, 5

Landlord

1

Landlord Parties

33

Landlord Repair Notice

37

Landlord Response Date

10

Landlord Response Notice

9

Landlord’s Initial Statements

12

Landlord’s Option Rent Calculation

10

Landlord’s Rebuttal Statement

12

L-C Amount

51

L-C Expiration Date

51

L-C Transfer Cap

52

Lease

1

Lease Commencement Date

7

Lease Expiration Date

7

Lease Term

7

Lease Year

7

Lines

66

Mail

63

Market Rate Schedule

8

 

iv

--------------------------------------------------------------------------------


 

 

Page(s)

 

 

Memorandum

61

Neutral Appraiser

10

Neutral Arbitrator

10

New Services

19

Nondisturbance Agreement

47

Notices

63

Objectionable Name

55

Operating Expenses

14

Option Rent

8

Option Term

8

Original Improvements

35

Original Tenant

8

Other Improvements

69

Outside Agreement Date

10

Permitted Chemicals

68

Permitted Transferee

45

Permitted Use

3

Premises

5

Project

5

Project Common Areas

6

Project Common Areas,

6

Proposition 13

20

Reminder Notice

9

Renovations

66

Rent.

14

Replacement Premises

53

Review Period

24

Right Holders

8

Second Rebuttals

11

Statement

22

Subject Space

41

Summary

1

Tax Expenses

19

TCCs

5

Tenant

1

Tenant Election Notice

10

Tenant Parties

33

Tenant’s Building-Top Signage

55

Tenant’s Initial Statements

12

Tenant’s Option Rent Calculation

9

Tenant’s Rebuttal Statement

12

Tenant’s Security System

29

 

v

--------------------------------------------------------------------------------


 

 

Page(s)

 

 

Tenant’s Share

21

Transfer

44

Transfer Costs

43

Transfer Notice

41

Transfer Premium

43

Transferee

41

Transfers

41

Unusable Area

13

Utilities Costs

21

Work Letter Agreement

5

 

vi

--------------------------------------------------------------------------------

 

KILROY SABRE SPRINGS

 

OFFICE LEASE

 

This Office Lease (the “Lease”), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the “Summary”), below, is made by and
between KILROY REALTY, L.P., a Delaware limited partnership (“Landlord”), and
BRIDGEPOINT EDUCATION, INC., a Delaware corporation (“Tenant”).

 

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

 

DESCRIPTION

 

 

 

 

 

1.

Date:

 

 

May 7, 2009.

 

 

 

 

 

2.

Premises:

 

 

 

 

 

 

 

 

2.1

Building:

 

That certain six (6)-story office building (the “Building”) located at 13520
Evening Creek Drive North, San Diego, California 92128-8104, which is comprised
of approximately 140,915 rentable square feet.

 

 

 

 

 

 

2.2

Premises:

 

Approximately 18,242 rentable (15,864 usable) square feet of space located on
the fifth (5th) floor of the Building, commonly known as Suite 550, as further
identified in Exhibit A to the Lease.

 

 

 

 

 

 

2.3

Project:

 

The Building is part of an office project known as “Kilroy Sabre Springs,” as
further set forth in Section 1.1.2 of this Lease.

 

 

 

 

 

3.

Lease Term
(Article 2):

 

 

 

 

 

 

 

 

3.1

Length of Term:

 

Approximately seven (7) years and ten (10) months.

 

 

 

 

 

 

3.2

Lease Commencement Date:

 

May 7, 2009.

 

 

 

 

 

 

3.3

Lease Expiration Date:

 

February 28, 2017.

 

 

 

 

 

 

3.4

Option Term:

 

One (1) five (5)-year option to renew, as more particularly set forth in
Section 2.2 of this Lease.

 

--------------------------------------------------------------------------------


 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

4.

Base Rent (Article 3):

 

 

 

Period during
Lease Term*

 

Annualized Base
Rent*

 

Monthly
Installment
of Base Rent

 

Monthly
Rental Rate
per Rentable
Square Foot

 

May 7, 2009 —
May 31, 2010*

 

$

656,712.00

 

$

54,726.00

 

$

3.000

 

June 1, 2010 —
May 31, 2011

 

[***]

 

[***]

 

[***]

 

June 1, 2011 —
May 31, 2012

 

[***]

 

[***]

 

[***]

 

June 1, 2012 —
May 31, 2013

 

[***]

 

[***]

 

[***]

 

June 1, 2013 —
May 31, 2014

 

[***]

 

[***]

 

[***]

 

June 1, 2014 —
May 31, 2015

 

[***]

 

[***]

 

[***]

 

June 1, 2015 —
May 31, 2016

 

[***]

 

[***]

 

[***]

 

June 1, 2016 —
February 28, 2017

 

$

864,188.16

 

$

72,015.68

 

$

3.948

 

 

--------------------------------------------------------------------------------

 

*  Base Rent shall commence to accrue upon the Lease Commencement Date and shall
first (1st) be escalated upon (i) the first (1st) day of the twelfth (12th)
calendar month after the calendar month in which the Lease Commencement Date
occurs if the Lease Commencement Date occurs on the first (1st) day of any
calendar month, or (ii) the first (1st) day of the thirteenth (13th) calendar
month after the calendar month in which the Lease Commencement Date occurs if
the Lease Commencement Date occurs on other than the first (1st) day of any
calendar month.

 

 

5.

Base Year
(Article 4):

 

Calendar year 2009.

 

 

 

 

6.

Tenant’s Share
(Article 4):

 

Twelve and ninety-five one-hundredths percent (12.95%) of the Building.

 

 

 

 

7.

Permitted Use
(Article 5):

 

Tenant shall use the Premises solely for general office use and uses incidental
thereto, including, without limitation, support for online services (the
“Permitted Use”); provided, however, that notwithstanding

 

2

--------------------------------------------------------------------------------


 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

 

 

 

anything to the contrary set forth hereinabove, and as more particularly set
forth in the Lease, Tenant shall be responsible for operating and maintaining
the Premises pursuant to, and in no event may Tenant’s Permitted Use violate,
(A) Landlord’s “Rules and Regulations,” as that term is set forth in Section 5.2
of this Lease, (B) all “Applicable Laws,” as that term is set forth in
Article 24 of this Lease, (C) all applicable zoning, building codes and the
“CC&Rs,” as that term is set forth in Section 5.3 of this Lease, and (D) the
character of the Project as a first-class office building Project.

 

 

 

 

8.

Letter of Credit
(Article 21):

 

$[***].

 

 

 

 

9.

Parking Passes
(Article 28):

 

A total of sixty-Three (63) parking passes, fifty-seven (57) of which shall be
unreserved parking passes, and six (6) of which shall be for reserved parking
spaces, as more particularly set forth in, and pursuant to the terms and
conditions of, Article 28.

 

 

 

 

10.

Address of Tenant
(Section 29.18):

 

Bridgepoint Education, Inc.
13500 Evening Creek Drive North, Suite 600
San Diego, California 92128
Facsimile No.: 858-408-2903
Attention: Kenny Lin
[Prior to, and following, Lease Commencement Date]

 

 

 

 

 

 

 

with copies to:

 

 

 

 

 

 

 

Sheppard Mullin Richter & Hampton LLC
12275 El Camino Real, Ste 200
San Diego, California 92130-2006
Attention: Richard L. Kintz, Esq.
Facsimile: 858-509-3691

 

 

 

 

11.

Address of Landlord
(Section 29.18):

 

See Section 29.18 of the Lease.

 

3

--------------------------------------------------------------------------------


 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

12.

Broker(s)
(Section 29.24):

 

 

 

 

 

 

 

Representing Tenant:

 

Grubb & Ellis/BRE Commercial
4350 La Jolla village Dr., Suite 500
San Diego, California 92122
Attention: Mr. Chris Hobson

 

Representing Landlord:

 

None

 

 

 

 

13.

Improvement Allowance
(Section 2 of Exhibit B):

 

An amount equal to $[***] per usable square foot of the Premises (i.e., an
amount anticipated to total [***] ($[***] based upon 15,864 usable square feet
in the Premises).

 

4

--------------------------------------------------------------------------------


 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.


 


ARTICLE 1

 


PREMISES, BUILDING, PROJECT, AND COMMON AREAS

 


1.1           PREMISES, BUILDING, PROJECT AND COMMON AREAS.


 


1.1.1        THE PREMISES.  LANDLORD HEREBY LEASES TO TENANT AND TENANT HEREBY
LEASES FROM LANDLORD THE PREMISES SET FORTH IN SECTION 2.2 OF THE SUMMARY (THE
“PREMISES”).  THE OUTLINE OF THE PREMISES IS SET FORTH IN EXHIBIT A ATTACHED
HERETO AND EACH FLOOR OR FLOORS OF THE PREMISES SHALL HAVE APPROXIMATELY THE
NUMBER OF RENTABLE SQUARE FEET AS SET FORTH IN SECTION 2.2 OF THE SUMMARY.  THE
PARTIES HERETO AGREE THAT THE LEASE OF THE PREMISES IS UPON AND SUBJECT TO THE
TERMS, COVENANTS AND CONDITIONS (THE “TCCS”) HEREIN SET FORTH, AND TENANT
COVENANTS AS A MATERIAL PART OF THE CONSIDERATION FOR THIS LEASE TO KEEP AND
PERFORM EACH AND ALL OF SUCH TCCS BY IT TO BE KEPT AND PERFORMED AND THAT THIS
LEASE IS MADE UPON THE CONDITION OF SUCH PERFORMANCE.  THE PARTIES HERETO HEREBY
ACKNOWLEDGE THAT THE PURPOSE OF EXHIBIT A IS TO SHOW THE APPROXIMATE LOCATION OF
THE PREMISES IN THE “BUILDING,” AS THAT TERM IS DEFINED IN SECTION 1.1.2, BELOW,
ONLY, AND SUCH EXHIBIT IS NOT MEANT TO CONSTITUTE AN AGREEMENT, REPRESENTATION
OR WARRANTY AS TO THE CONSTRUCTION OF THE PREMISES, THE PRECISE AREA THEREOF OR
THE SPECIFIC LOCATION OF THE “COMMON AREAS,” AS THAT TERM IS DEFINED IN
SECTION 1.1.3, BELOW, OR THE ELEMENTS THEREOF OR OF THE ACCESSWAYS TO THE
PREMISES OR THE “PROJECT,” AS THAT TERM IS DEFINED IN SECTION 1.1.2, BELOW. 
EXCEPT AS SPECIFICALLY SET FORTH IN THIS LEASE AND IN THE WORK LETTER AGREEMENT
ATTACHED HERETO AS EXHIBIT B (THE “WORK LETTER AGREEMENT”), LANDLORD SHALL NOT
BE OBLIGATED TO PROVIDE OR PAY FOR ANY IMPROVEMENT WORK OR SERVICES RELATED TO
THE IMPROVEMENT OF THE PREMISES.  TENANT ALSO ACKNOWLEDGES THAT NEITHER LANDLORD
NOR ANY AGENT OF LANDLORD HAS MADE ANY REPRESENTATION OR WARRANTY REGARDING THE
CONDITION OF THE PREMISES, THE BUILDING OR THE PROJECT OR WITH RESPECT TO THE
SUITABILITY OF ANY OF THE FOREGOING FOR THE CONDUCT OF TENANT’S BUSINESS, EXCEPT
AS SPECIFICALLY SET FORTH IN THIS LEASE AND THE WORK LETTER AGREEMENT.  THE
TAKING OF POSSESSION OF THE PREMISES BY TENANT SHALL CONCLUSIVELY ESTABLISH THAT
THE PREMISES AND THE BUILDING WERE AT SUCH TIME IN GOOD AND SANITARY ORDER,
CONDITION AND REPAIR, SUBJECT ONLY TO (I) PUNCHLIST ITEMS PROVIDED TO LANDLORD
IN WRITING WITHIN THIRTY (30) DAYS FOLLOWING LANDLORD’S DELIVERY OF THE PREMISES
TO TENANT, (II) LATENT DEFECTS TO THE EXTENT IDENTIFIED AND, THEREAFTER,
PROMPTLY COMMUNICATED TO LANDLORD, (III) LANDLORD’S ONGOING OBLIGATIONS SET
FORTH IN SECTIONS 1.1.3 AND 29.33, AND ARTICLES 7 AND 24 OF THIS LEASE, AND
(IV) THE TERMS OF THE WORK LETTER AGREEMENT.


 


1.1.2        THE BUILDING AND THE PROJECT.  THE PREMISES ARE A PART OF THE
BUILDING SET FORTH IN SECTION 2.1 OF THE SUMMARY (THE “BUILDING”).  THE BUILDING
IS PART OF AN OFFICE PROJECT KNOWN AS “KILROY SABRE SPRINGS.”  THE TERM
“PROJECT,” AS USED IN THIS LEASE, SHALL MEAN (I) THE BUILDING AND THE COMMON
AREAS, (II) THE LAND (WHICH IS IMPROVED WITH LANDSCAPING, PARKING FACILITIES AND
OTHER IMPROVEMENTS) UPON WHICH THE BUILDING AND THE COMMON AREAS ARE LOCATED,
AND (III) THE OTHER OFFICE BUILDINGS COMMONLY KNOWN AS 13480 AND 13500 EVENING
CREEK DRIVE NORTH (RESPECTIVELY, THE “13480 BUILDING” AND “13500 BUILDING”),
WHICH ARE LOCATED ADJACENT TO THE BUILDING AND THE LAND UPON WHICH SUCH ADJACENT
OFFICE BUILDING IS LOCATED, AND (IV) THE ADJACENT LAND (COMMONLY KNOWN AS PHASE
II) AND ANY BUILDINGS OR OTHER IMPROVEMENTS SUBSEQUENTLY ADDED THEREON.

 

5

--------------------------------------------------------------------------------



 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.


 


1.1.3        COMMON AREAS.  TENANT SHALL HAVE THE NON-EXCLUSIVE RIGHT TO USE IN
COMMON WITH OTHER TENANTS IN THE PROJECT, AND SUBJECT TO THE RULES AND
REGULATIONS REFERRED TO IN ARTICLE 5 OF THIS LEASE, THOSE PORTIONS OF THE
PROJECT WHICH ARE PROVIDED, FROM TIME TO TIME, FOR USE IN COMMON BY LANDLORD,
TENANT AND ANY OTHER TENANTS OF THE PROJECT (SUCH AREAS, TOGETHER WITH SUCH
OTHER PORTIONS OF THE PROJECT DESIGNATED BY LANDLORD, IN ITS DISCRETION,
INCLUDING CERTAIN AREAS DESIGNATED FOR THE EXCLUSIVE USE OF CERTAIN TENANTS, OR
TO BE SHARED BY LANDLORD AND CERTAIN TENANTS, ARE COLLECTIVELY REFERRED TO
HEREIN AS THE “COMMON AREAS”).  THE COMMON AREAS SHALL CONSIST OF THE “PROJECT
COMMON AREAS” AND THE “BUILDING COMMON AREAS.”  THE TERM “PROJECT COMMON AREAS,”
AS USED IN THIS LEASE, SHALL MEAN THE PORTION OF THE PROJECT REASONABLY
DESIGNATED AS SUCH BY LANDLORD.  THE TERM “BUILDING COMMON AREAS,” AS USED IN
THIS LEASE, SHALL MEAN THE PORTIONS OF THE COMMON AREAS LOCATED WITHIN THE
BUILDING REASONABLY DESIGNATED AS SUCH BY LANDLORD.  THE COMMON AREAS SHALL BE
MAINTAINED AND OPERATED IN A MANNER CONSISTENT WITH THE “COMPARABLE BUILDINGS”
AS THAT TERM IS SET FORTH IN SECTION 4 OF EXHIBIT G, ATTACHED TO THIS LEASE. 
NOTWITHSTANDING ANYTHING SET FORTH HEREIN TO THE CONTRARY, THE USE OF THE COMMON
AREAS SHALL BE SUBJECT TO THE EXPRESS PROVISIONS OF THIS LEASE AND SUCH RULES,
REGULATIONS AND RESTRICTIONS AS LANDLORD MAY MAKE FROM TIME TO TIME, PROVIDED
THAT SUCH RULES, REGULATIONS AND RESTRICTIONS DO NOT (A) UNREASONABLY INTERFERE
WITH THE RIGHTS GRANTED TO TENANT UNDER THIS LEASE AND THE PERMITTED USE GRANTED
UNDER SECTION 5.1, BELOW OR (B) MATERIALLY INCREASE THE COST OF TENANT’S
OCCUPANCY OF THE PREMISES THROUGH A MATERIAL INCREASE IN ADDITIONAL RENT. 
LANDLORD RESERVES THE RIGHT TO CLOSE TEMPORARILY, MAKE ALTERATIONS OR ADDITIONS
TO, OR CHANGE THE LOCATION OF ELEMENTS OF THE PROJECT AND THE COMMON AREAS;
PROVIDED THAT NO SUCH CHANGES SHALL BE PERMITTED WHICH MATERIALLY REDUCE
TENANT’S RIGHTS OR ACCESS HEREUNDER, OR OTHERWISE MATERIALLY INTERFERES WITH
TENANT’S ABILITY TO USE THE PREMISES FOR THE PERMITTED USE.  EXCEPT WHEN AND
WHERE TENANT’S RIGHT OF ACCESS IS SPECIFICALLY EXCLUDED IN THIS LEASE, TENANT
SHALL HAVE THE RIGHT OF ACCESS TO THE PREMISES, THE BUILDING, AND THE PROJECT
PARKING FACILITY TWENTY-FOUR (24) HOURS PER DAY, SEVEN (7) DAYS PER WEEK DURING
THE “LEASE TERM,” AS THAT TERM IS DEFINED IN SECTION 2.1, BELOW.


 


1.2           VERIFICATION OF RENTABLE SQUARE FEET OF PREMISES AND BUILDING. 
FOR PURPOSES OF THIS LEASE, “RENTABLE SQUARE FEET” AND “USABLE SQUARE FEET”
SHALL BE CALCULATED PURSUANT TO STANDARD METHOD OF MEASURING FLOOR AREA IN
OFFICE BUILDING, ANSI Z65.1 - 1996, AND ITS ACCOMPANYING GUIDELINES
(COLLECTIVELY, “BOMA”).  WITHIN THIRTY (30) DAYS AFTER THE LEASE COMMENCEMENT
DATE, LANDLORD’S SPACE PLANNER/ARCHITECT SHALL MEASURE THE RENTABLE AND USABLE
SQUARE FEET OF THE PREMISES, AND THEREAFTER SUCH DETERMINED RENTABLE SQUARE
FOOTAGES OF THE PREMISES SHALL BE PRESENTED TO TENANT IN WRITING.  TENANT’S
SPACE PLANNER/ARCHITECT MAY REVIEW LANDLORD’S SPACE PLANNER/ARCHITECT’S
DETERMINATION OF THE NUMBER OF RENTABLE SQUARE FEET AND USABLE SQUARE FEET OF
THE PREMISES AND TENANT MAY, WITHIN FIFTEEN (15) BUSINESS DAYS AFTER TENANT’S
RECEIPT OF LANDLORD’S SPACE PLANNER/ARCHITECT’S WRITTEN DETERMINATION, OBJECT TO
SUCH DETERMINATION BY WRITTEN NOTICE TO LANDLORD.  TENANT’S FAILURE TO DELIVER
WRITTEN NOTICE OF SUCH OBJECTION WITHIN SAID FIFTEEN (15) BUSINESS DAY PERIOD
SHALL BE DEEMED TO CONSTITUTE TENANT’S ACCEPTANCE OF LANDLORD’S SPACE
PLANNER/ARCHITECT’S DETERMINATION.  IF TENANT OBJECTS TO SUCH DETERMINATION,
LANDLORD’S SPACE PLANNER/ARCHITECT AND TENANT’S SPACE PLANNER/ARCHITECT SHALL
PROMPTLY MEET AND ATTEMPT TO AGREE UPON THE RENTABLE AND USABLE SQUARE FOOTAGE
OF THE PREMISES.  IF LANDLORD’S SPACE PLANNER/ARCHITECT AND TENANT’S SPACE
PLANNER/ARCHITECT CANNOT AGREE ON THE RENTABLE AND USEABLE SQUARE FOOTAGE OF THE
PREMISES WITHIN THIRTY (30) DAYS AFTER TENANT’S OBJECTION THERETO, LANDLORD AND
TENANT SHALL MUTUALLY SELECT AN INDEPENDENT THIRD PARTY SPACE MEASUREMENT
PROFESSIONAL TO FIELD MEASURE THE PREMISES PURSUANT TO BOMA.  SUCH THIRD PARTY

 

6

--------------------------------------------------------------------------------


 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 


INDEPENDENT MEASUREMENT PROFESSIONAL’S DETERMINATION SHALL BE CONCLUSIVE AND
BINDING ON LANDLORD AND TENANT.  [***] PAY [***] OF THE FEES AND EXPENSES OF THE
INDEPENDENT THIRD PARTY SPACE MEASUREMENT PROFESSIONAL.  IF THE LEASE TERM
COMMENCES PRIOR TO SUCH FINAL DETERMINATION, [***] DETERMINATION SHALL BE
UTILIZED UNTIL A FINAL DETERMINATION IS MADE, WHEREUPON AN APPROPRIATE
ADJUSTMENT, IF NECESSARY, SHALL BE MADE RETROACTIVELY, AND LANDLORD SHALL MAKE
APPROPRIATE PAYMENT (IF APPLICABLE) TO TENANT.  IN THE EVENT THAT PURSUANT TO
THE PROCEDURE DESCRIBED IN THIS SECTION 1.2 ABOVE, IT IS DETERMINED THAT THE
SQUARE FOOTAGE AMOUNTS SHALL BE DIFFERENT FROM THOSE SET FORTH IN THIS LEASE,
ALL AMOUNTS, PERCENTAGES AND FIGURES APPEARING OR REFERRED TO IN THIS LEASE
BASED UPON SUCH INCORRECT AMOUNT (INCLUDING, WITHOUT LIMITATION, THE AMOUNT OF
THE “RENT” AND ANY “SECURITY DEPOSIT,” AS THOSE TERMS ARE DEFINED IN SECTION 4.1
AND ARTICLE 21 OF THIS LEASE, RESPECTIVELY, AND THE AMOUNT OF THE “IMPROVEMENT
ALLOWANCE,” AS THAT TERM IS DEFINED IN SECTION 2.1 OF THE WORK LETTER AGREEMENT)
SHALL BE MODIFIED IN ACCORDANCE WITH SUCH DETERMINATION.  IF SUCH DETERMINATION
IS MADE, IT WILL BE CONFIRMED IN WRITING BY LANDLORD TO TENANT.


 


1.3           13480 PREMISES; 13480 LEASE.  LANDLORD AND TENANT ARE PARTIES TO
THAT CERTAIN OFFICE LEASE DATED AS OF JANUARY 31, 2008 (THE “13480 LEASE”),
WHEREBY TENANT LEASES FROM LANDLORD, AND LANDLORD LEASES TO TENANT THOSE CERTAIN
PREMISES CONSISTING OF THE ENTIRETY OF THE 13480 BUILDING (THE “13480
PREMISES”).  THE TERMS OF THE 13480 LEASE SHALL GOVERN TENANT’S LEASE OF THE
13480 PREMISES IN ALL RESPECTS AND THE TERMS OF THIS LEASE SHALL NOT BE
APPLICABLE WITH RESPECT TO THE 13480 LEASE, EXCEPT TO THE EXTENT EXPRESSLY SET
FORTH TO THE CONTRARY HEREIN AND THEREIN.


 


1.4           13500 PREMISES; 13500 LEASE.  LANDLORD AND TENANT ARE PARTIES TO
THAT CERTAIN OFFICE LEASE DATED AS OF JANUARY 31, 2008 (THE “13500 LEASE”),
WHEREBY TENANT LEASES FROM LANDLORD, AND LANDLORD LEASES TO TENANT THOSE CERTAIN
PREMISES CONSISTING OF THE ENTIRETY OF THE 13500 BUILDING (THE “13500
PREMISES”).  THE TERMS OF THE 13500 LEASE SHALL GOVERN TENANT’S LEASE OF THE
13500 PREMISES IN ALL RESPECTS AND THE TERMS OF THIS LEASE SHALL NOT BE
APPLICABLE WITH RESPECT TO THE 13500 LEASE, EXCEPT TO THE EXTENT EXPRESSLY SET
FORTH TO THE CONTRARY HEREIN AND THEREIN.


 


ARTICLE 2

 


LEASE TERM; OPTION TERM

 


2.1           INITIAL LEASE TERM.  THE TCCS AND PROVISIONS OF THIS LEASE SHALL
BE EFFECTIVE AS OF THE DATE OF THIS LEASE.  THE TERM OF THIS LEASE (THE “LEASE
TERM”) SHALL BE AS SET FORTH IN SECTION 3.1 OF THE SUMMARY, SHALL COMMENCE ON
THE DATE SET FORTH IN SECTION 3.2 OF THE SUMMARY (THE “LEASE COMMENCEMENT
DATE”), AND SHALL TERMINATE ON THE DATE SET FORTH IN SECTION 3.3 OF THE SUMMARY
(THE “LEASE EXPIRATION DATE”) UNLESS THIS LEASE IS SOONER TERMINATED AS
HEREINAFTER PROVIDED.  FOR PURPOSES OF THIS LEASE, THE TERM “LEASE YEAR” SHALL
MEAN EACH CONSECUTIVE TWELVE (12) MONTH PERIOD DURING THE LEASE TERM; PROVIDED,
HOWEVER, THE FIRST LEASE YEAR SHALL COMMENCE ON THE LEASE COMMENCEMENT DATE AND
END ON (I) THE LAST DAY OF THE ELEVENTH (11TH) CALENDAR MONTH AFTER THE CALENDAR
MONTH IN WHICH THE LEASE COMMENCEMENT DATE OCCURS IF THE LEASE COMMENCEMENT DATE
OCCURS ON THE FIRST (1ST) DAY OF ANY CALENDAR MONTH, OR (II) THE LAST DAY OF THE
TWELFTH (12TH) CALENDAR MONTH AFTER THE CALENDAR MONTH IN WHICH THE LEASE
COMMENCEMENT DATE OCCURS IF THE LEASE COMMENCEMENT DATE OCCURS ON OTHER THAN

 

7

--------------------------------------------------------------------------------


 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 


THE FIRST (1ST) DAY OF ANY CALENDAR MONTH, AND, IN EITHER CASE, THE SECOND (2ND)
AND EACH SUCCEEDING LEASE YEAR SHALL COMMENCE ON THE FIRST DAY OF THE NEXT
CALENDAR MONTH; AND FURTHER PROVIDED THAT THE LAST LEASE YEAR SHALL END ON THE
LEASE EXPIRATION DATE.  AT ANY TIME DURING THE LEASE TERM, LANDLORD MAY DELIVER
TO TENANT A NOTICE IN THE FORM AS SET FORTH IN EXHIBIT C, ATTACHED HERETO, AS A
CONFIRMATION ONLY OF THE INFORMATION SET FORTH THEREIN, WHICH TENANT SHALL,
AFTER CONFIRMING THE ACCURACY THEREOF, EXECUTE AND RETURN TO LANDLORD WITHIN
FIVE (5) BUSINESS DAYS OF RECEIPT THEREOF.


 


2.2           OPTION TERM.


 


2.2.1        OPTION RIGHT.  LANDLORD HEREBY GRANTS THE TENANT ORIGINALLY NAMED
HEREIN (THE “ORIGINAL TENANT”), ITS “PERMITTED TRANSFEREES,” AS THAT TERM IS SET
FORTH IN SECTION 14.8 OF THIS LEASE, AND ANY APPROVED ASSIGNEE OF ALL OF
ORIGINAL TENANT’S INTEREST IN THIS LEASE, THE 13480 LEASE AND THE 13500 LEASE
(DEFINED IN SECTION 1.4) PURSUANT TO THE TCCS OF ARTICLE 14 (AN “APPROVED
ASSIGNEE”) (COLLECTIVELY, THE “RIGHT HOLDERS”), ONE (1) OPTION TO EXTEND THE
LEASE TERM FOR THE ENTIRE PREMISES, BY A PERIOD OF FIVE (5) YEARS (THE “OPTION
TERM”).  SUCH OPTION SHALL BE EXERCISABLE ONLY BY NOTICE DELIVERED BY TENANT TO
LANDLORD AS PROVIDED BELOW, PROVIDED THAT, AS OF THE DATE OF DELIVERY OF SUCH
NOTICE, (I) TENANT IS NOT THEN IN MONETARY OR MATERIAL NON-MONETARY DEFAULT
UNDER THIS LEASE (BEYOND ANY APPLICABLE NOTICE AND CURE PERIODS), (II) TENANT
HAS NOT BEEN IN MONETARY OR MATERIAL NON-MONETARY DEFAULT UNDER THIS LEASE
(BEYOND ANY APPLICABLE NOTICE AND CURE PERIODS) MORE THAN ONCE DURING THE PRIOR
[***]MONTH PERIOD, (III) LANDLORD REASONABLY DETERMINES THAT TENANT IS A PARTY
OF REASONABLE FINANCIAL WORTH AND/OR FINANCIAL STABILITY IN LIGHT OF THE
RESPONSIBILITIES TO BE UNDERTAKEN IN CONNECTION WITH TENANT’S LEASE OF THE
PREMISES DURING THE OPTION TERM, AND (IV) THIS LEASE THEN REMAINS IN FULL FORCE
AND EFFECT AND ORIGINAL TENANT, ITS PERMITTED TRANSFEREES AND/OR ITS APPROVED
ASSIGNEES ARE THEN IN OCCUPANCY OF NO LESS THAN [***] OF THE RENTABLE SQUARE
FOOTAGE OF THE PREMISES (THE FOREGOING ITEMS (I) THROUGH (IV) COLLECTIVELY
CONSTITUTING THE “EXERCISE CONDITIONS”).  UPON THE PROPER EXERCISE OF SUCH
OPTION TO EXTEND, AND PROVIDED THAT, AS OF THE END OF THE LEASE TERM, THERE IS
NO THEN EXISTING VIOLATION OF THE EXERCISE CONDITIONS, THE LEASE TERM, AS IT
APPLIES TO THE ENTIRE PREMISES, SHALL BE EXTENDED FOR A PERIOD OF FIVE
(5) YEARS.  THE RIGHTS CONTAINED IN THIS SECTION 2.2 SHALL ONLY BE EXERCISED BY
THE RIGHT HOLDERS (BUT NOT ANY OTHER ASSIGNEE, SUBLESSEE OR OTHER TRANSFEREE OF
TENANT’S INTEREST IN THIS LEASE).


 


2.2.2        OPTION RENT.  THE RENT PAYABLE BY TENANT DURING THE OPTION TERM
(THE “OPTION RENT”) SHALL BE EQUAL TO [***] OF THE “MARKET RENT,” AS THAT TERM
IS DEFINED IN, AND DETERMINED PURSUANT TO, EXHIBIT G ATTACHED HERETO, DURING THE
OPTION TERM; PROVIDED, HOWEVER, THAT THE MARKET RENT FOR EACH LEASE YEAR DURING
THE OPTION TERM SHALL BE EQUAL TO THE AMOUNT SET FORTH ON A “MARKET RATE
SCHEDULE,” AS THAT TERM IS DEFINED BELOW, AND UNDER NO CIRCUMSTANCES SHALL THE
MARKET RENT FOR ANY LEASE YEAR OCCURRING DURING THE OPTION TERM, AS SET FORTH ON
THE MARKET RATE SCHEDULE, BE LESS THAN THE CORRESPONDING “CONTRACT RENT,” AS
THAT TERM IS DEFINED BELOW, AS SUCH CONTRACT RENT IS SET FORTH ON THE “CONTRACT
RATE SCHEDULE,” AS THAT TERM IS DEFINED BELOW.  THE “MARKET RATE SCHEDULE” SHALL
BE DERIVED FROM THE MARKET RENT FOR THE OPTION TERM AS DETERMINED PURSUANT TO
EXHIBIT G, ATTACHED HERETO, AS FOLLOWS:  (I) THE MARKET RENT FOR THE FIRST LEASE
YEAR OF THE OPTION TERM SHALL BE EQUAL TO THE SUM OF [***], AND (II) THE MARKET
RENT FOR EACH SUBSEQUENT LEASE YEAR SHALL BE EQUAL TO [***] OF THE PRIOR LEASE
YEAR’S MARKET RENT.  THE “CONTRACT RATE SCHEDULE” SHALL BE DERIVED FROM THE BASE
RENT APPLICABLE TO THE PREMISES FOR THE LEASE YEAR IMMEDIATELY PRECEDING THE
OPTION TERM, AS FOLLOWS:  (X) THE

 

8

--------------------------------------------------------------------------------


 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 


“CONTRACT RENT” FOR THE FIRST LEASE YEAR OF THE OPTION TERM SHALL EQUAL THE SUM
OF (A) THE BASE RENT IN EFFECT UNDER THIS LEASE FOR THE LEASE YEAR IMMEDIATELY
PRECEDING THE COMMENCEMENT OF THE OPTION TERM, (B) AN AMOUNT EQUAL TO THE
“EXCESS” (AS DEFINED IN SECTION 4.4) WHICH IS DUE UNDER ARTICLE 4 OF THIS LEASE
FOR THE BASE YEAR IMMEDIATELY PRECEDING THE COMMENCEMENT OF THE OPTION TERM, AND
(C) AN AMOUNT EQUAL TO THE MONTHLY AMORTIZATION REIMBURSEMENT PAYMENT FOR THE
“RENEWAL ALLOWANCE” (AS DEFINED IN SECTION 3 OF EXHIBIT G TO THIS LEASE) TO BE
PAID BY LANDLORD IN CONNECTION WITH TENANT’S LEASE OF THE PREMISES FOR THE
OPTION TERM, WITH SUCH RENEWAL ALLOWANCE BEING AMORTIZED AT A REASONABLE RATE OF
RETURN TO LANDLORD BASED ON THE RATES OF RETURN THEN BEING RECEIVED BY THE
LANDLORDS OF THE COMPARABLE BUILDINGS IN CONNECTION WITH TENANT IMPROVEMENT
ALLOWANCES THEN BE GRANTED BY SUCH LANDLORDS, AND (Y) THE CONTRACT RENT FOR EACH
SUBSEQUENT LEASE YEAR SHALL BE EQUAL TO [***] OF THE PRIOR LEASE YEAR’S CONTRACT
RENT.  THE CALCULATION OF THE MARKET RENT SHALL BE DERIVED FROM A REVIEW OF, AND
COMPARISON TO, THE “NET EQUIVALENT LEASE RATES” OF THE “COMPARABLE
TRANSACTIONS,” AS PROVIDED FOR IN EXHIBIT G.  NOTWITHSTANDING ANYTHING SET FORTH
IN THIS LEASE TO THE CONTRARY, THE BASE YEAR FOR THE OPTION TERM WITH RESPECT TO
THE RENEWAL PREMISES SHALL BE THE CALENDAR YEAR IN WHICH THE OPTION TERM
COMMENCES.


 


2.2.3        EXERCISE OF OPTION.  THE OPTION CONTAINED IN THIS SECTION 2.2 SHALL
BE EXERCISED BY TENANT, IF AT ALL, ONLY IN THE MANNER SET FORTH IN THIS
SECTION 2.2.3.  TENANT SHALL DELIVER NOTICE (THE “EXERCISE NOTICE”) TO LANDLORD
NOT MORE THAN EIGHTEEN (18) MONTHS NOR LESS THAN TWELVE (12) MONTHS PRIOR TO THE
EXPIRATION OF THE INITIAL LEASE TERM, STATING THAT TENANT IS IRREVOCABLY
EXERCISING ITS EXTENSION OPTION; PROVIDED, HOWEVER, IN THE EVENT TENANT FAILS TO
DELIVER THE EXERCISE NOTICE BY THE DATE WHICH IS TWELVE (12) MONTHS PRIOR TO THE
EXPIRATION OF THE INITIAL LEASE TERM, THEN LANDLORD SHALL DELIVER TENANT WRITTEN
NOTICE OF SUCH FAILURE (THE “REMINDER NOTICE”), IN WHICH EVENT, NOTWITHSTANDING
THE FAILURE IDENTIFIED IN SUCH REMINDER NOTICE, TENANT SHALL BE DEEMED TO HAVE
TIMELY DELIVERED THE EXERCISE NOTICE AS LONG AS THE SAME IS DELIVERED TO
LANDLORD WITHIN FIVE (5) BUSINESS DAYS FOLLOWING TENANT’S RECEIPT OF THE
REMINDER NOTICE.  IF TENANT TIMELY DELIVERS AN EXERCISE NOTICE TO LANDLORD,
THEN, ON OR BEFORE THE DATE WHICH IS NINE (9) MONTHS PRIOR TO THE EXPIRATION OF
THE INITIAL LEASE TERM, TENANT SHALL DELIVER TO LANDLORD TENANT’S CALCULATION OF
THE MARKET RENT (THE “TENANT’S OPTION RENT CALCULATION”).  LANDLORD SHALL
DELIVER NOTICE (THE “LANDLORD RESPONSE NOTICE”) TO TENANT ON OR BEFORE THE DATE
THAT IS EIGHT (8) MONTHS PRIOR TO THE END OF THE LEASE TERM (THE “LANDLORD
RESPONSE DATE”), STATING THAT (A) LANDLORD IS ACCEPTING TENANT’S OPTION RENT
CALCULATION AS THE MARKET RENT, OR (B) REJECTING TENANT’S OPTION RENT
CALCULATION AND SETTING FORTH LANDLORD’S CALCULATION OF THE MARKET RENT (THE
“LANDLORD’S OPTION RENT CALCULATION”).  WITHIN TEN (10) BUSINESS DAYS OF ITS
RECEIPT OF THE LANDLORD RESPONSE NOTICE, TENANT SHALL DELIVER WRITTEN NOTICE TO
LANDLORD (THE “TENANT ELECTION NOTICE”), WHICH SHALL SET FORTH TENANT’S ELECTION
TO EITHER (I) ACCEPT THE MARKET RENT CONTAINED IN THE LANDLORD’S OPTION RENT
CALCULATION OR (II) REJECT THE MARKET RENT CONTAINED IN THE LANDLORD’S OPTION
RENT CALCULATION, IN WHICH EVENT THE PARTIES SHALL FOLLOW THE PROCEDURE, AND THE
MARKET RENT SHALL BE DETERMINED AS SET FORTH IN SECTION 2.2.4.  TENANT’S FAILURE
TO TIMELY DELIVER THE TENANT ELECTION NOTICE SHALL BE CONCLUSIVELY DEEMED TO
CONSTITUTE TENANT’S ELECTION TO PROCEED PURSUANT TO ALTERNATIVE (II) FROM THE
IMMEDIATELY PRECEDING SENTENCE.


 


2.2.4        DETERMINATION OF MARKET RENT.  IN THE EVENT TENANT OBJECTS OR IS
DEEMED TO HAVE OBJECTED TO THE MARKET RENT, LANDLORD AND TENANT SHALL ATTEMPT TO
AGREE UPON THE MARKET RENT USING REASONABLE GOOD-FAITH EFFORTS.  IF LANDLORD AND
TENANT FAIL TO REACH AGREEMENT WITHIN SIXTY (60) DAYS FOLLOWING TENANT’S
OBJECTION OR DEEMED OBJECTION TO THE

 

9

--------------------------------------------------------------------------------


 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 


LANDLORD’S OPTION RENT CALCULATION (THE “OUTSIDE AGREEMENT DATE”), THEN EACH
PARTY SHALL MAKE A SEPARATE, FINAL AND BINDING DETERMINATION OF THE MARKET RENT,
AND WITHIN FIVE (5) DAYS FOLLOWING THE OUTSIDE AGREEMENT DATE, SUCH
DETERMINATIONS SHALL BE SUBMITTED TO THE OTHER PARTY AND TO THE ARBITRATORS
PURSUANT TO THE TCCS OF THIS SECTION 2.2.4.


 

2.2.4.1     LANDLORD AND TENANT SHALL EACH APPOINT ONE (1) ARBITRATOR WHO SHALL
BY PROFESSION BE A COMMERCIAL REAL ESTATE LEASE BROKER OR COMMERCIAL REAL ESTATE
LEASE APPRAISER WHO SHALL HAVE BEEN ACTIVE OVER THE FIVE (5) YEAR PERIOD ENDING
ON THE DATE OF SUCH APPOINTMENT IN THE LEASING (OR APPRAISAL, AS THE CASE MAY
BE) OF COMPARABLE BUILDINGS.  THE DETERMINATION OF THE ARBITRATORS SHALL BE
LIMITED SOLELY TO THE ISSUE OF WHETHER LANDLORD’S OR TENANT’S SUBMITTED MARKET
RENT, IS THE CLOSEST TO THE ACTUAL MARKET RENT AS DETERMINED BY THE ARBITRATORS,
TAKING INTO ACCOUNT THE REQUIREMENTS OF SECTION 2.2.2 OF THIS LEASE.  EACH
ARBITRATOR SHALL BE APPOINTED WITHIN FIFTEEN (15) DAYS AFTER THE APPLICABLE
OUTSIDE AGREEMENT DATE.  LANDLORD AND TENANT MAY CONSULT WITH THEIR SELECTED
ARBITRATORS PRIOR TO APPOINTMENT AND MAY SELECT AN ARBITRATOR WHO IS FAVORABLE
TO THEIR RESPECTIVE POSITIONS.  THE ARBITRATORS SO SELECTED BY LANDLORD AND
TENANT SHALL BE DEEMED THE “ADVOCATE ARBITRATORS”.

 

2.2.4.2     THE TWO (2) ADVOCATE ARBITRATORS SO APPOINTED SHALL BE SPECIFICALLY
REQUIRED PURSUANT TO AN ENGAGEMENT LETTER WITHIN TEN (10) DAYS OF THE DATE OF
THE APPOINTMENT OF THE LAST APPOINTED ADVOCATE ARBITRATOR AGREE UPON AND APPOINT
A THIRD (3RD) ARBITRATOR (“NEUTRAL ARBITRATOR”) WHO SHALL BE A COMMERCIAL REAL
ESTATE LEASE ATTORNEY WHO SHALL HAVE BEEN ACTIVE OVER THE FIVE (5) YEAR PERIOD
ENDING ON THE DATE OF SUCH APPOINTMENT IN THE LEASING OF COMPARABLE BUILDINGS,
EXCEPT THAT NEITHER THE LANDLORD OR TENANT OR EITHER PARTY’S ADVOCATE ARBITRATOR
MAY, DIRECTLY OR INDIRECTLY, CONSULT WITH THE NEUTRAL ARBITRATOR PRIOR TO OR
SUBSEQUENT TO HIS OR HER APPEARANCE; PROVIDED, HOWEVER, THE NEUTRAL ARBITRATOR
SHALL RETAIN AN APPRAISER (THE “NEUTRAL APPRAISER”) TO ASSIST SUCH NEUTRAL
ARBITRATOR (WHICH NEUTRAL APPRAISER SHALL BE SELECTED BY THE ADVOCATES
ARBITRATORS).  THE NEUTRAL APPRAISER SHALL BE RETAINED FOR THE SOLE PURPOSE OF
ADVISING AND ASSISTING THE NEUTRAL ARBITRATOR, AND SUCH NEUTRAL APPRAISER SHALL
NOT HAVE AN INDEPENDENT VOTE AS THE WHETHER LANDLORD’S OR TENANT’S SUBMITTED
MARKET RENT IS CLOSEST TO THE MARKET RENT.  IN NO EVENT SHALL EITHER THE NEUTRAL
ARBITRATOR OR THE NEUTRAL APPRAISER HAVE REPRESENTED (OR HAVE BEEN ENGAGED TO
REPRESENT) LANDLORD OR TENANT DURING THE FIVE (5) YEAR PERIOD PRECEDING THE
OUTSIDE AGREEMENT DATE OR HAVE ANY BUSINESS OR OWNERSHIP AFFILIATION WITH EITHER
OF THE ADVOCATE ARBITRATORS DURING SUCH FIVE (5) YEAR PERIOD (AS OPPOSED TO
HAVING HAD PROFESSIONAL INTERACTION WITH THE SAME).  THE NEUTRAL ARBITRATOR
SHALL BE RETAINED VIA AN ENGAGEMENT LETTER JOINTLY PREPARED BY LANDLORD’S
COUNSEL AND TENANT’S COUNSEL.

 

2.2.4.3     THE PARTIES SHALL, IN CONNECTION WITH THE DETERMINATION OF THE
MARKET RENT, ENTER INTO AN ARBITRATION AGREEMENT (THE “ARBITRATION AGREEMENT”)
WHICH SHALL SET FORTH THE FOLLOWING:  (I) EACH PARTY’S FINAL AND BINDING MARKET
RENT DETERMINATION, (II) AN AGREEMENT TO BE SIGNED BY THE NEUTRAL ARBITRATOR,
THE FORM OF WHICH AGREEMENT SHALL BE ATTACHED AS AN EXHIBIT TO THE ARBITRATION
AGREEMENT, WHEREBY THE NEUTRAL ARBITRATOR SHALL AGREE TO UNDERTAKE THE
ARBITRATION AND RENDER A DECISION IN ACCORDANCE WITH THE TERMS OF THIS LEASE, AS
MODIFIED BY THE ARBITRATION AGREEMENT, (III) INSTRUCTIONS TO BE FOLLOWED BY THE
NEUTRAL ARBITRATOR WHEN CONDUCTING SUCH ARBITRATION, WHICH INSTRUCTIONS SHALL BE
MUTUALLY AND REASONABLY PREPARED BY LANDLORD AND TENANT AND WHICH INSTRUCTIONS
SHALL BE CONSISTENT WITH THE TERMS AND CONDITIONS OF THIS LEASE, (IV) THAT
LANDLORD AND TENANT SHALL EACH HAVE THE RIGHT TO HAVE ITS ADVOCATE ARBITRATOR
SUBMIT TO THE NEUTRAL ARBITRATOR (WITH A COPY TO THE OTHER PARTIES), ON OR
BEFORE A DATE

 

10

--------------------------------------------------------------------------------

 

*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 

AGREED UPON BY LANDLORD AND TENANT, AN ADVOCATE STATEMENT (AND ANY OTHER
INFORMATION SUCH ADVOCATE ARBITRATOR DEEMS RELEVANT), IN SUPPORT OF LANDLORD’S
OR TENANT’S RESPECTIVE MARKET RENT DETERMINATION (THE “BRIEFS”), (V) THAT WITHIN
THREE (3) BUSINESS DAYS FOLLOWING THE EXCHANGE OF BRIEFS BY EACH OF THE ADVOCATE
ARBITRATORS, THE ADVOCATE ARBITRATORS REPRESENTING LANDLORD AND TENANT SHALL
EACH HAVE THE RIGHT TO PROVIDE THE NEUTRAL ARBITRATOR (WITH A COPY TO THE OTHER
PARTIES) WITH A WRITTEN REBUTTAL TO THE OTHER PARTY’S BRIEF (THE “FIRST
REBUTTALS”); PROVIDED, HOWEVER, SUCH FIRST REBUTTALS SHALL BE LIMITED TO THE
FACTS AND ARGUMENTS RAISED IN THE OTHER PARTY’S BRIEF AND SHALL IDENTIFY CLEARLY
WHICH ARGUMENT OR FACT OF THE OTHER PARTY’S BRIEF IS INTENDED TO BE REBUTTED,
(VI) THAT WITHIN THREE (3) BUSINESS DAYS FOLLOWING LANDLORD’S AND/OR TENANT’S
RECEIPT OF THE OTHER PARTY’S FIRST REBUTTAL, THE ADVOCATE ARBITRATORS
REPRESENTING LANDLORD AND TENANT, AS APPLICABLE, SHALL HAVE THE RIGHT TO PROVIDE
THE NEUTRAL ARBITRATOR (WITH A COPY TO THE OTHER PARTIES) WITH A WRITTEN
REBUTTAL TO THE OTHER PARTY’S FIRST REBUTTAL (THE “SECOND REBUTTALS”); PROVIDED,
HOWEVER, SUCH SECOND REBUTTALS SHALL BE LIMITED TO THE FACTS AND ARGUMENTS
RAISED IN THE OTHER PARTY’S FIRST REBUTTAL AND SHALL IDENTIFY CLEARLY WHICH
ARGUMENT OR FACT OF THE OTHER PARTY’S FIRST REBUTTAL IS INTENDED TO BE REBUTTED,
(VII) THE DATE, TIME AND LOCATION OF THE ARBITRATION, WHICH SHALL BE MUTUALLY
AND REASONABLY AGREED UPON BY THE ADVOCATE ARBITRATORS REPRESENTING LANDLORD AND
TENANT, TAKING INTO CONSIDERATION THE SCHEDULES OF THE LANDLORD, THE TENANT, THE
NEUTRAL ARBITRATOR, AND THE ADVOCATE APPRAISERS, WHICH DATE SHALL IN ANY EVENT
BE WITHIN FIFTEEN (15) BUSINESS DAYS FOLLOWING THE APPOINTMENT OF THE NEUTRAL
ARBITRATOR, (VIII) THAT NO DISCOVERY SHALL TAKE PLACE IN CONNECTION WITH THE
ARBITRATION, (IX) THAT THE NEUTRAL ARBITRATOR SHALL NOT BE ALLOWED TO UNDERTAKE
AN INDEPENDENT INVESTIGATION OR CONSIDER ANY FACTUAL INFORMATION OTHER THAN
PRESENTED BY THE ADVOCATE ARBITRATORS REPRESENTING LANDLORD OR TENANT AND
INFORMATION PROVIDED BY THE NEUTRAL APPRAISER BASED UPON SUCH NEUTRAL
APPRAISER’S REVIEW OF THE FACTUAL INFORMATION PRESENTED BY THE ADVOCATE
ARBITRATORS REPRESENTING LANDLORD OR TENANT (EXCEPT THAT THE NEUTRAL ARBITRATOR,
WITH REPRESENTATIVES FROM EACH OF LANDLORD AND TENANT, SHALL HAVE THE RIGHT TO
VISIT THE COMPARABLE BUILDINGS), (X) THE SPECIFIC PERSONS THAT SHALL BE ALLOWED
TO ATTEND THE ARBITRATION, (XI) THE ADVOCATE ARBITRATOR REPRESENTING TENANT
SHALL HAVE THE RIGHT TO PRESENT ORAL ARGUMENTS TO THE NEUTRAL ARBITRATOR AT THE
ARBITRATION FOR A PERIOD OF TIME NOT TO EXCEED TWO (2) HOURS (“TENANT’S INITIAL
STATEMENTS”), (XII) FOLLOWING TENANT’S INITIAL STATEMENT, THE ADVOCATE
ARBITRATOR REPRESENTING LANDLORD SHALL HAVE THE RIGHT TO PRESENT ORAL ARGUMENTS
TO THE NEUTRAL ARBITRATOR AT THE ARBITRATION FOR A PERIOD OF TIME NOT TO EXCEED
TWO (2) HOURS (“LANDLORD’S INITIAL STATEMENTS”), (XIII) FOLLOWING LANDLORD’S
INITIAL STATEMENTS, THE ADVOCATE ARBITRATOR REPRESENTING TENANT SHALL HAVE UP TO
ONE (1) ADDITIONAL HOUR TO PRESENT ADDITIONAL ARGUMENTS AND/OR TO REBUT THE
ARGUMENTS OFFERED IN LANDLORD’S INITIAL STATEMENTS (“TENANT’S REBUTTAL
STATEMENT”), (XIV) FOLLOWING TENANT’S REBUTTAL STATEMENT, THE ADVOCATE
ARBITRATOR REPRESENTING LANDLORD SHALL HAVE UP TO ONE (1) ADDITIONAL HOUR TO
PRESENT ADDITIONAL ARGUMENTS AND/OR TO REBUT THE ARGUMENTS OFFERED IN TENANT’S
INITIAL STATEMENTS AND TENANT’S REBUTTAL STATEMENT (“LANDLORD’S REBUTTAL
STATEMENT”), (XV) THAT THE NEUTRAL ARBITRATOR SHALL RENDER A DECISION (“AWARD”)
INDICATING WHETHER LANDLORD’S OR TENANT’S SUBMITTED MARKET RENT IS CLOSEST TO
THE MARKET RENT AS DETERMINED BY THE NEUTRAL ARBITRATOR, (XVI) THAT FOLLOWING
NOTIFICATION OF THE AWARD, THE LANDLORD’S OR TENANT’S SUBMITTED MARKET RENT
DETERMINATION, WHICHEVER IS SELECTED BY THE NEUTRAL ARBITRATOR AS BEING CLOSEST
TO THE MARKET RENT, SHALL BECOME THE THEN APPLICABLE MARKET RENT, AND
(XVII) THAT THE DECISION OF THE NEUTRAL ARBITRATOR SHALL BE BINDING ON LANDLORD
AND TENANT.

 

2.2.4.4     IF EITHER LANDLORD OR TENANT FAIL TO APPOINT AN ADVOCATE ARBITRATOR
WITHIN FIFTEEN (15) DAYS AFTER THE APPLICABLE OUTSIDE AGREEMENT DATE, EITHER
PARTY MAY PETITION

 

11

--------------------------------------------------------------------------------


 

*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 

THE PRESIDING JUDGE OF THE SUPERIOR COURT OF SAN DIEGO COUNTY TO APPOINT SUCH
ADVOCATE ARBITRATOR SUBJECT TO THE CRITERIA IN SECTION 2.2.4.1 OF THIS LEASE, OR
IF HE OR SHE REFUSES TO ACT, EITHER PARTY MAY PETITION ANY JUDGE HAVING
JURISDICTION OVER THE PARTIES TO APPOINT SUCH ADVOCATE ARBITRATOR.

 

2.2.4.5     IF THE TWO ADVOCATE ARBITRATORS FAIL TO AGREE UPON AND APPOINT THE
NEUTRAL ARBITRATOR, THEN EITHER PARTY MAY PETITION THE PRESIDING JUDGE OF THE
SUPERIOR COURT OF SAN DIEGO COUNTY TO APPOINT THE NEUTRAL ARBITRATOR, SUBJECT TO
CRITERIA IN SECTION 2.2.4.1 OF THIS LEASE, OR IF HE OR SHE REFUSES TO ACT,
EITHER PARTY MAY PETITION ANY JUDGE HAVING JURISDICTION OVER THE PARTIES TO
APPOINT SUCH ARBITRATOR.

 

2.2.4.6     THE COSTS OF THE NEUTRAL ARBITRATOR AND NEUTRAL APPRAISER SHALL BE
[***].  THE COSTS OF THE ADVOCATE ARBITRATOR REPRESENTING THE TENANT SHALL BE
BORNE BY THE TENANT.  THE COSTS OF THE ADVOCATE ARBITRATOR REPRESENTING THE
LANDLORD SHALL BE BORNE BY THE LANDLORD.  THE COSTS OF PETITIONING ANY JUDGE
UNDER SECTION 2.2.4.4 SHALL BE [***].  THE COSTS OF PETITIONING ANY JUDGE UNDER
SECTION 2.2.4.5 SHALL BE [***].

 


ARTICLE 3

 


BASE RENT

 


3.1           BASE RENT.  TENANT SHALL PAY, WITHOUT PRIOR NOTICE OR DEMAND, TO
LANDLORD OR LANDLORD’S AGENT AT THE MANAGEMENT OFFICE OF THE PROJECT, OR, AT
LANDLORD’S OPTION, AT SUCH OTHER PLACE AS LANDLORD MAY FROM TIME TO TIME
DESIGNATE IN WRITING, BY A CHECK FOR CURRENCY WHICH, AT THE TIME OF PAYMENT, IS
LEGAL TENDER FOR PRIVATE OR PUBLIC DEBTS IN THE UNITED STATES OF AMERICA, BASE
RENT (“BASE RENT”) AS SET FORTH IN SECTION 4 OF THE SUMMARY, PAYABLE IN EQUAL
MONTHLY INSTALLMENTS AS SET FORTH IN SECTION 4 OF THE SUMMARY IN ADVANCE ON OR
BEFORE THE FIRST DAY OF EACH AND EVERY CALENDAR MONTH DURING THE LEASE TERM,
WITHOUT ANY SETOFF OR DEDUCTION WHATSOEVER.  THE BASE RENT FOR THE FIRST FULL
MONTH OF THE LEASE TERM WHICH OCCURS AFTER THE EXPIRATION OF ANY FREE RENT
PERIOD SHALL BE PAID AT THE TIME OF TENANT’S EXECUTION OF THIS LEASE.  IF ANY
RENT PAYMENT DATE (INCLUDING THE LEASE COMMENCEMENT DATE) FALLS ON A DAY OF THE
MONTH OTHER THAN THE FIRST DAY OF SUCH MONTH OR IF ANY PAYMENT OF RENT IS FOR A
PERIOD WHICH IS SHORTER THAN ONE MONTH, THE RENT FOR ANY SUCH FRACTIONAL MONTH
SHALL ACCRUE ON A DAILY BASIS DURING SUCH FRACTIONAL MONTH AND SHALL TOTAL AN
AMOUNT EQUAL TO THE PRODUCT OF (I) A FRACTION, THE NUMERATOR OF WHICH IS THE
NUMBER OF DAYS IN SUCH FRACTIONAL MONTH AND THE DENOMINATOR OF WHICH IS THE
ACTUAL NUMBER OF DAYS OCCURRING IN SUCH CALENDAR MONTH, AND (II) THE
THEN-APPLICABLE MONTHLY INSTALLMENT OF BASE RENT.  ALL OTHER PAYMENTS OR
ADJUSTMENTS REQUIRED TO BE MADE UNDER THE TCCS OF THIS LEASE THAT REQUIRE
PRORATION ON A TIME BASIS SHALL BE PRORATED ON THE SAME BASIS.


 


3.2           ABATEMENT OF RENT.  IN THE EVENT THAT TENANT IS PREVENTED FROM
USING, AND DOES NOT USE, THE PREMISES OR ANY PORTION THEREOF, AS A RESULT OF
(I) REPAIRS, MAINTENANCE OR ALTERATIONS PERFORMED BY LANDLORD, OR WHICH LANDLORD
FAILED TO PERFORM, BEFORE OR AFTER THE LEASE COMMENCEMENT DATE AND REQUIRED BY
THIS LEASE, WHICH SUBSTANTIALLY INTERFERES WITH TENANT’S USE OF OR INGRESS TO OR
EGRESS FROM THE BUILDING, PROJECT (INCLUDING THE COMMON AREAS), OR THE PREMISES
(INCLUDING THE PROJECT PARKING AREAS TO THE EXTENT REASONABLE REPLACEMENT SPACES
ARE NOT PROVIDED); OR (II) THE FAILURE BY LANDLORD TO PROVIDE NECESSARY
SERVICES, UTILITIES, PARKING SPACES (UNLESS REPLACEMENT PARKING SPACES AND
REASONABLE ACCOMMODATIONS ASSOCIATED THEREWITH ARE

 

12

--------------------------------------------------------------------------------


 

*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


PROVIDED BY LANDLORD), OR INGRESS TO AND EGRESS FROM THE BUILDING, PROJECT
(INCLUDING THE COMMON AREAS), OR PREMISES AS REQUIRED PURSUANT TO THE TCCS OF
THIS LEASE; OR (III) THE PRESENCE OF “HAZARDOUS MATERIALS” (AS THAT TERM IS
DEFINED IN SECTION 29.33.1, BELOW) NOT BROUGHT ON THE PREMISES BY “TENANT
PARTIES,” AS THAT TERM IS SET FORTH IN SECTION 10.1 OF THIS LEASE, TO THE EXTENT
SUCH PRESENCE SUBSTANTIALLY INTERFERES WITH TENANT’S USE OF OR INGRESS TO OR
EGRESS FROM THE BUILDING, PROJECT (INCLUDING THE COMMON AREAS), OR PREMISES
(INCLUDING THE PROJECT PARKING AREAS TO THE EXTENT REASONABLE REPLACEMENT SPACES
ARE NOT PROVIDED) (ANY SUCH SET OF CIRCUMSTANCES AS SET FORTH IN ITEMS
(I) THROUGH (III), ABOVE, TO BE KNOWN AS AN “ABATEMENT EVENT”), THEN TENANT
SHALL GIVE LANDLORD NOTICE OF SUCH ABATEMENT EVENT, AND IF SUCH ABATEMENT EVENT
CONTINUES FOR FIVE (5) OR MORE CONSECUTIVE BUSINESS DAYS AFTER LANDLORD’S
RECEIPT OF ANY SUCH NOTICE (THE “ELIGIBILITY PERIOD”), THEN TENANT MAY DELIVER
AN ADDITIONAL NOTICE TO LANDLORD (THE “ADDITIONAL NOTICE”), SPECIFYING SUCH
ABATEMENT EVENT AND TENANT’S INTENTION TO ABATE THE PAYMENT OF RENT UNDER THIS
LEASE.  IF LANDLORD DOES NOT CURE SUCH ABATEMENT EVENT WITHIN THREE (3) BUSINESS
DAYS OF RECEIPT OF SUCH ADDITIONAL NOTICE, THEN AS TENANT’S SOLE REMEDY
VIS-À-VIS SUCH ABATEMENT EVENT, THE BASE RENT AND TENANT’S SHARE OF DIRECT
EXPENSES SHALL BE ABATED OR REDUCED, AS THE CASE MAY BE, AFTER EXPIRATION OF THE
ELIGIBILITY PERIOD, FOR SUCH TIME THAT TENANT CONTINUES TO BE SO PREVENTED FROM
USING, AND DOES NOT USE, THE PREMISES, OR A PORTION THEREOF, IN THE PROPORTION
OF THE RENTABLE AREA OF THE PORTION OF THE PREMISES THAT TENANT IS PREVENTED
FROM USING AND DOES NOT USE (“UNUSABLE AREA”).  TO THE EXTENT AN ABATEMENT EVENT
IS CAUSED BY AN EVENT COVERED BY ARTICLES 11 OR 13 OF THIS LEASE, THEN THE TERMS
OF SUCH ARTICLE 11 OR 13, AS THE CASE MAY BE, SHALL GOVERN TENANT’S RIGHT TO
ABATE RENT AND THE TERMS OF THIS SECTION 3.2 SHALL NOT BE APPLICABLE THERETO.


 


ARTICLE 4

 


ADDITIONAL RENT

 


4.1           GENERAL TERMS.  IN ADDITION TO PAYING THE BASE RENT SPECIFIED IN
ARTICLE 3 OF THIS LEASE, TENANT SHALL PAY “TENANT’S SHARE” OF THE ANNUAL “DIRECT
EXPENSES,” AS THOSE TERMS ARE DEFINED IN SECTIONS 4.2.6 AND 4.2.2, RESPECTIVELY,
OF THIS LEASE WHICH ARE IN EXCESS OF THE AMOUNT OF DIRECT EXPENSES APPLICABLE TO
THE “BASE YEAR,” AS THAT TERM IS DEFINED IN SECTION 4.2.1, BELOW; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL ANY DECREASE IN DIRECT EXPENSES FOR ANY EXPENSE
YEAR BELOW DIRECT EXPENSES FOR THE BASE YEAR ENTITLE TENANT TO ANY DECREASE IN
BASE RENT OR ANY CREDIT AGAINST SUMS DUE UNDER THIS LEASE.  SUCH PAYMENTS BY
TENANT, TOGETHER WITH ANY AND ALL OTHER AMOUNTS PAYABLE BY TENANT TO LANDLORD
PURSUANT TO THE TCCS OF THIS LEASE, ARE HEREINAFTER COLLECTIVELY REFERRED TO AS
THE “ADDITIONAL RENT,” AND THE BASE RENT AND THE ADDITIONAL RENT ARE HEREIN
COLLECTIVELY REFERRED TO AS “RENT.”  ALL AMOUNTS DUE UNDER THIS ARTICLE 4 AS
ADDITIONAL RENT SHALL BE PAYABLE FOR THE SAME PERIODS AND IN THE SAME MANNER AS
THE BASE RENT; PROVIDED, HOWEVER, THE PARTIES HEREBY ACKNOWLEDGE THAT THE FIRST
MONTHLY INSTALLMENT OF TENANT’S SHARE OF ANY “ESTIMATED EXCESS,” AS THAT TERM IS
SET FORTH IN, AND PURSUANT TO THE TERMS AND CONDITIONS OF, SECTION 4.4.2 OF THIS
LEASE, SHALL FIRST BE DUE AND PAYABLE FOR THE CALENDAR MONTH OCCURRING
IMMEDIATELY FOLLOWING THE EXPIRATION OF THE BASE YEAR.  WITHOUT LIMITATION ON
OTHER OBLIGATIONS OF TENANT WHICH SURVIVE THE EXPIRATION OF THE LEASE TERM, THE
OBLIGATIONS OF TENANT TO PAY THE ADDITIONAL RENT PROVIDED FOR IN THIS ARTICLE 4
SHALL SURVIVE THE EXPIRATION OF THE LEASE TERM.


 


4.2           DEFINITIONS OF KEY TERMS RELATING TO ADDITIONAL RENT.  AS USED IN
THIS ARTICLE 4, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS HEREINAFTER SET
FORTH:

 

13

--------------------------------------------------------------------------------


 

*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


4.2.1        “BASE YEAR” SHALL MEAN THE PERIOD SET FORTH IN SECTION 5 OF THE
SUMMARY.


 


4.2.2        “DIRECT EXPENSES” SHALL MEAN “OPERATING EXPENSES,” “TAX EXPENSES”
AND “UTILITIES COSTS.”


 


4.2.3        “EXPENSE YEAR” SHALL MEAN EACH CALENDAR YEAR IN WHICH ANY PORTION
OF THE LEASE TERM FALLS, THROUGH AND INCLUDING THE CALENDAR YEAR IN WHICH THE
LEASE TERM EXPIRES, PROVIDED THAT LANDLORD, UPON NOTICE TO TENANT, MAY CHANGE
THE EXPENSE YEAR FROM TIME TO TIME TO ANY OTHER TWELVE (12) CONSECUTIVE MONTH
PERIOD, AND, IN THE EVENT OF ANY SUCH CHANGE, TENANT’S SHARE OF DIRECT EXPENSES
SHALL BE EQUITABLY ADJUSTED FOR ANY EXPENSE YEAR INVOLVED IN ANY SUCH CHANGE.


 


4.2.4        “OPERATING EXPENSES” SHALL BE CALCULATED IN ACCORDANCE WITH SOUND
REAL ESTATE ACCOUNTING PRACTICES, CONSISTENTLY APPLIED FROM YEAR TO YEAR, AND
SHALL MEAN ALL EXPENSES, COSTS AND AMOUNTS OF EVERY KIND AND NATURE WHICH, IN
ACCORDANCE WITH SOUND REAL ESTATE MANAGEMENT PRACTICES, CONSISTENTLY APPLIED
FROM YEAR TO YEAR, LANDLORD PAYS OR ACCRUES DURING ANY EXPENSE YEAR BECAUSE OF
OR IN CONNECTION WITH THE OWNERSHIP, MANAGEMENT, MAINTENANCE, SECURITY, REPAIR,
REPLACEMENT, RESTORATION OR OPERATION OF THE PROJECT, OR ANY PORTION THEREOF. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, OPERATING EXPENSES SHALL
SPECIFICALLY INCLUDE ANY AND ALL OF THE FOLLOWING:  (I) THE COST OF OPERATING,
REPAIRING, MAINTAINING, AND RENOVATING THE UTILITY, TELEPHONE, MECHANICAL,
SANITARY, STORM DRAINAGE, AND ELEVATOR SYSTEMS, AND THE COST OF MAINTENANCE AND
SERVICE CONTRACTS IN CONNECTION THEREWITH; (II) THE COST OF LICENSES,
CERTIFICATES, PERMITS AND INSPECTIONS AND THE COST OF CONTESTING ANY
GOVERNMENTAL ENACTMENTS WHICH MAY AFFECT OPERATING EXPENSES, AND THE COSTS
INCURRED IN CONNECTION WITH A GOVERNMENTALLY MANDATED TRANSPORTATION SYSTEM
MANAGEMENT PROGRAM OR SIMILAR PROGRAM; (III) THE COST OF ALL INSURANCE CARRIED
BY LANDLORD IN CONNECTION WITH THE PROJECT; (IV) THE COST OF LANDSCAPING,
RELAMPING, AND ALL SUPPLIES, TOOLS, EQUIPMENT AND MATERIALS USED IN THE
OPERATION, REPAIR AND MAINTENANCE OF THE PROJECT, OR ANY PORTION THEREOF;
(V) COSTS INCURRED IN CONNECTION WITH THE PARKING AREAS SERVICING THE PROJECT;
(VI) FEES AND OTHER COSTS, INCLUDING MANAGEMENT FEES (WHICH MANAGEMENT FEES
SHALL EQUAL [***]), CONSULTING FEES, LEGAL FEES AND ACCOUNTING FEES, OF ALL
CONTRACTORS AND CONSULTANTS IN CONNECTION WITH THE MANAGEMENT, OPERATION,
MAINTENANCE AND REPAIR OF THE PROJECT; (VII) PAYMENTS UNDER ANY EQUIPMENT RENTAL
AGREEMENTS AND THE FAIR RENTAL VALUE OF ANY MANAGEMENT OFFICE SPACE;
(VIII) WAGES, SALARIES AND OTHER COMPENSATION AND BENEFITS, INCLUDING TAXES
LEVIED THEREON, OF ALL PERSONS (OTHER THAN PERSONS GENERALLY CONSIDERED TO BE
HIGHER IN RANK THAN THE POSITION OF “ASSET MANAGER”) ENGAGED IN THE OPERATION,
MAINTENANCE AND SECURITY OF THE PROJECT; (IX) COSTS UNDER ANY INSTRUMENT
PERTAINING TO THE SHARING OF COSTS BY THE PROJECT; (X) OPERATION, REPAIR,
MAINTENANCE AND REPLACEMENT (BUT WITH RESPECT TO REPLACEMENT, ONLY TO THE EXTENT
NECESSITATED BY NORMAL WEAR AND TEAR DURING THE LEASE TERM) OF ALL SYSTEMS AND
EQUIPMENT AND COMPONENTS THEREOF OF THE BUILDING; (XI) THE COST OF JANITORIAL,
ALARM, SECURITY AND OTHER SERVICES, NON-CAPITAL REPLACEMENT OF WALL AND FLOOR
COVERINGS, CEILING TILES AND FIXTURES IN COMMON AREAS (BUT ONLY TO THE EXTENT
NECESSITATED BY NORMAL WEAR AND TEAR DURING THE LEASE TERM), MAINTENANCE AND
REPLACEMENT OF CURBS AND WALKWAYS, REPAIR TO ROOFS; (XII) AMORTIZATION OF THE
COST OF ACQUIRING OR THE RENTAL EXPENSE OF PERSONAL PROPERTY USED IN THE
MAINTENANCE, OPERATION AND REPAIR OF THE PROJECT, OR ANY PORTION THEREOF (WHICH
AMORTIZATION CALCULATION SHALL INCLUDE INTEREST AT THE “INTEREST RATE,” AS THAT
TERM IS SET FORTH IN ARTICLE 25 OF THIS LEASE); (XIII) THE COST OF CAPITAL
IMPROVEMENTS OR OTHER COSTS INCURRED IN CONNECTION WITH THE PROJECT (A) WHICH
ARE REASONABLY INTENDED TO EFFECT ECONOMIES IN THE OPERATION OR MAINTENANCE OF
THE

 

14

--------------------------------------------------------------------------------


 

*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


PROJECT, OR ANY PORTION THEREOF, TO THE EXTENT OF COST SAVINGS REASONABLY
ANTICIPATED BY LANDLORD AT THE TIME OF SUCH EXPENDITURE TO BE INCURRED IN
CONNECTION THEREWITH, (B) THAT ARE REQUIRED TO COMPLY WITH PRESENT OR
ANTICIPATED CONSERVATION PROGRAMS, (C) WHICH ARE REPLACEMENTS OR MODIFICATIONS
OF NONSTRUCTURAL ITEMS LOCATED IN THE COMMON AREAS REQUIRED TO KEEP THE COMMON
AREAS IN GOOD ORDER OR CONDITION (BUT ONLY TO THE EXTENT NECESSITATED BY NORMAL
WEAR AND TEAR DURING THE LEASE TERM), OR (D) THAT ARE REQUIRED UNDER ANY
GOVERNMENTAL LAW OR REGULATION BY A FEDERAL, STATE OR LOCAL GOVERNMENTAL AGENCY,
EXCEPT FOR CAPITAL REPAIRS, REPLACEMENTS OR OTHER IMPROVEMENTS TO REMEDY A
CONDITION EXISTING PRIOR TO THE LEASE COMMENCEMENT DATE WHICH AN APPLICABLE
GOVERNMENTAL AUTHORITY, IF IT HAD KNOWLEDGE OF SUCH CONDITION PRIOR TO THE LEASE
COMMENCEMENT DATE, WOULD HAVE THEN REQUIRED TO BE REMEDIED PURSUANT TO
THEN-CURRENT GOVERNMENTAL LAWS OR REGULATIONS IN THEIR FORM EXISTING AS OF THE
LEASE COMMENCEMENT DATE AND PURSUANT TO THE THEN-CURRENT INTERPRETATION OF SUCH
GOVERNMENTAL LAWS OR REGULATIONS BY THE APPLICABLE GOVERNMENTAL AUTHORITY AS OF
THE LEASE COMMENCEMENT DATE; PROVIDED, HOWEVER, THAT ANY CAPITAL EXPENDITURE
SHALL BE AMORTIZED WITH INTEREST AT THE INTEREST RATE OVER ITS USEFUL LIFE AS
LANDLORD SHALL REASONABLY DETERMINE IN ACCORDANCE WITH SOUND REAL ESTATE
MANAGEMENT AND ACCOUNTING PRACTICES; AND SUCH AMORTIZED COSTS SHALL BE INCLUDED
IN OPERATING EXPENSES ONLY FOR THAT PORTION OF THE USEFUL LIFE WHICH FALLS
WITHIN THE LEASE TERM; (XIV) COSTS, FEES, CHARGES OR ASSESSMENTS IMPOSED BY, OR
RESULTING FROM ANY MANDATE IMPOSED ON LANDLORD BY, ANY FEDERAL, STATE OR LOCAL
GOVERNMENT FOR FIRE AND POLICE PROTECTION, TRASH REMOVAL, COMMUNITY SERVICES, OR
OTHER SERVICES WHICH DO NOT CONSTITUTE “TAX EXPENSES” AS THAT TERM IS DEFINED IN
SECTION 4.2.5, BELOW; AND (XV) PAYMENTS UNDER ANY EASEMENT, LICENSE, OPERATING
AGREEMENT, DECLARATION, RESTRICTIVE COVENANT, OR INSTRUMENT PERTAINING TO THE
SHARING OF COSTS BY THE BUILDING.  NOTWITHSTANDING THE FOREGOING, FOR PURPOSES
OF THIS LEASE, OPERATING EXPENSES SHALL NOT, HOWEVER, INCLUDE:


 

(A)           COSTS, INCLUDING MARKETING COSTS, LEGAL FEES, SPACE PLANNERS’
FEES, ADVERTISING AND PROMOTIONAL EXPENSES, AND BROKERAGE FEES INCURRED IN
CONNECTION WITH THE ORIGINAL CONSTRUCTION OR DEVELOPMENT, OR ORIGINAL OR FUTURE
LEASING OF THE PROJECT, AND COSTS, INCLUDING PERMIT, CONSTRUCTION, LICENSE AND
INSPECTION COSTS, IMPROVEMENT ALLOWANCES, INCURRED WITH RESPECT TO THE
INSTALLATION OF PREMISES IMPROVEMENTS MADE FOR TENANTS OR OCCUPANTS OCCUPYING
SPACE IN THE PROJECT OR INCURRED IN RENOVATING OR OTHERWISE IMPROVING,
DECORATING, PAINTING OR REDECORATING SPACE FOR TENANTS OR OTHER OCCUPANTS OF THE
PROJECT (EXCLUDING, HOWEVER, SUCH COSTS RELATING TO ANY COMMON AREAS OR PARKING
FACILITIES);

 

(B)           EXCEPT AS SET FORTH IN ITEMS (XII), (XIII), AND (XIV) ABOVE,
DEPRECIATION, INTEREST AND PRINCIPAL PAYMENTS ON MORTGAGES AND OTHER DEBT COSTS,
IF ANY, PENALTIES AND INTEREST COSTS OF CAPITAL REPAIRS, REPLACEMENTS AND
ALTERATIONS, AND COSTS OF CAPITAL IMPROVEMENTS AND EQUIPMENT AND COSTS TO REPAIR
DEFECTS IN THE ORIGINAL CONSTRUCTION OF THE PROJECT TO THE EXTENT SUCH REPAIR IS
COVERED BY A WARRANTY;

 

(C)           COSTS FOR WHICH THE LANDLORD IS REIMBURSED, OR WOULD HAVE BEEN
REIMBURSED IF LANDLORD HAD USED COMMERCIALLY REASONABLE EFFORTS TO COLLECT SUCH
AMOUNTS, BY ANY TENANT OR OCCUPANT OF THE PROJECT OR BY INSURANCE BY ITS CARRIER
OR ANY TENANT’S CARRIER OR BY ANYONE ELSE, AND ELECTRIC POWER OR OTHER UTILITY
COSTS FOR WHICH ANY TENANT DIRECTLY CONTRACTS WITH THE LOCAL PUBLIC SERVICE
COMPANY;

 

(D)           ANY BAD DEBT LOSS, RENT LOSS, OR RESERVES FOR BAD DEBTS OR RENT
LOSS;

 

15

--------------------------------------------------------------------------------


 

*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 

(E)           COSTS ASSOCIATED WITH THE OPERATION OF THE BUSINESS OF THE
PARTNERSHIP OR ENTITY WHICH CONSTITUTES THE LANDLORD, AS THE SAME ARE
DISTINGUISHED FROM THE COSTS OF OPERATION OF THE PROJECT (WHICH SHALL
SPECIFICALLY INCLUDE, BUT NOT BE LIMITED TO, ACCOUNTING COSTS ASSOCIATED WITH
THE OPERATION OF THE PROJECT).  COSTS ASSOCIATED WITH THE OPERATION OF THE
BUSINESS OF THE PARTNERSHIP OR ENTITY WHICH CONSTITUTES THE LANDLORD INCLUDE
COSTS OF PARTNERSHIP ACCOUNTING AND LEGAL MATTERS, COSTS OF DEFENDING ANY
LAWSUITS WITH ANY MORTGAGEE OR GROUND LESSOR (EXCEPT AS THE ACTIONS OF THE
TENANT MAY BE IN ISSUE), COSTS AND FEES INCURRED IN THE SELLING, SYNDICATING,
FINANCING, MORTGAGING OR HYPOTHECATING ANY OF THE LANDLORD’S INTEREST IN THE
PROJECT, AND COSTS OR FEES INCURRED IN CONNECTION WITH ANY DISPUTES BETWEEN
LANDLORD AND ITS EMPLOYEES OR BROKERS, BETWEEN LANDLORD AND PROJECT MANAGEMENT,
OR BETWEEN LANDLORD AND OTHER TENANTS OR OCCUPANTS, AND LANDLORD’S GENERAL
CORPORATE OVERHEAD AND GENERAL AND ADMINISTRATIVE EXPENSES;

 

(F)            THE WAGES AND BENEFITS OF ANY EMPLOYEE WHO DOES NOT DEVOTE
SUBSTANTIALLY ALL OF HIS OR HER EMPLOYED TIME TO THE PROJECT UNLESS SUCH WAGES
AND BENEFITS ARE PRORATED TO REFLECT TIME SPENT ON OPERATING AND MANAGING THE
PROJECT VIS-A-VIS TIME SPENT ON MATTERS UNRELATED TO OPERATING AND MANAGING THE
PROJECT; PROVIDED, THAT IN NO EVENT SHALL OPERATING EXPENSES FOR PURPOSES OF
THIS LEASE INCLUDE WAGES AND/OR BENEFITS ATTRIBUTABLE TO PERSONNEL ABOVE THE
LEVEL OF ASSET MANAGER;

 

(G)           AMOUNT PAID AS GROUND RENTAL FOR ALL OR ANY PORTION OF THE PROJECT
BY THE LANDLORD AND ATTORNEYS FEES, TRANSFER TAXES, AND ANY OTHER TRANSACTIONAL
EXPENSES ASSOCIATED WITH ANY GROUND LEASE OF THE PROJECT;

 

(H)           OVERHEAD AND PROFIT INCREMENT PAID TO THE LANDLORD OR TO
SUBSIDIARIES OR AFFILIATES OF THE LANDLORD FOR SERVICES IN THE PROJECT TO THE
EXTENT THE SAME EXCEEDS THE COSTS OF SUCH SERVICES RENDERED BY QUALIFIED,
FIRST-CLASS UNAFFILIATED THIRD PARTIES PROVIDING SIMILAR SERVICES IN THE
“COMPARABLE AREA” (AS THAT TERM IS DEFINED IN EXHIBIT G TO THIS LEASE) ON A
COMPETITIVE BASIS;

 

(I)            ANY COMPENSATION PAID TO CLERKS, ATTENDANTS OR OTHER PERSONS IN
COMMERCIAL CONCESSIONS OPERATED BY THE LANDLORD, PROVIDED THAT ANY COMPENSATION
PAID TO ANY CONCIERGE AT THE PROJECT SHALL BE INCLUDABLE AS AN OPERATING
EXPENSE;

 

(J)            RENTALS AND OTHER RELATED EXPENSES INCURRED IN LEASING AIR
CONDITIONING SYSTEMS, ELEVATORS OR OTHER EQUIPMENT WHICH IF PURCHASED THE COST
OF WHICH WOULD BE EXCLUDED FROM OPERATING EXPENSES AS A CAPITAL COST, EXCEPT
EQUIPMENT NOT AFFIXED TO THE PROJECT WHICH IS USED IN PROVIDING JANITORIAL OR
SIMILAR SERVICES AND, FURTHER EXCEPTING FROM THIS EXCLUSION SUCH EQUIPMENT
RENTED OR LEASED TO REMEDY OR AMELIORATE AN EMERGENCY CONDITION IN THE PROJECT ;

 

(K)           ALL ITEMS AND SERVICES FOR WHICH TENANT OR ANY OTHER TENANT IN THE
PROJECT REIMBURSES LANDLORD OR WHICH LANDLORD PROVIDES SELECTIVELY TO ONE OR
MORE TENANTS (OTHER THAN TENANT) WITHOUT REIMBURSEMENT;

 

(L)            COSTS, OTHER THAN THOSE INCURRED IN ORDINARY MAINTENANCE AND
REPAIR, FOR SCULPTURE, PAINTINGS, FOUNTAINS OR OTHER OBJECTS OF ART;

 

16

--------------------------------------------------------------------------------


 

*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 

(M)          ANY COSTS EXPRESSLY EXCLUDED FROM OPERATING EXPENSES ELSEWHERE IN
THIS LEASE;

 

(N)           RENT FOR ANY OFFICE SPACE OCCUPIED BY PROJECT MANAGEMENT PERSONNEL
TO THE EXTENT THE SIZE OR RENTAL RATE OF SUCH OFFICE SPACE EXCEEDS THE SIZE OR
FAIR MARKET RENTAL VALUE OF OFFICE SPACE OCCUPIED BY MANAGEMENT PERSONNEL OF THE
COMPARABLE BUILDINGS WITH ADJUSTMENT WHERE APPROPRIATE FOR THE SIZE OF THE
APPLICABLE PROJECT;

 

(O)           COSTS TO THE EXTENT ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LANDLORD OR ITS AGENTS, EMPLOYEES, VENDORS, CONTRACTORS, OR
PROVIDERS OF MATERIALS OR SERVICES;

 

(P)           COSTS INCURRED TO COMPLY WITH LAWS RELATING TO THE REMOVAL OF
HAZARDOUS MATERIAL (AS DEFINED UNDER APPLICABLE LAW) WHICH WAS IN EXISTENCE IN
THE BUILDING OR ON THE PROJECT PRIOR TO THE LEASE COMMENCEMENT DATE, AND WAS OF
SUCH A NATURE THAT A FEDERAL, STATE OR MUNICIPAL GOVERNMENTAL AUTHORITY, IF IT
HAD THEN HAD KNOWLEDGE OF THE PRESENCE OF SUCH HAZARDOUS MATERIAL, IN THE STATE,
AND UNDER THE CONDITIONS THAT IT THEN EXISTED IN THE BUILDING OR ON THE PROJECT,
WOULD HAVE THEN REQUIRED THE REMOVAL OF SUCH HAZARDOUS MATERIAL OR OTHER
REMEDIAL OR CONTAINMENT ACTION WITH RESPECT THERETO; AND COSTS INCURRED TO
REMOVE, REMEDY, CONTAIN, OR TREAT HAZARDOUS MATERIAL, WHICH HAZARDOUS MATERIAL
IS BROUGHT INTO THE BUILDING OR ONTO THE PROJECT AFTER THE DATE HEREOF BY
LANDLORD OR A “LANDLORD PARTY,” AS THAT TERM IS DEFINED IN SECTION 10.1 OF THIS
LEASE, OR ANY OTHER TENANT OF THE PROJECT AND IS OF SUCH A NATURE, AT THAT TIME,
THAT A FEDERAL, STATE OR MUNICIPAL GOVERNMENTAL AUTHORITY, IF IT HAD THEN HAD
KNOWLEDGE OF THE PRESENCE OF SUCH HAZARDOUS MATERIAL, IN THE STATE, AND UNDER
THE CONDITIONS, THAT IT THEN EXISTS IN THE BUILDING OR ON THE PROJECT, WOULD
HAVE THEN REQUIRED THE REMOVAL OF SUCH HAZARDOUS MATERIAL OR OTHER REMEDIAL OR
CONTAINMENT ACTION WITH RESPECT THERETO; PROVIDED, HOWEVER, LANDLORD HEREBY
ACKNOWLEDGES THAT IT HAS NOT RECEIVED WRITTEN NOTICE OF THE EXISTENCE OF
HAZARDOUS MATERIAL IN THE BUILDING OR THE PROJECT;

 

(Q)           COSTS, FEES, DUES, CONTRIBUTIONS OR SIMILAR EXPENSES FOR POLITICAL
OR CHARITABLE ORGANIZATIONS;

 

(R)            RESERVES FOR FUTURE IMPROVEMENTS, REPAIRS, ADDITIONS, ETC., IN
EXCESS OF SUCH AMOUNTS IN THE BASE YEAR; AND

 

(S)           COSTS INCURRED IN ORDER TO CAUSE THE BUILDING OR THE PROJECT TO
COMPLY WITH ANY APPLICABLE GOVERNMENTAL LAW OR REGULATION IN EFFECT AND BEING
ENFORCED AS OF THE LEASE COMMENCEMENT DATE, BUT ONLY TO THE EXTENT SUCH LAW OR
REGULATION REQUIRED COMPLIANCE PRIOR TO THE LEASE COMMENCEMENT DATE.

 

[***]  If Landlord is not furnishing any particular work or service (the cost of
which, if performed by Landlord, would be included in Operating Expenses) to a
tenant who has undertaken to perform such work or service in lieu of the
performance thereof by Landlord, Operating Expenses shall be deemed to be
increased by an amount equal to the additional Operating Expenses which would
reasonably have been incurred during such period by Landlord if it had at its
own expense furnished such work or service to such tenant.  If the Project is
not at least [***] percent ([***]%) occupied during all or a portion of the Base
Year or any Expense

 

17

--------------------------------------------------------------------------------


 

*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 

Year, Landlord shall make an appropriate adjustment to the components of
Operating Expenses for such year to determine the amount of Operating Expenses
that would have been incurred had the Project been [***] percent ([***]%)
occupied; and the amount so determined shall be deemed to have been the amount
of Operating Expenses for such year.  Operating Expenses for the Base Year shall
include market-wide cost increases (including utility rate increases) due to
extraordinary circumstances, including, but not limited to, Force Majeure,
boycotts, strikes, conservation surcharges, embargoes or shortages, or amortized
costs relating to capital improvements (collectively, “Increases”); provided,
however, that at such time as any such particularly Increases are no longer
included in Operating Expenses, such Increase shall be excluded from the Base
Year calculation of Operating Expenses.  In no event shall the components of
Direct Expenses for any Expense Year related to Utility Costs or Project
services or Project insurance costs be less than the corresponding components of
Direct Expenses related to Utility Costs, Project Services and Project insurance
costs in the Base Year.  Landlord shall not (i) make a profit by charging items
to Operating Expenses that are otherwise also charged separately to others and
(ii) subject to Landlord’s right to adjust the components of Operating Expenses
described above in this paragraph, collect Operating Expenses from Tenant and
all other tenants in the Project in an amount in excess of what Landlord incurs
for the items included in Operating Expenses.  If Landlord, in any Expense Year
following the Base Year, begins providing any new category of services (as
opposed to an expansion in scope of a service or a change in a type of service)
(the “New Services”), then for such period of time in which such New Services
apply, Operating Expenses for the Base Year shall be increased by the amount
that Landlord reasonably determines it would have incurred had Landlord provided
such New Services during the same period of time during the Base Year as such
New Services were provided during such subsequent Expense Year.  Notwithstanding
the foregoing, no adjustment to the Operating Expenses for the Base Year shall
occur to the extent such New Services (1) are attributable to Tenant’s use of
the Premises (as opposed to office use generally), in which case Landlord may
elect (Y) to include the cost of such New Services in Operating Expenses, or
(Z) to invoice Tenant directly for such costs, depending upon the nature of the
New Services and the extent to which the need for such New Services is directly
attributable to Tenant’s use, as determined in Landlord’s reasonable discretion,
(2) is being offered by landlords in the majority of Comparable Buildings, or
(3) is required by “Applicable Laws,” as that Term is set forth in Article 24. 
If Landlord, in any Expense Year after the Base Year, discontinues any type or
category of service then for such period of time in which such services are
discontinued, Operating Expenses for the Base Year shall be decreased by the
amount that Landlord reasonably determines it incurred for such type or category
of service throughout the Base Year.  In no event shall Tenant be responsible to
pay any “Controllable Expenses,” as defined below, to the extent such
Controllable Expenses exceed the amount that such Controllable Expenses would
have been had they increased, from the amount of Controllable Expenses incurred
during the first twelve (12) months of the Lease Term (i.e., May 7, 2009 through
May 31, 2010), at a compounded rate of [***] percent ([***]%) per Expense Year
(the “Cap”).  As used herein “Controllable Expenses” shall mean any costs
incurred by Landlord relating to services (not including utility services)
provided to the Project, labor costs paid by Landlord, and maintenance contracts
paid by Landlord; provided, however, Controllable Expenses shall not include Tax
Expenses, costs relating to the HVAC systems of a Building, costs of insurance
premiums, utility charges, or market-wide increases in labor costs due to
extraordinary circumstances, including, without limitation, boycotts and
strikes.

 

18

--------------------------------------------------------------------------------


 

*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


4.2.5        TAXES.


 

4.2.5.1     “TAX EXPENSES” SHALL MEAN ALL FEDERAL, STATE, COUNTY, OR LOCAL
GOVERNMENTAL OR MUNICIPAL TAXES, FEES, CHARGES OR OTHER IMPOSITIONS OF EVERY
KIND AND NATURE, WHETHER GENERAL, SPECIAL, ORDINARY OR EXTRAORDINARY,
(INCLUDING, WITHOUT LIMITATION, REAL ESTATE TAXES, GENERAL AND SPECIAL
ASSESSMENTS, TRANSIT TAXES, LEASEHOLD TAXES OR TAXES BASED UPON THE RECEIPT OF
RENT, INCLUDING GROSS RECEIPTS OR SALES TAXES APPLICABLE TO THE RECEIPT OF RENT,
UNLESS REQUIRED TO BE PAID BY TENANT, PERSONAL PROPERTY TAXES IMPOSED UPON THE
FIXTURES, MACHINERY, EQUIPMENT, APPARATUS, SYSTEMS AND EQUIPMENT, APPURTENANCES,
FURNITURE AND OTHER PERSONAL PROPERTY USED IN CONNECTION WITH THE PROJECT, OR
ANY PORTION THEREOF), EXCLUDING FINES, DEFAULT INTEREST, AND PENALTIES, WHICH
SHALL BE PAID OR ACCRUED DURING ANY EXPENSE YEAR (WITHOUT REGARD TO ANY
DIFFERENT FISCAL YEAR USED BY SUCH GOVERNMENTAL OR MUNICIPAL AUTHORITY) BECAUSE
OF OR IN CONNECTION WITH THE OWNERSHIP, LEASING AND OPERATION OF THE PROJECT, OR
ANY PORTION THEREOF.  [***].

 

4.2.5.2     TAX EXPENSES SHALL INCLUDE, WITHOUT LIMITATION:  (I) ANY TAX ON THE
RENT, RIGHT TO RENT OR OTHER INCOME FROM THE PROJECT, OR ANY PORTION THEREOF, OR
AS AGAINST THE BUSINESS OF LEASING THE PROJECT, OR ANY PORTION THEREOF; (II) ANY
ASSESSMENT, TAX, FEE, LEVY OR CHARGE IN ADDITION TO, OR IN SUBSTITUTION,
PARTIALLY OR TOTALLY, OF ANY ASSESSMENT, TAX, FEE, LEVY OR CHARGE PREVIOUSLY
INCLUDED WITHIN THE DEFINITION OF REAL PROPERTY TAX, IT BEING ACKNOWLEDGED BY
TENANT AND LANDLORD THAT PROPOSITION 13 WAS ADOPTED BY THE VOTERS OF THE STATE
OF CALIFORNIA IN THE JUNE 1978 ELECTION (“PROPOSITION 13”) AND THAT ASSESSMENTS,
TAXES, FEES, LEVIES AND CHARGES MAY BE IMPOSED BY GOVERNMENTAL AGENCIES FOR SUCH
SERVICES AS FIRE PROTECTION, STREET, SIDEWALK AND ROAD MAINTENANCE, REFUSE
REMOVAL AND FOR OTHER GOVERNMENTAL SERVICES FORMERLY PROVIDED WITHOUT CHARGE TO
PROPERTY OWNERS OR OCCUPANTS, AND, IN FURTHER RECOGNITION OF THE DECREASE IN THE
LEVEL AND QUALITY OF GOVERNMENTAL SERVICES AND AMENITIES AS A RESULT OF
PROPOSITION 13, TAX EXPENSES SHALL ALSO INCLUDE ANY GOVERNMENTAL OR PRIVATE
ASSESSMENTS OR THE PROJECT’S CONTRIBUTION TOWARDS A GOVERNMENTAL OR PRIVATE
COST-SHARING AGREEMENT FOR THE PURPOSE OF AUGMENTING OR IMPROVING THE QUALITY OF
SERVICES AND AMENITIES NORMALLY PROVIDED BY GOVERNMENTAL AGENCIES; (III) ANY
ASSESSMENT, TAX, FEE, LEVY, OR CHARGE ALLOCABLE TO OR MEASURED BY THE AREA OF
THE PREMISES OR THE RENT PAYABLE HEREUNDER, INCLUDING, WITHOUT LIMITATION, ANY
BUSINESS OR GROSS INCOME TAX OR EXCISE TAX WITH RESPECT TO THE RECEIPT OF SUCH
RENT, OR UPON OR WITH RESPECT TO THE POSSESSION, LEASING, OPERATING, MANAGEMENT,
MAINTENANCE, ALTERATION, REPAIR, USE OR OCCUPANCY BY TENANT OF THE PREMISES, OR
ANY PORTION THEREOF; AND (IV) ANY ASSESSMENT, TAX, FEE, LEVY OR CHARGE, UPON
THIS TRANSACTION OR ANY DOCUMENT TO WHICH TENANT IS A PARTY, CREATING OR
TRANSFERRING AN INTEREST OR AN ESTATE IN THE PREMISES [***].

 

4.2.5.3     ANY COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES) INCURRED IN ATTEMPTING TO PROTEST, REDUCE OR MINIMIZE TAX
EXPENSES SHALL BE INCLUDED IN TAX EXPENSES IN THE EXPENSE YEAR SUCH EXPENSES ARE
PAID.  EXCEPT AS SET FORTH IN SECTION 4.2.5.4, BELOW, REFUNDS OF TAX EXPENSES
SHALL BE CREDITED AGAINST TAX EXPENSES AND REFUNDED TO TENANT REGARDLESS OF WHEN
RECEIVED, BASED ON THE EXPENSE YEAR TO WHICH THE REFUND IS APPLICABLE, PROVIDED
THAT IN NO EVENT SHALL THE AMOUNT TO BE REFUNDED TO TENANT FOR ANY SUCH EXPENSE
YEAR EXCEED THE TOTAL AMOUNT PAID BY TENANT AS ADDITIONAL RENT UNDER THIS
ARTICLE 4 FOR SUCH EXPENSE YEAR.  IF TAX EXPENSES FOR ANY PERIOD DURING THE
LEASE TERM OR ANY EXTENSION THEREOF ARE INCREASED AFTER PAYMENT THEREOF FOR ANY
REASON, INCLUDING, WITHOUT LIMITATION, ERROR OR REASSESSMENT BY APPLICABLE
GOVERNMENTAL OR MUNICIPAL AUTHORITIES, TENANT SHALL PAY LANDLORD

 

19

--------------------------------------------------------------------------------


 

*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 

UPON DEMAND TENANT’S SHARE OF ANY SUCH INCREASED TAX EXPENSES INCLUDED BY
LANDLORD AS BUILDING TAX EXPENSES PURSUANT TO THE TCCS OF THIS LEASE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 4.2.5 (EXCEPT
AS SET FORTH IN SECTION 4.2.5.1, ABOVE), THERE SHALL BE EXCLUDED FROM TAX
EXPENSES (I) ALL EXCESS PROFITS TAXES, FRANCHISE TAXES, GIFT TAXES, CAPITAL
STOCK TAXES, INHERITANCE AND SUCCESSION TAXES, ESTATE TAXES, FEDERAL AND STATE
INCOME TAXES, AND OTHER TAXES TO THE EXTENT APPLICABLE TO LANDLORD’S GENERAL OR
NET INCOME (AS OPPOSED TO RENTS, RECEIPTS OR INCOME ATTRIBUTABLE TO OPERATIONS
AT THE PROJECT), (II) ANY ITEMS INCLUDED AS OPERATING EXPENSES, AND (III) ANY
ITEMS PAID BY TENANT UNDER SECTION 4.5 OF THIS LEASE.

 

4.2.5.4     NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS LEASE,
THE AMOUNT OF TAX EXPENSES FOR THE BASE YEAR AND ANY EXPENSE YEAR SHALL BE
CALCULATED WITHOUT TAKING INTO ACCOUNT ANY DECREASES IN REAL ESTATE TAXES
OBTAINED IN CONNECTION WITH PROPOSITION 8, AND, THEREFORE, THE TAX EXPENSES IN
THE BASE YEAR AND/OR AN EXPENSE YEAR MAY BE GREATER THAN THOSE ACTUALLY INCURRED
BY LANDLORD, BUT SHALL, NONETHELESS, BE THE TAX EXPENSES DUE UNDER THIS LEASE;
PROVIDED THAT (I) ANY COSTS AND EXPENSES INCURRED BY LANDLORD IN SECURING ANY
PROPOSITION 8 REDUCTION SHALL NOT BE INCLUDED IN DIRECT EXPENSES FOR PURPOSES OF
THIS LEASE, AND (II) TAX REFUNDS UNDER PROPOSITION 8 SHALL NOT BE DEDUCTED FROM
TAX EXPENSES, BUT RATHER SHALL BE THE SOLE PROPERTY OF LANDLORD.  LANDLORD AND
TENANT ACKNOWLEDGE THAT THIS SECTION 4.2.5.4 IS NOT INTENDED TO IN ANY WAY
AFFECT (A) THE INCLUSION IN TAX EXPENSES OF THE STATUTORY TWO PERCENT (2.0%)
ANNUAL INCREASE IN TAX EXPENSES (AS SUCH STATUTORY INCREASE MAY BE MODIFIED BY
SUBSEQUENT LEGISLATION), OR (B) THE INCLUSION OR EXCLUSION OF TAX EXPENSES
PURSUANT TO THE TERMS OF PROPOSITION 13, WHICH SHALL BE GOVERNED PURSUANT TO THE
TERMS OF SECTIONS 4.2.5.1 THROUGH 4.2.5.3, ABOVE.

 

4.2.5.5     [***]

 


4.2.6        “TENANT’S SHARE” SHALL MEAN THE PERCENTAGE SET FORTH IN SECTION 6
OF THE SUMMARY.  TENANT’S SHARE WAS CALCULATED BY MULTIPLYING THE NUMBER OF
RENTABLE SQUARE FEET OF THE PREMISES, AS SET FORTH IN SECTION 2.2 OF THE
SUMMARY, BY 100, AND DIVIDING THE PRODUCT BY THE TOTAL NUMBER OF RENTABLE SQUARE
FEET IN THE BUILDING.


 


4.2.7        “UTILITIES COSTS” SHALL MEAN ALL ACTUAL CHARGES FOR UTILITIES FOR
THE BUILDING AND THE PROJECT WHICH LANDLORD SHALL PAY DURING ANY EXPENSE YEAR,
INCLUDING, BUT NOT LIMITED TO, THE COSTS OF WATER, SEWER AND ELECTRICITY, AND
THE COSTS OF HVAC (INCLUDING, UNLESS PAID BY TENANT PURSUANT TO SECTION 6.1.2
BELOW, THE COST OF ELECTRICITY TO OPERATE THE HVAC AIR HANDLERS) AND OTHER
UTILITIES (BUT EXCLUDING (I) THE COST OF ELECTRICITY CONSUMED IN THE PREMISES
AND THE PREMISES OF OTHER TENANTS OF THE BUILDING AND ANY OTHER BUILDINGS IN THE
PROJECT (SINCE TENANT IS SEPARATELY PAYING FOR THE COST OF ELECTRICITY PURSUANT
TO SECTION 6.1.2 BELOW) AND (II) THOSE CHARGES FOR WHICH TENANTS DIRECTLY
REIMBURSE LANDLORD OR OTHERWISE PAY DIRECTLY TO THE UTILITY COMPANY) AS WELL AS
RELATED FEES, ASSESSMENTS AND SURCHARGES.  UTILITIES COSTS SHALL BE CALCULATED
ASSUMING THE BUILDINGS (AND DURING THE PERIOD OF TIME WHEN ANY OTHER OFFICE
BUILDINGS ARE FULLY CONSTRUCTED AND READY FOR OCCUPANCY AND ARE INCLUDED BY
LANDLORD WITHIN THE PROJECT), ARE AT LEAST [***] PERCENT ([***]%) OCCUPIED.  IF,
DURING ALL OR ANY PART OF ANY EXPENSE YEAR, LANDLORD SHALL NOT PROVIDE ANY
UTILITIES OTHER THAN GAS AND ELECTRICITY (THE COST OF WHICH, IF PROVIDED BY
LANDLORD, WOULD BE INCLUDED IN UTILITIES COSTS) TO A TENANT (INCLUDING TENANT)
WHO HAS UNDERTAKEN TO PROVIDE THE SAME INSTEAD OF LANDLORD, UTILITIES COSTS
SHALL BE DEEMED TO BE INCREASED BY AN AMOUNT EQUAL TO THE ADDITIONAL UTILITIES
COSTS WHICH WOULD REASONABLY HAVE BEEN

 

20

--------------------------------------------------------------------------------

 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.


 


INCURRED DURING SUCH PERIOD BY LANDLORD IF LANDLORD HAD AT ITS OWN EXPENSE
PROVIDED SUCH UTILITIES TO SUCH TENANT.  UTILITIES COSTS SHALL INCLUDE ANY COSTS
OF UTILITIES WHICH ARE ALLOCATED TO THE REAL PROPERTY UNDER ANY DECLARATION,
RESTRICTIVE COVENANT, OR OTHER INSTRUMENT PERTAINING TO THE SHARING OF COSTS BY
THE REAL PROPERTY OR ANY PORTION THEREOF, INCLUDING ANY COVENANTS, CONDITIONS OR
RESTRICTIONS NOW OR HEREAFTER RECORDED AGAINST OR AFFECTING THE REAL PROPERTY. 
FOR PURPOSES OF DETERMINING UTILITIES COSTS INCURRED FOR THE UTILITIES BASE
YEAR, UTILITIES COSTS FOR THE UTILITIES BASE YEAR SHALL NOT INCLUDE ANY ONE TIME
SPECIAL CHARGES, COSTS OR FEES OR EXTRAORDINARY CHARGES OR COSTS INCURRED IN THE
UTILITIES BASE YEAR ONLY, INCLUDING THOSE ATTRIBUTABLE TO BOYCOTTS, EMBARGOES,
STRIKES OR OTHER SHORTAGES OF SERVICES OR FUEL.  IN ADDITION, IF IN ANY EXPENSE
YEAR SUBSEQUENT TO THE UTILITIES BASE YEAR, THE AMOUNT OF UTILITIES COSTS
DECREASES DUE TO A REDUCTION IN THE COST OF PROVIDING UTILITIES TO THE REAL
PROPERTY FOR ANY REASON, INCLUDING WITHOUT LIMITATION, BECAUSE OF DEREGULATION
OF THE UTILITY INDUSTRY AND/OR REDUCTION IN RATES ACHIEVED IN CONTRACTS WITH
UTILITIES PROVIDERS, THEN FOR PURPOSES OF THE EXPENSE YEAR IN WHICH SUCH
DECREASE IN UTILITIES COSTS OCCURRED AND ALL SUBSEQUENT EXPENSE YEARS, THE
UTILITIES COSTS FOR THE UTILITIES BASE YEAR SHALL BE DECREASED BY AN AMOUNT
EQUAL TO SUCH DECREASE.


 


4.3           ALLOCATION OF DIRECT EXPENSES.  THE PARTIES ACKNOWLEDGE THAT THE
BUILDING IS A PART OF A MULTI-BUILDING PROJECT AND THAT THE COSTS AND EXPENSES
INCURRED IN CONNECTION WITH THE PROJECT (I.E. THE DIRECT EXPENSES) SHOULD BE
SHARED BETWEEN THE TENANTS OF THE BUILDING AND THE TENANTS OF THE OTHER
BUILDINGS IN THE PROJECT.  ACCORDINGLY, AS SET FORTH IN SECTION 4.2 ABOVE,
DIRECT EXPENSES (WHICH CONSISTS OF OPERATING EXPENSES, TAX EXPENSES AND
UTILITIES COSTS) ARE DETERMINED ANNUALLY FOR THE PROJECT AS A WHOLE, AND A
PORTION OF THE DIRECT EXPENSES, WHICH PORTION SHALL BE DETERMINED BY LANDLORD ON
AN EQUITABLE BASIS, SHALL BE ALLOCATED TO THE TENANTS OF THE BUILDING (AS
OPPOSED TO THE TENANTS OF ANY OTHER BUILDINGS IN THE PROJECT) AND SUCH PORTION
SHALL BE THE DIRECT EXPENSES FOR PURPOSES OF THIS LEASE.  SUCH PORTION OF DIRECT
EXPENSES ALLOCATED TO THE TENANTS OF THE BUILDING SHALL INCLUDE ALL DIRECT
EXPENSES ATTRIBUTABLE SOLELY TO THE BUILDING AND AN EQUITABLE PORTION OF THE
DIRECT EXPENSES ATTRIBUTABLE TO THE PROJECT AS A WHOLE (I.E., DIRECT EXPENSES
WHICH ARE NOT ATTRIBUTABLE TO ANY SPECIFIC BUILDING IN THE PROJECT).


 


4.3.1        COST POOLS.  IN CONJUNCTION WITH THE ALLOCATION OF DIRECT EXPENSES
PURSUANT TO SECTION 4.3, ABOVE, LANDLORD SHALL HAVE THE RIGHT, FROM TIME TO
TIME, TO EQUITABLY ALLOCATE SOME OR ALL OF THE DIRECT EXPENSES FOR THE PROJECT
AMONG DIFFERENT PORTIONS OR OCCUPANTS OF THE PROJECT (THE “COST POOLS”), IN
LANDLORD’S DISCRETION.  FOR PURPOSES OF EXAMPLE ONLY, SUCH COST POOLS MAY
INCLUDE, BUT SHALL NOT BE LIMITED TO, THE OFFICE SPACE TENANTS OF A BUILDING OF
THE PROJECT OR OF THE PROJECT, AND THE RETAIL SPACE TENANTS OF A BUILDING OF THE
PROJECT OR OF THE PROJECT.  THE DIRECT EXPENSES WITHIN EACH SUCH COST POOL SHALL
BE ALLOCATED AND CHARGED TO THE TENANTS WITHIN SUCH COST POOL IN AN EQUITABLE
MANNER.


 


4.4           CALCULATION AND PAYMENT OF ADDITIONAL RENT.  IF FOR ANY EXPENSE
YEAR ENDING OR COMMENCING WITHIN THE LEASE TERM, TENANT’S SHARE OF DIRECT
EXPENSES FOR SUCH EXPENSE YEAR EXCEEDS TENANT’S SHARE OF DIRECT EXPENSES
APPLICABLE TO THE BASE YEAR, THEN TENANT SHALL PAY TO LANDLORD, IN THE MANNER
SET FORTH IN SECTION 4.4.1, BELOW, AND AS ADDITIONAL RENT, AN AMOUNT EQUAL TO
THE EXCESS (THE “EXCESS”).


 


4.4.1        STATEMENT OF ACTUAL BUILDING DIRECT EXPENSES AND PAYMENT BY
TENANT.  LANDLORD SHALL GIVE TO TENANT FOLLOWING THE END OF EACH EXPENSE YEAR, A
STATEMENT (THE “STATEMENT”) WHICH SHALL STATE IN GENERAL MAJOR CATEGORIES THE
BUILDING DIRECT EXPENSES

 

21

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


INCURRED OR ACCRUED FOR THE BASE YEAR OR SUCH PRECEDING EXPENSE YEAR, AS
APPLICABLE, AND WHICH SHALL INDICATE THE AMOUNT OF THE EXCESS.  LANDLORD SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER SUCH STATEMENT TO TENANT ON OR
BEFORE MAY 1 FOLLOWING THE END OF THE EXPENSE YEAR TO WHICH SUCH STATEMENT
RELATES.  UPON RECEIPT OF THE STATEMENT FOR EACH EXPENSE YEAR COMMENCING OR
ENDING DURING THE LEASE TERM, IF AN EXCESS IS PRESENT, TENANT SHALL PAY, WITHIN
THIRTY (30) DAYS AFTER RECEIPT OF THE STATEMENT, THE FULL AMOUNT OF THE EXCESS
FOR SUCH EXPENSE YEAR, LESS THE AMOUNTS, IF ANY, PAID DURING SUCH EXPENSE YEAR
AS “ESTIMATED EXCESS,” AS THAT TERM IS DEFINED IN SECTION 4.4.2, BELOW, AND IF
TENANT PAID MORE AS ESTIMATED EXCESS THAN THE ACTUAL EXCESS, TENANT SHALL
RECEIVE A CREDIT IN THE AMOUNT OF TENANT’S OVERPAYMENT AGAINST RENT NEXT DUE
UNDER THIS LEASE.  THE FAILURE OF LANDLORD TO TIMELY FURNISH THE STATEMENT FOR
ANY EXPENSE YEAR SHALL NOT PREJUDICE LANDLORD OR TENANT FROM ENFORCING ITS
RIGHTS UNDER THIS ARTICLE 4.  EVEN THOUGH THE LEASE TERM HAS EXPIRED AND TENANT
HAS VACATED THE PREMISES, WHEN THE FINAL DETERMINATION IS MADE OF TENANT’S SHARE
OF BUILDING DIRECT EXPENSES FOR THE EXPENSE YEAR IN WHICH THIS LEASE TERMINATES,
IF AN EXCESS IS PRESENT, TENANT SHALL, WITHIN THIRTY (30) DAYS AFTER RECEIPT OF
THE STATEMENT, PAY TO LANDLORD SUCH AMOUNT, AND IF TENANT PAID MORE AS ESTIMATED
EXCESS THAN THE ACTUAL EXCESS, LANDLORD SHALL, WITHIN THIRTY (30) DAYS, DELIVER
A CHECK PAYABLE TO TENANT IN THE AMOUNT OF THE OVERPAYMENT.  THE PROVISIONS OF
THIS SECTION 4.4.1 SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THE
LEASE TERM.  NOTWITHSTANDING THE IMMEDIATELY PRECEDING SENTENCE, TENANT SHALL
NOT BE RESPONSIBLE FOR TENANT’S SHARE OF ANY BUILDING DIRECT EXPENSES
ATTRIBUTABLE TO ANY EXPENSE YEAR WHICH ARE FIRST BILLED TO TENANT MORE THAN
[***] AFTER THE END OF SUCH EXPENSE YEAR (PROVIDED THAT ANY EXPENSE THAT WAS NOT
ORIGINALLY INCLUDED IN THE STATEMENT APPLICABLE TO THE EXPENSE YEAR IN WHICH
SUCH EXPENSE WAS INCURRED MUST BE BILLED TO TENANT WITHIN [***] OF THE DATE
LANDLORD RECEIVES THE INVOICE FOR SUCH EXPENSE), PROVIDED THAT IN ANY EVENT
TENANT SHALL BE RESPONSIBLE FOR TENANT’S SHARE OF DIRECT EXPENSES LEVIED BY ANY
GOVERNMENTAL AUTHORITY OR BY ANY PUBLIC UTILITY COMPANIES WHICH ARE ATTRIBUTABLE
TO ANY EXPENSE YEAR.


 


4.4.2        STATEMENT OF ESTIMATED BUILDING DIRECT EXPENSES.  IN ADDITION,
LANDLORD SHALL GIVE TENANT A YEARLY EXPENSE ESTIMATE STATEMENT (THE “ESTIMATE
STATEMENT”) WHICH SHALL SET FORTH IN GENERAL MAJOR CATEGORIES LANDLORD’S
REASONABLE ESTIMATE (THE “ESTIMATE”) OF WHAT THE TOTAL AMOUNT OF BUILDING DIRECT
EXPENSES FOR THE THEN-CURRENT EXPENSE YEAR SHALL BE AND THE ESTIMATED EXCESS
(THE “ESTIMATED EXCESS”) AS CALCULATED BY COMPARING THE BUILDING DIRECT EXPENSES
FOR SUCH EXPENSE YEAR, WHICH SHALL BE BASED UPON THE ESTIMATE, TO THE AMOUNT OF
BUILDING DIRECT EXPENSES FOR THE BASE YEAR.  LANDLORD SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO DELIVER SUCH ESTIMATE STATEMENT TO TENANT ON OR BEFORE
MAY 1 FOLLOWING THE END OF THE EXPENSE YEAR TO WHICH SUCH ESTIMATE STATEMENT
RELATES.  THE FAILURE OF LANDLORD TO TIMELY FURNISH THE ESTIMATE STATEMENT FOR
ANY EXPENSE YEAR SHALL NOT PRECLUDE LANDLORD FROM ENFORCING ITS RIGHTS TO
COLLECT ANY ADDITIONAL RENT UNDER THIS ARTICLE 4, NOR SHALL LANDLORD BE
PROHIBITED FROM REVISING ANY ESTIMATE STATEMENT OR ESTIMATED EXCESS THERETOFORE
DELIVERED TO THE EXTENT NECESSARY.  THEREAFTER, TENANT SHALL PAY, WITHIN THIRTY
(30) DAYS AFTER RECEIPT OF THE ESTIMATE STATEMENT, A FRACTION OF THE ESTIMATED
EXCESS FOR THE THEN-CURRENT EXPENSE YEAR (REDUCED BY ANY AMOUNTS PAID PURSUANT
TO THE SECOND TO LAST SENTENCE OF THIS SECTION 4.4.2).  SUCH FRACTION SHALL HAVE
AS ITS NUMERATOR THE NUMBER OF MONTHS WHICH HAVE ELAPSED IN SUCH CURRENT EXPENSE
YEAR, INCLUDING THE MONTH OF SUCH PAYMENT, AND TWELVE (12) AS ITS DENOMINATOR. 
UNTIL A NEW ESTIMATE STATEMENT IS FURNISHED (WHICH LANDLORD SHALL HAVE THE RIGHT
TO DELIVER TO TENANT AT ANY TIME), TENANT SHALL PAY MONTHLY, WITH THE MONTHLY
BASE RENT INSTALLMENTS, AN AMOUNT EQUAL TO ONE-TWELFTH (1/12) OF THE TOTAL
ESTIMATED EXCESS SET FORTH IN THE PREVIOUS ESTIMATE STATEMENT

 

22

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


DELIVERED BY LANDLORD TO TENANT.  THROUGHOUT THE LEASE TERM LANDLORD SHALL
MAINTAIN BOOKS AND RECORDS WITH RESPECT TO BUILDING DIRECT EXPENSES IN
ACCORDANCE WITH GENERALLY ACCEPTED REAL ESTATE ACCOUNTING AND MANAGEMENT
PRACTICES, CONSISTENTLY APPLIED.


 


4.5           TAXES AND OTHER CHARGES FOR WHICH TENANT IS DIRECTLY RESPONSIBLE.


 


4.5.1        TENANT SHALL BE LIABLE FOR AND SHALL PAY TEN (10) DAYS BEFORE
DELINQUENCY, TAXES LEVIED AGAINST TENANT’S EQUIPMENT, FURNITURE, FIXTURES AND
ANY OTHER PERSONAL PROPERTY LOCATED IN OR ABOUT THE PREMISES.  IF ANY SUCH TAXES
ON TENANT’S EQUIPMENT, FURNITURE, FIXTURES AND ANY OTHER PERSONAL PROPERTY ARE
LEVIED AGAINST LANDLORD OR LANDLORD’S PROPERTY OR IF THE ASSESSED VALUE OF
LANDLORD’S PROPERTY IS INCREASED BY THE INCLUSION THEREIN OF A VALUE PLACED UPON
SUCH EQUIPMENT, FURNITURE, FIXTURES OR ANY OTHER PERSONAL PROPERTY AND IF
LANDLORD PAYS THE TAXES BASED UPON SUCH INCREASED ASSESSMENT, WHICH LANDLORD
SHALL HAVE THE RIGHT TO DO REGARDLESS OF THE VALIDITY THEREOF BUT ONLY UNDER
PROPER PROTEST IF REQUESTED BY TENANT, TENANT SHALL UPON DEMAND REPAY TO
LANDLORD THE TAXES SO LEVIED AGAINST LANDLORD OR THE PROPORTION OF SUCH TAXES
RESULTING FROM SUCH INCREASE IN THE ASSESSMENT, AS THE CASE MAY BE.


 


4.5.2        IF THE PREMISES IMPROVEMENTS IN THE PREMISES, WHETHER INSTALLED
AND/OR PAID FOR BY LANDLORD OR TENANT AND WHETHER OR NOT AFFIXED TO THE REAL
PROPERTY SO AS TO BECOME A PART THEREOF, ARE ASSESSED FOR REAL PROPERTY TAX
PURPOSES AT A VALUATION HIGHER THAN THE VALUATION AT WHICH PREMISES IMPROVEMENTS
CONFORMING TO LANDLORD’S “BUILDING STANDARD” IN OTHER SPACE IN THE BUILDING ARE
ASSESSED, THEN THE TAX EXPENSES LEVIED AGAINST LANDLORD OR THE PROPERTY BY
REASON OF SUCH EXCESS ASSESSED VALUATION SHALL BE DEEMED TO BE TAXES LEVIED
AGAINST PERSONAL PROPERTY OF TENANT AND SHALL BE GOVERNED BY THE PROVISIONS OF
SECTION 4.5.1, ABOVE; PROVIDED, HOWEVER, LANDLORD’S “BUILDING STANDARD” SHALL BE
REASONABLY ESTABLISHED VIS-À-VIS THE CUSTOMARY LEVEL OF PREMISES IMPROVEMENTS
FOR COMPARABLE BUILDINGS IN THE COMPARABLE AREA (AS SUCH TERMS ARE DEFINED IN
EXHIBIT G TO THIS LEASE).


 


4.5.3        NOTWITHSTANDING ANY CONTRARY PROVISION HEREIN, TENANT SHALL PAY
PRIOR TO DELINQUENCY ANY (I) RENT TAX OR SALES TAX, SERVICE TAX, TRANSFER TAX OR
VALUE ADDED TAX, OR ANY OTHER APPLICABLE TAX ON THE RENT OR SERVICES HEREIN OR
OTHERWISE RESPECTING THIS LEASE, (II) TAXES ASSESSED UPON OR WITH RESPECT TO THE
POSSESSION, LEASING, OPERATION, MANAGEMENT, MAINTENANCE, ALTERATION, REPAIR, USE
OR OCCUPANCY BY TENANT OF THE PREMISES OR ANY PORTION OF THE PROJECT, INCLUDING
THE PROJECT PARKING FACILITY; OR (III) TAXES ASSESSED UPON THIS TRANSACTION OR
ANY DOCUMENT TO WHICH TENANT IS A PARTY CREATING OR TRANSFERRING AN INTEREST OR
AN ESTATE IN THE PREMISES.


 


4.6           LANDLORD’S BOOKS AND RECORDS.  UPON TENANT’S WRITTEN REQUEST GIVEN
NOT MORE THAN [***] MONTHS AFTER TENANT’S RECEIPT OF A STATEMENT FOR A
PARTICULAR EXPENSE YEAR, AND PROVIDED THAT TENANT IS NOT THEN IN MONETARY
DEFAULT OR MATERIAL NON-MONETARY DEFAULT UNDER THIS LEASE BEYOND THE APPLICABLE
NOTICE AND CURE PERIOD PROVIDED IN THIS LEASE, LANDLORD SHALL FURNISH TENANT
WITH SUCH REASONABLE SUPPORTING DOCUMENTATION IN CONNECTION WITH SAID BUILDING
DIRECT EXPENSES AS TENANT MAY REASONABLY REQUEST.  LANDLORD SHALL PROVIDE SAID
INFORMATION TO TENANT WITHIN SIXTY (60) DAYS AFTER TENANT’S WRITTEN REQUEST
THEREFOR.  WITHIN [***] MONTHS AFTER RECEIPT OF A STATEMENT BY TENANT (THE
“REVIEW PERIOD”), IF TENANT DISPUTES THE AMOUNT OF ADDITIONAL RENT SET FORTH IN
THE STATEMENT, AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT (WHICH ACCOUNTANT
(A) IS A MEMBER OF A NATIONALLY OR REGIONALLY RECOGNIZED ACCOUNTING FIRM, AND
(B) IS NOT WORKING ON A CONTINGENCY FEE BASIS), DESIGNATED AND PAID FOR BY
TENANT, MAY, AFTER

 

23

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


REASONABLE NOTICE TO LANDLORD AND AT REASONABLE TIMES, INSPECT LANDLORD’S
RECORDS WITH RESPECT TO THE STATEMENT AT LANDLORD’S CORPORATE OFFICE (LOCATED IN
EITHER SAN DIEGO COUNTY OR LOS ANGELES COUNTY), PROVIDED THAT TENANT IS NOT THEN
IN MONETARY DEFAULT OR MATERIAL NON-MONETARY DEFAULT UNDER THIS LEASE (BEYOND
ANY APPLICABLE NOTICE AND CURE PERIODS) AND TENANT HAS PAID ALL AMOUNTS REQUIRED
TO BE PAID UNDER THE APPLICABLE ESTIMATE STATEMENT AND STATEMENT, AS THE CASE
MAY BE.  IN CONNECTION WITH SUCH INSPECTION, TENANT AND TENANT’S AGENTS MUST
AGREE IN ADVANCE TO FOLLOW LANDLORD’S REASONABLE RULES AND PROCEDURES REGARDING
INSPECTIONS OF LANDLORD’S RECORDS, AND SHALL EXECUTE A COMMERCIALLY REASONABLE
CONFIDENTIALITY AGREEMENT REGARDING SUCH INSPECTION.  TENANT’S FAILURE TO
DISPUTE THE AMOUNT OF ADDITIONAL RENT SET FORTH IN ANY STATEMENT WITHIN THE
REVIEW PERIOD SHALL BE DEEMED TO BE TENANT’S APPROVAL OF SUCH STATEMENT AND
TENANT, THEREAFTER, WAIVES THE RIGHT OR ABILITY TO DISPUTE THE AMOUNTS SET FORTH
IN SUCH STATEMENT.  IF AFTER SUCH INSPECTION, TENANT STILL DISPUTES SUCH
ADDITIONAL RENT, A DETERMINATION AS TO THE PROPER AMOUNT SHALL BE MADE, AT
TENANT’S EXPENSE, BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT (THE
“ACCOUNTANT”) SELECTED BY LANDLORD AND SUBJECT TO TENANT’S REASONABLE APPROVAL;
PROVIDED THAT IF SUCH DETERMINATION BY THE ACCOUNTANT PROVES THAT DIRECT
EXPENSES WERE OVERSTATED BY MORE THAN FIVE PERCENT (5%), THEN THE COST OF THE
ACCOUNTANT AND THE COST OF SUCH DETERMINATION SHALL BE PAID FOR BY LANDLORD.
TENANT HEREBY ACKNOWLEDGES THAT TENANT’S SOLE RIGHT TO INSPECT LANDLORD’S BOOKS
AND RECORDS AND TO CONTEST THE AMOUNT OF DIRECT EXPENSES PAYABLE BY TENANT SHALL
BE AS SET FORTH IN THIS SECTION 4.6, AND TENANT HEREBY WAIVES ANY AND ALL OTHER
RIGHTS PURSUANT TO APPLICABLE LAW TO INSPECT SUCH BOOKS AND RECORDS AND/OR TO
CONTEST THE AMOUNT OF DIRECT EXPENSES PAYABLE BY TENANT.


 


ARTICLE 5

 


USE OF PREMISES

 


5.1           PERMITTED USE.  TENANT SHALL USE THE PREMISES SOLELY FOR THE
PERMITTED USE SET FORTH IN SECTION 7 OF THE SUMMARY AND TENANT SHALL NOT USE OR
PERMIT THE PREMISES OR THE PROJECT TO BE USED FOR ANY OTHER PURPOSE OR PURPOSES
WHATSOEVER WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH MAY BE WITHHELD
IN LANDLORD’S SOLE DISCRETION; PROVIDED, HOWEVER, THAT LANDLORD SHALL USE ITS
REASONABLE DISCRETION IN DETERMINING WHETHER A PARTICULAR USE IS WITHIN THE
PARAMETERS OF THE PERMITTED USE.


 


5.2           PROHIBITED USES.  THE USES PROHIBITED UNDER THIS LEASE SHALL
INCLUDE, WITHOUT LIMITATION, USE OF THE PREMISES OR A PORTION THEREOF FOR
(I) OFFICES OF ANY AGENCY OR BUREAU OF THE UNITED STATES OR ANY STATE OR
POLITICAL SUBDIVISION THEREOF; (II) OFFICES OR AGENCIES OF ANY FOREIGN
GOVERNMENTAL OR POLITICAL SUBDIVISION THEREOF; (III) OFFICES OF ANY HEALTH CARE
PROFESSIONALS OR SERVICE ORGANIZATION; (IV) SCHOOLS OR OTHER TRAINING FACILITIES
WHICH ARE NOT ANCILLARY TO CORPORATE, EXECUTIVE OR PROFESSIONAL OFFICE USE;
(V) RETAIL OR RESTAURANT USES; OR (VI) COMMUNICATIONS FIRMS SUCH AS RADIO AND/OR
TELEVISION STATIONS.  TENANT SHALL NOT ALLOW OCCUPANCY DENSITY OF USE OF THE
PREMISES WHICH IS GREATER THAN THE OCCUPANCY DENSITY THAT CAN BE REASONABLY
SUPPORTED BY THE BUILDING SYSTEMS (TAKING INTO CONSIDERATION ANY SUPPLEMENTAL
SYSTEMS INSTALLED BY TENANT) OR WHICH WOULD RESULT IN THE USE OF MORE PROJECT
PARKING SPACES THAN PROVIDED TO TENANT UNDER THE TERMS OF THIS LEASE (TAKING
INTO CONSIDERATION ANY OFFSITE PARKING PROGRAMS ENACTED BY TENANT).  TENANT
FURTHER COVENANTS AND AGREES THAT TENANT SHALL NOT USE, OR SUFFER OR PERMIT ANY
PERSON OR PERSONS TO USE, THE PREMISES OR ANY PART THEREOF FOR ANY USE OR
PURPOSE CONTRARY TO THE PROVISIONS OF THE RULES AND REGULATIONS SET FORTH IN
EXHIBIT D, ATTACHED HERETO, OR IN VIOLATION OF THE LAWS OF

 

24

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


THE UNITED STATES OF AMERICA, THE STATE OF CALIFORNIA, OR THE ORDINANCES,
REGULATIONS OR REQUIREMENTS OF THE LOCAL MUNICIPAL OR COUNTY GOVERNING BODY OR
OTHER LAWFUL AUTHORITIES HAVING JURISDICTION OVER THE PROJECT) INCLUDING,
WITHOUT LIMITATION, ANY SUCH LAWS, ORDINANCES, REGULATIONS OR REQUIREMENTS
RELATING TO HAZARDOUS MATERIALS OR SUBSTANCES, AS THOSE TERMS ARE DEFINED BY
APPLICABLE LAWS NOW OR HEREAFTER IN EFFECT; PROVIDED, HOWEVER, LANDLORD SHALL
NOT ENFORCE, CHANGE OR MODIFY THE RULES AND REGULATIONS IN A DISCRIMINATORY
MANNER AND LANDLORD AGREES THAT THE RULES AND REGULATIONS SHALL NOT BE
UNREASONABLY MODIFIED OR ENFORCED IN A MANNER WHICH WILL UNREASONABLY INTERFERE
WITH THE NORMAL AND CUSTOMARY CONDUCT OF TENANT’S BUSINESS.  TENANT SHALL NOT DO
OR PERMIT ANYTHING TO BE DONE IN OR ABOUT THE PREMISES WHICH WILL IN ANY WAY
DAMAGE THE REPUTATION OF THE PROJECT OR OBSTRUCT OR INTERFERE WITH THE RIGHTS OF
OTHER TENANTS OR OCCUPANTS OF THE BUILDING, OR INJURE OR UNREASONABLY ANNOY THEM
OR USE OR ALLOW THE PREMISES TO BE USED FOR ANY UNLAWFUL OR REASONABLY
OBJECTIONABLE PURPOSE, NOR SHALL TENANT CAUSE, MAINTAIN OR PERMIT ANY NUISANCE
IN, ON OR ABOUT THE PREMISES.


 


5.3           CC&RS.  TENANT SHALL COMPLY WITH ALL RECORDED COVENANTS,
CONDITIONS, AND RESTRICTIONS CURRENTLY AFFECTING THE PROJECT (INCLUDING, BUT NOT
LIMITED TO, THE PROHIBITION AGAINST USING ALL OR ANY PORTION OF THE PREMISES AS
A SCHOOL).  ADDITIONALLY, TENANT ACKNOWLEDGES THAT THE PROJECT MAY BE SUBJECT TO
ANY FUTURE COVENANTS, CONDITIONS, AND RESTRICTIONS (THE “CC&RS”) WHICH LANDLORD,
IN LANDLORD’S DISCRETION, DEEMS REASONABLY NECESSARY OR DESIRABLE, AND TENANT
AGREES THAT THIS LEASE SHALL BE SUBJECT AND SUBORDINATE TO SUCH CC&RS; PROVIDED,
HOWEVER, ANY SUCH FUTURE CC&RS SHALL NOT MATERIALLY AND ADVERSELY AFFECT
TENANT’S USE OR OCCUPANCY OF THE PREMISES FOR THE PERMITTED USE NOR ANY OF
TENANT’S RIGHTS HEREUNDER.  LANDLORD HEREBY ACKNOWLEDGES THAT GENERAL OFFICE USE
DOES NOT VIOLATE THE CC&R’S.  LANDLORD SHALL HAVE THE RIGHT TO REQUIRE TENANT TO
EXECUTE AND ACKNOWLEDGE, WITHIN FIFTEEN (15) BUSINESS DAYS OF A REQUEST BY
LANDLORD, A “RECOGNITION OF COVENANTS, CONDITIONS, AND RESTRICTION,” IN A FORM
SUBSTANTIALLY SIMILAR TO THAT ATTACHED HERETO AS EXHIBIT F, AGREEING TO AND
ACKNOWLEDGING THE CC&RS.


 


ARTICLE 6

 


SERVICES AND UTILITIES

 


6.1           STANDARD TENANT SERVICES.  LANDLORD SHALL PROVIDE THE FOLLOWING
SERVICES ON ALL DAYS (UNLESS OTHERWISE STATED BELOW) DURING THE LEASE TERM.


 


6.1.1        SUBJECT TO LIMITATIONS IMPOSED BY ALL GOVERNMENTAL RULES,
REGULATIONS AND GUIDELINES APPLICABLE THERETO, LANDLORD SHALL PROVIDE HEATING
AND AIR CONDITIONING (“HVAC”) WHEN NECESSARY FOR NORMAL COMFORT FOR NORMAL
OFFICE USE IN THE PREMISES FROM 7:00 A.M. TO 6:00 P.M. MONDAY THROUGH FRIDAY,
AND ON SATURDAYS FROM 9:00 A.M. TO 1:00 P.M. (COLLECTIVELY, THE “BUILDING
HOURS”), EXCEPT FOR THE DATE OF OBSERVATION OF NEW YEAR’S DAY, MEMORIAL DAY,
INDEPENDENCE DAY, LABOR DAY, THANKSGIVING DAY, CHRISTMAS DAY AND, AT LANDLORD’S
DISCRETION, OTHER LOCALLY OR NATIONALLY RECOGNIZED HOLIDAYS (COLLECTIVELY, THE
“HOLIDAYS”); PROVIDED, HOWEVER, LANDLORD ACKNOWLEDGES THAT, PURSUANT TO TENANT’S
REQUIREMENTS, IN NO EVENT SHALL HOLIDAYS INCLUDE MARTIN LUTHER KING DAY,
COLUMBUS DAY OR VETERANS DAY.  THE DAILY TIME PERIODS IDENTIFIED HEREINABOVE ARE
SOMETIMES REFERRED TO AS THE “BUSINESS HOURS.”


 


6.1.2        LANDLORD SHALL PROVIDE ADEQUATE ELECTRICAL WIRING AND FACILITIES
AND POWER FOR NORMAL GENERAL OFFICE USE AS REASONABLY DETERMINED BY LANDLORD. 
TENANT SHALL PAY DIRECTLY TO

 

25

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


THE UTILITY COMPANY PURSUANT TO THE UTILITY COMPANY’S SEPARATE METERS, THE COST
OF ALL ELECTRICITY PROVIDED TO AND/OR CONSUMED IN THE PREMISES (INCLUDING NORMAL
AND EXCESS CONSUMPTION AND INCLUDING THE COST OF ELECTRICITY TO OPERATE THE HVAC
AIR HANDLERS IF NOT CHARGED TO AND PAID BY TENANT AS PART OF UTILITIES COSTS),
WHICH ELECTRICITY SHALL BE SEPARATELY METERED.  TENANT SHALL PAY SUCH COST
(INCLUDING THE COST OF SUCH METERS) WITHIN THIRTY (30) DAYS AFTER TENANT’S
RECEIPT OF DEMAND THEREFOR.  LANDLORD SHALL DESIGNATE THE ELECTRICITY UTILITY
PROVIDER FROM TIME TO TIME.


 


6.1.3        AS PART OF OPERATING EXPENSES, LANDLORD SHALL REPLACE LAMPS,
STARTERS AND BALLASTS FOR BUILDING STANDARD LIGHTING FIXTURES WITHIN THE
PREMISES.  IN ADDITION, TENANT SHALL BEAR THE COST OF REPLACEMENT OF LAMPS,
STARTERS AND BALLASTS FOR NON-BUILDING STANDARD LIGHTING FIXTURES WITHIN THE
PREMISES.


 


6.1.4        LANDLORD SHALL PROVIDE CITY WATER FROM THE REGULAR BUILDING OUTLETS
FOR DRINKING, LAVATORY AND TOILET PURPOSES, AND FOR THE BUILDING’S LIFE SAFETY
SYSTEMS.


 


6.1.5        LANDLORD SHALL PROVIDE JANITORIAL SERVICES TO THE PREMISES FIVE
(5) DAYS PER WEEK, EXCEPT THE DATE OF OBSERVATION OF THE HOLIDAYS, IN AND ABOUT
THE PREMISES AND WINDOW WASHING SERVICES IN A MANNER CONSISTENT WITH COMPARABLE
BUILDINGS IN THE VICINITY OF THE PROJECT.


 


6.1.6        LANDLORD SHALL PROVIDE NONEXCLUSIVE, NON-ATTENDED AUTOMATIC
PASSENGER ELEVATOR SERVICE DURING THE BUILDING HOURS, SHALL HAVE ONE ELEVATOR
AVAILABLE AT ALL OTHER TIMES, EXCEPT ON THE HOLIDAYS.


 

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.

 


6.2           OVERSTANDARD TENANT USE.  TENANT SHALL NOT, WITHOUT LANDLORD’S
PRIOR WRITTEN CONSENT, USE HEAT-GENERATING MACHINES, MACHINES OTHER THAN NORMAL
FRACTIONAL HORSEPOWER OFFICE MACHINES, OR EQUIPMENT OR LIGHTING OTHER THAN
BUILDING STANDARD LIGHTS IN THE PREMISES, WHICH MAY SUBSTANTIALLY AFFECT THE
TEMPERATURE OTHERWISE MAINTAINED BY THE AIR CONDITIONING SYSTEM UNLESS TENANT
INSTALLS ADEQUATE SUPPLEMENTARY AIR CONDITIONING UNITS AS PART OF THE INITIAL
“IMPROVEMENTS” (AS THAT TERM IS DEFINED IN SECTION 2.1 OF THE WORK LETTER
AGREEMENT) TO THE PREMISES OR AS “ALTERATIONS” (AS THAT TERM IS DEFINED IN
SECTION 8.1 OF THIS LEASE) AUTHORIZED PURSUANT TO THE TERMS OF THIS LEASE.  IF
SUCH CONSENT IS GIVEN, OR IF TENANT FAILS TO INSTALL ADEQUATE SUPPLEMENTARY AIR
CONDITIONING UNITS, THEN LANDLORD SHALL HAVE THE RIGHT TO INSTALL SUPPLEMENTARY
AIR CONDITIONING UNITS OR OTHER FACILITIES IN THE PREMISES, INCLUDING
SUPPLEMENTARY OR ADDITIONAL METERING DEVICES, AND THE COST THEREOF, INCLUDING
THE COST OF INSTALLATION, OPERATION AND MAINTENANCE, INCREASED WEAR AND TEAR ON
EXISTING EQUIPMENT AND OTHER SIMILAR CHARGES, SHALL BE PAID BY TENANT TO
LANDLORD UPON BILLING BY LANDLORD.  IF TENANT USES WATER, ELECTRICITY, HEAT OR
AIR CONDITIONING IN EXCESS OF THAT SUPPLIED BY LANDLORD PURSUANT TO SECTION 6.1
OF THIS LEASE (FOR EXAMPLE, HVAC IN EXCESS OF THAT REQUIRED FOR NORMAL COMFORT
FOR NORMAL OFFICE USE IN THE PREMISES AND/OR HVAC REQUESTED OUTSIDE OF BUILDING
HOURS), TENANT SHALL PAY TO LANDLORD, UPON BILLING, THE COST OF SUCH EXCESS
CONSUMPTION, THE COST OF THE INSTALLATION, OPERATION, AND MAINTENANCE OF
EQUIPMENT WHICH IS INSTALLED IN ORDER TO SUPPLY SUCH EXCESS CONSUMPTION, AND THE
COST OF THE INCREASED WEAR AND TEAR ON EXISTING EQUIPMENT CAUSED BY SUCH EXCESS
CONSUMPTION;

 

26

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


AND LANDLORD MAY INSTALL DEVICES TO SEPARATELY METER ANY INCREASED USE AND IN
SUCH EVENT TENANT SHALL PAY THE INCREASED COST DIRECTLY TO LANDLORD, ON DEMAND,
AT THE RATES CHARGED BY THE PUBLIC UTILITY COMPANY FURNISHING THE SAME,
INCLUDING THE COST OF SUCH ADDITIONAL METERING DEVICES.  TENANT’S USE OF
ELECTRICITY SHALL NEVER EXCEED THE CAPACITY OF THE FEEDERS TO THE PROJECT OR THE
RISERS OR WIRING INSTALLATION, AND SUBJECT TO THE TERMS OF SECTION 29.32, BELOW,
TENANT SHALL NOT INSTALL OR USE OR PERMIT THE INSTALLATION OR USE OF ANY
COMPUTER OR ELECTRONIC DATA PROCESSING EQUIPMENT IN THE PREMISES, WITHOUT THE
PRIOR WRITTEN CONSENT OF LANDLORD; PROVIDED, HOWEVER, THE FOREGOING RESTRICTION
SHALL NOT APPLY TO GENERAL OFFICE USE OF PERSONAL COMPUTERS ON THE DESKTOPS OF
TENANT’S EMPLOYEES.  IF TENANT DESIRES TO USE HEAT, VENTILATION OR AIR
CONDITIONING DURING HOURS OTHER THAN THOSE FOR WHICH LANDLORD IS OBLIGATED TO
SUPPLY SUCH UTILITIES PURSUANT TO THE TERMS OF SECTION 6.1 OF THIS LEASE, TENANT
SHALL GIVE LANDLORD SUCH PRIOR NOTICE, IF ANY, AS LANDLORD SHALL FROM TIME TO
TIME ESTABLISH AS APPROPRIATE, OF TENANT’S DESIRED USE IN ORDER TO SUPPLY SUCH
UTILITIES, AND LANDLORD SHALL SUPPLY SUCH UTILITIES TO TENANT AT THE “ACTUAL
COST” THEREOF (AS THAT TERM IS DEFINED BELOW) (WHICH SHALL BE TREATED AS
ADDITIONAL RENT).  FOR THE PURPOSE OF THIS SECTION 6.2, “ACTUAL COST” SHALL MEAN
THE ACTUAL COST, INCLUDING REASONABLE DEPRECIATION (ATTRIBUTABLE TO SUCH
AFTER-HOURS USAGE) AND ACTUAL ADMINISTRATIVE CHARGES (TO THE EXTENT NOT
DUPLICATIVE OF OPERATING EXPENSES), INCURRED BY LANDLORD, AS REASONABLY
DETERMINED BY LANDLORD BUT WITHOUT CHARGE FOR PROFIT, PROVIDED THAT,
NOTWITHSTANDING THE FOREGOING, ANY AMOUNT ACTUALLY CHARGED BY ANY THIRD PARTY TO
LANDLORD (I.E., UNAFFILIATED WITH LANDLORD) FOR THE SUPPLY OF HVAC TO TENANT
SHALL BE DEEMED PART OF LANDLORD’S “ACTUAL COST.”


 


6.3           INTERRUPTION OF USE.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 6.4
OR ELSEWHERE IN THIS LEASE, TENANT AGREES THAT LANDLORD SHALL NOT BE LIABLE FOR
DAMAGES, BY ABATEMENT OF RENT OR OTHERWISE, FOR FAILURE TO FURNISH OR DELAY IN
FURNISHING ANY SERVICE (INCLUDING TELEPHONE AND TELECOMMUNICATION SERVICES), OR
FOR ANY DIMINUTION IN THE QUALITY OR QUANTITY THEREOF, WHEN SUCH FAILURE OR
DELAY OR DIMINUTION IS OCCASIONED, IN WHOLE OR IN PART, BY BREAKAGE, REPAIRS,
REPLACEMENTS, OR IMPROVEMENTS, BY ANY STRIKE, LOCKOUT OR OTHER LABOR TROUBLE, BY
INABILITY TO SECURE ELECTRICITY, GAS, WATER, OR OTHER FUEL AT THE BUILDING OR
PROJECT AFTER REASONABLE EFFORT TO DO SO, BY ANY RIOT OR OTHER DANGEROUS
CONDITION, EMERGENCY, ACCIDENT OR CASUALTY WHATSOEVER, BY ACT OR DEFAULT OF
TENANT OR OTHER PARTIES, OR BY ANY OTHER CAUSE BEYOND LANDLORD’S REASONABLE
CONTROL; AND SUCH FAILURES OR DELAYS OR DIMINUTION SHALL NEVER BE DEEMED TO
CONSTITUTE AN EVICTION OR DISTURBANCE OF TENANT’S USE AND POSSESSION OF THE
PREMISES OR RELIEVE TENANT FROM PAYING RENT OR PERFORMING ANY OF ITS OBLIGATIONS
UNDER THIS LEASE, EXCEPT AS OTHERWISE PROVIDED IN SECTION 3.2 OR ELSEWHERE IN
THIS LEASE.  FURTHERMORE, LANDLORD SHALL NOT BE LIABLE UNDER ANY CIRCUMSTANCES
FOR A LOSS OF, OR INJURY TO, PROPERTY OR FOR INJURY TO, OR INTERFERENCE WITH,
TENANT’S BUSINESS, INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS, HOWEVER
OCCURRING, THROUGH OR IN CONNECTION WITH OR INCIDENTAL TO A FAILURE TO FURNISH
ANY OF THE SERVICES OR UTILITIES AS SET FORTH IN THIS ARTICLE 6.


 


6.4           TENANT MAINTAINED SECURITY.  TENANT HEREBY ACKNOWLEDGES THAT
LANDLORD SHALL HAVE NO OBLIGATION TO PROVIDE GUARD SERVICE OR OTHER SECURITY
MEASURES FOR THE BENEFIT OF THE PREMISES, THE BUILDING OR THE PROJECT.  ANY SUCH
SECURITY MEASURES FOR THE BENEFIT OF THE PREMISES, THE BUILDING OR THE PROJECT
SHALL BE PROVIDED BY TENANT, AT TENANT’S SOLE COST AND EXPENSE.  TENANT HEREBY
ASSUMES ALL RESPONSIBILITY FOR THE PROTECTION OF TENANT AND ITS AGENTS,
EMPLOYEES, CONTRACTORS, INVITEES AND GUESTS, AND THE PROPERTY THEREOF, FROM ACTS
OF THIRD PARTIES, INCLUDING KEEPING DOORS LOCKED AND OTHER MEANS OF ENTRY TO THE
PREMISES CLOSED.  TENANT SHALL BE ENTITLED TO INSTALL A SEPARATE SECURITY SYSTEM
FOR THE PREMISES (“TENANT’S SECURITY SYSTEM”), EITHER AS AN ALTERATION (PURSUANT
TO THE TCCS OF ARTICLE 8) OR AS A PART OF THE INITIAL IMPROVEMENTS

 

27

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


BEING CONSTRUCTED PURSUANT TO THE TCCS OF EXHIBIT B; PROVIDED, HOWEVER, THAT THE
PLANS AND SPECIFICATIONS FOR TENANT’S SECURITY SYSTEM SHALL BE SUBJECT TO
LANDLORD’S REASONABLE APPROVAL, AND THE INSTALLATION OF TENANT’S SECURITY SYSTEM
SHALL OTHERWISE BE SUBJECT TO THE TERMS AND CONDITIONS OF ARTICLE 8 OF THIS
LEASE AND/OR THE WORK LETTER AGREEMENT, AS APPLICABLE.  TENANT SHALL AT ALL
TIMES PROVIDE LANDLORD WITH A CONTACT PERSON WHO CAN DISARM THE SECURITY SYSTEM
AND WHO IS FAMILIAR WITH THE FUNCTIONS OF TENANT’S SECURITY SYSTEM IN THE EVENT
OF A MALFUNCTION.


 


ARTICLE 7

 


REPAIRS

 

Landlord shall maintain in first-class condition and operating order and keep in
good repair and condition the structural portions of the Building, including the
foundation, floor/ceiling slabs, roof structure (as opposed to roof membrane),
curtain wall, exterior glass and mullions, columns, beams, shafts (including
elevator shafts), stairs, parking areas, landscaping, exterior Project signage,
stairwells, elevator cab, men’s and women’s washrooms, Building mechanical,
electrical and telephone closets, and all common and public areas (collectively,
“Building Structure”) and the Base Building mechanical, electrical, life safety,
plumbing, sprinkler systems and HVAC systems which were not constructed by
Tenant Parties (collectively, the “Building Systems”) and the Project Common
Areas.  Notwithstanding anything in this Lease to the contrary, Tenant shall be
required to repair the Building Structure and/or the Building Systems to the
extent caused due to Tenant’s use of the Premises for other than normal and
customary business office operations, unless and to the extent such damage is
covered by insurance carries or required to be carried by Landlord pursuant to
Article 10 and to which the waiver of subrogation is applicable (such obligation
to the extent applicable to Tenant as qualified and conditioned will hereinafter
be defined as the “BS/BS Exception”).  Tenant shall, at Tenant’s own expense,
keep the Premises, including all improvements, fixtures and furnishings therein,
and the floor or floors of the Building on which the Premises are located, in
good order, repair and condition at all times during the Lease Term, but such
obligation shall not extend to the Building Structure and the Building Systems
except pursuant to the BS/BS Exception.  In addition, Tenant shall, at Tenant’s
own expense, but under the supervision and subject to the prior approval of
Landlord, and within any reasonable period of time specified by Landlord,
promptly and adequately repair all damage to the Premises and replace or repair
all damaged, broken, or worn fixtures and appurtenances, but such obligation
shall not extend to the Building Structure and the Building Systems except
pursuant to the BS/BS Exception, and/or (iii) for damage caused by ordinary wear
and tear or beyond the reasonable control of Tenant;  provided however, that, at
Landlord’s option, or if Tenant fails to make such repairs, Landlord may, after
written notice to Tenant and Tenant’s failure to repair within five (5) days
thereafter, but need not, make such repairs and replacements, and Tenant shall
pay Landlord the cost thereof, including a percentage of the cost thereof (to be
uniformly established for the Building and/or the Project, and to be reasonably
consistent with similar percentages paid for such services by tenant in the
Comparable Buildings) sufficient to reimburse Landlord for all overhead, general
conditions, fees and other costs or expenses paid to third parties arising from
Landlord’s involvement with such repairs and replacements forthwith upon being
billed for same.  Landlord may, but shall not be required to, enter the Premises
at all reasonable times to make such repairs, alterations, improvements or
additions to the Premises or to the Project or to any equipment located in the
Project as Landlord shall desire or deem necessary or as Landlord may

 

28

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 

be required to do by governmental or quasi-governmental authority or court order
or decree; provided, however, except for (i) emergencies, (ii) repairs,
alterations, improvements or additions required by governmental or
quasi-governmental authorities or court order or decree, or (iii) repairs which
are the obligation of Tenant hereunder, any such entry into the Premises by
Landlord shall be performed in a manner so as not to materially interfere with
Tenant’s use of, or access to, the Premises; provided that, with respect to
items (ii) and (iii) above, Landlord shall use commercially reasonable efforts
to not materially interfere with Tenant’s use of, or access to, the Premises. 
Tenant hereby waives any and all rights under and benefits of subsection 1 of
Section 1932 and Sections 1941 and 1942 of the California Civil Code or under
any similar law, statute, or ordinance now or hereafter in effect.

 


ARTICLE 8

 


ADDITIONS AND ALTERATIONS

 


8.1           LANDLORD’S CONSENT TO ALTERATIONS.  TENANT MAY NOT MAKE ANY
IMPROVEMENTS, ALTERATIONS, ADDITIONS OR CHANGES TO THE PREMISES OR ANY
MECHANICAL, PLUMBING OR HVAC FACILITIES OR SYSTEMS PERTAINING TO THE PREMISES
(COLLECTIVELY, THE “ALTERATIONS”) WITHOUT FIRST PROCURING THE PRIOR WRITTEN
CONSENT OF LANDLORD TO SUCH ALTERATIONS, WHICH CONSENT SHALL BE REQUESTED BY
TENANT NOT LESS THAN TEN (10) BUSINESS DAYS PRIOR TO THE COMMENCEMENT THEREOF,
AND WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD BY LANDLORD, PROVIDED IT
SHALL BE DEEMED REASONABLE FOR LANDLORD TO WITHHOLD ITS CONSENT TO ANY
ALTERATION WHICH ADVERSELY AFFECTS THE STRUCTURAL PORTIONS OR THE SYSTEMS OR
EQUIPMENT OF THE BUILDING OR IS VISIBLE FROM THE EXTERIOR OF THE BUILDING..   
THE CONSTRUCTION OF THE INITIAL IMPROVEMENTS TO THE PREMISES SHALL BE GOVERNED
BY THE TERMS OF THE WORK LETTER AGREEMENT AND NOT THE TERMS OF THIS ARTICLE 8.


 


8.2           MANNER OF CONSTRUCTION.  LANDLORD MAY IMPOSE, AS A CONDITION OF
ITS CONSENT TO ANY AND ALL ALTERATIONS OR REPAIRS OF THE PREMISES OR ABOUT THE
PREMISES, SUCH REQUIREMENTS AS LANDLORD IN ITS REASONABLE DISCRETION MAY DEEM
DESIRABLE, INCLUDING, BUT NOT LIMITED TO, THE REQUIREMENT THAT TENANT UTILIZE
FOR SUCH PURPOSES ONLY CONTRACTORS REASONABLY APPROVED BY LANDLORD, AND THE
REQUIREMENT THAT UPON LANDLORD’S TIMELY REQUEST (AS MORE PARTICULARLY SET FORTH
IN SECTION 8.5, BELOW), TENANT SHALL, AT TENANT’S EXPENSE, REMOVE SUCH
ALTERATIONS UPON THE EXPIRATION OR ANY EARLY TERMINATION OF THE LEASE TERM AND
RETURN THE AFFECTED PORTION OF THE PREMISES TO A BUILDING STANDARD IMPROVED
CONDITION AS DETERMINED BY LANDLORD.  TENANT SHALL CONSTRUCT SUCH ALTERATIONS
AND PERFORM SUCH REPAIRS IN A GOOD AND WORKMANLIKE MANNER, IN CONFORMANCE WITH
ANY AND ALL APPLICABLE FEDERAL, STATE, COUNTY OR MUNICIPAL LAWS, RULES AND
REGULATIONS AND PURSUANT TO A VALID BUILDING PERMIT, ISSUED BY THE CITY OF SAN
DIEGO, ALL IN CONFORMANCE WITH LANDLORD’S CONSTRUCTION RULES AND REGULATIONS;
PROVIDED, HOWEVER, THAT PRIOR TO COMMENCING TO CONSTRUCT ANY ALTERATION, TENANT
SHALL MEET WITH LANDLORD TO DISCUSS LANDLORD’S DESIGN PARAMETERS AND CODE
COMPLIANCE ISSUES.  IN THE EVENT TENANT PERFORMS ANY ALTERATIONS IN THE PREMISES
WHICH REQUIRE OR GIVE RISE TO GOVERNMENTALLY REQUIRED CHANGES TO THE “BASE
BUILDING,” AS THAT TERM IS DEFINED BELOW, THEN LANDLORD SHALL, AT TENANT’S
EXPENSE, MAKE SUCH CHANGES TO THE BASE BUILDING.  THE “BASE BUILDING” SHALL
INCLUDE THE STRUCTURAL PORTIONS OF THE BUILDING, AND THE PUBLIC RESTROOMS,
ELEVATORS, FIRE STAIRWELLS AND THE SYSTEMS AND EQUIPMENT LOCATED IN THE INTERNAL
CORE OF THE BUILDING ON THE FLOOR OR FLOORS ON WHICH THE PREMISES ARE LOCATED. 
IN PERFORMING THE WORK OF ANY SUCH ALTERATIONS, TENANT SHALL HAVE THE WORK
PERFORMED IN SUCH MANNER SO AS NOT TO OBSTRUCT ACCESS TO THE PROJECT OR ANY
PORTION THEREOF, BY ANY OTHER

 

29

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


TENANT OF THE PROJECT, AND SO AS NOT TO OBSTRUCT THE BUSINESS OF LANDLORD OR
OTHER TENANTS IN THE  PROJECT.  TENANT SHALL NOT USE (AND UPON NOTICE FROM
LANDLORD SHALL CEASE USING) CONTRACTORS, SERVICES, WORKMEN, LABOR, MATERIALS OR
EQUIPMENT THAT, IN LANDLORD’S REASONABLE JUDGMENT, WOULD DISTURB LABOR HARMONY
WITH THE WORKFORCE OR TRADES ENGAGED IN PERFORMING OTHER WORK, LABOR OR SERVICES
IN OR ABOUT THE BUILDING OR THE COMMON AREAS.  IN ADDITION TO TENANT’S
OBLIGATIONS UNDER ARTICLE 9 OF THIS LEASE, UPON COMPLETION OF ANY ALTERATIONS,
TENANT AGREES TO CAUSE A NOTICE OF COMPLETION TO BE RECORDED IN THE OFFICE OF
THE RECORDER OF THE COUNTY OF SAN DIEGO IN ACCORDANCE WITH SECTION 3093 OF THE
CIVIL CODE OF THE STATE OF CALIFORNIA OR ANY SUCCESSOR STATUTE, AND TENANT SHALL
DELIVER TO THE PROJECT CONSTRUCTION MANAGER A REPRODUCIBLE COPY AND AN
ELECTRONIC COPY OF THE “AS BUILT” DRAWINGS OF THE ALTERATIONS, TO THE EXTENT
SUCH ALTERATIONS ARE OF A TYPE FOR WHICH AS-BUILT PLANS ARE GENERALLY PREPARED,
AS WELL AS ALL PERMITS, APPROVALS AND OTHER DOCUMENTS ISSUED BY ANY GOVERNMENTAL
AGENCY IN CONNECTION WITH THE ALTERATIONS.


 


8.3           PAYMENT FOR IMPROVEMENTS.  IF PAYMENT IS MADE DIRECTLY TO
CONTRACTORS, TENANT SHALL (I) COMPLY WITH LANDLORD’S REQUIREMENTS FOR FINAL LIEN
RELEASES AND WAIVERS IN CONNECTION WITH TENANT’S PAYMENT FOR WORK TO
CONTRACTORS, AND (II) SIGN LANDLORD’S STANDARD CONTRACTOR’S RULES AND
REGULATIONS.  IF TENANT ORDERS ANY WORK DIRECTLY FROM LANDLORD, TENANT SHALL PAY
TO LANDLORD AN AMOUNT EQUAL TO FIVE PERCENT OF THE COST OF SUCH WORK TO
COMPENSATE LANDLORD FOR ALL OVERHEAD, GENERAL CONDITIONS, FEES AND OTHER COSTS
AND EXPENSES ARISING FROM LANDLORD’S INVOLVEMENT WITH SUCH WORK.  IF TENANT DOES
NOT ORDER ANY WORK DIRECTLY FROM LANDLORD, TENANT SHALL REIMBURSE LANDLORD FOR
LANDLORD’S  REASONABLE, ACTUAL, OUT-OF-POCKET COSTS AND EXPENSES ACTUALLY
INCURRED IN CONNECTION WITH LANDLORD’S REVIEW OF SUCH WORK.


 


8.4           CONSTRUCTION INSURANCE.  IN ADDITION TO THE REQUIREMENTS OF
ARTICLE 10 OF THIS LEASE, IN THE EVENT THAT TENANT MAKES ANY ALTERATIONS, PRIOR
TO THE COMMENCEMENT OF SUCH ALTERATIONS, TENANT SHALL PROVIDE LANDLORD WITH
EVIDENCE THAT TENANT CARRIES “BUILDER’S ALL RISK” INSURANCE IN AN AMOUNT
REASONABLY APPROVED BY LANDLORD COVERING THE CONSTRUCTION OF SUCH ALTERATIONS,
AND SUCH OTHER INSURANCE AS LANDLORD MAY REASONABLY REQUIRE, IT BEING UNDERSTOOD
AND AGREED THAT ALL OF SUCH ALTERATIONS SHALL BE INSURED BY TENANT PURSUANT TO
ARTICLE 10 OF THIS LEASE IMMEDIATELY UPON COMPLETION THEREOF.  IN ADDITION,
LANDLORD MAY, IF THE COST OF ANY ALTERATION IS REASONABLY EXPECTED TO EXCEED
[***], IN ITS REASONABLE DISCRETION, REQUIRE TENANT TO OBTAIN A LIEN AND
COMPLETION BOND OR SOME ALTERNATE FORM OF SECURITY SATISFACTORY TO LANDLORD IN
AN AMOUNT SUFFICIENT TO ENSURE THE LIEN-FREE COMPLETION OF SUCH ALTERATIONS AND
NAMING LANDLORD AS A CO-OBLIGEE.  FOR PURPOSES OF DETERMINING THE COST OF AN
ALTERATION, WORK DONE IN PHASES OR STAGES SHALL BE CONSIDERED PART OF THE SAME
ALTERATION, AND ANY ALTERATION SHALL BE DEEMED TO INCLUDE ALL TRADES AND
MATERIALS INVOLVED IN ACCOMPLISHING A PARTICULAR RESULT.


 


8.5           LANDLORD’S PROPERTY.  LANDLORD AND TENANT HEREBY ACKNOWLEDGE AND
AGREE THAT (I) ALL ALTERATIONS, IMPROVEMENTS, FIXTURES, EQUIPMENT AND/OR
APPURTENANCES WHICH MAY BE INSTALLED OR PLACED IN OR ABOUT THE PREMISES, FROM
TIME TO TIME, SHALL BE AT THE SOLE COST OF TENANT AND SHALL BE AND BECOME PART
OF THE PREMISES AND THE PROPERTY OF LANDLORD, AND (II) THE IMPROVEMENTS TO BE
CONSTRUCTED IN THE PREMISES PURSUANT TO THE TCCS OF THE WORK LETTER AGREEMENT
SHALL, UPON COMPLETION OF THE SAME, BE AND BECOME A PART OF THE PREMISES AND THE
PROPERTY OF LANDLORD; PROVIDED, HOWEVER, TENANT MAY REMOVE ANY ALTERATIONS,
IMPROVEMENTS (EXCLUDING THE IMPROVEMENTS), FIXTURES AND/OR EQUIPMENT WHICH
TENANT CAN SUBSTANTIATE TO LANDLORD HAVE NOT BEEN PAID FOR BY ANY IMPROVEMENT
ALLOWANCE FUNDS, PROVIDED THAT TENANT REPAIRS ANY AND ALL DAMAGE TO THE PREMISES
OR THE BUILDING CAUSED IN WHOLE OR IN PART BY SUCH

 

30

--------------------------------------------------------------------------------

 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.


 


REMOVAL, AND RETURNS THE AFFECTED PORTION OF THE BUILDING OR THE PREMISES TO AN
AS IMPROVED BUILDING STANDARD CONDITION, AS REASONABLY APPROVED BY LANDLORD. 
FURTHERMORE, LANDLORD MAY, BY WRITTEN NOTICE TO TENANT, AT LEAST SIXTY (60) DAYS
PRIOR TO THE END OF THE LEASE TERM, OR GIVEN FOLLOWING ANY EARLIER TERMINATION
OF THIS LEASE, REQUIRE TENANT, AT TENANT’S EXPENSE, TO REMOVE ANY ALTERATIONS OR
IMPROVEMENTS LOCATED WITHIN THE PREMISES, TO REPAIR ANY DAMAGE TO THE PREMISES
AND BUILDING CAUSED BY SUCH REMOVAL, AND TO RETURN THE AFFECTED PORTION OF THE
PREMISES TO A BUILDING STANDARD TENANT IMPROVED CONDITION AS DETERMINED BY
LANDLORD; PROVIDED, HOWEVER, IF, IN CONNECTION WITH ITS NOTICE TO LANDLORD WITH
RESPECT TO ANY SUCH ALTERATIONS, (X) TENANT REQUESTS LANDLORD’S DECISION WITH
REGARD TO THE REMOVAL OF SUCH ALTERATIONS, AND (Y) LANDLORD THEREAFTER AGREES IN
WRITING TO WAIVE THE REMOVAL REQUIREMENT WHEN APPROVING SUCH ALTERATIONS, THEN
TENANT SHALL NOT BE REQUIRED TO SO REMOVE SUCH ALTERATIONS; PROVIDED FURTHER,
HOWEVER, THAT IF TENANT REQUESTS SUCH A DETERMINATION FROM LANDLORD AND
LANDLORD, WITHIN TEN (10) BUSINESS DAYS FOLLOWING LANDLORD’S RECEIPT OF SUCH
REQUEST FROM TENANT WITH RESPECT TO ALTERATIONS, FAILS TO ADDRESS THE REMOVAL
REQUIREMENT WITH REGARD TO SUCH ALTERATIONS, LANDLORD SHALL BE DEEMED TO HAVE
AGREED TO WAIVE THE REMOVAL REQUIREMENT WITH REGARD TO SUCH ALTERATIONS.  IF
TENANT FAILS TO COMPLETE SUCH REMOVAL AND/OR TO REPAIR ANY DAMAGE CAUSED BY THE
REMOVAL OF ANY ALTERATIONS OR IMPROVEMENTS IN THE PREMISES, AND RETURN THE
AFFECTED PORTION OF THE PREMISES TO A BUILDING STANDARD TENANT IMPROVED
CONDITION AS DETERMINED BY LANDLORD, THEN LANDLORD MAY DO SO AND MAY CHARGE THE
COST THEREOF TO TENANT.  TENANT HEREBY PROTECTS, DEFENDS, INDEMNIFIES AND HOLDS
LANDLORD HARMLESS FROM ANY LIABILITY, COST, OBLIGATION, EXPENSE OR CLAIM OF LIEN
IN ANY MANNER RELATING TO THE INSTALLATION, PLACEMENT, REMOVAL OR FINANCING OF
ANY SUCH ALTERATIONS, IMPROVEMENTS, FIXTURES AND/OR EQUIPMENT IN, ON OR ABOUT
THE PREMISES, WHICH OBLIGATIONS OF TENANT SHALL SURVIVE THE EXPIRATION OR
EARLIER TERMINATION OF THIS LEASE.


 


ARTICLE 9

 


COVENANT AGAINST LIENS

 

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith.  Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility.  Tenant shall remove any such lien or encumbrance by bond or
otherwise within ten (10) business days after notice by Landlord, and if Tenant
shall fail to do so, Landlord may pay the amount necessary to remove such lien
or encumbrance, without being responsible for investigating the validity
thereof.  The amount so paid shall be deemed Additional Rent under this Lease
payable upon demand, without limitation as to other remedies available to
Landlord under this Lease.  Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord’s title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract.  Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or at Landlord’s option shall attach only against Tenant’s interest

 

31

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 

in the Premises and shall in all respects be subordinate to Landlord’s title to
the Project, Building and Premises.

 


ARTICLE 10

 


INSURANCE

 


10.1         INDEMNIFICATION AND WAIVER.  TO THE EXTENT NOT PROHIBITED BY LAW
AND EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TENANT HEREBY ASSUMES ALL
RISK OF DAMAGE TO PROPERTY OR INJURY TO PERSONS IN, UPON OR ABOUT THE PREMISES
FROM ANY CAUSE WHATSOEVER AND AGREES THAT LANDLORD, ITS PARTNERS, SUBPARTNERS
AND THEIR RESPECTIVE OFFICERS, AGENTS, SERVANTS, EMPLOYEES, AND INDEPENDENT
CONTRACTORS (COLLECTIVELY, “LANDLORD PARTIES”) SHALL NOT BE LIABLE FOR, AND ARE
HEREBY RELEASED FROM ANY RESPONSIBILITY FOR, ANY DAMAGE EITHER TO PERSON OR
PROPERTY OR RESULTING FROM THE LOSS OF USE THEREOF, WHICH DAMAGE IS SUSTAINED BY
TENANT OR BY OTHER PERSONS CLAIMING THROUGH TENANT.  TENANT SHALL INDEMNIFY,
DEFEND, PROTECT, AND HOLD HARMLESS THE LANDLORD PARTIES FROM ANY AND ALL LOSS,
COST, DAMAGE, EXPENSE AND LIABILITY (INCLUDING WITHOUT LIMITATION COURT COSTS
AND REASONABLE ATTORNEYS’ FEES) INCURRED IN CONNECTION WITH OR ARISING FROM ANY
CAUSE IN, ON OR ABOUT THE PREMISES, ANY ACTS, OMISSIONS OR NEGLIGENCE OF TENANT
OR OF ANY PERSON CLAIMING BY, THROUGH OR UNDER TENANT, OR OF THE CONTRACTORS,
AGENTS, SERVANTS, EMPLOYEES, INVITEES, GUESTS OR LICENSEES OF TENANT OR ANY SUCH
PERSON, IN, ON OR ABOUT THE PROJECT OR ANY BREACH OF THE TCCS OF THIS LEASE,
EITHER PRIOR TO, DURING, OR AFTER THE EXPIRATION OF THE LEASE TERM, PROVIDED
THAT THE TERMS OF THE FOREGOING INDEMNITY SHALL NOT APPLY TO THE NEGLIGENCE OR
WILLFUL MISCONDUCT OF LANDLORD OR ANY LANDLORD PARTY.  SHOULD LANDLORD BE NAMED
AS A DEFENDANT IN ANY SUIT BROUGHT AGAINST TENANT IN CONNECTION WITH OR ARISING
OUT OF TENANT’S OCCUPANCY OF THE PREMISES, TENANT SHALL PAY TO LANDLORD ITS
COSTS AND EXPENSES INCURRED IN SUCH SUIT, INCLUDING WITHOUT LIMITATION, ITS
ACTUAL PROFESSIONAL FEES SUCH AS APPRAISERS’, ACCOUNTANTS’ AND ATTORNEYS’ FEES. 
LANDLORD SHALL INDEMNIFY, DEFEND, PROTECT, AND HOLD HARMLESS TENANT, ITS
PARTNERS, AND THEIR RESPECTIVE OFFICERS, AGENTS, SERVANTS, EMPLOYEES, AND
INDEPENDENT CONTRACTORS (COLLECTIVELY, “TENANT PARTIES”) FROM ANY AND ALL LOSS,
COST, DAMAGE, EXPENSE AND LIABILITY (INCLUDING WITHOUT LIMITATION REASONABLE
ATTORNEYS’ FEES) ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
LANDLORD IN, ON OR ABOUT THE PROJECT (EXCLUDING THE PREMISES), EXCEPT TO THE
EXTENT CAUSED BY THE NEGLIGENCE OR WILLFUL MISCONDUCT OF THE TENANT PARTIES. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS LEASE, EITHER PARTY’S
AGREEMENT TO INDEMNIFY THE OTHER PARTY PURSUANT TO THIS SECTION 10.1 IS NOT
INTENDED AND SHALL NOT RELIEVE ANY INSURANCE CARRIER OF ITS OBLIGATIONS UNDER
POLICIES REQUIRED TO BE CARRIED BY SUCH PARTY PURSUANT TO THE PROVISIONS OF THIS
LEASE.  IN ADDITION, EITHER PARTY’S AGREEMENT TO INDEMNIFY THE OTHER PARTY AS
SET FORTH IN THIS SECTION 10.1 SHALL BE INEFFECTIVE TO THE EXTENT THE MATTERS
FOR WHICH SUCH PARTY AGREED TO INDEMNIFY THE OTHER PARTY ARE COVERED BY
INSURANCE REQUIRED TO BE CARRIED BY THE NON-INDEMNIFYING PARTY PURSUANT TO THIS
LEASE.  THE PROVISIONS OF THIS SECTION 10.1 SHALL SURVIVE THE EXPIRATION OR
SOONER TERMINATION OF THIS LEASE WITH RESPECT TO ANY CLAIMS OR LIABILITY ARISING
IN CONNECTION WITH ANY EVENT OCCURRING PRIOR TO SUCH EXPIRATION OR TERMINATION. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, NOTHING IN
THIS LEASE SHALL IMPOSE ANY OBLIGATIONS ON TENANT OR LANDLORD TO BE RESPONSIBLE
OR LIABLE FOR, AND EACH HEREBY RELEASES THE OTHER FROM ALL LIABILITY FOR,
CONSEQUENTIAL DAMAGES OTHER THAN THOSE CONSEQUENTIAL DAMAGES INCURRED BY
LANDLORD IN CONNECTION WITH A HOLDOVER OF THE PREMISES BY TENANT AFTER THE
EXPIRATION OR EARLIER TERMINATION OF THIS LEASE OR INCURRED BY LANDLORD IN
CONNECTION WITH ANY REPAIR, PHYSICAL CONSTRUCTION OR IMPROVEMENT WORK PERFORMED
BY OR ON BEHALF OF TENANT IN THE PROJECT, BUT TENANT SHALL NOT BE RESPONSIBLE
FOR ANY

 

32

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


DIRECT OR CONSEQUENTIAL DAMAGES RESULTING FROM LANDLORD’S OR CONTRACTOR’S ACTS
IN CONNECTION WITH THE COMPLETION BY LANDLORD OF THE IMPROVEMENTS IN THE
PREMISES PURSUANT TO THE WORK LETTER AGREEMENT OR LANDLORD’S OWNERSHIP OR
REMOVAL OF ANY ALTERATIONS THAT ARE NOT REQUIRED TO BE REMOVED BY TENANT
PURSUANT TO ARTICLE 8, ABOVE.


 


10.2         LANDLORD’S FIRE, CASUALTY AND LIABILITY INSURANCE.


 


10.2.1      LANDLORD SHALL MAINTAIN COMMERCIAL/COMPREHENSIVE GENERAL LIABILITY
INSURANCE WITH RESPECT TO THE BUILDING DURING THE LEASE TERM COVERING CLAIMS FOR
BODILY INJURY, PERSONAL INJURY AND PROPERTY DAMAGE IN THE COMMON AREAS AND WITH
RESPECT TO LANDLORD’S ACTIVITIES IN THE PREMISES.


 


10.2.2      LANDLORD SHALL INSURE THE BUILDING AND LANDLORD’S REMAINING INTEREST
IN THE IMPROVEMENTS AND ALTERATIONS WITH A POLICY OF PHYSICAL DAMAGE INSURANCE
INCLUDING BUILDING ORDINANCE COVERAGE, WRITTEN ON A STANDARD CAUSES OF LOSS —
SPECIAL FORM BASIS (AGAINST LOSS OR DAMAGE DUE TO FIRE AND OTHER CASUALTIES
COVERED WITHIN THE CLASSIFICATION OF FIRE AND EXTENDED COVERAGE, VANDALISM, AND
MALICIOUS MISCHIEF, SPRINKLER LEAKAGE, WATER DAMAGE AND SPECIAL EXTENDED
COVERAGE), COVERING THE FULL REPLACEMENT COST OF THE BASE BUILDING, PREMISES AND
OTHER IMPROVEMENTS (INCLUDING COVERAGES FOR ENFORCEMENT OF APPLICABLE LAWS
REQUIRING THE UPGRADING, DEMOLITION, RECONSTRUCTION AND/OR REPLACEMENT OF ANY
PORTION OF THE BUILDING AS A RESULT OF A COVERED LOSS) WITHOUT DEDUCTION FOR
DEPRECIATION.


 


10.2.3      LANDLORD SHALL MAINTAIN BOILER AND MACHINERY/EQUIPMENT BREAKDOWN
INSURANCE COVERING THE BUILDING AGAINST RISKS COMMONLY INSURED AGAINST BY A
BOILER & MACHINERY/EQUIPMENT BREAKDOWN POLICY AND SUCH POLICY SHALL COVER THE
FULL REPLACEMENT COSTS, WITHOUT DEDUCTION FOR DEPRECIATION.


 


10.2.4      THE FOREGOING COVERAGES SHALL CONTAIN COMMERCIALLY REASONABLY
DEDUCTIBLE AMOUNTS FROM SUCH COMPANIES, AND ON SUCH OTHER TERMS AND CONDITIONS,
AS LANDLORD MAY FROM TIME TO TIME REASONABLY DETERMINE.


 


10.2.5      ADDITIONALLY, AT THE OPTION OF LANDLORD, SUCH INSURANCE COVERAGE MAY
INCLUDE THE RISK OF (I) EARTHQUAKE, (II) FLOOD DAMAGE AND ADDITIONAL HAZARDS,
(III) A RENTAL LOSS ENDORSEMENT FOR A PERIOD OF UP TO TWO (2) YEARS, (IV) ONE OR
MORE LOSS PAYEE ENDORSEMENTS IN FAVOR OF HOLDERS OF ANY MORTGAGES OR DEEDS OF
TRUST ENCUMBERING THE INTEREST OF LANDLORD IN THE BUILDING, OR ANY PORTION
THEREOF.


 


10.2.6      NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 10.2, THE
COVERAGE AMOUNTS, AND CORRESPONDING DEDUCTIBLES OF INSURANCE CARRIED BY LANDLORD
IN CONNECTION WITH THE BUILDING SHALL BE COMPARABLE TO THE COVERAGE AND AMOUNTS
OF INSURANCE WHICH ARE CARRIED BY REASONABLY PRUDENT LANDLORDS OF COMPARABLE
BUILDINGS, AND WORKER’S COMPENSATION AND EMPLOYER’S LIABILITY COVERAGE AS
REQUIRED BY APPLICABLE LAW.


 


10.3         TENANT’S COMPLIANCE WITH LANDLORD’S FIRE AND CASUALTY INSURANCE. 
TENANT SHALL, AT TENANT’S EXPENSE, COMPLY WITH LANDLORD’S INSURANCE COMPANY
REQUIREMENTS PERTAINING TO THE USE OF THE PREMISES.  IF TENANT’S CONDUCT OR USE
OF THE PREMISES CAUSES ANY INCREASE IN THE PREMIUM FOR SUCH INSURANCE POLICIES
THEN TENANT SHALL REIMBURSE LANDLORD FOR ANY SUCH INCREASE. TENANT, AT TENANT’S
EXPENSE, SHALL COMPLY WITH ALL RULES, ORDERS, REGULATIONS OR REQUIREMENTS OF

 

33

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


THE AMERICAN INSURANCE ASSOCIATION (FORMERLY THE NATIONAL BOARD OF FIRE
UNDERWRITERS) AND WITH ANY SIMILAR BODY.


 


10.4         TENANT’S INSURANCE.  TENANT SHALL MAINTAIN THE FOLLOWING COVERAGES
IN THE FOLLOWING AMOUNTS.


 


10.4.1      COMMERCIAL GENERAL LIABILITY INSURANCE COVERING THE INSURED AGAINST
CLAIMS OF BODILY INJURY, PERSONAL INJURY AND PROPERTY DAMAGE (INCLUDING LOSS OF
USE THEREOF) ARISING OUT OF TENANT’S OPERATIONS, AND CONTRACTUAL LIABILITIES
(COVERING THE PERFORMANCE BY TENANT OF ITS INDEMNITY AGREEMENTS) INCLUDING A
BROAD FORM ENDORSEMENT COVERING THE INSURING PROVISIONS OF THIS LEASE.  LANDLORD
SHALL BE NAMED AS AN ADDITIONAL INSURED AS THEIR INTERESTS MAY APPEAR USING
FORM CG2011 OR A COMPARABLE FORM APPROVED BY LANDLORD.  TENANT SHALL PROVIDE AN
ENDORSEMENT OR POLICY EXCERPT SHOWING THAT TENANT’S COVERAGE IS PRIMARY AND ANY
INSURANCE CARRIED BY LANDLORD SHALL BE EXCESS AND NON-CONTRIBUTING.  SUCH
INSURANCE SHALL (I) NAME LANDLORD, AND ANY OTHER PARTY THE LANDLORD SO SPECIFIES
THAT HAS A MATERIAL FINANCIAL INTEREST IN THE PROJECT AS AN ADDITIONAL INSURED,
INCLUDING LANDLORD’S MANAGING AGENT, IF ANY, AND (II) SPECIFICALLY COVER THE
LIABILITY ASSUMED BY TENANT UNDER THIS LEASE, INCLUDING, BUT NOT LIMITED TO,
TENANT’S OBLIGATIONS UNDER SECTION 10.1 OF THIS LEASE.  LIABILITY LIMITS SHALL
NOT BE LESS THAN:


 

 

Bodily Injury and Property Damage Liability

 

$5,000,000 each occurrence or any combination of primary and excess/umbrella
liability insurance

 

 

 

Personal Injury and Auto Liability

 

$5,000,000 each occurrence or any combination of primary and excess/umbrella
liability insurance


 


10.4.2      PROPERTY INSURANCE COVERING (I) ALL OFFICE FURNITURE, BUSINESS AND
TRADE FIXTURES, OFFICE EQUIPMENT, FREE-STANDING CABINET WORK, MOVABLE
PARTITIONS, MERCHANDISE AND ALL OTHER ITEMS OF TENANT’S PROPERTY ON THE PREMISES
INSTALLED BY, FOR, OR AT THE EXPENSE OF TENANT, (II) THE IMPROVEMENTS AND ANY
OTHER IMPROVEMENTS WHICH EXIST IN THE PREMISES AS OF THE LEASE COMMENCEMENT DATE
(EXCLUDING THE BASE BUILDING) (THE “ORIGINAL IMPROVEMENTS”), AND (III) ALL OTHER
IMPROVEMENTS, ALTERATIONS AND ADDITIONS TO THE PREMISES.  SUCH INSURANCE SHALL
BE WRITTEN ON A SPECIAL FORM BASIS, FOR THE FULL REPLACEMENT COST VALUE (SUBJECT
TO REASONABLE DEDUCTIBLE AMOUNTS), WITHOUT DEDUCTION FOR DEPRECIATION OF THE
COVERED ITEMS AND IN AMOUNTS THAT MEET ANY CO-INSURANCE CLAUSES OF THE POLICIES
OF INSURANCE AND SHALL INCLUDE COVERAGE FOR DAMAGE OR OTHER LOSS CAUSED BY FIRE
OR OTHER PERIL INCLUDING, BUT NOT LIMITED TO, VANDALISM AND MALICIOUS MISCHIEF,
THEFT, WATER DAMAGE, INCLUDING, BUT NOT LIMITED TO, SPRINKLER LEAKAGE, BURSTING
OR STOPPAGE OF PIPES, AND EXPLOSION.


 


10.4.3      BUSINESS INTERRUPTION, LOSS OF INCOME AND EXTRA EXPENSE INSURANCE IN
SUCH AMOUNTS AS WILL REIMBURSE TENANT FOR ACTUAL DIRECT OR INDIRECT LOSS OF
EARNINGS FOR UP TO ONE (1) YEAR ATTRIBUTABLE TO THE RISKS OUTLINED IN
SECTION 10.4.2 ABOVE.

 

34

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


10.4.4      WORKER’S COMPENSATION AND EMPLOYER’S LIABILITY OR OTHER SIMILAR
INSURANCE PURSUANT TO ALL APPLICABLE STATE AND LOCAL STATUTES AND REGULATIONS
AND EMPLOYER’S LIABILITY WITH MINIMUM LIMITS NOT LESS THAN $1,000,000 PER
EMPLOYEE.


 


10.4.5      COMMERCIAL AUTOMOBILE LIABILITY INSURANCE COVERING ALL OWNED (IF
ANY), HIRED, OR NON-OWNED VEHICLES WITH LIMITS NOT LESS THAN $1,000,000 COMBINED
SINGLE LIMIT FOR BODILY INJURY AND PROPERTY DAMAGE.


 


10.5         FORM OF POLICIES.  THE MINIMUM LIMITS OF POLICIES OF INSURANCE
REQUIRED OF TENANT UNDER THIS LEASE SHALL IN NO EVENT LIMIT THE LIABILITY OF
TENANT UNDER THIS LEASE.  SUCH INSURANCE SHALL (I) BE ISSUED BY AN INSURANCE
COMPANY HAVING A RATING OF NOT LESS THAN A-X IN BEST’S INSURANCE GUIDE OR WHICH
IS OTHERWISE ACCEPTABLE TO LANDLORD AND LICENSED TO DO BUSINESS IN THE STATE OF
CALIFORNIA,  (II) BE IN FORM AND CONTENT REASONABLY ACCEPTABLE TO LANDLORD; AND
(III) PROVIDE THAT SAID INSURANCE SHALL NOT BE CANCELED OR COVERAGE CHANGED
UNLESS THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE SHALL HAVE BEEN GIVEN TO LANDLORD
AND ANY MORTGAGEE OF LANDLORD, THE IDENTITY OF WHOM HAS BEEN PROVIDED TO TENANT
IN WRITING.  TENANT SHALL DELIVER SAID POLICY OR POLICIES OR CERTIFICATES
THEREOF TO LANDLORD ON OR BEFORE THE LEASE COMMENCEMENT DATE AND AT LEAST THIRTY
(30) DAYS BEFORE THE EXPIRATION DATES THEREOF.  IN THE EVENT TENANT SHALL FAIL
TO PROCURE SUCH INSURANCE, OR TO DELIVER SUCH POLICIES OR CERTIFICATE, LANDLORD
MAY, AT ITS OPTION, AFTER WRITTEN NOTICE TO TENANT AND TENANT’S FAILURE TO
OBTAIN SUCH INSURANCE WITHIN FIVE (5) BUSINESS DAYS THEREAFTER, PROCURE SUCH
POLICIES FOR THE ACCOUNT OF TENANT, AND THE COST THEREOF SHALL BE PAID TO
LANDLORD WITHIN THIRTY (30) DAYS AFTER DELIVERY TO TENANT OF BILLS THEREFOR.


 


10.6         SUBROGATION.  LANDLORD AND TENANT INTEND THAT THEIR RESPECTIVE
PROPERTY LOSS RISKS SHALL BE BORNE BY REASONABLE INSURANCE CARRIERS TO THE
EXTENT ABOVE PROVIDED, AND LANDLORD AND TENANT HEREBY AGREE TO LOOK SOLELY TO,
AND SEEK RECOVERY ONLY FROM, THEIR RESPECTIVE INSURANCE CARRIERS IN THE EVENT OF
A PROPERTY LOSS TO THE EXTENT THAT SUCH COVERAGE IS AGREED TO BE PROVIDED
HEREUNDER.  THE PARTIES EACH HEREBY WAIVE ALL RIGHTS AND CLAIMS AGAINST EACH
OTHER FOR SUCH LOSSES, AND WAIVE ALL RIGHTS OF SUBROGATION OF THEIR RESPECTIVE
INSURERS, PROVIDED SUCH WAIVER OF SUBROGATION SHALL NOT AFFECT THE RIGHT TO THE
INSURED TO RECOVER THEREUNDER.  THE PARTIES AGREE THAT THEIR RESPECTIVE
INSURANCE POLICIES ARE NOW, OR SHALL BE, ENDORSED SUCH THAT THE WAIVER OF
SUBROGATION SHALL NOT AFFECT THE RIGHT OF THE INSURED TO RECOVER THEREUNDER, SO
LONG AS NO MATERIAL ADDITIONAL PREMIUM IS CHARGED THEREFOR.


 


10.7         ADDITIONAL INSURANCE OBLIGATIONS.  TENANT SHALL CARRY AND MAINTAIN
DURING THE ENTIRE LEASE TERM, AT TENANT’S SOLE COST AND EXPENSE, INCREASED
AMOUNTS OF THE INSURANCE REQUIRED TO BE CARRIED BY TENANT PURSUANT TO THIS
ARTICLE 10 AND SUCH OTHER REASONABLE TYPES OF INSURANCE COVERAGE AND IN SUCH
REASONABLE AMOUNTS COVERING THE PREMISES AND TENANT’S OPERATIONS THEREIN, AS MAY
BE REASONABLY REQUESTED BY LANDLORD.  NOTWITHSTANDING THE FOREGOING, LANDLORD’S
REQUEST SHALL ONLY BE CONSIDERED REASONABLE IF SUCH INCREASED COVERAGE AMOUNTS
AND/OR SUCH NEW TYPES OF INSURANCE ARE CONSISTENT WITH THE REQUIREMENTS OF A
MAJORITY OF COMPARABLE BUILDINGS, AND LANDLORD SHALL NOT SO INCREASE THE
COVERAGE AMOUNTS OR REQUIRE ADDITIONAL TYPES OF INSURANCE DURING THE FIRST FIVE
(5) YEARS OF THE LEASE TERM AND THEREAFTER NO MORE OFTEN THAN ONE TIME IN ANY
FIVE (5) YEAR PERIOD.

 

35

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


ARTICLE 11

 


DAMAGE AND DESTRUCTION

 


11.1         REPAIR OF DAMAGE TO PREMISES BY LANDLORD.  TENANT SHALL PROMPTLY
NOTIFY LANDLORD OF ANY DAMAGE TO THE PREMISES RESULTING FROM FIRE OR ANY OTHER
CASUALTY.  IF THE PREMISES OR ANY COMMON AREAS SERVING OR PROVIDING ACCESS TO
THE PREMISES SHALL BE DAMAGED BY FIRE OR OTHER CASUALTY, LANDLORD SHALL PROMPTLY
AND DILIGENTLY, SUBJECT TO REASONABLE DELAYS FOR INSURANCE ADJUSTMENT OR OTHER
MATTERS BEYOND LANDLORD’S REASONABLE CONTROL, AND SUBJECT TO ALL OTHER TERMS OF
THIS ARTICLE 11, RESTORE THE BASE BUILDING AND SUCH COMMON AREAS.  SUCH
RESTORATION SHALL BE TO SUBSTANTIALLY THE SAME CONDITION OF THE BASE BUILDING
AND THE COMMON AREAS PRIOR TO THE CASUALTY, EXCEPT FOR MODIFICATIONS REQUIRED BY
ZONING AND BUILDING CODES AND OTHER LAWS OR BY THE HOLDER OF A MORTGAGE ON THE
BUILDING OR PROJECT OR ANY OTHER MODIFICATIONS TO THE COMMON AREAS DEEMED
DESIRABLE BY LANDLORD, WHICH ARE CONSISTENT WITH THE CHARACTER OF THE PROJECT
AND WHICH ARE REASONABLY APPROVED BY TENANT, PROVIDED THAT ACCESS TO THE
PREMISES AND ANY COMMON RESTROOMS SERVING THE PREMISES SHALL NOT BE MATERIALLY
IMPAIRED.  UPON THE OCCURRENCE OF ANY DAMAGE TO THE PREMISES, UPON NOTICE (THE
“LANDLORD REPAIR NOTICE”) TO TENANT FROM LANDLORD, TENANT SHALL ASSIGN TO
LANDLORD (OR TO ANY PARTY DESIGNATED BY LANDLORD) ALL INSURANCE PROCEEDS PAYABLE
TO TENANT UNDER TENANT’S INSURANCE REQUIRED UNDER SECTION 10.3 OF THIS LEASE,
AND LANDLORD SHALL REPAIR ANY INJURY OR DAMAGE TO THE IMPROVEMENTS, ORIGINAL
IMPROVEMENTS, AND ANY ALTERATIONS INSTALLED IN THE PREMISES AND SHALL RETURN
SUCH IMPROVEMENTS AND ANY ALTERATIONS TO THEIR ORIGINAL CONDITION; PROVIDED THAT
IF THE COST OF SUCH REPAIR BY LANDLORD EXCEEDS THE AMOUNT OF INSURANCE PROCEEDS
RECEIVED BY LANDLORD FROM TENANT’S INSURANCE CARRIER, AS ASSIGNED BY TENANT, THE
COST OF SUCH REPAIRS SHALL BE PAID BY TENANT TO LANDLORD PRIOR TO LANDLORD’S
COMMENCEMENT OF REPAIR OF THE DAMAGE.  IN THE EVENT THAT LANDLORD DOES NOT
DELIVER THE LANDLORD REPAIR NOTICE WITHIN SIXTY (60) DAYS FOLLOWING THE DATE THE
CASUALTY BECOMES KNOWN TO LANDLORD, TENANT SHALL, AT ITS SOLE COST AND EXPENSE,
REPAIR ANY INJURY OR DAMAGE TO THE IMPROVEMENTS AND ALTERATIONS INSTALLED IN THE
PREMISES AND SHALL RETURN SUCH IMPROVEMENTS AND ORIGINAL IMPROVEMENTS TO THEIR
ORIGINAL CONDITION.  WHETHER OR NOT LANDLORD DELIVERS A LANDLORD REPAIR NOTICE,
PRIOR TO THE COMMENCEMENT OF CONSTRUCTION, TENANT SHALL SUBMIT TO LANDLORD, FOR
LANDLORD’S REVIEW AND APPROVAL, ALL PLANS, SPECIFICATIONS AND WORKING DRAWINGS
RELATING THERETO, AND LANDLORD SHALL SELECT THE CONTRACTORS TO PERFORM SUCH
IMPROVEMENT WORK SUBJECT TO TENANT’S REASONABLE APPROVAL.  LANDLORD SHALL NOT BE
LIABLE FOR ANY INCONVENIENCE OR ANNOYANCE TO TENANT OR ITS VISITORS, OR INJURY
TO TENANT’S BUSINESS RESULTING IN ANY WAY FROM SUCH DAMAGE OR THE REPAIR
THEREOF; PROVIDED HOWEVER, THAT IF SUCH FIRE OR OTHER CASUALTY SHALL HAVE
DAMAGED THE PREMISES OR COMMON AREAS NECESSARY TO TENANT’S OCCUPANCY, AND THE
PREMISES ARE NOT OCCUPIED BY TENANT AS A RESULT THEREOF, THEN DURING THE TIME
AND TO THE EXTENT THE PREMISES ARE UNFIT FOR OCCUPANCY, THE RENT SHALL BE ABATED
IN PROPORTION TO THE RATIO THAT THE AMOUNT OF RENTABLE SQUARE FEET OF THE
PREMISES WHICH IS UNFIT FOR OCCUPANCY FOR THE PURPOSES PERMITTED UNDER THIS
LEASE BEARS TO THE TOTAL RENTABLE SQUARE FEET OF THE PREMISES.  IN THE EVENT
THAT LANDLORD SHALL NOT DELIVER THE LANDLORD REPAIR NOTICE, TENANT’S RIGHT TO
RENT ABATEMENT PURSUANT TO THE PRECEDING SENTENCE SHALL TERMINATE AS OF THE DATE
WHICH IS REASONABLY DETERMINED BY LANDLORD TO BE THE DATE TENANT SHOULD HAVE
COMPLETED REPAIRS TO THE PREMISES ASSUMING TENANT USED REASONABLE DUE DILIGENCE
IN CONNECTION THEREWITH.


 


11.2         LANDLORD’S OPTION TO REPAIR.  NOTWITHSTANDING THE TERMS OF
SECTION 11.1 OF THIS LEASE, LANDLORD MAY ELECT NOT TO REBUILD AND/OR RESTORE THE
PREMISES, BUILDING AND/OR PROJECT,

 

36

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


AND INSTEAD TERMINATE THIS LEASE, BY NOTIFYING TENANT IN WRITING OF SUCH
TERMINATION WITHIN NINETY (90) DAYS AFTER THE DATE OF DISCOVERY OF THE DAMAGE,
SUCH NOTICE TO INCLUDE A TERMINATION DATE GIVING TENANT NINETY (90) DAYS TO
VACATE THE PREMISES, BUT LANDLORD MAY SO ELECT ONLY IF THE BUILDING OR PROJECT
SHALL BE DAMAGED BY FIRE OR OTHER CASUALTY OR CAUSE, WHETHER OR NOT THE PREMISES
ARE AFFECTED, AND ONE OR MORE OF THE FOLLOWING CONDITIONS IS PRESENT: (I) IN
LANDLORD’S REASONABLE JUDGMENT, REPAIRS CANNOT REASONABLY BE COMPLETED WITHIN
TWO HUNDRED SEVENTY (270) DAYS AFTER THE DATE OF DISCOVERY OF THE DAMAGE (WHEN
SUCH REPAIRS ARE MADE WITHOUT THE PAYMENT OF OVERTIME OR OTHER PREMIUMS);
(II) THE HOLDER OF ANY MORTGAGE ON THE BUILDING OR PROJECT OR GROUND LESSOR WITH
RESPECT TO THE BUILDING OR PROJECT SHALL REQUIRE THAT THE INSURANCE PROCEEDS OR
ANY PORTION THEREOF BE USED TO RETIRE THE MORTGAGE DEBT, OR SHALL TERMINATE THE
GROUND LEASE, AS THE CASE MAY BE; (III) THE DAMAGE IS NOT FULLY COVERED BY
LANDLORD’S INSURANCE POLICIES; (IV) LANDLORD DECIDES TO REBUILD THE BUILDING OR
COMMON AREAS SO THAT THEY WILL BE SUBSTANTIALLY DIFFERENT STRUCTURALLY OR
ARCHITECTURALLY; OR (V) THE DAMAGE OCCURS DURING THE LAST TWELVE (12) MONTHS OF
THE LEASE TERM.  NOTWITHSTANDING THE FOREGOING, IF LANDLORD ELECTS TO TERMINATE
THIS LEASE PURSUANT TO ITEM (I), ABOVE, THEN TENANT MAY, [***]  IF LANDLORD DOES
NOT ELECT TO TERMINATE THIS LEASE PURSUANT TO LANDLORD’S TERMINATION RIGHT AS
PROVIDED ABOVE, AND THE REPAIRS CANNOT, IN THE REASONABLE OPINION OF LANDLORD,
BE COMPLETED WITHIN TWO HUNDRED SEVENTY (270) DAYS AFTER BEING COMMENCED, TENANT
MAY ELECT NOT LATER THAN NINETY (90) DAYS AFTER THE DATE OF TENANT’S RECEIPT OF
LANDLORD’S REASONABLE ESTIMATE, IN WRITING, OF THE TIME REQUIRED TO EFFECTUATE
SUCH REPAIRS, TO TERMINATE THIS LEASE BY WRITTEN NOTICE TO LANDLORD EFFECTIVE AS
OF THE DATE SPECIFIED IN THE NOTICE, WHICH DATE SHALL NOT BE LESS THAN THIRTY
(30) DAYS NOR MORE THAN SIXTY (60) DAYS AFTER THE DATE SUCH NOTICE IS GIVEN BY
TENANT.  FURTHERMORE, IF NEITHER LANDLORD NOR TENANT HAS TERMINATED THIS LEASE,
AND THE REPAIRS ARE NOT ACTUALLY COMPLETED WITHIN SUCH 270-DAY PERIOD, TENANT
SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE DURING THE FIRST FIVE (5) BUSINESS
DAYS OF EACH CALENDAR MONTH FOLLOWING THE END OF SUCH PERIOD UNTIL SUCH TIME AS
THE REPAIRS ARE COMPLETE, BY NOTICE TO LANDLORD (THE “DAMAGE TERMINATION
NOTICE”), EFFECTIVE AS OF A DATE SET FORTH IN THE DAMAGE TERMINATION NOTICE (THE
“DAMAGE TERMINATION DATE”), WHICH DAMAGE TERMINATION DATE SHALL NOT BE LESS THAN
TEN (10) BUSINESS DAYS FOLLOWING THE END OF EACH SUCH MONTH.  NOTWITHSTANDING
THE FOREGOING, IF TENANT DELIVERS A DAMAGE TERMINATION NOTICE TO LANDLORD, THEN
LANDLORD SHALL HAVE THE RIGHT TO SUSPEND THE OCCURRENCE OF THE DAMAGE
TERMINATION DATE FOR A PERIOD ENDING THIRTY (30) DAYS AFTER THE DAMAGE
TERMINATION DATE SET FORTH IN THE DAMAGE TERMINATION NOTICE BY DELIVERING TO
TENANT, WITHIN FIVE (5) BUSINESS DAYS OF LANDLORD’S RECEIPT OF THE DAMAGE
TERMINATION NOTICE, A CERTIFICATE OF LANDLORD’S CONTRACTOR RESPONSIBLE FOR THE
REPAIR OF THE DAMAGE CERTIFYING THAT IT IS SUCH CONTRACTOR’S GOOD FAITH JUDGMENT
THAT THE REPAIRS SHALL BE SUBSTANTIALLY COMPLETED WITHIN THIRTY (30) DAYS AFTER
THE DAMAGE TERMINATION DATE.  IF REPAIRS SHALL BE SUBSTANTIALLY COMPLETED PRIOR
TO THE EXPIRATION OF SUCH THIRTY-DAY PERIOD, THEN THE DAMAGE TERMINATION NOTICE
SHALL BE OF NO FORCE OR EFFECT, BUT IF THE REPAIRS SHALL NOT BE SUBSTANTIALLY
COMPLETED WITHIN SUCH THIRTY-DAY PERIOD, THEN THIS LEASE SHALL TERMINATE UPON
THE EXPIRATION OF SUCH THIRTY-DAY PERIOD.  AT ANY TIME, FROM TIME TO TIME, AFTER
THE DATE OCCURRING SIXTY (60) DAYS AFTER THE DATE OF THE DAMAGE, TENANT MAY
REQUEST THAT LANDLORD INFORM TENANT OF LANDLORD’S REASONABLE OPINION OF THE DATE
OF COMPLETION OF THE REPAIRS AND LANDLORD SHALL RESPOND TO SUCH REQUEST WITHIN
FIVE (5) BUSINESS DAYS.  NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 11.2,
TENANT SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE UNDER THIS SECTION 11.2 TO
THE EXTENT EACH OF THE FOLLOWING CONDITIONS IS SATISFIED: (A) THE DAMAGE TO THE
PROJECT BY FIRE OR OTHER CASUALTY WAS NOT CAUSED BY THE GROSS NEGLIGENCE OR
INTENTIONAL ACT OF TENANT OR ITS PARTNERS OR SUBPARTNERS AND THEIR RESPECTIVE
OFFICERS, AGENTS, SERVANTS, EMPLOYEES, AND INDEPENDENT

 

37

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


CONTRACTORS; (B) TENANT IS NOT THEN IN MONETARY DEFAULT OR MATERIAL NON-MONETARY
DEFAULT UNDER THIS LEASE; (C) AS A RESULT OF THE DAMAGE, TENANT CANNOT
REASONABLY CONDUCT BUSINESS FROM THE PREMISES; AND, (D) AS A RESULT OF THE
DAMAGE TO THE PROJECT, TENANT DOES NOT OCCUPY OR USE THE PREMISES AT ALL.  IN
THE EVENT THIS LEASE IS TERMINATED IN ACCORDANCE WITH THE TERMS OF THIS
SECTION 11.2, TENANT SHALL PAY TO LANDLORD (OR TO ANY PARTY DESIGNATED BY
LANDLORD) A PORTION OF THE INSURANCE PROCEEDS PAYABLE TO TENANT UNDER TENANT’S
INSURANCE REQUIRED UNDER ITEMS (II) AND (III) OF SECTION 10.3.2 OF THIS LEASE,
WHICH PORTION SHALL BE EQUAL TO [***].


 


11.3         WAIVER OF STATUTORY PROVISIONS.  THE PROVISIONS OF THIS LEASE,
INCLUDING THIS ARTICLE 11, CONSTITUTE AN EXPRESS AGREEMENT BETWEEN LANDLORD AND
TENANT WITH RESPECT TO ANY AND ALL DAMAGE TO, OR DESTRUCTION OF, ALL OR ANY PART
OF THE PREMISES, THE BUILDING OR THE PROJECT, AND ANY STATUTE OR REGULATION OF
THE STATE OF CALIFORNIA, INCLUDING, WITHOUT LIMITATION, SECTIONS 1932(2) AND
1933(4) OF THE CALIFORNIA CIVIL CODE, WITH RESPECT TO ANY RIGHTS OR OBLIGATIONS
CONCERNING DAMAGE OR DESTRUCTION IN THE ABSENCE OF AN EXPRESS AGREEMENT BETWEEN
THE PARTIES, AND ANY OTHER STATUTE OR REGULATION, NOW OR HEREAFTER IN EFFECT,
SHALL HAVE NO APPLICATION TO THIS LEASE OR ANY DAMAGE OR DESTRUCTION TO ALL OR
ANY PART OF THE PREMISES, THE BUILDING OR THE PROJECT.


 


ARTICLE 12

 


NONWAIVER

 

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby.  The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained.  The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent.  No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due.  No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

 

38

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


ARTICLE 13

 


CONDEMNATION

 

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority.  If more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if access to the Premises is substantially impaired, in each case for a
period in excess of one hundred eighty (180) days, Tenant shall have the option
to terminate this Lease effective as of the date possession is required to be
surrendered to the authority.  Tenant shall not because of such taking assert
any claim against Landlord or the authority for any compensation because of such
taking and Landlord shall be entitled to the entire award or payment in
connection therewith, except that Tenant shall have the right to file any
separate claim available to Tenant for any taking of Tenant’s personal property
and fixtures belonging to Tenant and removable by Tenant upon expiration of the
Lease Term pursuant to the terms of this Lease, and for moving expenses, so long
as such claims do not diminish the award available to Landlord, its ground
lessor with respect to the Building or Project or its mortgagee, and such claim
is payable separately to Tenant.  All Rent shall be apportioned as of the date
of such termination.  If any part of the Premises shall be taken, and this Lease
shall  not be so terminated, the Rent shall be proportionately abated.  Tenant
hereby waives any and all rights it might otherwise have pursuant to
Section 1265.130 of The California Code of Civil Procedure.  Notwithstanding
anything to the contrary contained in this Article 13, in the event of a
temporary taking of all or any portion of the Premises for a period of one
hundred and eighty (180) days or less, then this Lease shall not terminate but
the Base Rent and the Additional Rent shall be abated for the period of such
taking in proportion to the ratio that the amount of rentable square feet of the
Premises taken bears to the total rentable square feet of the Premises. 
Landlord shall be entitled to receive the entire award made in connection with
any such temporary taking.

 


ARTICLE 14

 


ASSIGNMENT AND SUBLETTING

 


14.1         TRANSFERS.  TENANT SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
LANDLORD, ASSIGN, MORTGAGE, PLEDGE, HYPOTHECATE, ENCUMBER, OR PERMIT ANY LIEN TO
ATTACH TO, OR OTHERWISE TRANSFER, THIS LEASE OR ANY INTEREST HEREUNDER, PERMIT
ANY ASSIGNMENT, OR OTHER TRANSFER OF THIS LEASE OR ANY INTEREST HEREUNDER BY
OPERATION OF LAW, SUBLET THE PREMISES OR ANY PART THEREOF, OR ENTER INTO ANY
LICENSE OR CONCESSION AGREEMENTS OR OTHERWISE PERMIT THE OCCUPANCY OR USE OF THE
PREMISES OR ANY PART THEREOF BY ANY PERSONS OTHER THAN TENANT AND ITS EMPLOYEES
AND CONTRACTORS (ALL OF THE FOREGOING ARE HEREINAFTER SOMETIMES REFERRED TO
COLLECTIVELY AS “TRANSFERS” AND ANY PERSON TO WHOM ANY TRANSFER IS MADE OR
SOUGHT TO BE MADE IS HEREINAFTER SOMETIMES REFERRED TO AS A “TRANSFEREE”).  IF
TENANT DESIRES LANDLORD’S CONSENT TO ANY TRANSFER, TENANT SHALL NOTIFY LANDLORD
IN WRITING, WHICH NOTICE (THE “TRANSFER NOTICE”) SHALL INCLUDE (I) THE PROPOSED

 

39

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


EFFECTIVE DATE OF THE TRANSFER, WHICH SHALL NOT BE LESS THAN FIFTEEN (15) DAYS
NOR MORE THAN ONE HUNDRED EIGHTY (180) DAYS AFTER THE DATE OF DELIVERY OF THE
TRANSFER NOTICE, (II) A DESCRIPTION OF THE PORTION OF THE PREMISES TO BE
TRANSFERRED (THE “SUBJECT SPACE”), (III) ALL OF THE TERMS OF THE PROPOSED
TRANSFER AND THE CONSIDERATION THEREFOR, INCLUDING CALCULATION OF THE “TRANSFER
PREMIUM”, AS THAT TERM IS DEFINED IN SECTION 14.3 BELOW, IN CONNECTION WITH SUCH
TRANSFER, THE NAME AND ADDRESS OF THE PROPOSED TRANSFEREE, AND A COPY OF ALL
EXISTING EXECUTED AND/OR PROPOSED DOCUMENTATION PERTAINING TO THE PROPOSED
TRANSFER, INCLUDING ALL EXISTING OPERATIVE DOCUMENTS TO BE EXECUTED TO EVIDENCE
SUCH TRANSFER OR THE AGREEMENTS INCIDENTAL OR RELATED TO SUCH TRANSFER, PROVIDED
THAT LANDLORD SHALL HAVE THE RIGHT TO REQUIRE TENANT TO UTILIZE LANDLORD’S
STANDARD TRANSFER DOCUMENTS IN CONNECTION WITH THE DOCUMENTATION OF SUCH
TRANSFER, (IV) CURRENT FINANCIAL STATEMENTS OF THE PROPOSED TRANSFEREE CERTIFIED
BY AN OFFICER, PARTNER OR OWNER THEREOF, BUSINESS CREDIT AND PERSONAL REFERENCES
AND HISTORY OF THE PROPOSED TRANSFEREE AND ANY OTHER INFORMATION REASONABLY
REQUIRED BY LANDLORD WHICH WILL ENABLE LANDLORD TO DETERMINE THE FINANCIAL
RESPONSIBILITY, CHARACTER, AND REPUTATION OF THE PROPOSED TRANSFEREE, NATURE OF
SUCH TRANSFEREE’S BUSINESS AND PROPOSED USE OF THE SUBJECT SPACE AND (V) AN
EXECUTED ESTOPPEL CERTIFICATE FROM TENANT IN THE FORM ATTACHED HERETO AS
EXHIBIT E.  ANY TRANSFER MADE WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT SHALL, AT
LANDLORD’S OPTION, BE NULL, VOID AND OF NO EFFECT, AND SHALL, AT LANDLORD’S
OPTION, CONSTITUTE A DEFAULT BY TENANT UNDER THIS LEASE.  WHETHER OR NOT
LANDLORD CONSENTS TO ANY PROPOSED TRANSFER, TENANT SHALL PAY LANDLORD’S
REASONABLE REVIEW AND PROCESSING FEES, AS WELL AS ANY REASONABLE PROFESSIONAL
FEES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’, ACCOUNTANTS’, ARCHITECTS’,
ENGINEERS’ AND CONSULTANTS’ FEES) INCURRED BY LANDLORD, NOT TO EXCEED [***] FOR
A TRANSFER IN THE ORDINARY COURSE OF BUSINESS, WITHIN THIRTY (30) DAYS AFTER
WRITTEN REQUEST BY LANDLORD.


 


14.2         LANDLORD’S CONSENT.  LANDLORD SHALL NOT UNREASONABLY WITHHOLD ITS
CONSENT TO ANY PROPOSED TRANSFER OF THE SUBJECT SPACE TO THE TRANSFEREE ON THE
TERMS SPECIFIED IN THE TRANSFER NOTICE.  WITHOUT LIMITATION AS TO OTHER
REASONABLE GROUNDS FOR WITHHOLDING CONSENT, THE PARTIES HEREBY AGREE THAT IT
SHALL BE REASONABLE UNDER THIS LEASE AND UNDER ANY APPLICABLE LAW FOR LANDLORD
TO WITHHOLD CONSENT TO ANY PROPOSED TRANSFER WHERE ONE OR MORE OF THE FOLLOWING
APPLY:


 


14.2.1      THE TRANSFEREE IS OF A CHARACTER OR REPUTATION OR ENGAGED IN A
BUSINESS WHICH IS NOT CONSISTENT WITH THE QUALITY OF THE BUILDING OR THE
PROJECT;


 


14.2.2      THE TRANSFEREE INTENDS TO USE THE SUBJECT SPACE FOR PURPOSES WHICH
ARE NOT PERMITTED UNDER THIS LEASE;


 


14.2.3      THE TRANSFEREE IS EITHER A GOVERNMENTAL AGENCY OR INSTRUMENTALITY
THEREOF, AND SUCH TRANSFEREES OCCUPANCY IN THE PROJECT MAY CAUSE ISSUES (IN
TERMS OF [***]) THAT ARE SIGNIFICANTLY LESS LIKELY TO ARISE IF SUCH TRANSFER
WERE A NOT A GOVERNMENTAL AGENCY OR INSTRUMENTALITY THEREOF;


 


14.2.4      THE TRANSFEREE IS NOT A PARTY OF REASONABLE FINANCIAL WORTH AND/OR
FINANCIAL STABILITY IN LIGHT OF THE RESPONSIBILITIES TO BE UNDERTAKEN IN
CONNECTION WITH THE TRANSFER ON THE DATE CONSENT IS REQUESTED;

 

40

--------------------------------------------------------------------------------

 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.


 


14.2.5      THE PROPOSED TRANSFER WOULD CAUSE A VIOLATION OF ANOTHER LEASE FOR
SPACE IN THE PROJECT, OR WOULD GIVE AN OCCUPANT OF THE PROJECT A RIGHT TO CANCEL
ITS LEASE;


 


14.2.6      EITHER THE PROPOSED TRANSFEREE, OR ANY PERSON OR ENTITY WHICH
DIRECTLY OR INDIRECTLY, CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL
WITH, THE PROPOSED TRANSFEREE, (I) OCCUPIES SPACE IN THE PROJECT AT THE TIME OF
THE REQUEST FOR CONSENT (PROVIDED, HOWEVER, THAT TENANT MAY ASSIGN OR SUBLEASE
SPACE TO AN OCCUPANT OF THE PROJECT TO THE EXTENT LANDLORD CANNOT MEET SUCH
OCCUPANT’S SPACE NEEDS), OR (II) IS NEGOTIATING WITH LANDLORD TO LEASE SPACE IN
THE PROJECT AT SUCH TIME, OR (III) HAS NEGOTIATED WITH LANDLORD DURING THE
[***]-MONTH PERIOD IMMEDIATELY PRECEDING THE TRANSFER NOTICE; OR


 


14.2.7      THE TRANSFEREE DOES NOT INTEND TO OCCUPY AT LEAST [***] OF THE
PREMISES AND CONDUCT ITS BUSINESS THEREFROM FOR A SUBSTANTIAL PORTION OF THE
TERM OF THE TRANSFER.


 

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant’s original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord’s right of recapture, if any, under Section 14.4 of this Lease). 
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their sole remedies shall be a suit for contract damages
(other than damages for injury to, or interference with, Tenant’s business
including, without limitation, loss of profits, however occurring) or a
declaratory judgment and an injunction for the relief sought without any
monetary damages, and Tenant hereby waives all other remedies, including,
without limitation, any right at law or equity to terminate this Lease, on its
own behalf and, to the extent permitted under all applicable laws, on behalf of
the proposed Transferee.  Tenant shall indemnify, defend and hold harmless
Landlord from any and all liability, losses, claims, damages, costs, expenses,
causes of action and proceedings involving any third party or parties (including
without limitation Tenant’s proposed subtenant or assignee) who claim they were
damaged by Landlord’s wrongful withholding or conditioning of Landlord’s
consent.

 


14.3         TRANSFER PREMIUM.  IF LANDLORD CONSENTS TO A TRANSFER, AS A
CONDITION THERETO WHICH THE PARTIES HEREBY AGREE IS REASONABLE, TENANT SHALL PAY
TO LANDLORD [***] PERCENT ([***]%) OF ANY “TRANSFER PREMIUM,” AS THAT TERM IS
DEFINED IN THIS SECTION 14.3, RECEIVED BY TENANT FROM SUCH TRANSFEREE. 
“TRANSFER PREMIUM” SHALL MEAN ALL RENT, ADDITIONAL RENT OR OTHER CONSIDERATION
PAYABLE BY SUCH TRANSFEREE IN CONNECTION WITH THE TRANSFER IN EXCESS OF THE RENT
AND ADDITIONAL RENT PAYABLE BY TENANT UNDER THIS LEASE DURING THE TERM OF THE
TRANSFER ON A PER RENTABLE SQUARE FOOT BASIS IF LESS THAN ALL OF THE PREMISES IS
TRANSFERRED, AFTER DEDUCTING THE REASONABLE EXPENSES INCURRED BY TENANT FOR
(I) ANY CHANGES, ALTERATIONS AND IMPROVEMENTS TO THE

 

41

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


PREMISES IN CONNECTION WITH THE TRANSFER, (II) ANY FREE BASE RENT AND OTHER
ECONOMIC CONCESSIONS REASONABLY PROVIDED TO THE TRANSFEREE, (III) ANY BROKERAGE
COMMISSIONS AND REASONABLE LEGAL FEES AND COSTS IN CONNECTION WITH THE TRANSFER,
(IV) ANY LEASE TAKEOVER COSTS INCURRED BY TENANT IN CONNECTION WITH THE
TRANSFER, (V) ANY COSTS OF ADVERTISING THE SPACE WHICH IS THE SUBJECT OF THE
TRANSFER, AND (VI) ANY REVIEW AND PROCESSING FEES PAID TO LANDLORD IN CONNECTION
WITH SUCH TRANSFER (COLLECTIVELY, THE “TRANSFER COSTS”).  “TRANSFER PREMIUM”
SHALL ALSO INCLUDE, BUT NOT BE LIMITED TO, KEY MONEY, BONUS MONEY OR OTHER CASH
CONSIDERATION PAID BY TRANSFEREE TO TENANT IN CONNECTION WITH SUCH TRANSFER, AND
(Y) ANY PAYMENT IN EXCESS OF FAIR MARKET VALUE FOR (1) SERVICES RENDERED BY
TENANT TO TRANSFEREE, OR (2) FOR TANGIBLE ASSETS (AS OPPOSED TO INTELLECTUAL
PROPERTY), FIXTURES, INVENTORY, EQUIPMENT, OR FURNITURE TRANSFERRED BY TENANT TO
TRANSFEREE IN CONNECTION WITH SUCH TRANSFER.  IN THE CALCULATIONS OF THE RENT
(AS IT RELATES TO THE TRANSFER PREMIUM CALCULATED UNDER THIS SECTION 14.3), THE
RENT PAID DURING EACH ANNUAL PERIOD FOR THE SUBJECT SPACE SHALL BE COMPUTED
AFTER ADJUSTING SUCH RENT TO THE ACTUAL EFFECTIVE RENT TO BE PAID,  TAKING INTO
CONSIDERATION ANY AND ALL TRANSFER COSTS.  FOR PURPOSES OF CALCULATING ANY SUCH
EFFECTIVE RENT ALL SUCH CONCESSIONS SHALL BE AMORTIZED ON A STRAIGHT-LINE BASIS
OVER THE RELEVANT TERM.


 


14.4         LANDLORD’S OPTION AS TO SUBJECT SPACE.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS ARTICLE 14, LANDLORD SHALL HAVE THE OPTION, BY
GIVING WRITTEN NOTICE TO TENANT WITHIN FIFTEEN (15) DAYS AFTER RECEIPT OF ANY
TRANSFER NOTICE, TO RECAPTURE THE SUBJECT SPACE; PROVIDED, HOWEVER, IF LANDLORD
EXERCISES ITS RIGHT TO RECAPTURE THE SUBJECT SPACE, THEN TENANT SHALL HAVE THE
RIGHT, BY GIVING WRITTEN NOTICE TO LANDLORD WITHIN FIFTEEN (15) DAYS AFTER
RECEIPT OF LANDLORD’S RECAPTURE NOTICE, TO RESCIND ITS TRANSFER NOTICE, IN WHICH
EVENT TENANT SHALL NOT PROCEED WITH THE TRANSFER CONTEMPLATED BY THE TRANSFER
NOTICE AND LANDLORD’S RECAPTURE NOTICE SHALL BE NULL AND VOID.  SUCH RECAPTURE
NOTICE SHALL CANCEL AND TERMINATE THIS LEASE WITH RESPECT TO THE SUBJECT SPACE
AS OF THE DATE STATED IN THE TRANSFER NOTICE AS THE EFFECTIVE DATE OF THE
PROPOSED TRANSFER UNTIL THE LAST DAY OF THE TERM OF THE TRANSFER AS SET FORTH IN
THE TRANSFER NOTICE (OR AT LANDLORD’S OPTION, SHALL CAUSE THE TRANSFER TO BE
MADE TO LANDLORD OR ITS AGENT, IN WHICH CASE THE PARTIES SHALL EXECUTE THE
TRANSFER DOCUMENTATION PROMPTLY THEREAFTER).  IN THE EVENT OF A RECAPTURE BY
LANDLORD, IF THIS LEASE SHALL BE CANCELED WITH RESPECT TO LESS THAN THE ENTIRE
PREMISES, THE RENT RESERVED HEREIN SHALL BE PRORATED ON THE BASIS OF THE NUMBER
OF RENTABLE SQUARE FEET RETAINED BY TENANT IN PROPORTION TO THE NUMBER OF
RENTABLE SQUARE FEET CONTAINED IN THE PREMISES, AND THIS LEASE AS SO AMENDED
SHALL CONTINUE THEREAFTER IN FULL FORCE AND EFFECT, AND UPON REQUEST OF EITHER
PARTY, THE PARTIES SHALL EXECUTE WRITTEN CONFIRMATION OF THE SAME.  IF LANDLORD
DECLINES, OR FAILS TO ELECT IN A TIMELY MANNER TO RECAPTURE THE SUBJECT SPACE
UNDER THIS SECTION 14.4, THEN, PROVIDED LANDLORD HAS CONSENTED TO THE PROPOSED
TRANSFER, TENANT SHALL BE ENTITLED TO PROCEED TO TRANSFER THE SUBJECT SPACE TO
THE PROPOSED TRANSFEREE, SUBJECT TO PROVISIONS OF THIS ARTICLE 14.


 


14.5         EFFECT OF TRANSFER.  IF LANDLORD CONSENTS TO A TRANSFER, (I) THE
TCCS OF THIS LEASE SHALL IN NO WAY BE DEEMED TO HAVE BEEN WAIVED OR MODIFIED,
(II) SUCH CONSENT SHALL NOT BE DEEMED CONSENT TO ANY FURTHER TRANSFER BY EITHER
TENANT OR A TRANSFEREE, (III) TENANT SHALL DELIVER TO LANDLORD, PROMPTLY AFTER
EXECUTION, AN ORIGINAL EXECUTED COPY OF ALL DOCUMENTATION PERTAINING TO THE
TRANSFER IN FORM REASONABLY ACCEPTABLE TO LANDLORD, (IV) TENANT SHALL FURNISH
UPON LANDLORD’S REQUEST A COMPLETE STATEMENT, CERTIFIED BY AN INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT, OR TENANT’S CHIEF FINANCIAL OFFICER, SETTING FORTH
IN DETAIL THE COMPUTATION OF ANY TRANSFER PREMIUM TENANT HAS DERIVED AND SHALL
DERIVE FROM SUCH TRANSFER, AND (V) NO TRANSFER

 

42

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


RELATING TO THIS LEASE OR AGREEMENT ENTERED INTO WITH RESPECT THERETO, WHETHER
WITH OR WITHOUT LANDLORD’S CONSENT, SHALL RELIEVE TENANT OR ANY GUARANTOR OF THE
LEASE FROM ANY LIABILITY UNDER THIS LEASE, INCLUDING, WITHOUT LIMITATION, IN
CONNECTION WITH THE SUBJECT SPACE.  LANDLORD OR ITS AUTHORIZED REPRESENTATIVES
SHALL HAVE THE RIGHT AT ALL REASONABLE TIMES TO AUDIT THE BOOKS, RECORDS AND
PAPERS OF TENANT RELATING TO ANY TRANSFER, AND SHALL HAVE THE RIGHT TO MAKE
COPIES THEREOF.  IF THE TRANSFER PREMIUM RESPECTING ANY TRANSFER SHALL BE FOUND
UNDERSTATED, TENANT SHALL, WITHIN THIRTY (30) DAYS AFTER DEMAND, PAY THE
DEFICIENCY, AND IF UNDERSTATED BY MORE THAN FIVE PERCENT (5%), TENANT SHALL PAY
LANDLORD’S COSTS OF SUCH AUDIT.


 


14.6         ADDITIONAL TRANSFERS.  FOR PURPOSES OF THIS LEASE, THE TERM
“TRANSFER” SHALL ALSO INCLUDE (I) IF TENANT IS A PARTNERSHIP, THE WITHDRAWAL OR
CHANGE, VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, OF MORE THAN FIFTY
PERCENT (50%) OR MORE OF THE PARTNERS, OR TRANSFER OF MORE THAN FIFTY PERCENT
(50%) OR MORE OF PARTNERSHIP INTERESTS, WITHIN A TWELVE (12)-MONTH PERIOD, OR
THE DISSOLUTION OF THE PARTNERSHIP WITHOUT IMMEDIATE RECONSTITUTION THEREOF, AND
(II) IF TENANT IS A CLOSELY HELD CORPORATION (I.E., WHOSE STOCK IS NOT PUBLICLY
HELD AND NOT TRADED THROUGH AN EXCHANGE OR OVER THE COUNTER), (A) THE
DISSOLUTION, MERGER, CONSOLIDATION OR OTHER REORGANIZATION OF TENANT OR (B) THE
SALE OR OTHER TRANSFER OF AN AGGREGATE OF MORE THAN FIFTY PERCENT (50%) OR MORE
OF THE VOTING SHARES OF TENANT (OTHER THAN TO IMMEDIATE FAMILY MEMBERS BY REASON
OF GIFT OR DEATH), WITHIN A TWELVE (12)-MONTH PERIOD, OR (C) THE SALE, MORTGAGE,
HYPOTHECATION OR PLEDGE OF AN AGGREGATE OF MORE THAN FIFTY PERCENT (50%) OR MORE
OF THE VALUE OF THE UNENCUMBERED ASSETS OF TENANT WITHIN A TWELVE (12)-MONTH
PERIOD.


 


14.7         OCCURRENCE OF DEFAULT.  ANY TRANSFER HEREUNDER SHALL BE SUBORDINATE
AND SUBJECT TO THE PROVISIONS OF THIS LEASE, AND IF THIS LEASE SHALL BE
TERMINATED DURING THE TERM OF ANY TRANSFER, LANDLORD SHALL HAVE THE RIGHT TO: 
(I) TREAT SUCH TRANSFER AS CANCELLED AND REPOSSESS THE SUBJECT SPACE BY ANY
LAWFUL MEANS, OR (II) REQUIRE THAT SUCH TRANSFEREE ATTORN TO AND RECOGNIZE
LANDLORD AS ITS LANDLORD UNDER ANY SUCH TRANSFER.  IF TENANT SHALL BE IN DEFAULT
UNDER THIS LEASE, LANDLORD IS HEREBY IRREVOCABLY AUTHORIZED, AS TENANT’S AGENT
AND ATTORNEY-IN-FACT, TO DIRECT ANY TRANSFEREE TO MAKE ALL PAYMENTS UNDER OR IN
CONNECTION WITH THE TRANSFER DIRECTLY TO LANDLORD (WHICH LANDLORD SHALL APPLY
TOWARDS TENANT’S OBLIGATIONS UNDER THIS LEASE) UNTIL SUCH DEFAULT IS CURED. 
SUCH TRANSFEREE SHALL RELY ON ANY REPRESENTATION BY LANDLORD THAT TENANT IS IN
DEFAULT HEREUNDER, WITHOUT ANY NEED FOR CONFIRMATION THEREOF BY TENANT.  UPON
ANY ASSIGNMENT, THE ASSIGNEE SHALL ASSUME IN WRITING ALL OBLIGATIONS AND
COVENANTS OF TENANT THEREAFTER TO BE PERFORMED OR OBSERVED UNDER THIS LEASE.  NO
COLLECTION OR ACCEPTANCE OF RENT BY LANDLORD FROM ANY TRANSFEREE SHALL BE DEEMED
A WAIVER OF ANY PROVISION OF THIS ARTICLE 14 OR THE APPROVAL OF ANY TRANSFEREE
OR A RELEASE OF TENANT FROM ANY OBLIGATION UNDER THIS LEASE, WHETHER THERETOFORE
OR THEREAFTER ACCRUING.  IN NO EVENT SHALL LANDLORD’S ENFORCEMENT OF ANY
PROVISION OF THIS LEASE AGAINST ANY TRANSFEREE BE DEEMED A WAIVER OF LANDLORD’S
RIGHT TO ENFORCE ANY TERM OF THIS LEASE AGAINST TENANT OR ANY OTHER PERSON.


 


14.8         NON-TRANSFERS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS ARTICLE 14, (I) AN ASSIGNMENT OR SUBLETTING OF ALL OR A PORTION OF THE
PREMISES TO AN AFFILIATE OF TENANT (AN ENTITY WHICH IS CONTROLLED BY, CONTROLS,
OR IS UNDER COMMON CONTROL WITH, TENANT), (II) AN ASSIGNMENT OF THE PREMISES TO
AN ENTITY WHICH ACQUIRES ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR INTERESTS
(PARTNERSHIP, STOCK OR OTHER) OF TENANT, OR (III) AN ASSIGNMENT OF THE PREMISES
TO AN ENTITY WHICH IS THE RESULTING ENTITY OF A MERGER OR CONSOLIDATION OF
TENANT, OR (IV) A SALE OF CORPORATE SHARES OF CAPITAL STOCK IN TENANT IN
CONNECTION WITH AN INITIAL PUBLIC OFFERING OF

 

43

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


TENANT’S STOCK ON A NATIONALLY-RECOGNIZED STOCK EXCHANGE, AND THE SUBSEQUENT
SALE OF TENANT’S CAPITAL STOCK AS LONG AS TENANT IS A PUBLICLY TRADED COMPANY ON
A NATIONALLY-RECOGNIZED STOCK EXCHANGE, SHALL NOT BE DEEMED A TRANSFER UNDER
THIS ARTICLE 14, PROVIDED THAT TENANT NOTIFIES LANDLORD OF ANY SUCH ASSIGNMENT
OR SUBLEASE AND PROMPTLY SUPPLIES LANDLORD WITH ANY DOCUMENTS OR INFORMATION
REQUESTED BY LANDLORD REGARDING SUCH ASSIGNMENT OR SUBLEASE OR SUCH AFFILIATE,
AND FURTHER PROVIDED THAT SUCH ASSIGNMENT OR SUBLEASE IS NOT A SUBTERFUGE BY
TENANT TO AVOID ITS OBLIGATIONS UNDER THIS LEASE OR OTHERWISE EFFECTUATE ANY
“RELEASE” BY TENANT OF SUCH OBLIGATIONS.  THE TRANSFEREE UNDER A TRANSFER
SPECIFIED IN ITEMS (I), (II) OR (III) ABOVE SHALL BE REFERRED TO AS A “PERMITTED
TRANSFEREE.”  “CONTROL,” AS USED IN THIS SECTION 14.8, SHALL MEAN THE OWNERSHIP,
DIRECTLY OR INDIRECTLY, OF AT LEAST FIFTY-ONE PERCENT (51%) OF THE VOTING
SECURITIES OF, OR POSSESSION OF THE RIGHT TO VOTE, IN THE ORDINARY DIRECTION OF
ITS AFFAIRS, OF AT LEAST FIFTY-ONE PERCENT (51%) OF THE VOTING INTEREST IN, ANY
PERSON OR ENTITY.


 


ARTICLE 15

 


SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES

 


15.1         SURRENDER OF PREMISES.  NO ACT OR THING DONE BY LANDLORD OR ANY
AGENT OR EMPLOYEE OF LANDLORD DURING THE LEASE TERM SHALL BE DEEMED TO
CONSTITUTE AN ACCEPTANCE BY LANDLORD OF A SURRENDER OF THE PREMISES UNLESS SUCH
INTENT IS SPECIFICALLY ACKNOWLEDGED IN WRITING BY LANDLORD.  THE DELIVERY OF
KEYS TO THE PREMISES TO LANDLORD OR ANY AGENT OR EMPLOYEE OF LANDLORD SHALL NOT
CONSTITUTE A SURRENDER OF THE PREMISES OR EFFECT A TERMINATION OF THIS LEASE,
WHETHER OR NOT THE KEYS ARE THEREAFTER RETAINED BY LANDLORD, AND NOTWITHSTANDING
SUCH DELIVERY TENANT SHALL BE ENTITLED TO THE RETURN OF SUCH KEYS AT ANY
REASONABLE TIME UPON REQUEST UNTIL THIS LEASE SHALL HAVE BEEN PROPERLY
TERMINATED.  THE VOLUNTARY OR OTHER SURRENDER OF THIS LEASE BY TENANT, WHETHER
ACCEPTED BY LANDLORD OR NOT, OR A MUTUAL TERMINATION HEREOF, SHALL NOT WORK A
MERGER, AND AT THE OPTION OF LANDLORD SHALL OPERATE AS AN ASSIGNMENT TO LANDLORD
OF ALL SUBLEASES OR SUBTENANCIES AFFECTING THE PREMISES OR TERMINATE ANY OR ALL
SUCH SUBLESSEES OR SUBTENANCIES.


 


15.2         REMOVAL OF TENANT PROPERTY BY TENANT.  UPON THE EXPIRATION OF THE
LEASE TERM, OR UPON ANY EARLIER TERMINATION OF THIS LEASE, TENANT SHALL, SUBJECT
TO THE PROVISIONS OF THIS ARTICLE 15, QUIT AND SURRENDER POSSESSION OF THE
PREMISES TO LANDLORD IN AS GOOD ORDER AND CONDITION AS WHEN TENANT TOOK
POSSESSION AND AS THEREAFTER IMPROVED BY LANDLORD AND/OR TENANT, REASONABLE WEAR
AND TEAR AND REPAIRS WHICH ARE SPECIFICALLY MADE THE RESPONSIBILITY OF LANDLORD
HEREUNDER EXCEPTED.  UPON SUCH EXPIRATION OR TERMINATION, TENANT SHALL, WITHOUT
EXPENSE TO LANDLORD, REMOVE OR CAUSE TO BE REMOVED FROM THE PREMISES ALL DEBRIS
AND RUBBISH, AND SUCH ITEMS OF FURNITURE, EQUIPMENT, BUSINESS AND TRADE
FIXTURES, FREE-STANDING CABINET WORK, MOVABLE PARTITIONS AND OTHER ARTICLES OF
PERSONAL PROPERTY OWNED BY TENANT OR INSTALLED OR PLACED BY TENANT AT ITS
EXPENSE IN THE PREMISES, AND SUCH SIMILAR ARTICLES OF ANY OTHER PERSONS CLAIMING
UNDER TENANT, AS LANDLORD MAY, IN ITS SOLE DISCRETION, REQUIRE TO BE REMOVED,
AND TENANT SHALL REPAIR AT ITS OWN EXPENSE ALL DAMAGE TO THE PREMISES AND
BUILDING RESULTING FROM SUCH REMOVAL.

 

44

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


ARTICLE 16

 


HOLDING OVER

 

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Base Rent
shall be payable at a monthly rate equal to the product of (i) the Base Rent
applicable during the last rental period of the Lease Term under this Lease, and
(ii) a percentage equal to [***] during the first two (2) months immediately
following the expiration or earlier termination of the Lease Term, and [***]
thereafter.  Such month-to-month tenancy shall be subject to every other
applicable term, covenant and agreement contained herein.  Nothing contained in
this Article 16 shall be construed as consent by Landlord to any holding over by
Tenant, and Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon the
expiration or other termination of this Lease.  The provisions of this
Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law.  If Tenant fails to
surrender the Premises upon the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all loss, costs
(including reasonable attorneys’ fees) and liability resulting from such
failure, including, without limiting the generality of the foregoing, any claims
made by any succeeding tenant founded upon such failure to surrender and any
lost profits to Landlord resulting therefrom.

 


ARTICLE 17

 


ESTOPPEL CERTIFICATES

 

Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of
Exhibit E, attached hereto (or such other form as may be required by any
prospective mortgagee or purchaser of the Project, or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain any other factual information reasonably requested by Landlord or
Landlord’s mortgagee or prospective mortgagee.  Any such certificate may be
relied upon by any prospective mortgagee or purchaser of all or any portion of
the Project.  At any time during the Lease Term, Landlord may require Tenant to
provide Landlord with a current financial statement and financial statements of
the two (2) years prior to the current financial statement year.  Such
statements shall be prepared in accordance with generally accepted accounting
principles and, if such is the normal practice of Tenant, shall be audited by an
independent certified public accountant.  Failure of Tenant to timely execute,
acknowledge and deliver such estoppel certificate or other instruments shall
constitute an acceptance of the Premises and an acknowledgment by Tenant that
statements included in the estoppel certificate are true and correct, without
exception.  Landlord hereby agrees to provide to Tenant an estoppel certificate
signed by Landlord, containing the same types of information, and within the
same periods of time, as set forth above, with such changes as are reasonably
necessary to reflect that the

 

45

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 

estoppel certificate is being granted and signed by Landlord to Tenant, rather
than from Tenant to Landlord or a lender.

 


ARTICLE 18

 


SUBORDINATION

 

This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto.  Landlord’s delivery to Tenant of a commercially
reasonable non-disturbance agreement(s) (the “Nondisturbance Agreement”) in
favor of Tenant from any such ground lessor, mortgage holders or lien holders of
Landlord who later come into existence at any time prior to the expiration of
the Lease Term shall be in consideration of, and a condition precedent to,
Tenant’s agreement to be bound by the terms and conditions of this Article 18. 
Subject to Tenant’s receipt of a Nondisturbance Agreement, Tenant covenants and
agrees in the event any proceedings are brought for the foreclosure of any such
mortgage or deed in lieu thereof (or if any ground lease is terminated), to,
subject to the terms of the applicable Nondisturbance Agreement, attorn, without
any deductions or set-offs whatsoever, to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Tenant’s occupancy, so
long as Tenant timely pays the rent and observes and performs the TCCs of this
Lease to be observed and performed by Tenant.  Landlord’s interest herein may be
assigned as security at any time to any lienholder.  Tenant shall, within five
(5) business days of request by Landlord, execute such further instruments or
assurances as Landlord may reasonably deem necessary to evidence or confirm the
subordination or superiority of this Lease to any such mortgages, trust deeds,
ground leases or underlying leases.  Tenant waives the provisions of any current
or future statute, rule or law which may give or purport to give Tenant any
right or election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

 


ARTICLE 19

 


DEFAULTS; REMEDIES

 


19.1         EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING SHALL
CONSTITUTE A DEFAULT OF THIS LEASE BY TENANT:


 


19.1.1      ANY FAILURE BY TENANT TO PAY ANY RENT OR ANY OTHER CHARGE REQUIRED
TO BE PAID UNDER THIS LEASE, OR ANY PART THEREOF, WHEN DUE UNLESS SUCH FAILURE
IS CURED WITHIN FIVE (5) BUSINESS DAYS AFTER NOTICE; OR

 

46

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


19.1.2      EXCEPT WHERE A SPECIFIC TIME PERIOD IS OTHERWISE SET FORTH FOR
TENANT’S PERFORMANCE IN THIS LEASE, IN WHICH EVENT THE FAILURE TO PERFORM BY
TENANT WITHIN SUCH TIME PERIOD SHALL BE A DEFAULT BY TENANT UNDER THIS
SECTION 19.1.2, ANY FAILURE BY TENANT TO OBSERVE OR PERFORM ANY OTHER PROVISION,
COVENANT OR CONDITION OF THIS LEASE TO BE OBSERVED OR PERFORMED BY TENANT WHERE
SUCH FAILURE CONTINUES FOR THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF FROM
LANDLORD TO TENANT; PROVIDED THAT IF THE NATURE OF SUCH DEFAULT IS SUCH THAT THE
SAME CANNOT REASONABLY BE CURED WITHIN A THIRTY (30) DAY PERIOD, TENANT SHALL
NOT BE DEEMED TO BE IN DEFAULT IF IT DILIGENTLY COMMENCES SUCH CURE WITHIN SUCH
PERIOD AND THEREAFTER DILIGENTLY PROCEEDS TO RECTIFY AND CURE SUCH DEFAULT, BUT
IN NO EVENT EXCEEDING A PERIOD OF TIME IN EXCESS OF NINETY (90) DAYS AFTER
WRITTEN NOTICE THEREOF FROM LANDLORD TO TENANT; OR


 


19.1.3      TO THE EXTENT PERMITTED BY LAW, A GENERAL ASSIGNMENT BY TENANT OR
ANY GUARANTOR OF THIS LEASE FOR THE BENEFIT OF CREDITORS, OR THE TAKING OF ANY
CORPORATE ACTION IN FURTHERANCE OF BANKRUPTCY OR DISSOLUTION WHETHER OR NOT
THERE EXISTS ANY PROCEEDING UNDER AN INSOLVENCY OR BANKRUPTCY LAW, OR THE FILING
BY OR AGAINST TENANT OR ANY GUARANTOR OF ANY PROCEEDING UNDER AN INSOLVENCY OR
BANKRUPTCY LAW, UNLESS IN THE CASE OF A PROCEEDING FILED AGAINST TENANT OR ANY
GUARANTOR THE SAME IS DISMISSED WITHIN SIXTY (60) DAYS, OR THE APPOINTMENT OF A
TRUSTEE OR RECEIVER TO TAKE POSSESSION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS
OF TENANT OR ANY GUARANTOR, UNLESS POSSESSION IS RESTORED TO TENANT OR SUCH
GUARANTOR WITHIN THIRTY (30) DAYS, OR ANY EXECUTION OR OTHER JUDICIALLY
AUTHORIZED SEIZURE OF ALL OR SUBSTANTIALLY ALL OF TENANT’S ASSETS LOCATED UPON
THE PREMISES OR OF TENANT’S INTEREST IN THIS LEASE, UNLESS SUCH SEIZURE IS
DISCHARGED WITHIN THIRTY (30) DAYS; OR


 


19.1.4      ABANDONMENT PURSUANT TO CALIFORNIA CIVIL CODE SECTION 1951.3, OF THE
PREMISES BY TENANT; OR


 


19.1.5      THE FAILURE BY TENANT TO OBSERVE OR PERFORM ACCORDING TO THE
PROVISIONS OF ARTICLES 5, 14, 17 OR 18 OF THIS LEASE WHERE SUCH FAILURE
CONTINUES FOR MORE THAN FIVE (5) BUSINESS DAYS AFTER NOTICE FROM LANDLORD; OR


 


19.1.6      TENANT’S DEFAULT UNDER THE TERMS AND CONDITIONS OF EITHER THE 13480
LEASE OR 13500 LEASE (BEYOND ANY APPLICABLE NOTICE AND CURE PERIODS).


 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

 


19.2         REMEDIES UPON DEFAULT.  UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT
BY TENANT, LANDLORD SHALL HAVE, IN ADDITION TO ANY OTHER REMEDIES AVAILABLE TO
LANDLORD AT LAW OR IN EQUITY (ALL OF WHICH REMEDIES SHALL BE DISTINCT, SEPARATE
AND CUMULATIVE), THE OPTION TO PURSUE ANY ONE OR MORE OF THE FOLLOWING REMEDIES,
EACH AND ALL OF WHICH SHALL BE CUMULATIVE AND NONEXCLUSIVE, WITHOUT ANY NOTICE
OR DEMAND WHATSOEVER.


 


19.2.1      TERMINATE THIS LEASE, IN WHICH EVENT TENANT SHALL IMMEDIATELY
SURRENDER THE PREMISES TO LANDLORD, AND IF TENANT FAILS TO DO SO, LANDLORD MAY,
WITHOUT PREJUDICE TO ANY OTHER REMEDY WHICH IT MAY HAVE FOR POSSESSION OR
ARREARAGES IN RENT, ENTER UPON AND TAKE POSSESSION OF THE PREMISES AND EXPEL OR
REMOVE TENANT AND ANY OTHER PERSON WHO MAY BE

 

47

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


OCCUPYING THE PREMISES OR ANY PART THEREOF, WITHOUT BEING LIABLE FOR PROSECUTION
OR ANY CLAIM OR DAMAGES THEREFOR; AND LANDLORD MAY RECOVER FROM TENANT THE
FOLLOWING:


 

(A)           THE WORTH AT THE TIME OF AWARD OF ANY UNPAID RENT WHICH HAS BEEN
EARNED AT THE TIME OF SUCH TERMINATION; PLUS

 

(B)           THE WORTH AT THE TIME OF AWARD OF THE AMOUNT BY WHICH THE UNPAID
RENT WHICH WOULD HAVE BEEN EARNED AFTER TERMINATION UNTIL THE TIME OF AWARD
EXCEEDS THE AMOUNT OF SUCH RENTAL LOSS THAT TENANT PROVES COULD HAVE BEEN
REASONABLY AVOIDED; PLUS

 

(C)           THE WORTH AT THE TIME OF AWARD OF THE AMOUNT BY WHICH THE UNPAID
RENT FOR THE BALANCE OF THE LEASE TERM AFTER THE TIME OF AWARD EXCEEDS THE
AMOUNT OF SUCH RENTAL LOSS THAT TENANT PROVES COULD HAVE BEEN REASONABLY
AVOIDED; PLUS

 

(D)           ANY OTHER AMOUNT NECESSARY TO COMPENSATE LANDLORD FOR ALL THE
DETRIMENT PROXIMATELY CAUSED BY TENANT’S FAILURE TO PERFORM ITS OBLIGATIONS
UNDER THIS LEASE OR WHICH IN THE ORDINARY COURSE OF THINGS WOULD BE LIKELY TO
RESULT THEREFROM, SPECIFICALLY INCLUDING BUT NOT LIMITED TO, BROKERAGE
COMMISSIONS AND ADVERTISING EXPENSES INCURRED, EXPENSES OF REMODELING THE
PREMISES OR ANY PORTION THEREOF FOR A NEW TENANT, WHETHER FOR THE SAME OR A
DIFFERENT USE, AND ANY SPECIAL CONCESSIONS MADE TO OBTAIN A NEW TENANT; AND

 

(E)           AT LANDLORD’S ELECTION, SUCH OTHER AMOUNTS IN ADDITION TO OR IN
LIEU OF THE FOREGOING AS MAY BE PERMITTED FROM TIME TO TIME BY APPLICABLE LAW.

 

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in
Sections 19.2.1(a) and (b), above, the “worth at the time of award” shall be
computed by allowing interest at the Interest Rate.  As used in
Section 19.2.1(c), above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

 


19.2.2      LANDLORD SHALL HAVE THE REMEDY DESCRIBED IN CALIFORNIA CIVIL CODE
SECTION 1951.4 (LESSOR MAY CONTINUE LEASE IN EFFECT AFTER LESSEE’S BREACH AND
ABANDONMENT AND RECOVER RENT AS IT BECOMES DUE, IF LESSEE HAS THE RIGHT TO
SUBLET OR ASSIGN, SUBJECT ONLY TO REASONABLE LIMITATIONS).  ACCORDINGLY, IF
LANDLORD DOES NOT ELECT TO TERMINATE THIS LEASE ON ACCOUNT OF ANY DEFAULT BY
TENANT, LANDLORD MAY, FROM TIME TO TIME, WITHOUT TERMINATING THIS LEASE, ENFORCE
ALL OF ITS RIGHTS AND REMEDIES UNDER THIS LEASE, INCLUDING THE RIGHT TO RECOVER
ALL RENT AS IT BECOMES DUE.


 


19.2.3      LANDLORD SHALL AT ALL TIMES HAVE THE RIGHTS AND REMEDIES (WHICH
SHALL BE CUMULATIVE WITH EACH OTHER AND CUMULATIVE AND IN ADDITION TO THOSE
RIGHTS AND REMEDIES AVAILABLE UNDER SECTIONS 19.2.1 AND 19.2.2, ABOVE, OR ANY
LAW OR OTHER PROVISION OF THIS LEASE), WITHOUT PRIOR DEMAND OR NOTICE EXCEPT AS
REQUIRED BY APPLICABLE LAW, TO SEEK ANY DECLARATORY, INJUNCTIVE OR OTHER
EQUITABLE RELIEF, AND SPECIFICALLY ENFORCE THIS LEASE, OR RESTRAIN OR ENJOIN A
VIOLATION OR BREACH OF ANY PROVISION HEREOF.

 

48

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


19.3         SUBLEASES OF TENANT.  WHETHER OR NOT LANDLORD ELECTS TO TERMINATE
THIS LEASE ON ACCOUNT OF ANY DEFAULT BY TENANT, AS SET FORTH IN THIS ARTICLE 19,
LANDLORD SHALL HAVE THE RIGHT TO TERMINATE ANY AND ALL SUBLEASES, LICENSES,
CONCESSIONS OR OTHER CONSENSUAL ARRANGEMENTS FOR POSSESSION ENTERED INTO BY
TENANT AND AFFECTING THE PREMISES OR MAY, IN LANDLORD’S SOLE DISCRETION, SUCCEED
TO TENANT’S INTEREST IN SUCH SUBLEASES, LICENSES, CONCESSIONS OR ARRANGEMENTS. 
IN THE EVENT OF LANDLORD’S ELECTION TO SUCCEED TO TENANT’S INTEREST IN ANY SUCH
SUBLEASES, LICENSES, CONCESSIONS OR ARRANGEMENTS, TENANT SHALL, AS OF THE DATE
OF NOTICE BY LANDLORD OF SUCH ELECTION, HAVE NO FURTHER RIGHT TO OR INTEREST IN
THE RENT OR OTHER CONSIDERATION RECEIVABLE THEREUNDER.


 


19.4         FORM OF PAYMENT AFTER DEFAULT.  FOLLOWING THE OCCURRENCE OF [***]
DEFAULTS BY TENANT IN ANY [***] CONSECUTIVE MONTH TIME PERIOD, LANDLORD SHALL
HAVE THE RIGHT TO REQUIRE THAT ANY OR ALL SUBSEQUENT AMOUNTS PAID BY TENANT TO
LANDLORD HEREUNDER, WHETHER TO CURE THE DEFAULT IN QUESTION OR OTHERWISE, BE
PAID IN THE FORM OF CASH, MONEY ORDER, CASHIER’S OR CERTIFIED CHECK DRAWN ON AN
INSTITUTION ACCEPTABLE TO LANDLORD, OR BY OTHER MEANS APPROVED BY LANDLORD,
NOTWITHSTANDING ANY PRIOR PRACTICE OF ACCEPTING PAYMENTS IN ANY DIFFERENT FORM.


 


19.5         EFFORTS TO RELET.  NO RE-ENTRY OR REPOSSESSION, REPAIRS,
MAINTENANCE, CHANGES, ALTERATIONS AND ADDITIONS, RELETTING, APPOINTMENT OF A
RECEIVER TO PROTECT LANDLORD’S INTERESTS HEREUNDER, OR ANY OTHER ACTION OR
OMISSION BY LANDLORD SHALL BE CONSTRUED AS AN ELECTION BY LANDLORD TO TERMINATE
THIS LEASE OR TENANT’S RIGHT TO POSSESSION, OR TO ACCEPT A SURRENDER OF THE
PREMISES, NOR SHALL SAME OPERATE TO RELEASE TENANT IN WHOLE OR IN PART FROM ANY
OF TENANT’S OBLIGATIONS HEREUNDER, UNLESS EXPRESS WRITTEN NOTICE OF SUCH
INTENTION IS SENT BY LANDLORD TO TENANT.  TENANT HEREBY IRREVOCABLY WAIVES ANY
RIGHT OTHERWISE AVAILABLE UNDER ANY LAW TO REDEEM OR REINSTATE THIS LEASE.

 


19.6         LANDLORD DEFAULT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH IN THIS LEASE, LANDLORD SHALL BE IN DEFAULT IN THE PERFORMANCE OF ANY
OBLIGATION REQUIRED TO BE PERFORMED BY LANDLORD PURSUANT TO THIS LEASE IF
LANDLORD FAILS TO PERFORM SUCH OBLIGATION WITHIN THIRTY (30) DAYS AFTER THE
RECEIPT OF NOTICE FROM TENANT SPECIFYING IN DETAIL LANDLORD’S FAILURE TO
PERFORM; PROVIDED, HOWEVER, IF THE NATURE OF LANDLORD’S OBLIGATION IS SUCH THAT
MORE THAN THIRTY (30) DAYS ARE REQUIRED FOR ITS PERFORMANCE, THEN LANDLORD SHALL
NOT BE IN DEFAULT UNDER THIS LEASE IF IT SHALL COMMENCE SUCH PERFORMANCE WITHIN
SUCH THIRTY (30) DAY PERIOD AND THEREAFTER DILIGENTLY PURSUES THE SAME TO
COMPLETION.  UPON ANY SUCH DEFAULT BY LANDLORD UNDER THIS LEASE, TENANT MAY,
EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS LEASE TO THE CONTRARY,
EXERCISE ANY OF ITS RIGHTS PROVIDED AT LAW OR IN EQUITY.  ANY AWARD FROM A COURT
OR ARBITRATOR IN FAVOR OF TENANT REQUIRING PAYMENT BY LANDLORD WHICH IS NOT PAID
BY LANDLORD WITHIN THE TIME PERIOD DIRECTED BY SUCH AWARD, MAY BE OFFSET BY
TENANT FROM RENT NEXT DUE AND PAYABLE UNDER THIS LEASE; PROVIDED, HOWEVER,
TENANT MAY NOT, [***].

 


ARTICLE 20

 


COVENANT OF QUIET ENJOYMENT

 

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other TCCs, provisions and agreements herein contained on the part of Tenant to
be kept, observed and performed, shall, during the Lease Term, peaceably and
quietly have, hold and enjoy the

 

49

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 

Premises subject to the TCCs, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord.  The
foregoing covenant is in lieu of any other covenant express or implied.

 


ARTICLE 21

 


LETTER OF CREDIT

 


21.1         LETTER OF CREDIT.  TENANT SHALL DELIVER TO LANDLORD CONCURRENTLY
WITH TENANT’S EXECUTION OF THIS LEASE, AN UNCONDITIONAL, CLEAN, IRREVOCABLE
LETTER OF CREDIT (THE “L-C”) IN THE INITIAL AMOUNT OF [***] (THE “L-C AMOUNT”),
WHICH L-C SHALL BE ISSUED BY A MONEY-CENTER BANK (A BANK WHICH ACCEPTS DEPOSITS,
MAINTAINS ACCOUNTS, HAS A LOCAL OFFICE IN EITHER THE CITY OF SAN DIEGO OR THE
CITY OF LOS ANGELES (BOTH, CALIFORNIA) WHICH WILL NEGOTIATE A LETTER OF CREDIT,
AND WHOSE DEPOSITS ARE INSURED BY THE FDIC) REASONABLY ACCEPTABLE TO LANDLORD
(THE “BANK”), WITH A SHORT TERM FITCH RATING CURRENCY RATING WHICH IS NOT LESS
THAN “F2”, AND A LONG TERM FITCH RATING CURRENCY RATING WHICH IS NOT LESS THAN
“BBB+” (AN “APPROVED BANK”).  THE L-C SHALL BE IN A FORM AND CONTENT AS SET
FORTH IN EXHIBIT H, ATTACHED HERETO.  TENANT SHALL PAY ALL EXPENSES, POINTS
AND/OR FEES INCURRED BY TENANT IN OBTAINING THE L-C.  THE L-C SHALL (I) BE
“CALLABLE” AT SIGHT, IRREVOCABLE AND UNCONDITIONAL, (II) BE MAINTAINED IN
EFFECT, WHETHER THROUGH RENEWAL OR EXTENSION, FOR THE PERIOD COMMENCING ON THE
DATE OF THE LEASE COMMENCEMENT DATE AND CONTINUING UNTIL THE DATE (THE “L-C
EXPIRATION DATE”) THAT IS ONE HUNDRED TWENTY (120) DAYS AFTER THE EXPIRATION OF
THE LEASE TERM (AS THE SAME MAY BE EXTENDED), AND TENANT SHALL DELIVER A NEW L-C
OR CERTIFICATE OF RENEWAL OR EXTENSION TO LANDLORD AT LEAST SIXTY (60) DAYS
PRIOR TO THE EXPIRATION OF THE L-C THEN HELD BY LANDLORD, WITHOUT ANY ACTION
WHATSOEVER ON THE PART OF LANDLORD, (III) BE FULLY ASSIGNABLE BY LANDLORD, ITS
SUCCESSORS AND ASSIGNS, (IV) PERMIT PARTIAL DRAWS AND MULTIPLE PRESENTATIONS AND
DRAWINGS, AND (V) BE OTHERWISE SUBJECT TO THE “INTERNATIONAL STANDBY PRACTICES”
(ISP 98) INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO 590).  IF TENANT
EXERCISES ITS OPTION TO EXTEND THE LEASE TERM PURSUANT TO SECTION 2.2 OF THIS
LEASE THEN, NOT LATER THAN SIXTY (60) DAYS PRIOR TO THE COMMENCEMENT OF THE
OPTION TERM, TENANT SHALL DELIVER TO LANDLORD A NEW L-C OR CERTIFICATE OF
RENEWAL OR EXTENSION EVIDENCING THE L-C EXPIRATION DATE AS ONE HUNDRED TWENTY
(120) DAYS AFTER THE EXPIRATION OF THE OPTION TERM.  LANDLORD, OR ITS THEN
MANAGING AGENT, SHALL HAVE THE RIGHT TO DRAW DOWN AN AMOUNT UP TO THE FACE
AMOUNT OF THE L-C IF ANY OF THE FOLLOWING SHALL HAVE OCCURRED OR BE APPLICABLE: 
(1) SUCH AMOUNT IS DUE TO LANDLORD UNDER THE TERMS AND CONDITIONS OF THIS LEASE,
OR (2) TENANT HAS FILED A VOLUNTARY PETITION UNDER THE U. S. BANKRUPTCY CODE OR
ANY STATE BANKRUPTCY CODE (COLLECTIVELY, “BANKRUPTCY CODE”), OR (3) AN
INVOLUNTARY PETITION HAS BEEN FILED AGAINST TENANT UNDER THE BANKRUPTCY CODE, OR
(4) THE BANK HAS NOTIFIED LANDLORD THAT THE L-C WILL NOT BE RENEWED OR EXTENDED
THROUGH THE LC EXPIRATION DATE.  THE L-C WILL BE HONORED BY THE BANK REGARDLESS
OF WHETHER TENANT DISPUTES LANDLORD’S RIGHT TO DRAW UPON THE L-C.


 


21.2         INTENTIONALLY OMITTED.


 


21.3         LANDLORD’S RIGHT TO DRAW UPON L-C.  TENANT HEREBY ACKNOWLEDGES AND
AGREES THAT LANDLORD IS ENTERING INTO THIS LEASE IN MATERIAL RELIANCE UPON THE
ABILITY OF LANDLORD TO DRAW UPON THE L-C UPON THE OCCURRENCE OF ANY BREACH OR
DEFAULT ON THE PART OF TENANT UNDER THIS LEASE, THE 13480 LEASE OR THE 13500
LEASE.  IF TENANT SHALL BREACH ANY PROVISION OF THIS LEASE, THE 13480 LEASE OR
THE 13500 LEASE OR OTHERWISE BE IN DEFAULT THEREUNDER, LANDLORD MAY, BUT

 

50

--------------------------------------------------------------------------------

 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


WITHOUT OBLIGATION TO DO SO, AND WITHOUT NOTICE TO TENANT, DRAW UPON THE L-C, IN
PART OR IN WHOLE, TO CURE ANY BREACH OR DEFAULT OF TENANT AND/OR TO COMPENSATE
LANDLORD FOR ANY AND ALL DAMAGES OF ANY KIND OR NATURE SUSTAINED OR WHICH
LANDLORD REASONABLY ESTIMATES THAT IT WILL SUSTAIN RESULTING FROM TENANT’S
BREACH OR DEFAULT.  THE USE, APPLICATION OR RETENTION OF THE L-C, OR ANY PORTION
THEREOF, BY LANDLORD SHALL NOT PREVENT LANDLORD FROM EXERCISING ANY OTHER RIGHT
OR REMEDY PROVIDED BY THIS LEASE OR BY ANY APPLICABLE LAW, IT BEING INTENDED
THAT LANDLORD SHALL NOT FIRST BE REQUIRED TO PROCEED AGAINST THE L-C, AND SHALL
NOT OPERATE AS A LIMITATION ON ANY RECOVERY TO WHICH LANDLORD MAY OTHERWISE BE
ENTITLED.  TENANT AGREES NOT TO INTERFERE IN ANY WAY WITH PAYMENT TO LANDLORD OF
THE PROCEEDS OF THE L-C, EITHER PRIOR TO OR FOLLOWING A “DRAW” BY LANDLORD OF
ANY PORTION OF THE L-C, REGARDLESS OF WHETHER ANY DISPUTE EXISTS BETWEEN TENANT
AND LANDLORD AS TO LANDLORD’S RIGHT TO DRAW UPON THE L-C.  NO CONDITION OR TERM
OF THIS LEASE SHALL BE DEEMED TO RENDER THE L-C CONDITIONAL TO JUSTIFY THE
ISSUER OF THE L-C IN FAILING TO HONOR A DRAWING UPON SUCH L-C IN A TIMELY
MANNER.  TENANT AGREES AND ACKNOWLEDGES THAT (A) THE L-C CONSTITUTES A SEPARATE
AND INDEPENDENT CONTRACT BETWEEN LANDLORD AND THE BANK, (B) TENANT IS NOT A
THIRD PARTY BENEFICIARY OF SUCH CONTRACT, (C) TENANT HAS NO PROPERTY INTEREST
WHATSOEVER IN THE L-C OR THE PROCEEDS THEREOF, AND (D) IN THE EVENT TENANT
BECOMES A DEBTOR UNDER ANY CHAPTER OF THE BANKRUPTCY CODE, NEITHER TENANT, ANY
TRUSTEE, NOR TENANT’S BANKRUPTCY ESTATE SHALL HAVE ANY RIGHT TO RESTRICT OR
LIMIT LANDLORD’S CLAIM AND/OR RIGHTS TO THE L-C AND/OR THE PROCEEDS THEREOF BY
APPLICATION OF SECTION 502(B)(6) OF THE U. S. BANKRUPTCY CODE OR OTHERWISE.


 


21.4         TRANSFER OF L-C BY LANDLORD.  THE L-C SHALL ALSO PROVIDE THAT
LANDLORD, ITS SUCCESSORS AND ASSIGNS, MAY, AT ANY TIME AND WITHOUT NOTICE TO
TENANT AND WITHOUT FIRST OBTAINING TENANT’S CONSENT THERETO, TRANSFER (ONE OR
MORE TIMES) ALL OR ANY PORTION OF ITS INTEREST IN AND TO THE L-C TO ANOTHER
PARTY, PERSON OR ENTITY, REGARDLESS OF WHETHER OR NOT SUCH TRANSFER IS SEPARATE
FROM OR AS A PART OF THE ASSIGNMENT BY LANDLORD OF ITS RIGHTS AND INTERESTS IN
AND TO THIS LEASE.  IN THE EVENT OF A TRANSFER OF LANDLORD’S INTEREST IN THE
BUILDING, LANDLORD SHALL TRANSFER THE L-C, IN WHOLE OR IN PART, TO THE
TRANSFEREE AND THEREUPON LANDLORD SHALL, WITHOUT ANY FURTHER AGREEMENT BETWEEN
THE PARTIES, BE RELEASED BY TENANT FROM ALL LIABILITY THEREFOR, AND IT IS AGREED
THAT THE PROVISIONS HEREOF SHALL APPLY TO EVERY TRANSFER OR ASSIGNMENT OF THE
WHOLE OR ANY PORTION OF SAID L-C TO A NEW LANDLORD.  IN CONNECTION WITH ANY SUCH
TRANSFER OF THE L-C BY LANDLORD, TENANT SHALL, [***], EXECUTE AND SUBMIT TO THE
BANK SUCH APPLICATIONS, DOCUMENTS AND INSTRUMENTS AS MAY BE NECESSARY TO
EFFECTUATE SUCH TRANSFER; PROVIDED, HOWEVER, THAT LANDLORD SHALL BE RESPONSIBLE
FOR PAYING THE BANK TRANSFER AND PROCESSING FEES IN CONNECTION THEREWITH UP TO
AN AMOUNT EQUAL TO [***] (THE “L-C TRANSFER CAP”) AND TENANT SHALL BE
RESPONSIBLE FOR PAYING THE BANK’S TRANSFER AND PROCESSING FEES IN EXCESS OF THE
L-C TRANSFER CAP.


 


21.5         L-C NOT A SECURITY DEPOSIT.  LANDLORD AND TENANT ACKNOWLEDGE AND
AGREE THAT IN NO EVENT OR CIRCUMSTANCE SHALL THE L-C OR ANY RENEWAL THEREOF OR
ANY PROCEEDS THEREOF BE (I) DEEMED TO BE OR TREATED AS A “SECURITY DEPOSIT”
WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTION 1950.7, (II) SUBJECT TO THE
TERMS OF SUCH SECTION 1950.7, OR (III) INTENDED TO SERVE AS A “SECURITY DEPOSIT”
WITHIN THE MEANING OF SUCH SECTION 1950.7.  THE PARTIES HERETO (A) RECITE THAT
THE L-C IS NOT INTENDED TO SERVE AS A SECURITY DEPOSIT AND SUCH SECTION 1950.7
AND ANY AND ALL OTHER LAWS, RULES AND REGULATIONS APPLICABLE TO SECURITY
DEPOSITS IN THE COMMERCIAL CONTEXT (“SECURITY DEPOSIT LAWS”) SHALL HAVE NO
APPLICABILITY OR RELEVANCY THERETO AND (B) WAIVE ANY AND ALL RIGHTS, DUTIES AND
OBLIGATIONS EITHER PARTY MAY NOW OR, IN THE FUTURE, WILL HAVE RELATING TO OR
ARISING FROM THE SECURITY DEPOSIT LAWS.  MOREOVER, IN CONNECTION WITH TENANT’S
WAIVER OF THE SECURITY DEPOSIT LAWS, WHICH EITHER (I) ESTABLISH THE TIME FRAME
CONCERNING THE ACTIONS TO BE

 

51

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


TAKEN BY LANDLORD WITH REGARD TO APPLYING FUNDS DRAWN FROM A LETTER OF CREDIT,
OR (II) PROVIDE THAT A LANDLORD MAY APPLY FUNDS SO DRAWN FROM A LETTER OF CREDIT
ONLY TO THE EXTENT REASONABLY NECESSARY TO REMEDY DEFAULTS IN THE PAYMENT OF
RENT, TO REPAIR DAMAGE CAUSED BY A TENANT OR TO CLEAN THE SUBJECT PREMISES, THE
PARTIES INSTEAD ACKNOWLEDGE AND AGREE THAT (A) ANY SUCH STATUTORY TIME FRAMES
ARE SUPERSEDED BY THE TERMS OF THIS ARTICLE 21, AND (B) RATHER THAN BE SO
LIMITED, LANDLORD MAY APPLY FROM FUNDS DRAWN DOWN FROM THE LETTER OF CREDIT
(I) ANY SUMS EXPRESSLY IDENTIFIED IN THIS ARTICLE 21, ABOVE, AND (II) ANY
ADDITIONAL SUMS REASONABLY NECESSARY TO COMPENSATE LANDLORD FOR ANY LOSS OR
DAMAGE CAUSED BY TENANT’S DEFAULT OF THIS LEASE, INCLUDING, BUT NOT LIMITED TO,
ALL DAMAGES OR RENT DUE UPON TERMINATION OF THIS LEASE PURSUANT TO
SECTION 1951.2 OF THE CALIFORNIA CIVIL CODE.


 


ARTICLE 22

 


SUBSTITUTION OF OTHER PREMISES

 

At any time following the first anniversary of the Lease Commencement Date, upon
no less than [***] notice to Tenant, Landlord shall have the one-time right to
move Tenant to other space located on the fourth (4th) or sixth (6th) floors of
the Building (the “Replacement Premises”), and all terms hereof shall apply to
the new space with equal force; provided, however, with regard thereto, (i) the
size of such Replacement Premises shall be at least [***] of the size of the
then-existing Premises, (ii) such Replacement Premises shall have substantially
the same perimeter configuration as the Premises, (iii) such Replacement
Premises shall have direct access to the interior elevator lobby, (iv) such
Replacement Premises shall be contiguous, and (v) all of the terms of this Lease
shall apply to the Replacement Premises with equal force; provided that Tenant’s
then existing monetary obligations under this Lease shall not be increased as a
result of such relocation of the Premises and Tenant’s then existing parking
rights under this Lease shall not be reduced as a result of such relocation of
the Premises; provided further, however, to the extent the rentable square
footage of the Replacement Premises is less than Premises, the Base Rent and
Tenant’s Share shall be proportionately adjusted.  In such event, Landlord shall
give Tenant prior notice, shall provide Tenant, at Landlord’s sole cost and
expense, with improvements at least equal in quality to those in the Premises
and shall move Tenant’s effects to the new space at Landlord’s sole cost and
expense at such time and in such manner as to inconvenience Tenant as little as
reasonably practicable.  In addition, Landlord shall reimburse Tenant for the
reasonable costs and expenses incurred by Tenant in connection with such
relocation (specifically including, but not limited to, (x) Tenant’s actual,
reasonable third-party expenses of moving its property, (y) Tenant’s actual,
reasonable third-party expenses of removing, relocating and reinstalling
Tenant’s security systems, voice and data cabling, telecommunications equipment
and furniture systems in the Replacement Premises, and (z) the costs of
reasonable supplies of replacement stationery and telephone installations),
within fifteen (15) days of Landlord’s receipt of an reasonably detailed invoice
therefor.  Simultaneously with such relocation of the Premises, the parties
shall immediately execute an amendment to this Lease stating the relocation of
the Premises.  Landlord shall not have the right to move Tenant to any
Replacement Premises pursuant to the terms of this Article 22 following the
sixth (6th) anniversary of the Lease Commencement Date.  Moreover, in the event
that Tenant is prevented from using, and does not use, the Premises, the
Replacement Premises, or any portion thereof, solely and exclusively as a result
of Landlord’s exercise of its rights under this Article 22 (e.g., it is not
commercially reasonable to move all, or a defined portion [e.g., a department],
of Tenant’s

 

52

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 

furniture, fixtures and equipment from the Premises to the Relocation Premises
without Tenant losing the use of, and not using, either the Premises or the
Relocation Premises, or portions thereof (as applicable), for more than one
(1) day), then as Tenant’s sole remedy vis-à-vis such event, the Base Rent and
Tenant’s Share of Direct Expenses shall be abated or reduced, as the case may
be, after the date notice is given to Landlord, for such time that Tenant
continues to be so prevented from using, and does not use, the Premises, the
Replacement Premises, or a portion thereof (as applicable), in the proportion of
the rentable area of the portion of the Premises that Tenant is prevented from
using and does not use.  Notwithstanding the foregoing, Tenant shall use
commercially reasonable efforts to cause all removing, relocating and
reinstalling work to be completed in an expedient manner so as not to increase
or otherwise extend the amount of time that Tenant will be prevent from
relocating to, and subsequently using, the Replacement Premises.

 


ARTICLE 23

 


SIGNS

 


23.1         FULL FLOORS.  SUBJECT TO LANDLORD’S PRIOR WRITTEN APPROVAL, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, AND PROVIDED ALL SIGNS ARE IN
KEEPING WITH THE QUALITY, DESIGN AND STYLE OF THE BUILDING AND PROJECT, TENANT,
IF THE PREMISES COMPRISE AN ENTIRE FLOOR OF THE BUILDING, AT ITS SOLE COST AND
EXPENSE, MAY INSTALL IDENTIFICATION SIGNAGE ANYWHERE IN THE PREMISES INCLUDING
IN THE ELEVATOR LOBBY OF THE PREMISES, PROVIDED THAT SUCH SIGNS MUST NOT BE
VISIBLE FROM THE EXTERIOR OF THE BUILDING.

 


23.2         MULTI-TENANT FLOORS.  IF OTHER TENANTS OCCUPY SPACE ON THE FLOOR ON
WHICH THE PREMISES IS LOCATED, TENANT’S IDENTIFYING SIGNAGE SHALL BE PROVIDED BY
LANDLORD, [***] AND SUCH SIGNAGE SHALL BE COMPARABLE TO THAT USED BY LANDLORD
FOR OTHER SIMILAR FLOORS IN THE BUILDING AND SHALL COMPLY WITH LANDLORD’S
BUILDING STANDARD SIGNAGE PROGRAM.


 


23.3         PROHIBITED SIGNAGE AND OTHER ITEMS.  ANY SIGNS, NOTICES, LOGOS,
PICTURES, NAMES OR ADVERTISEMENTS WHICH ARE INSTALLED AND THAT HAVE NOT BEEN
SEPARATELY APPROVED BY LANDLORD MAY BE REMOVED WITHOUT NOTICE BY LANDLORD AT THE
SOLE EXPENSE OF TENANT.  TENANT MAY NOT INSTALL ANY SIGNS ON THE EXTERIOR OR
ROOF OF THE PROJECT OR THE COMMON AREAS.  ANY SIGNS, WINDOW COVERINGS, OR BLINDS
(EVEN IF THE SAME ARE LOCATED BEHIND THE LANDLORD-APPROVED WINDOW COVERINGS FOR
THE BUILDING), OR OTHER ITEMS VISIBLE FROM THE EXTERIOR OF THE PREMISES OR
BUILDING, SHALL BE SUBJECT TO THE PRIOR APPROVAL OF LANDLORD, IN ITS SOLE
DISCRETION.


 


23.4         TENANT’S BUILDING-TOP SIGNAGE.  TO THE EXTENT ORIGINAL TENANT OR
ITS PERMITTED TRANSFEREES CONTINUE TO OCCUPY AT LEAST FIFTY PERCENT (50%) OF THE
PREMISES, TENANT SHALL, IN CONNECTION WITH TENANT’S LEASE OF THE PREMISES, BE
ENTITLED TO INSTALL AND MAINTAIN NON-EXCLUSIVE BUILDING-TOP SIGNAGE CONSISTING
OF ONE (1) BUILDING-TOP SIGN IDENTIFYING TENANT’S NAME OR LOGO LOCATED AT THE
TOP OF THE BUILDING IN ONE (1) LOCATION ON THE SIDE OF THE BUILDING OPPOSITE
THAT CURRENTLY FEATURING SIMILAR BUILDING-TOP SIGNAGE IDENTIFYING HOSPIRA, INC.,
AS MORE PARTICULARLY SET FORTH ON EXHIBIT K ATTACHED HERETO (COLLECTIVELY, THE
“TENANT’S BUILDING-TOP SIGNAGE”):


 


23.4.1      SPECIFICATIONS AND PERMITS.  TENANT’S BUILDING-TOP SIGNAGE SHALL SET
FORTH TENANT’S NAME AND LOGO AS DETERMINED BY TENANT IN ITS SOLE DISCRETION;
PROVIDED, HOWEVER,

 

53

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


IN NO EVENT SHALL TENANT’S BUILDING-TOP SIGNAGE INCLUDE AN “OBJECTIONABLE NAME,”
AS THAT TERM IS DEFINED IN SECTION 23.4.2, OF THIS LEASE.  THE GRAPHICS,
MATERIALS, COLOR, DESIGN, LETTERING, LIGHTING, SIZE, ILLUMINATION,
SPECIFICATIONS AND EXACT LOCATION OF TENANT’S BUILDING-TOP SIGNAGE
(COLLECTIVELY, THE “BUILDING TOP SIGN SPECIFICATIONS”) SHALL BE SUBJECT TO THE
PRIOR WRITTEN APPROVAL OF LANDLORD, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED, AND SHALL BE CONSISTENT AND COMPATIBLE WITH
THE QUALITY AND NATURE OF THE PROJECT.  FOR PURPOSES OF THIS SECTION 23.4.1, THE
REFERENCE TO “NAME” SHALL MEAN NAME AND/OR LOGO.  IN ADDITION, TENANT’S
BUILDING-TOP SIGNAGE SHALL BE SUBJECT TO TENANT’S RECEIPT OF ALL REQUIRED
GOVERNMENTAL PERMITS AND APPROVALS AND SHALL BE SUBJECT TO ALL APPLICABLE LAWS
AND TO ANY CC&RS AFFECTING THE PROJECT.  LANDLORD SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO ASSIST TENANT IN OBTAINING ALL NECESSARY GOVERNMENTAL
PERMITS AND APPROVALS FOR TENANT’S BUILDING-TOP SIGNAGE.  TENANT HEREBY
ACKNOWLEDGES THAT, NOTWITHSTANDING LANDLORD’S APPROVAL OF TENANT’S BUILDING-TOP
SIGNAGE, LANDLORD HAS MADE NO REPRESENTATION OR WARRANTY TO TENANT WITH RESPECT
TO THE PROBABILITY OF OBTAINING ALL NECESSARY GOVERNMENTAL APPROVALS AND PERMITS
FOR TENANT’S BUILDING-TOP SIGNAGE.  IN THE EVENT TENANT DOES NOT RECEIVE THE
NECESSARY GOVERNMENTAL APPROVALS AND PERMITS FOR TENANT’S BUILDING-TOP SIGNAGE,
TENANT’S AND LANDLORD’S RIGHTS AND OBLIGATIONS UNDER THE REMAINING TCCS OF THIS
LEASE SHALL BE UNAFFECTED.


 


23.4.2      OBJECTIONABLE NAME.  TO THE EXTENT TENANT DESIRES TO CHANGE THE NAME
AND/OR LOGO SET FORTH ON TENANT’S BUILDING-TOP SIGNAGE, SUCH NAME AND/OR LOGO
SHALL NOT HAVE A NAME WHICH RELATES TO AN ENTITY WHICH IS OF A CHARACTER OR
REPUTATION, OR IS ASSOCIATED WITH A POLITICAL FACTION OR ORIENTATION, WHICH IS
INCONSISTENT WITH THE QUALITY OF THE PROJECT, OR WHICH WOULD OTHERWISE
REASONABLY OFFEND A LANDLORD OF THE COMPARABLE BUILDINGS (AN “OBJECTIONABLE
NAME”).  THE PARTIES HEREBY AGREE THAT THE FOLLOWING NAMES SHALL BE DEEMED NOT
TO CONSTITUTE AN OBJECTIONABLE NAME:  BRIDGEPOINT EDUCATION; ASHFORD EDU.;
ASHFORD.EDU; ASHFORD EDUCATION; ASHFORD UNIVERSITY; ROCKIES.EDU; UNIVERSITY OF
THE ROCKIES; BPE; UOR; BRIDGEPOINT; CENTERLEAF; AND CENTERLEAF PARTNERS.


 


23.4.3      TERMINATION OF RIGHT TO TENANT’S BUILDING-TOP SIGNAGE.  TENANT’S
BUILDING-TOP SIGNAGE RIGHTS CONTAINED IN THIS SECTION 23.4 SHALL BE PERSONAL TO
THE ORIGINAL TENANT AND ITS PERMITTED TRANSFEREES, AND MAY ONLY BE EXERCISED AND
MAINTAINED BY SUCH PARTIES (AND NOT ANY OTHER ASSIGNEE, SUBLESSEE OR OTHER
TRANSFEREE OF THE ORIGINAL TENANT’S INTEREST IN THIS LEASE) TO THE EXTENT
(X) THEY ARE NOT IN MONETARY OR MATERIAL NON-MONETARY DEFAULT UNDER THIS LEASE
(BEYOND ANY APPLICABLE NOTICE AND CURE PERIOD), AND (Y) IF THEY OCCUPY AT LEAST
FIFTY PERCENT (50%) OF THE ENTIRE PREMISES.

 


23.4.4      COST AND MAINTENANCE.  THE COSTS OF THE ACTUAL SIGN COMPRISING
TENANT’S BUILDING-TOP SIGNAGE AND THE INSTALLATION, DESIGN, CONSTRUCTION, AND
ANY AND ALL OTHER COSTS ASSOCIATED WITH TENANT’S BUILDING-TOP SIGNAGE,
INCLUDING, WITHOUT LIMITATION, UTILITY CHARGES AND HOOK-UP FEES, PERMITS, AND
MAINTENANCE AND REPAIRS, SHALL BE THE SOLE RESPONSIBILITY OF TENANT; PROVIDED
THAT THE COSTS AND FEES ASSOCIATED WITH THE INITIAL INSTALLATION, DESIGN, AND
CONSTRUCTION OF SUCH TENANT’S BUILDING-TOP SIGNAGE MAY, AT TENANT’S OPTION, BE
DEEMED “FF&E,” AS THAT TERM IS SET FORTH IN SECTION 2.2.1.8 OF THE WORK LETTER
AGREEMENT.  SHOULD TENANT’S BUILDING-TOP SIGNAGE REQUIRE REPAIRS AND/OR
MAINTENANCE, AS DETERMINED IN LANDLORD’S REASONABLE JUDGMENT, LANDLORD SHALL
HAVE THE RIGHT TO PROVIDE NOTICE THEREOF TO TENANT AND TENANT (EXCEPT AS SET
FORTH ABOVE) SHALL CAUSE SUCH REPAIRS AND/OR MAINTENANCE TO BE PERFORMED WITHIN
TEN (10) BUSINESS DAYS AFTER RECEIPT OF SUCH NOTICE FROM LANDLORD, AT TENANT’S
SOLE COST AND EXPENSE; PROVIDED,

 

54

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


HOWEVER, IF SUCH REPAIRS AND/OR MAINTENANCE ARE REASONABLY EXPECTED TO REQUIRE
LONGER THAN TEN (10) BUSINESS DAYS TO PERFORM, TENANT SHALL COMMENCE SUCH
REPAIRS AND/OR MAINTENANCE WITHIN SUCH TEN (10) BUSINESS DAY PERIOD AND SHALL
DILIGENTLY PROSECUTE SUCH REPAIRS AND MAINTENANCE TO COMPLETION.  SHOULD TENANT
FAIL TO PERFORM SUCH REPAIRS AND/OR MAINTENANCE WITHIN THE PERIODS DESCRIBED IN
THE IMMEDIATELY PRECEDING SENTENCE, LANDLORD SHALL, UPON THE DELIVERY OF AN
ADDITIONAL FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN NOTICE, HAVE THE RIGHT TO CAUSE
SUCH WORK TO BE PERFORMED AND TO CHARGE TENANT AS ADDITIONAL RENT FOR THE COST
OF SUCH WORK.  UPON THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE, TENANT
SHALL, AT TENANT’S SOLE COST AND EXPENSE, CAUSE TENANT’S BUILDING-TOP SIGNAGE TO
BE REMOVED AND SHALL CAUSE THE AREAS IN WHICH SUCH TENANT’S BUILDING-TOP SIGNAGE
WAS LOCATED TO BE RESTORED TO THE CONDITION EXISTING IMMEDIATELY PRIOR TO THE
PLACEMENT OF SUCH TENANT’S BUILDING-TOP SIGNAGE (EXCEPTING NORMAL WEAR AND TEAR
CAUSED BY THE SUN, RAIN AND OTHER ELEMENTS TO WHICH SUCH TENANT’S BUILDING-TOP
SIGNAGE IS EXPOSED).  IF TENANT FAILS TO TIMELY REMOVE SUCH TENANT’S
BUILDING-TOP SIGNAGE OR TO RESTORE THE AREAS IN WHICH SUCH TENANT’S BUILDING-TOP
SIGNAGE WAS LOCATED, AS PROVIDED IN THE IMMEDIATELY PRECEDING SENTENCE, THEN
LANDLORD MAY PERFORM SUCH WORK, AND ALL COSTS INCURRED BY LANDLORD IN SO
PERFORMING SHALL BE REIMBURSED BY TENANT TO LANDLORD WITHIN THIRTY (30) DAYS
AFTER TENANT’S RECEIPT OF AN INVOICE THEREFOR.  THE TCCS OF THIS SECTION 23.4.4
SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.

 


ARTICLE 24

 


COMPLIANCE WITH LAW

 

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated (collectively, “Applicable
Laws”).  At its sole cost and expense, Tenant shall promptly comply with all
such Applicable Laws which relate to (i) Tenant’s use of the Premises for
non-general office use, (ii) the Alterations or Improvements in the Premises, or
(iii) the Base Building, but, as to the Base Building, only to the extent such
obligations are triggered by Tenant’s Alterations, the Improvements, or use of
the Premises for non-general office use.  Should any standard or regulation now
or hereafter be imposed on Landlord or Tenant by a state, federal or local
governmental body charged with the establishment, regulation and enforcement of
occupational, health or safety standards for employers, employees, landlords or
tenants, then Tenant agrees, at its sole cost and expense, to comply promptly
with such standards or regulations.  The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said
governmental measures, shall be conclusive of that fact as between Landlord and
Tenant.  Landlord shall comply with all Applicable Laws relating to the Base
Building and the Common Areas, provided that compliance with such Applicable
Laws is not the responsibility of Tenant under this Lease, and provided further
that Landlord’s failure to comply therewith would prohibit Tenant from obtaining
or maintaining a certificate of occupancy for the Premises, or would expose
Tenant to liability to any of its employees, subtenants, invitees or customers,
or any governmental or quasi-governmental authority, or would unreasonably and
materially affect the safety of Tenant’s employees, subtenants, invitees, or
customers, or create a significant health hazard for Tenant’s employees. 
Landlord shall be permitted to include in Operating Expenses

 

55

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 

any costs or expenses incurred by Landlord under this Article 24 to the extent
consistent with the terms of Section 4.2.4, above.

 


ARTICLE 25

 


LATE CHARGES

 

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee when due, then Tenant shall pay to
Landlord a late charge equal to [***] percent ([***]%) of the overdue amount
plus any reasonable attorneys’ fees incurred by Landlord by reason of Tenant’s
failure to pay Rent and/or other charges when due hereunder; provided, however,
with regard to the first [***] such failures in any [***] month period, Landlord
will waive such late charge to the extent Tenant cures such failure within five
(5) business days following Tenant’s receipt of written notice from Landlord
that the same was not received when due.  The late charge shall be deemed
Additional Rent and the right to require it shall be in addition to all of
Landlord’s other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner.  In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within ten (10) days after the date
they are due shall bear interest from the date when due until paid at the
“Interest Rate.”  For purposes of this Lease, the “Interest Rate” shall be an
annual rate equal to the lesser of (i) the annual “Bank Prime Loan” rate cited
in the Federal Reserve Statistical Release Publication H.15(519), published
weekly (or such other comparable index as Landlord and Tenant shall reasonably
agree upon if such rate ceases to be published), plus four (4) percentage
points, and (ii) the highest rate permitted by applicable law.

 


ARTICLE 26

 


LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

 


26.1         LANDLORD’S CURE.  ALL COVENANTS AND AGREEMENTS TO BE KEPT OR
PERFORMED BY TENANT UNDER THIS LEASE SHALL BE PERFORMED BY TENANT AT TENANT’S
SOLE COST AND EXPENSE AND WITHOUT ANY REDUCTION OF RENT, EXCEPT TO THE EXTENT,
IF ANY, OTHERWISE EXPRESSLY PROVIDED HEREIN.  IF TENANT SHALL FAIL TO PERFORM
ANY OBLIGATION UNDER THIS LEASE, AND SUCH FAILURE SHALL CONTINUE IN EXCESS OF
THE TIME ALLOWED UNDER SECTION 19.1.2, ABOVE, UNLESS A SPECIFIC TIME PERIOD IS
OTHERWISE STATED IN THIS LEASE, LANDLORD MAY, BUT SHALL NOT BE OBLIGATED TO,
MAKE ANY SUCH PAYMENT OR PERFORM ANY SUCH ACT ON TENANT’S PART WITHOUT WAIVING
ITS RIGHTS BASED UPON ANY DEFAULT OF TENANT AND WITHOUT RELEASING TENANT FROM
ANY OBLIGATIONS HEREUNDER.


 


26.2         TENANT’S REIMBURSEMENT.  EXCEPT AS MAY BE SPECIFICALLY PROVIDED TO
THE CONTRARY IN THIS LEASE, TENANT SHALL PAY TO LANDLORD, UPON DELIVERY BY
LANDLORD TO TENANT OF STATEMENTS THEREFOR:  (I) SUMS EQUAL TO EXPENDITURES
REASONABLY MADE AND OBLIGATIONS INCURRED BY LANDLORD IN CONNECTION WITH THE
REMEDYING BY LANDLORD OF TENANT’S DEFAULTS PURSUANT TO THE PROVISIONS OF
SECTION 26.1; (II) SUMS EQUAL TO ALL LOSSES, COSTS, LIABILITIES, DAMAGES AND
EXPENSES REFERRED TO IN ARTICLE 10 OF THIS LEASE; AND (III) SUMS EQUAL TO ALL
EXPENDITURES MADE AND OBLIGATIONS INCURRED BY LANDLORD IN COLLECTING OR
ATTEMPTING TO COLLECT THE RENT OR IN ENFORCING OR ATTEMPTING TO ENFORCE ANY
RIGHTS OF LANDLORD UNDER THIS LEASE OR PURSUANT TO LAW, INCLUDING, WITHOUT
LIMITATION,

 

56

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


ALL LEGAL FEES AND OTHER AMOUNTS SO EXPENDED.  TENANT’S OBLIGATIONS UNDER THIS
SECTION 26.2 SHALL SURVIVE THE EXPIRATION OR SOONER TERMINATION OF THE LEASE
TERM.

 


ARTICLE 27

 


ENTRY BY LANDLORD

 

Landlord reserves the right at all reasonable times (during Building Hours with
respect to items (i) and (ii) below) and upon at least twenty-four (24) hours
prior notice to Tenant (except in the case of an emergency) to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
or to current or prospective mortgagees, ground or underlying lessors or
insurers, or during the last twelve (12) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility; or (iv) alter,
improve or repair the Premises or the Building, or for structural alterations,
repairs or improvements to the Building or the Building’s systems and equipment;
provided, however, Tenant may elect to have a representative accompany Landlord
during any such entry; provided further, however, Landlord shall not be required
to delay any such entry due to the unavailability of a Tenant representative. 
Notwithstanding anything to the contrary contained in this Article 27, Landlord
may enter the Premises at any time to (A) perform regularly scheduled services
required of Landlord, including janitorial service; (B) take possession due to
any breach of this Lease in the manner provided herein; and (C) perform any
covenants of Tenant which Tenant fails to perform.  Landlord may make any such
entries without the abatement of Rent, except as otherwise provided in this
Lease, and may take such reasonable steps as required to accomplish the stated
purposes; provided, however, except for (w) taking possession of the Premises
due to any breach of this Lease, (x) emergencies, (y) repairs, alterations,
improvements or additions required by governmental or quasi-governmental
authorities or court order or decree, or (z) repairs which are the obligation of
Tenant hereunder, any such entry shall be performed in a manner so as not to
unreasonably interfere with Tenant’s use of the Premises and shall be performed
after normal business hours if reasonably practical.  With respect to items
(y) and (z) above, Landlord shall use commercially reasonable efforts to not
materially interfere with Tenant’s use of, or access to, the Premises.  Except
as otherwise set forth in Section 3.2, Tenant hereby waives any claims for
damages or for any injuries or inconvenience to or interference with Tenant’s
business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby.  For each of the above
purposes, Landlord shall at all times have a key with which to unlock all the
doors in the Premises, excluding Tenant’s vaults, safes and special security
areas designated in advance by Tenant.  In an emergency, Landlord shall have the
right to use any means that Landlord may deem proper to open the doors in and to
the Premises.  Any entry into the Premises by Landlord in the manner
hereinbefore described shall not be deemed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an actual or constructive eviction of
Tenant from any portion of the Premises.  No provision of this Lease shall be
construed as obligating Landlord to perform any repairs, alterations or
decorations except as otherwise expressly agreed to be performed by Landlord
herein.

 

57

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


ARTICLE 28

 


TENANT PARKING

 

Tenant shall be entitled to utilize, [***] commencing on the Lease Commencement
Date, the amount of parking passes set forth in Section 9 of the Summary,
(provided that any visitor parking spaces and/or handicap parking spaces
required by Applicable Laws due to Tenant’s occupancy shall be included as part
of the number passes provided to Tenant) on a monthly basis throughout the Lease
Term, which parking passes shall pertain to the Project parking facility.  As
identified in Section 9 of the Summary, Tenant shall rent six (6) parking passes
on a monthly basis throughout the Lease Term (the “Reserved Passes”), each
relating to one (1) reserved parking space, three (3) of which shall be located
on the second (2nd) level of that certain multi-tenant three (3) level parking
structure located in the Project, and three (3) of which shall be located on the
third (3rd) level of that same parking structure.  The location of each of the
foregoing Reserved Passes is identified on Exhibit J attached hereto.  Tenant
shall pay to Landlord for each Reserved Pass so rented and on a monthly basis,
the then-prevailing rate charged from time to time at the location of such
parking passes (the initial amount of which is acknowledged by the parties to be
[***].  Tenant shall be responsible for the full amount of any taxes imposed by
any governmental authority in connection with the renting of such parking passes
by Tenant or the use of the parking facility by Tenant.  Tenant’s continued
right to use the parking passes is conditioned upon Tenant abiding by all
rules and regulations which are prescribed from time to time for the orderly
operation and use of the parking facility where the parking passes are located,
including any sticker or other identification system established by Landlord,
Tenant’s exercise of commercially reasonable efforts to cause Tenant’s employees
and visitors to also comply with such rules and regulations and Tenant not being
in default under this Lease.  To the extent reasonably necessary to ensure
Tenant’s parking rights and obligations hereunder are readily available to and
maintained by Tenant and its employees, Landlord shall establish a sticker or
other identification system for the Project; provided, however, to the extent
the foregoing measures prove insufficient, Landlord shall additionally
implement, at Tenant’s sole cost and expense, reasonable access control and/or
other parking management services or systems with regard to such Project parking
facilities.  Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease (except to the extent expressly set forth in Section 3.2 of
this Lease, above), from time to time, close-off or restrict access to the
Project parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements.  During any period of closure of or
restricted access to the Project parking areas, Landlord shall be responsible to
provide Tenant with reasonable replacement parking in reasonable proximity and
with reasonable access to the Premises.  Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall have all the rights of control attributed hereby to the
Landlord.  The parking passes rented by Tenant pursuant to this Article 28 are
provided to Tenant solely for use by Tenant’s own personnel, employees, agents,
contractors or invitees and such passes may not be transferred, assigned,
subleased or otherwise alienated by Tenant without Landlord’s prior approval.

 

58

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


ARTICLE 29

 


MISCELLANEOUS PROVISIONS

 


29.1         TERMS; CAPTIONS.  THE WORDS “LANDLORD” AND “TENANT” AS USED HEREIN
SHALL INCLUDE THE PLURAL AS WELL AS THE SINGULAR.  THE NECESSARY GRAMMATICAL
CHANGES REQUIRED TO MAKE THE PROVISIONS HEREOF APPLY EITHER TO CORPORATIONS OR
PARTNERSHIPS OR INDIVIDUALS, MEN OR WOMEN, AS THE CASE MAY REQUIRE, SHALL IN ALL
CASES BE ASSUMED AS THOUGH IN EACH CASE FULLY EXPRESSED.  THE CAPTIONS OF
ARTICLES AND SECTIONS ARE FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO LIMIT,
CONSTRUE, AFFECT OR ALTER THE MEANING OF SUCH ARTICLES AND SECTIONS.


 


29.2         BINDING EFFECT.  SUBJECT TO ALL OTHER PROVISIONS OF THIS LEASE,
EACH OF THE COVENANTS, CONDITIONS AND PROVISIONS OF THIS LEASE SHALL EXTEND TO
AND SHALL, AS THE CASE MAY REQUIRE, BIND OR INURE TO THE BENEFIT NOT ONLY OF
LANDLORD AND OF TENANT, BUT ALSO OF THEIR RESPECTIVE HEIRS, PERSONAL
REPRESENTATIVES, SUCCESSORS OR ASSIGNS, PROVIDED THIS CLAUSE SHALL NOT PERMIT
ANY ASSIGNMENT BY TENANT CONTRARY TO THE PROVISIONS OF ARTICLE 14 OF THIS LEASE.


 


29.3         NO AIR RIGHTS.  NO RIGHTS TO ANY VIEW OR TO LIGHT OR AIR OVER ANY
PROPERTY, WHETHER BELONGING TO LANDLORD OR ANY OTHER PERSON, ARE GRANTED TO
TENANT BY THIS LEASE.  IF AT ANY TIME ANY WINDOWS OF THE PREMISES ARE
TEMPORARILY DARKENED OR THE LIGHT OR VIEW THEREFROM IS OBSTRUCTED BY REASON OF
ANY REPAIRS, IMPROVEMENTS, MAINTENANCE OR CLEANING IN OR ABOUT THE PROJECT, THE
SAME SHALL BE WITHOUT LIABILITY TO LANDLORD AND WITHOUT ANY REDUCTION OR
DIMINUTION OF TENANT’S OBLIGATIONS UNDER THIS LEASE.

 


29.4         MODIFICATION OF LEASE.  SHOULD ANY CURRENT OR PROSPECTIVE MORTGAGEE
OR GROUND LESSOR FOR THE BUILDING OR PROJECT REQUIRE A MODIFICATION OF THIS
LEASE, WHICH MODIFICATION WILL NOT CAUSE AN INCREASED COST OR EXPENSE TO TENANT
OR IN ANY OTHER WAY MATERIALLY AND ADVERSELY CHANGE THE RIGHTS AND OBLIGATIONS
OF TENANT HEREUNDER, THEN AND IN SUCH EVENT, TENANT AGREES THAT THIS LEASE MAY
BE SO MODIFIED AND AGREES TO EXECUTE WHATEVER DOCUMENTS ARE REASONABLY REQUIRED
THEREFOR AND TO DELIVER THE SAME TO LANDLORD WITHIN TEN (10) DAYS FOLLOWING A
REQUEST THEREFOR.  AT THE REQUEST OF LANDLORD OR ANY MORTGAGEE OR GROUND LESSOR,
TENANT AGREES TO EXECUTE A SHORT FORM OF LEASE AND DELIVER THE SAME TO LANDLORD
WITHIN TEN (10) DAYS FOLLOWING THE REQUEST THEREFOR.


 


29.5         TRANSFER OF LANDLORD’S INTEREST.  TENANT ACKNOWLEDGES THAT LANDLORD
HAS THE RIGHT TO TRANSFER ALL OR ANY PORTION OF ITS INTEREST IN THE PROJECT OR
BUILDING AND IN THIS LEASE, AND TENANT AGREES THAT IN THE EVENT OF ANY SUCH
TRANSFER, LANDLORD SHALL AUTOMATICALLY BE RELEASED FROM ALL LIABILITY UNDER THIS
LEASE THAT ACCRUES AFTER THE EFFECTIVE DATE OF THE TRANSFER AND TENANT AGREES TO
LOOK SOLELY TO SUCH TRANSFEREE FOR THE PERFORMANCE OF LANDLORD’S OBLIGATIONS
HEREUNDER AFTER THE DATE OF SUCH TRANSFER, PROVIDED SUCH TRANSFEREE SHALL HAVE
FULLY ASSUMED IN WRITING ALL OBLIGATIONS OF THIS LEASE TO BE PERFORMED BY
LANDLORD AFTER THE DATE OF SUCH TRANSFER, INCLUDING THE RETURN OF ANY SECURITY
DEPOSIT, AND TENANT SHALL ATTORN TO SUCH TRANSFEREE.  IN ADDITION, LANDLORD
SHALL BE RELEASED FROM ALL LIABILITY THAT ACCRUES PRIOR TO THE DATE OF SUCH
TRANSFER IF SUCH TRANSFEREE ASSUMES SUCH LIABILITY IN WRITING.  TENANT FURTHER
ACKNOWLEDGES THAT LANDLORD MAY ASSIGN ITS INTEREST IN THIS LEASE TO A MORTGAGE
LENDER AS ADDITIONAL SECURITY AND AGREES THAT SUCH AN ASSIGNMENT SHALL NOT
RELEASE LANDLORD FROM ITS OBLIGATIONS HEREUNDER AND THAT TENANT SHALL CONTINUE
TO LOOK TO LANDLORD FOR THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER.

 

59

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.

 


29.6         PROHIBITION AGAINST RECORDING.  EXCEPT AS PROVIDED IN SECTION 29.4
OF THIS LEASE, NEITHER LANDLORD NOR TENANT SHALL RECORD THIS LEASE, BUT UPON
REQUEST BY TENANT, LANDLORD SHALL EXECUTE AND DELIVER TO TENANT, FOR TENANT TO
RECORD, A MEMORANDUM OF LEASE IN THE FORM ATTACHED HERETO AS EXHIBIT I (THE
“MEMORANDUM”).  WITHIN 10 DAYS AFTER THE EXPIRATION OR EARLIER TERMINATION OF
THIS LEASE, TENANT SHALL ENTER INTO SUCH DOCUMENTATION AS IS REASONABLY REQUIRED
BY LANDLORD TO REMOVE THE MEMORANDUM OF RECORD.  THE TERMS OF THIS SECTION 29.6
SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.


 


29.7         LANDLORD’S TITLE.  LANDLORD’S TITLE IS AND ALWAYS SHALL BE
PARAMOUNT TO THE TITLE OF TENANT.  NOTHING HEREIN CONTAINED SHALL EMPOWER TENANT
TO DO ANY ACT WHICH CAN, SHALL OR MAY ENCUMBER THE TITLE OF LANDLORD.


 


29.8         RELATIONSHIP OF PARTIES.  NOTHING CONTAINED IN THIS LEASE SHALL BE
DEEMED OR CONSTRUED BY THE PARTIES HERETO OR BY ANY THIRD PARTY TO CREATE THE
RELATIONSHIP OF PRINCIPAL AND AGENT, PARTNERSHIP, JOINT VENTURER OR ANY
ASSOCIATION BETWEEN LANDLORD AND TENANT.


 


29.9         APPLICATION OF PAYMENTS.  LANDLORD SHALL HAVE THE RIGHT TO APPLY
PAYMENTS RECEIVED FROM TENANT PURSUANT TO THIS LEASE, REGARDLESS OF TENANT’S
DESIGNATION OF SUCH PAYMENTS, TO SATISFY ANY OBLIGATIONS OF TENANT HEREUNDER, IN
SUCH ORDER AND AMOUNTS AS LANDLORD, IN ITS SOLE DISCRETION, MAY ELECT.


 


29.10       TIME OF ESSENCE.  TIME IS OF THE ESSENCE WITH RESPECT TO THE
PERFORMANCE OF EVERY PROVISION OF THIS LEASE IN WHICH TIME OF PERFORMANCE IS A
FACTOR.

 


29.11       PARTIAL INVALIDITY.  IF ANY TERM, PROVISION OR CONDITION CONTAINED
IN THIS LEASE SHALL, TO ANY EXTENT, BE INVALID OR UNENFORCEABLE, THE REMAINDER
OF THIS LEASE, OR THE APPLICATION OF SUCH TERM, PROVISION OR CONDITION TO
PERSONS OR CIRCUMSTANCES OTHER THAN THOSE WITH RESPECT TO WHICH IT IS INVALID OR
UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY, AND EACH AND EVERY OTHER TERM,
PROVISION AND CONDITION OF THIS LEASE SHALL BE VALID AND ENFORCEABLE TO THE
FULLEST EXTENT POSSIBLE PERMITTED BY LAW.


 


29.12       NO WARRANTY.  IN EXECUTING AND DELIVERING THIS LEASE, TENANT HAS NOT
RELIED ON ANY REPRESENTATIONS, INCLUDING, BUT NOT LIMITED TO, ANY REPRESENTATION
AS TO THE AMOUNT OF ANY ITEM COMPRISING ADDITIONAL RENT OR THE AMOUNT OF THE
ADDITIONAL RENT IN THE AGGREGATE OR THAT LANDLORD IS FURNISHING THE SAME
SERVICES TO OTHER TENANTS, AT ALL, ON THE SAME LEVEL OR ON THE SAME BASIS, OR
ANY WARRANTY OR ANY STATEMENT OF LANDLORD WHICH IS NOT SET FORTH HEREIN OR IN
ONE OR MORE OF THE EXHIBITS ATTACHED HERETO.


 


29.13       LANDLORD EXCULPATION.  THE LIABILITY OF LANDLORD OR THE LANDLORD
PARTIES TO TENANT FOR ANY DEFAULT BY LANDLORD UNDER THIS LEASE OR ARISING IN
CONNECTION HEREWITH OR WITH LANDLORD’S OPERATION, MANAGEMENT, LEASING, REPAIR,
RENOVATION, ALTERATION OR ANY OTHER MATTER RELATING TO THE PROJECT OR THE
PREMISES SHALL BE LIMITED SOLELY AND EXCLUSIVELY TO AN AMOUNT WHICH IS EQUAL TO
THE EQUITY INTEREST OF LANDLORD IN THE BUILDING.  NEITHER LANDLORD, NOR ANY OF
THE LANDLORD PARTIES SHALL HAVE ANY PERSONAL LIABILITY THEREFOR, AND TENANT
HEREBY EXPRESSLY WAIVES AND RELEASES SUCH PERSONAL LIABILITY ON BEHALF OF ITSELF
AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER TENANT.  THE LIMITATIONS OF
LIABILITY CONTAINED IN THIS SECTION 29.13 SHALL INURE TO THE BENEFIT OF
LANDLORD’S AND THE LANDLORD PARTIES’ PRESENT AND FUTURE PARTNERS, BENEFICIARIES,
OFFICERS,

 

60

--------------------------------------------------------------------------------


 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.


 


DIRECTORS, TRUSTEES, SHAREHOLDERS, AGENTS AND EMPLOYEES, AND THEIR RESPECTIVE
PARTNERS, HEIRS, SUCCESSORS AND ASSIGNS.  NOTWITHSTANDING ANY CONTRARY PROVISION
IN LEASE, LANDLORD AGREES (I) THAT THE PARTNERS, SHAREHOLDERS, PRINCIPALS AND
MEMBERS OF TENANT SHALL HAVE NO PERSONAL LIABILITY IN RESPECT OF (OR ARISING OUT
OF OR RELATING TO) THE OBLIGATIONS OF TENANT UNDER THIS LEASE; AND (II) TO LOOK
ONLY TO ASSETS OF TENANT FOR SATISFACTION OF LANDLORD’S REMEDIES ARISING OUT OF
THE OBLIGATIONS OF TENANT UNDER THIS LEASE, AND THAT NO PROPERTY OR ASSETS OF
ANY PARTNER, SHAREHOLDER, PRINCIPAL OR MEMBER OF TENANT SHALL BE SUBJECT TO
LEVY, EXECUTION OR OTHER ENFORCEMENT PROCEDURE FOR SATISFACTION OF LANDLORD’S
REMEDIES ARISING OUT OF SUCH OBLIGATIONS; PROVIDED, HOWEVER NOTHING HEREIN SHALL
PREVENT LANDLORD FROM OBTAINING, ENTERING AND ENFORCING A JUDGMENT AGAINST, FROM
AND OUT OF THE ASSETS OF TENANT WITH RESPECT TO ANY OBLIGATIONS OF TENANT UNDER
THIS LEASE.  UNDER NO CIRCUMSTANCES SHALL ANY PRESENT OR FUTURE PARTNER OF
LANDLORD (IF LANDLORD IS A PARTNERSHIP), OR TRUSTEE OR BENEFICIARY (IF LANDLORD
OR ANY PARTNER OF LANDLORD IS A TRUST), HAVE ANY LIABILITY FOR THE PERFORMANCE
OF LANDLORD’S OBLIGATIONS UNDER THIS LEASE.  NOTWITHSTANDING ANY CONTRARY
PROVISION HEREIN, NEITHER LANDLORD NOR THE LANDLORD PARTIES SHALL BE LIABLE
UNDER ANY CIRCUMSTANCES FOR INJURY OR DAMAGE TO, OR INTERFERENCE WITH, TENANT’S
BUSINESS, INCLUDING BUT NOT LIMITED TO, LOSS OF PROFITS, LOSS OF RENTS OR OTHER
REVENUES, LOSS OF BUSINESS OPPORTUNITY, LOSS OF GOODWILL OR LOSS OF USE, IN EACH
CASE, HOWEVER OCCURRING.


 


29.14       ENTIRE AGREEMENT.  IT IS UNDERSTOOD AND ACKNOWLEDGED THAT THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES HERETO AFFECTING THIS LEASE AND THIS
LEASE CONSTITUTES THE PARTIES’ ENTIRE AGREEMENT WITH RESPECT TO THE LEASING OF
THE PREMISES AND SUPERSEDES AND CANCELS ANY AND ALL PREVIOUS NEGOTIATIONS,
ARRANGEMENTS, BROCHURES, AGREEMENTS AND UNDERSTANDINGS, IF ANY, BETWEEN THE
PARTIES HERETO OR DISPLAYED BY LANDLORD TO TENANT WITH RESPECT TO THE SUBJECT
MATTER THEREOF, AND NONE THEREOF SHALL BE USED TO INTERPRET OR CONSTRUE THIS
LEASE.  NONE OF THE TERMS, COVENANTS, CONDITIONS OR PROVISIONS OF THIS LEASE CAN
BE MODIFIED, DELETED OR ADDED TO EXCEPT IN WRITING SIGNED BY THE PARTIES HERETO.


 


29.15       RIGHT TO LEASE.  LANDLORD RESERVES THE ABSOLUTE RIGHT TO EFFECT SUCH
OTHER TENANCIES IN THE PROJECT AS LANDLORD IN THE EXERCISE OF ITS SOLE BUSINESS
JUDGMENT SHALL DETERMINE TO BEST PROMOTE THE INTERESTS OF THE BUILDING OR
PROJECT.  TENANT DOES NOT RELY ON THE FACT, NOR DOES LANDLORD REPRESENT, THAT
ANY SPECIFIC TENANT OR TYPE OR NUMBER OF TENANTS SHALL, DURING THE LEASE TERM,
OCCUPY ANY SPACE IN THE BUILDING OR PROJECT.


 


29.16       FORCE MAJEURE.  ANY PREVENTION, DELAY OR STOPPAGE DUE TO STRIKES,
LOCKOUTS, LABOR DISPUTES, ACTS OF GOD, INABILITY TO OBTAIN SERVICES, LABOR, OR
MATERIALS OR REASONABLE SUBSTITUTES THEREFOR, GOVERNMENTAL ACTIONS, CIVIL
COMMOTIONS, FIRE OR OTHER CASUALTY, AND OTHER CAUSES BEYOND THE REASONABLE
CONTROL OF THE PARTY OBLIGATED TO PERFORM, EXCEPT WITH RESPECT TO THE
OBLIGATIONS IMPOSED WITH REGARD TO RENT AND OTHER CHARGES TO BE PAID BY TENANT
PURSUANT TO THIS LEASE AND EXCEPT AS TO TENANT’S OBLIGATIONS UNDER
ARTICLES 5 AND 24 OF THIS LEASE (COLLECTIVELY, A “FORCE MAJEURE”),
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, SHALL EXCUSE
THE PERFORMANCE OF SUCH PARTY FOR A PERIOD EQUAL TO ANY SUCH PREVENTION, DELAY
OR STOPPAGE AND, THEREFORE, IF THIS LEASE SPECIFIES A TIME PERIOD FOR
PERFORMANCE OF AN OBLIGATION OF EITHER PARTY, THAT TIME PERIOD SHALL BE EXTENDED
BY THE PERIOD OF ANY DELAY IN SUCH PARTY’S PERFORMANCE CAUSED BY A FORCE
MAJEURE.


 


29.17       WAIVER OF REDEMPTION BY TENANT.  TENANT HEREBY WAIVES, FOR TENANT
AND FOR ALL THOSE CLAIMING UNDER TENANT, ANY AND ALL RIGHTS NOW OR HEREAFTER
EXISTING TO REDEEM BY ORDER OR


 


61

--------------------------------------------------------------------------------



 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.


 


JUDGMENT OF ANY COURT OR BY ANY LEGAL PROCESS OR WRIT, TENANT’S RIGHT OF
OCCUPANCY OF THE PREMISES AFTER ANY TERMINATION OF THIS LEASE.


 


29.18       NOTICES.  ALL NOTICES, DEMANDS, STATEMENTS, DESIGNATIONS, APPROVALS
OR OTHER COMMUNICATIONS (COLLECTIVELY, “NOTICES”) GIVEN OR REQUIRED TO BE GIVEN
BY EITHER PARTY TO THE OTHER HEREUNDER OR BY LAW SHALL BE IN WRITING, SHALL BE
(A) SENT BY UNITED STATES CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN
RECEIPT REQUESTED (“MAIL”), (B) TRANSMITTED BY TELECOPY, IF SUCH TELECOPY IS
PROMPTLY FOLLOWED BY A NOTICE SENT BY MAIL, (C) DELIVERED BY A NATIONALLY
RECOGNIZED OVERNIGHT COURIER, OR (D) DELIVERED PERSONALLY.  ANY NOTICE SHALL BE
SENT, TRANSMITTED, OR DELIVERED, AS THE CASE MAY BE, TO TENANT AT THE
APPROPRIATE ADDRESS SET FORTH IN SECTION 10 OF THE SUMMARY, OR TO SUCH OTHER
PLACE AS TENANT MAY FROM TIME TO TIME DESIGNATE IN A NOTICE TO LANDLORD, OR TO
LANDLORD AT THE ADDRESSES SET FORTH BELOW, OR TO SUCH OTHER PLACES AS LANDLORD
MAY FROM TIME TO TIME DESIGNATE IN A NOTICE TO TENANT.  ANY NOTICE WILL BE
DEEMED GIVEN (I) THREE (3) DAYS AFTER THE DATE IT IS POSTED IF SENT BY MAIL,
(II) THE DATE THE TELECOPY IS TRANSMITTED, (III) THE DATE THE OVERNIGHT COURIER
DELIVERY IS MADE, OR (IV) THE DATE PERSONAL DELIVERY IS MADE OR ATTEMPTED TO BE
MADE.  IF TENANT IS NOTIFIED OF THE IDENTITY AND ADDRESS OF LANDLORD’S MORTGAGEE
OR GROUND OR UNDERLYING LESSOR, TENANT SHALL GIVE TO SUCH MORTGAGEE OR GROUND OR
UNDERLYING LESSOR WRITTEN NOTICE OF ANY DEFAULT BY LANDLORD UNDER THE TERMS OF
THIS LEASE BY REGISTERED OR CERTIFIED MAIL, AND SUCH MORTGAGEE OR GROUND OR
UNDERLYING LESSOR SHALL BE GIVEN A REASONABLE OPPORTUNITY TO CURE SUCH DEFAULT
PRIOR TO TENANT’S EXERCISING ANY REMEDY AVAILABLE TO TENANT.  AS OF THE DATE OF
THIS LEASE, ANY NOTICES TO LANDLORD MUST BE SENT, TRANSMITTED, OR DELIVERED, AS
THE CASE MAY BE, TO THE FOLLOWING ADDRESSES:

 

Kilroy Realty, L.P.
c/o Kilroy Realty Corporation
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention:  Legal Department

 

with copies to:

 

Kilroy Realty Corporation

12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention:  Mr. John Fucci

 

and

 

Kilroy Realty Corporation
13520 Evening Creek Drive North, Suite 120
San Diego, California 92128
Attention:  Mr. Michael Nelson

 

and

 

Allen Matkins Leck Gamble Mallory & Natsis LLP

1901 Avenue of the Stars, Suite 1800

Los Angeles, California 90067

 

62

--------------------------------------------------------------------------------


 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

Attention:  Anton N. Natsis, Esq.

 


29.19       JOINT AND SEVERAL.  IF THERE IS MORE THAN ONE TENANT, THE
OBLIGATIONS IMPOSED UPON TENANT UNDER THIS LEASE SHALL BE JOINT AND SEVERAL.


 


29.20       AUTHORITY.  IF TENANT IS A CORPORATION, TRUST OR PARTNERSHIP, EACH
INDIVIDUAL EXECUTING THIS LEASE ON BEHALF OF TENANT HEREBY REPRESENTS AND
WARRANTS THAT TENANT IS A DULY FORMED AND EXISTING ENTITY QUALIFIED TO DO
BUSINESS IN CALIFORNIA AND THAT TENANT HAS FULL RIGHT AND AUTHORITY TO EXECUTE
AND DELIVER THIS LEASE AND THAT EACH PERSON SIGNING ON BEHALF OF TENANT IS
AUTHORIZED TO DO SO.  IN SUCH EVENT, TENANT SHALL, WITHIN TEN (10) DAYS AFTER
EXECUTION OF THIS LEASE, DELIVER TO LANDLORD SATISFACTORY EVIDENCE OF SUCH
AUTHORITY AND, IF A CORPORATION, UPON DEMAND BY LANDLORD, ALSO DELIVER TO
LANDLORD SATISFACTORY EVIDENCE OF (I) GOOD STANDING IN TENANT’S STATE OF
INCORPORATION AND (II) QUALIFICATION TO DO BUSINESS IN CALIFORNIA.


 


29.21       ATTORNEYS’ FEES.  IN THE EVENT THAT EITHER LANDLORD OR TENANT SHOULD
BRING SUIT FOR THE POSSESSION OF THE PREMISES, FOR THE RECOVERY OF ANY SUM DUE
UNDER THIS LEASE, OR BECAUSE OF THE BREACH OF ANY PROVISION OF THIS LEASE OR FOR
ANY OTHER RELIEF AGAINST THE OTHER, THEN ALL COSTS AND EXPENSES, INCLUDING
REASONABLE ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY THEREIN SHALL BE
PAID BY THE OTHER PARTY, WHICH OBLIGATION ON THE PART OF THE OTHER PARTY SHALL
BE DEEMED TO HAVE ACCRUED ON THE DATE OF THE COMMENCEMENT OF SUCH ACTION AND
SHALL BE ENFORCEABLE WHETHER OR NOT THE ACTION IS PROSECUTED TO JUDGMENT.


 


29.22       GOVERNING LAW; WAIVER OF TRIAL BY JURY.  THIS LEASE SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA. 
IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT
TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA,
(II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN
THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY.  IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT
SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH
COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE
RELEGATED TO AN INDEPENDENT ACTION AT LAW.


 


29.23       SUBMISSION OF LEASE.  SUBMISSION OF THIS INSTRUMENT FOR EXAMINATION
OR SIGNATURE BY TENANT DOES NOT CONSTITUTE A RESERVATION OF, OPTION FOR OR
OPTION TO LEASE, AND IT IS NOT EFFECTIVE AS A LEASE OR OTHERWISE UNTIL EXECUTION
AND DELIVERY BY BOTH LANDLORD AND TENANT.


 


29.24       BROKERS.  LANDLORD AND TENANT HEREBY WARRANT TO EACH OTHER THAT THEY
HAVE HAD NO DEALINGS WITH ANY REAL ESTATE BROKER OR AGENT IN CONNECTION WITH THE
NEGOTIATION OF THIS LEASE, EXCEPTING ONLY THE REAL ESTATE BROKERS OR AGENTS
SPECIFIED IN SECTION 12 OF THE SUMMARY (THE


 


63

--------------------------------------------------------------------------------



 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.


 


“BROKERS”), AND THAT THEY KNOW OF NO OTHER REAL ESTATE BROKER OR AGENT WHO IS
ENTITLED TO A COMMISSION IN CONNECTION WITH THIS LEASE.  LANDLORD SHALL PAY THE
BROKERS PURSUANT TO THE TERMS OF SEPARATE COMMISSION AGREEMENTS.  EACH PARTY
AGREES TO INDEMNIFY AND DEFEND THE OTHER PARTY AGAINST AND HOLD THE OTHER PARTY
HARMLESS FROM ANY AND ALL CLAIMS, DEMANDS, LOSSES, LIABILITIES, LAWSUITS,
JUDGMENTS, COSTS AND EXPENSES (INCLUDING WITHOUT LIMITATION REASONABLE
ATTORNEYS’ FEES) WITH RESPECT TO ANY LEASING COMMISSION OR EQUIVALENT
COMPENSATION ALLEGED TO BE OWING ON ACCOUNT OF ANY DEALINGS WITH ANY REAL ESTATE
BROKER OR AGENT, OTHER THAN THE BROKERS, OCCURRING BY, THROUGH, OR UNDER THE
INDEMNIFYING PARTY.


 


29.25       INDEPENDENT COVENANTS.  THIS LEASE SHALL BE CONSTRUED AS THOUGH THE
COVENANTS HEREIN BETWEEN LANDLORD AND TENANT ARE INDEPENDENT AND NOT DEPENDENT
AND TENANT HEREBY EXPRESSLY WAIVES THE BENEFIT OF ANY STATUTE TO THE CONTRARY
AND AGREES THAT IF LANDLORD FAILS TO PERFORM ITS OBLIGATIONS SET FORTH HEREIN,
TENANT SHALL NOT BE ENTITLED TO MAKE ANY REPAIRS OR PERFORM ANY ACTS HEREUNDER
AT LANDLORD’S EXPENSE OR TO ANY SETOFF OF THE RENT OR OTHER AMOUNTS OWING
HEREUNDER AGAINST LANDLORD.


 


29.26       PROJECT OR BUILDING NAME AND SIGNAGE.  SUBJECT TO THE TERMS OF THE
13480 LEASE, THE 13500 LEASE, AND THIS LEASE, LANDLORD SHALL HAVE THE RIGHT AT
ANY TIME TO CHANGE THE NAME OF THE PROJECT OR BUILDING AND TO INSTALL, AFFIX AND
MAINTAIN ANY AND ALL SIGNS ON THE EXTERIOR AND ON THE INTERIOR OF THE PROJECT OR
BUILDING AS LANDLORD MAY, IN LANDLORD’S SOLE DISCRETION, DESIRE.  TENANT SHALL
NOT USE THE NAME OF THE PROJECT OR BUILDING OR USE PICTURES OR ILLUSTRATIONS OF
THE PROJECT OR BUILDING IN ADVERTISING OR OTHER PUBLICITY OR FOR ANY PURPOSE
OTHER THAN AS THE ADDRESS OF THE BUSINESS TO BE CONDUCTED BY TENANT IN THE
PREMISES, WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD.


 


29.27       COUNTERPARTS.  THIS LEASE MAY BE EXECUTED IN COUNTERPARTS WITH THE
SAME EFFECT AS IF BOTH PARTIES HERETO HAD EXECUTED THE SAME DOCUMENT.  BOTH
COUNTERPARTS SHALL BE CONSTRUED TOGETHER AND SHALL CONSTITUTE A SINGLE LEASE.


 


29.28       CONFIDENTIALITY.  TENANT ACKNOWLEDGES THAT THE CONTENT OF THIS LEASE
AND ANY RELATED DOCUMENTS ARE CONFIDENTIAL INFORMATION.  TENANT SHALL KEEP SUCH
CONFIDENTIAL INFORMATION STRICTLY CONFIDENTIAL AND SHALL NOT DISCLOSE SUCH
CONFIDENTIAL INFORMATION TO ANY PERSON OR ENTITY OTHER THAN TENANT’S FINANCIAL,
LEGAL, AND SPACE PLANNING CONSULTANTS, AND EXCEPT AS REQUIRED TO BE DISCLOSED BY
ANY APPLICABLE LAWS INCLUDING, WITHOUT LIMITATION, ANY SUCH APPLICABLE LAWS
PERTAINING TO TENANT IN THE EVENT TENANT IS A PUBLICLY TRADED COMPANY ON ONE OF
THE NATIONALLY RECOGNIZED SECURITY EXCHANGES (SUCH AS, WITHOUT LIMITATION, NYSE
OR NASDAQ), OR ANY DISCLOSURES REQUIRED BY THE SECURITIES AND EXCHANGE
COMMISSION.


 


29.29       TRANSPORTATION MANAGEMENT.  TENANT SHALL FULLY COMPLY WITH ALL
PRESENT OR FUTURE PROGRAMS INTENDED TO MANAGE PARKING, TRANSPORTATION OR TRAFFIC
IN AND AROUND THE BUILDING, AND IN CONNECTION THEREWITH, TENANT SHALL TAKE
RESPONSIBLE ACTION FOR THE TRANSPORTATION PLANNING AND MANAGEMENT OF ALL
EMPLOYEES LOCATED AT THE PREMISES BY WORKING DIRECTLY WITH LANDLORD, ANY
GOVERNMENTAL TRANSPORTATION MANAGEMENT ORGANIZATION OR ANY OTHER
TRANSPORTATION-RELATED COMMITTEES OR ENTITIES.


 


29.30       BUILDING RENOVATIONS.  IT IS SPECIFICALLY UNDERSTOOD AND AGREED THAT
LANDLORD HAS MADE NO REPRESENTATION OR WARRANTY TO TENANT AND HAS NO OBLIGATION
AND HAS MADE NO PROMISES TO


 


64

--------------------------------------------------------------------------------



 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.


 


ALTER, REMODEL, IMPROVE, RENOVATE, REPAIR OR DECORATE THE PREMISES, BUILDING, OR
ANY PART THEREOF AND THAT NO REPRESENTATIONS RESPECTING THE CONDITION OF THE
PREMISES OR THE BUILDING HAVE BEEN MADE BY LANDLORD TO TENANT EXCEPT AS
SPECIFICALLY SET FORTH HEREIN OR IN THE WORK LETTER AGREEMENT.  HOWEVER, TENANT
HEREBY ACKNOWLEDGES THAT LANDLORD IS CURRENTLY RENOVATING OR MAY DURING THE
LEASE TERM RENOVATE, IMPROVE, ALTER, OR MODIFY (COLLECTIVELY, THE “RENOVATIONS”)
THE PROJECT, THE BUILDING AND/OR THE PREMISES INCLUDING WITHOUT LIMITATION THE
PARKING STRUCTURE, COMMON AREAS, SYSTEMS AND EQUIPMENT, ROOF, AND STRUCTURAL
PORTIONS OF THE SAME, WHICH RENOVATIONS MAY INCLUDE, WITHOUT LIMITATION,
(I) INSTALLING SPRINKLERS IN THE BUILDING COMMON AREAS AND TENANT SPACES,
(II) MODIFYING THE COMMON AREAS AND TENANT SPACES TO COMPLY WITH APPLICABLE LAWS
AND REGULATIONS, INCLUDING REGULATIONS RELATING TO THE PHYSICALLY DISABLED,
SEISMIC CONDITIONS, AND BUILDING SAFETY AND SECURITY, AND (III) INSTALLING NEW
FLOOR COVERING, LIGHTING, AND WALL COVERINGS IN THE BUILDING COMMON AREAS, AND
IN CONNECTION WITH ANY RENOVATIONS, LANDLORD MAY, AMONG OTHER THINGS, ERECT
SCAFFOLDING OR OTHER NECESSARY STRUCTURES IN THE BUILDING, LIMIT OR ELIMINATE
ACCESS TO PORTIONS OF THE PROJECT, INCLUDING PORTIONS OF THE COMMON AREAS, OR
PERFORM WORK IN THE BUILDING, WHICH WORK MAY CREATE NOISE, DUST OR LEAVE DEBRIS
IN THE BUILDING.  TENANT HEREBY AGREES THAT SUCH RENOVATIONS AND LANDLORD’S
ACTIONS IN CONNECTION WITH SUCH RENOVATIONS SHALL IN NO WAY CONSTITUTE A
CONSTRUCTIVE EVICTION OF TENANT NOR ENTITLE TENANT TO ANY ABATEMENT OF RENT. 
LANDLORD SHALL HAVE NO RESPONSIBILITY OR FOR ANY REASON BE LIABLE TO TENANT FOR
ANY DIRECT OR INDIRECT INJURY TO OR INTERFERENCE WITH TENANT’S BUSINESS ARISING
FROM THE RENOVATIONS, NOR SHALL TENANT BE ENTITLED TO ANY COMPENSATION OR
DAMAGES FROM LANDLORD FOR LOSS OF THE USE OF THE WHOLE OR ANY PART OF THE
PREMISES OR OF TENANT’S PERSONAL PROPERTY OR IMPROVEMENTS RESULTING FROM THE
RENOVATIONS OR LANDLORD’S ACTIONS IN CONNECTION WITH SUCH RENOVATIONS, OR FOR
ANY INCONVENIENCE OR ANNOYANCE OCCASIONED BY SUCH RENOVATIONS OR LANDLORD’S
ACTIONS.


 


29.31       NO VIOLATION.  TENANT HEREBY WARRANTS AND REPRESENTS THAT NEITHER
ITS EXECUTION OF NOR PERFORMANCE UNDER THIS LEASE SHALL CAUSE TENANT TO BE IN
VIOLATION OF ANY AGREEMENT, INSTRUMENT, CONTRACT, LAW, RULE OR REGULATION BY
WHICH TENANT IS BOUND, AND TENANT SHALL PROTECT, DEFEND, INDEMNIFY AND HOLD
LANDLORD HARMLESS AGAINST ANY CLAIMS, DEMANDS, LOSSES, DAMAGES, LIABILITIES,
COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES
AND COSTS, ARISING FROM TENANT’S BREACH OF THIS WARRANTY AND REPRESENTATION.


 


29.32       COMMUNICATIONS AND COMPUTER LINES.  TENANT MAY INSTALL, MAINTAIN,
REPLACE, REMOVE OR USE ANY COMMUNICATIONS OR COMPUTER WIRES AND CABLES
(COLLECTIVELY, THE “LINES”) AT THE PROJECT IN OR SERVING THE PREMISES, PROVIDED
THAT (I) TENANT SHALL OBTAIN LANDLORD’S PRIOR WRITTEN CONSENT, USE AN
EXPERIENCED AND QUALIFIED CONTRACTOR REASONABLY APPROVED BY LANDLORD, AND COMPLY
WITH ALL OF THE OTHER PROVISIONS OF ARTICLES 7 AND 8 OF THIS LEASE, (II) AN
ACCEPTABLE NUMBER OF SPARE LINES AND SPACE FOR ADDITIONAL LINES SHALL BE
MAINTAINED FOR EXISTING AND FUTURE OCCUPANTS OF THE PROJECT, AS DETERMINED IN
LANDLORD’S REASONABLE OPINION, (III) THE LINES THEREFOR (INCLUDING RISER CABLES)
SHALL BE (X) APPROPRIATELY INSULATED TO PREVENT EXCESSIVE ELECTROMAGNETIC FIELDS
OR RADIATION, (Y) SURROUNDED BY A PROTECTIVE CONDUIT REASONABLY ACCEPTABLE TO
LANDLORD, AND (Z) IDENTIFIED IN ACCORDANCE WITH THE “IDENTIFICATION
REQUIREMENTS,” AS THAT TERM IS SET FORTH HEREINBELOW, (IV) ANY NEW OR EXISTING
LINES SERVICING THE PREMISES SHALL COMPLY WITH ALL APPLICABLE GOVERNMENTAL LAWS
AND REGULATIONS, (V) AS A CONDITION TO PERMITTING THE INSTALLATION OF NEW LINES,
TENANT SHALL REMOVE EXISTING LINES LOCATED IN OR SERVING THE PREMISES AND REPAIR
ANY DAMAGE IN CONNECTION WITH SUCH REMOVAL, AND (VI) TENANT SHALL PAY ALL COSTS
IN CONNECTION THEREWITH.  ALL LINES SHALL BE CLEARLY MARKED WITH ADHESIVE
PLASTIC LABELS (OR PLASTIC TAGS ATTACHED TO SUCH LINES WITH WIRE) TO SHOW
TENANT’S NAME, SUITE NUMBER, TELEPHONE NUMBER AND THE NAME


 


65

--------------------------------------------------------------------------------



 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.


 


OF THE PERSON TO CONTACT IN THE CASE OF AN EMERGENCY (A) EVERY FOUR FEET (4’)
OUTSIDE THE PREMISES (SPECIFICALLY INCLUDING, BUT NOT LIMITED TO, THE ELECTRICAL
ROOM RISERS AND OTHER COMMON AREAS), AND (B) AT THE LINES’ TERMINATION
POINT(S) (COLLECTIVELY, THE “IDENTIFICATION REQUIREMENTS”).  LANDLORD RESERVES
THE RIGHT TO REQUIRE THAT TENANT REMOVE ANY LINES LOCATED IN OR SERVING THE
PREMISES WHICH ARE INSTALLED IN VIOLATION OF THESE PROVISIONS, OR WHICH ARE AT
ANY TIME (1) ARE IN VIOLATION OF ANY APPLICABLE LAWS, (2) ARE INCONSISTENT WITH
THEN-EXISTING INDUSTRY STANDARDS (SUCH AS THE STANDARDS PROMULGATED BY THE
NATIONAL FIRE PROTECTION ASSOCIATION (E.G., SUCH ORGANIZATION’S “2002 NATIONAL
ELECTRICAL CODE”)), OR (3) OTHERWISE REPRESENT A DANGEROUS OR POTENTIALLY
DANGEROUS CONDITION.


 


29.33       HAZARDOUS SUBSTANCES.


 


29.33.1    DEFINITIONS.  FOR PURPOSES OF THIS LEASE, THE FOLLOWING DEFINITIONS
SHALL APPLY:  “HAZARDOUS MATERIAL(S)” SHALL MEAN ANY SOLID, LIQUID OR GASEOUS
SUBSTANCE OR MATERIAL THAT IS DESCRIBED OR CHARACTERIZED AS A TOXIC OR HAZARDOUS
SUBSTANCE, WASTE, MATERIAL, POLLUTANT, CONTAMINANT OR INFECTIOUS WASTE, OR ANY
MATTER THAT IN CERTAIN SPECIFIED QUANTITIES WOULD BE INJURIOUS TO THE PUBLIC
HEALTH OR WELFARE, OR WORDS OF SIMILAR IMPORT, IN ANY OF THE “ENVIRONMENTAL
LAWS,” AS THAT TERM IS DEFINED BELOW, OR ANY OTHER WORDS WHICH ARE INTENDED TO
DEFINE, LIST OR CLASSIFY SUBSTANCES BY REASON OF DELETERIOUS PROPERTIES SUCH AS
IGNITABILITY, CORROSIVITY, REACTIVITY, CARCINOGENICITY, TOXICITY OR REPRODUCTIVE
TOXICITY AND INCLUDES, WITHOUT LIMITATION, ASBESTOS, PETROLEUM (INCLUDING CRUDE
OIL OR ANY FRACTION THEREOF, NATURAL GAS, NATURAL GAS LIQUIDS, LIQUEFIED NATURAL
GAS, OR SYNTHETIC GAS USABLE FOR FUEL, OR ANY MIXTURE THEREOF), PETROLEUM
PRODUCTS, POLYCHLORINATED BIPHENYLS, UREA FORMALDEHYDE, RADON GAS, NUCLEAR OR
RADIOACTIVE MATTER, MEDICAL WASTE, SOOT, VAPORS, FUMES, ACIDS, ALKALIS,
CHEMICALS, MICROBIAL MATTERS (SUCH AS MOLDS, FUNGI OR OTHER BACTERIAL MATTERS),
BIOLOGICAL AGENTS AND CHEMICALS WHICH MAY CAUSE ADVERSE HEALTH EFFECTS,
INCLUDING BUT NOT LIMITED TO, CANCERS AND /OR TOXICITY.  “ENVIRONMENTAL LAWS”
SHALL MEAN ANY AND ALL FEDERAL, STATE, LOCAL OR QUASI-GOVERNMENTAL LAWS (WHETHER
UNDER COMMON LAW, STATUTE OR OTHERWISE), ORDINANCES, DECREES, CODES, RULINGS,
AWARDS, RULES, REGULATIONS OR GUIDANCE OR POLICY DOCUMENTS NOW OR HEREAFTER
ENACTED OR PROMULGATED AND AS AMENDED FROM TIME TO TIME, IN ANY WAY RELATING TO
(I) THE PROTECTION OF THE ENVIRONMENT, THE HEALTH AND SAFETY OF PERSONS
(INCLUDING EMPLOYEES), PROPERTY OR THE PUBLIC WELFARE FROM ACTUAL OR POTENTIAL
RELEASE, DISCHARGE, ESCAPE OR EMISSION (WHETHER PAST OR PRESENT) OF ANY
HAZARDOUS MATERIALS OR (II) THE MANUFACTURE, PROCESSING, DISTRIBUTION, USE,
TREATMENT, STORAGE, DISPOSAL, TRANSPORT OR HANDLING OF ANY HAZARDOUS MATERIALS.


 


29.33.2    COMPLIANCE WITH ENVIRONMENTAL LAWS.  LANDLORD COVENANTS THAT DURING
THE LEASE TERM, LANDLORD SHALL COMPLY WITH ALL ENVIRONMENTAL LAWS IN ACCORDANCE
WITH, AND AS REQUIRED BY, THE TCCS OF ARTICLE 24 OF THIS LEASE.  TENANT
REPRESENTS AND WARRANTS THAT, EXCEPT AS HEREIN SET FORTH, IT WILL NOT USE, STORE
OR DISPOSE OF ANY HAZARDOUS MATERIALS IN OR ON THE PREMISES.  HOWEVER,
NOTWITHSTANDING THE PRECEDING SENTENCE, LANDLORD AGREES THAT TENANT MAY USE,
STORE AND PROPERLY DISPOSE OF COMMONLY AVAILABLE HOUSEHOLD CLEANERS AND
CHEMICALS TO MAINTAIN THE PREMISES AND TENANT’S ROUTINE OFFICE OPERATIONS (SUCH
AS PRINTER TONER AND COPIER TONER) (HEREINAFTER THE “PERMITTED CHEMICALS”). 
LANDLORD AND TENANT ACKNOWLEDGE THAT ANY OR ALL OF THE PERMITTED CHEMICALS
DESCRIBED IN THIS PARAGRAPH MAY CONSTITUTE HAZARDOUS MATERIALS.  HOWEVER, TENANT
MAY USE, STORE AND DISPOSE OF SAME, PROVIDED THAT IN DOING SO, TENANT FULLY
COMPLIES WITH ALL ENVIRONMENTAL LAWS.


 


66

--------------------------------------------------------------------------------



 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.


 


29.33.3    LANDLORD’S RIGHT OF ENVIRONMENTAL AUDIT.  LANDLORD MAY, UPON
REASONABLE NOTICE TO TENANT, BE GRANTED ACCESS TO AND ENTER THE PREMISES NO MORE
THAN ONCE ANNUALLY TO PERFORM OR CAUSE TO HAVE PERFORMED AN ENVIRONMENTAL
INSPECTION, SITE ASSESSMENT OR AUDIT.  SUCH ENVIRONMENTAL INSPECTOR OR AUDITOR
MAY BE CHOSEN BY LANDLORD, IN ITS SOLE DISCRETION, AND BE PERFORMED AT
LANDLORD’S SOLE EXPENSE.  TO THE EXTENT THAT THE REPORT PREPARED UPON SUCH
INSPECTION, ASSESSMENT OR AUDIT, INDICATES THE PRESENCE OF HAZARDOUS MATERIALS
IN VIOLATION OF ENVIRONMENTAL LAWS, OR PROVIDES RECOMMENDATIONS OR SUGGESTIONS
TO PROHIBIT THE RELEASE, DISCHARGE, ESCAPE OR EMISSION OF ANY HAZARDOUS
MATERIALS AT, UPON, UNDER OR WITHIN THE PREMISES, OR TO COMPLY WITH ANY
ENVIRONMENTAL LAWS, TENANT SHALL PROMPTLY, AT TENANT’S SOLE EXPENSE, COMPLY WITH
SUCH RECOMMENDATIONS OR SUGGESTIONS, INCLUDING, BUT NOT LIMITED TO PERFORMING
SUCH ADDITIONAL INVESTIGATIVE OR SUBSURFACE INVESTIGATIONS OR REMEDIATION(S) AS
RECOMMENDED BY SUCH INSPECTOR OR AUDITOR.  NOTWITHSTANDING THE ABOVE, IF AT ANY
TIME, LANDLORD HAS ACTUAL NOTICE OR REASONABLE CAUSE TO BELIEVE THAT TENANT HAS
VIOLATED, OR PERMITTED ANY VIOLATIONS OF ANY ENVIRONMENTAL LAW, THEN LANDLORD
WILL BE ENTITLED TO PERFORM ITS ENVIRONMENTAL INSPECTION, ASSESSMENT OR AUDIT AT
ANY TIME, NOTWITHSTANDING THE ABOVE MENTIONED ANNUAL LIMITATION, AND TENANT MUST
REIMBURSE LANDLORD FOR THE REASONABLE COST OR FEES INCURRED FOR SUCH AS
ADDITIONAL RENT.


 


29.33.4    INDEMNIFICATIONS.  LANDLORD AGREES TO INDEMNIFY, DEFEND, PROTECT AND
HOLD HARMLESS THE TENANT PARTIES FROM AND AGAINST ANY LIABILITY, OBLIGATION,
DAMAGE OR COSTS, INCLUDING WITHOUT LIMITATION, ATTORNEYS’ FEES AND COSTS,
RESULTING DIRECTLY OR INDIRECTLY FROM ANY USE, PRESENCE, REMOVAL OR DISPOSAL OF
ANY HAZARDOUS MATERIALS TO THE EXTENT SUCH LIABILITY, OBLIGATION, DAMAGE OR
COSTS WAS A RESULT OF ACTIONS CAUSED OR PERMITTED BY LANDLORD OR A LANDLORD
PARTY.   TENANT AGREES TO INDEMNIFY, DEFEND, PROTECT AND HOLD HARMLESS THE
LANDLORD PARTIES FROM AND AGAINST ANY LIABILITY, OBLIGATION, DAMAGE OR COSTS,
INCLUDING WITHOUT LIMITATION, ATTORNEYS’ FEES AND COSTS, RESULTING DIRECTLY OR
INDIRECTLY FROM ANY USE, PRESENCE, REMOVAL OR DISPOSAL OF ANY HAZARDOUS
MATERIALS OR BREACH OF ANY PROVISION OF THIS SECTION, TO THE EXTENT SUCH
LIABILITY, OBLIGATION, DAMAGE OR COSTS WAS A RESULT OF ACTIONS CAUSED OR
PERMITTED BY TENANT OR A TENANT PARTY.


 


29.34       DEVELOPMENT OF THE PROJECT.


 


29.34.1         SUBDIVISION.  LANDLORD RESERVES THE RIGHT TO FURTHER SUBDIVIDE
ALL OR A PORTION OF THE PROJECT.  TENANT AGREES TO EXECUTE AND DELIVER, UPON
DEMAND BY LANDLORD AND IN THE FORM REASONABLY REQUESTED BY LANDLORD, ANY
ADDITIONAL DOCUMENTS NEEDED TO CONFORM THIS LEASE TO THE CIRCUMSTANCES RESULTING
FROM SUCH SUBDIVISION.


 


29.34.2         THE OTHER IMPROVEMENTS.  IF PORTIONS OF THE PROJECT OR PROPERTY
ADJACENT TO THE PROJECT (COLLECTIVELY, THE “OTHER IMPROVEMENTS”) ARE OWNED BY AN
ENTITY OTHER THAN LANDLORD, LANDLORD, AT ITS OPTION, MAY ENTER INTO AN AGREEMENT
WITH THE OWNER OR OWNERS OF ANY OR ALL OF THE OTHER IMPROVEMENTS TO PROVIDE
(I) FOR RECIPROCAL RIGHTS OF ACCESS AND/OR USE OF THE PROJECT AND THE OTHER
IMPROVEMENTS, (II) FOR THE COMMON MANAGEMENT, OPERATION, MAINTENANCE,
IMPROVEMENT AND/OR REPAIR OF ALL OR ANY PORTION OF THE PROJECT AND THE OTHER
IMPROVEMENTS, (III) FOR THE ALLOCATION OF A PORTION OF THE DIRECT EXPENSES TO
THE OTHER IMPROVEMENTS AND THE OPERATING EXPENSES AND TAXES FOR THE OTHER
IMPROVEMENTS TO THE PROJECT, AND (IV) FOR THE USE OR IMPROVEMENT OF THE OTHER
IMPROVEMENTS AND/OR THE


 


67

--------------------------------------------------------------------------------



 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.


 


PROJECT IN CONNECTION WITH THE IMPROVEMENT, CONSTRUCTION, AND/OR EXCAVATION OF
THE OTHER IMPROVEMENTS AND/OR THE PROJECT, PROVIDED THAT IN NO EVENT SHALL ANY
SUCH ACTIONS BY LANDLORD RESULT IN ANY INCREASED RENT ABOVE THAT WHICH WOULD
HAVE BEEN DUE HAD LANDLORD NOT ENTERED INTO SUCH AGREEMENTS, OR ANY COSTS OR
CHARGES UPON TENANT, OR OTHERWISE MATERIALLY AND ADVERSELY AFFECT TENANT’S RIGHT
OR OBLIGATIONS UNDER THIS LEASE.  NOTHING CONTAINED HEREIN SHALL BE DEEMED OR
CONSTRUED TO LIMIT OR OTHERWISE AFFECT LANDLORD’S RIGHT TO CONVEY ALL OR ANY
PORTION OF THE PROJECT OR ANY OTHER OF LANDLORD’S RIGHTS DESCRIBED IN THIS
LEASE.


 


29.34.3         CONSTRUCTION OF PROJECT AND OTHER IMPROVEMENTS.  TENANT
ACKNOWLEDGES THAT PORTIONS OF THE PROJECT AND/OR THE OTHER IMPROVEMENTS MAY BE
UNDER CONSTRUCTION FOLLOWING TENANT’S OCCUPANCY OF THE PREMISES, AND THAT SUCH
CONSTRUCTION MAY RESULT IN LEVELS OF NOISE, DUST, OBSTRUCTION OF ACCESS, ETC.
WHICH ARE IN EXCESS OF THAT PRESENT IN A FULLY CONSTRUCTED PROJECT.  TENANT
HEREBY WAIVES ANY AND ALL RENT OFFSETS (EXCEPT AS SPECIFICALLY SET FORTH IN THIS
LEASE) IN CONNECTION WITH SUCH CONSTRUCTION.  FURTHERMORE, PROVIDED THAT
LANDLORD EMPLOYS COMMERCIALLY REASONABLE EFFORTS TO MINIMIZE INTERFERENCE WITH
THE CONDUCT OF TENANT’S BUSINESS, TENANT HEREBY WAIVES ANY CLAIMS OF
CONSTRUCTIVE EVICTION WHICH MAY ARISE IN CONNECTION WITH SUCH CONSTRUCTION.


 


29.35       NO DISCRIMINATION.  TENANT COVENANTS BY AND FOR ITSELF, ITS HEIRS,
EXECUTORS, ADMINISTRATORS AND ASSIGNS, AND ALL PERSONS CLAIMING UNDER OR THROUGH
TENANT, AND THIS LEASE IS MADE AND ACCEPTED UPON AND SUBJECT TO THE FOLLOWING
CONDITIONS:  THAT THERE SHALL BE NO DISCRIMINATION AGAINST OR SEGREGATION OF ANY
PERSON OR GROUP OF PERSONS, ON ACCOUNT OF RACE, COLOR, CREED, SEX, RELIGION,
MARITAL STATUS, ANCESTRY OR NATIONAL ORIGIN IN THE LEASING, SUBLEASING,
TRANSFERRING, USE, OR ENJOYMENT OF THE PREMISES, NOR SHALL TENANT ITSELF, OR ANY
PERSON CLAIMING UNDER OR THROUGH TENANT, ESTABLISH OR PERMIT SUCH PRACTICE OR
PRACTICES OF DISCRIMINATION OR SEGREGATION WITH REFERENCE TO THE SELECTION,
LOCATION, NUMBER, USE OR OCCUPANCY, OF TENANTS, LESSEES, SUBLESSEES, SUBTENANTS
OR VENDEES IN THE PREMISES.


 


ARTICLE 30


 


COMMUNICATIONS EQUIPMENT


 


30.1         SUBJECT TO ALL GOVERNMENTAL LAWS, RULES AND REGULATIONS, TENANT AND
TENANT’S CONTRACTORS (WHICH SHALL FIRST BE REASONABLY APPROVED BY LANDLORD)
SHALL HAVE THE NON-EXCLUSIVE RIGHT AND ACCESS TO INSTALL, REPAIR, REPLACE,
REMOVE, OPERATE AND MAINTAIN UP TO ONE (1) SO-CALLED “SATELLITE DISH” OR ANOTHER
SIMILAR DEVICE, SUCH AS AN ANTENNA NO GREATER THAN THIRTY-SIX (36) INCHES IN
DIAMETER AND WEIGHING NO MORE THAN FIFTY (50) POUNDS, TOGETHER WITH ALL CABLE,
WIRING, CONDUITS AND RELATED EQUIPMENT (COLLECTIVELY, “COMMUNICATION
EQUIPMENT”), FOR THE PURPOSE OF RECEIVING AND SENDING RADIO, TELEVISION,
COMPUTER, TELEPHONE OR OTHER COMMUNICATION SIGNALS, TO THE EXTENT REASONABLY
NECESSARY TO SUPPORT TENANT’S USE OF THE PREMISES, AT A LOCATION ON THE ROOF OF
THE BUILDING DESIGNATED BY LANDLORD AND REASONABLY APPROVED BY TENANT; PROVIDED,
HOWEVER, IN NO EVENT SHALL TENANT BE PERMITTED TO USE AN AREA OF THE ROOF OF THE
BUILDING IN EXCESS OF ITS PROPORTIONATE SHARE OF THE LANDLORD DETERMINED USABLE
AREA OF THE ROOF OF THE BUILDING, AS SUCH PROPORTIONATE SHARE SHALL BE
CALCULATED BASED ON THE RENTABLE SQUARE FOOTAGE OF THE BUILDING THEN OCCUPIED BY
TENANT.  THERE SHALL BE NO RENTAL CHARGE, LICENSE FEE OR SIMILAR CHARGE TO
TENANT FOR THE RIGHT TO INSTALL AND MAINTAIN SUCH COMMUNICATION EQUIPMENT AT THE
BUILDING DURING THE INITIAL LEASE TERM OR ANY EXTENSION THEREOF.  FURTHER,
TENANT SHALL HAVE THE RIGHT OF ACCESS, CONSISTENT WITH THIS ARTICLE 30, TO THE
AREA WHERE THE COMMUNICATION EQUIPMENT IS LOCATED FOR


 


68

--------------------------------------------------------------------------------



 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.


 


THE PURPOSES OF MAINTAINING, REPAIRING, TESTING AND REPLACING THE SAME. 
LANDLORD SHALL HAVE THE RIGHT TO REQUIRE TENANT TO RELOCATE THE COMMUNICATION
EQUIPMENT AT ANY TIME TO ANOTHER LOCATION ON THE ROOF OF THE BUILDING, WHICH
LOCATION IS REASONABLY ACCEPTABLE TO TENANT.  UNLESS LANDLORD ELECTS TO PERFORM
SUCH PENETRATIONS AT TENANT’S SOLE COST AND EXPENSE, TENANT SHALL RETAIN
LANDLORD’S DESIGNATED ROOFING CONTRACTOR TO MAKE ANY NECESSARY PENETRATIONS AND
ASSOCIATED REPAIRS TO THE ROOF IN ORDER TO PRESERVE LANDLORD’S ROOF WARRANTY. 
TENANT’S INSTALLATION AND OPERATION OF THE COMMUNICATION EQUIPMENT SHALL BE
GOVERNED BY THE FOLLOWING TERMS AND CONDITIONS:


 


30.1.1      TENANT’S RIGHT TO INSTALL, REPLACE, REPAIR, REMOVE, OPERATE AND
MAINTAIN THE COMMUNICATION EQUIPMENT SHALL BE SUBJECT TO ALL APPLICABLE LAWS AND
LANDLORD MAKES NO REPRESENTATION THAT SUCH APPLICABLE LAWS PERMIT SUCH
INSTALLATION AND OPERATION;


 


30.1.2      ALL PLANS AND SPECIFICATIONS FOR THE COMMUNICATION EQUIPMENT SHALL
BE SUBJECT TO LANDLORD’S REASONABLE APPROVAL, THE PARTIES HERETO ACKNOWLEDGE AND
AGREE THAT IT SHALL BE REASONABLE FOR LANDLORD TO REQUIRE TENANT TO LEAVE
ADEQUATE CAPACITY FOR OTHER TENANTS OF THE BUILDING TO INSTALL COMMUNICATIONS
EQUIPMENT OF THEIR OWN;


 


30.1.3      ALL COSTS OF INSTALLATION, OPERATION AND MAINTENANCE OF THE
COMMUNICATION EQUIPMENT AND ANY NECESSARY RELATED EQUIPMENT (INCLUDING, WITHOUT
LIMITATION, COSTS OF OBTAINING ANY NECESSARY PERMITS AND CONNECTIONS TO THE
BUILDING’S ELECTRICAL SYSTEM) SHALL BE BORNE BY TENANT;


 


30.1.4      IT IS EXPRESSLY UNDERSTOOD THAT TENANT’S RIGHTS ARE SUPERIOR TO ANY
LATER USERS OF THE ROOF AREA AND SUBJECT TO THE FOREGOING, LANDLORD RETAINS THE
RIGHT TO USE THE ROOF OF THE BUILDING FOR ANY PURPOSE WHATSOEVER (INCLUDING
GRANTING RIGHTS TO THIRD PARTIES TO UTILIZE ANY PORTION OF THE ROOF NOT UTILIZED
BY TENANT).


 


30.1.5      TENANT SHALL USE THE COMMUNICATION EQUIPMENT SO AS NOT TO CAUSE ANY
INTERFERENCE TO OTHER PRE-EXISTING TENANTS AT THE PROJECT OR WITH ANY OTHER SUCH
TENANT’S COMMUNICATION EQUIPMENT, AND NOT TO DAMAGE THE PROJECT OR INTERFERE
WITH THE NORMAL OPERATION OF THE PROJECT AND TENANT HEREBY AGREES TO INDEMNIFY,
DEFEND AND HOLD LANDLORD HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, COSTS,
DAMAGES, EXPENSES AND LIABILITIES (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF
TENANT’S FAILURE TO COMPLY WITH THE PROVISIONS OF THIS SECTION 30.5, EXCEPT TO
THE EXTENT SAME IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
LANDLORD WHICH IS NOT COVERED BY THE INSURANCE CARRIED BY TENANT UNDER THIS
LEASE (OR WHICH WOULD NOT BE COVERED BY THE INSURANCE REQUIRED TO BE CARRIED BY
TENANT UNDER THIS LEASE);


 


30.1.6      FOR THE PURPOSES OF DETERMINING TENANT’S OBLIGATIONS WITH RESPECT TO
ITS USE OF THE ROOF OF THE BUILDING HEREIN PROVIDED, ALL OF THE PROVISIONS OF
THIS LEASE RELATING TO COMPLIANCE WITH REQUIREMENTS AS TO INSURANCE, INDEMNITY,
AND COMPLIANCE WITH LAWS SHALL APPLY TO THE INSTALLATION, USE AND MAINTENANCE OF
THE COMMUNICATION EQUIPMENT; PROVIDED, HOWEVER, TENANT SHALL ONLY BE PROVIDED
ACCESS TO THE ROOF AFTER PRIOR WRITTEN NOTICE TO LANDLORD AND SUBJECT TO
LANDLORD’S REASONABLE RULES AND RESTRICTIONS REGARDING ACCESS (INCLUDING, AT
LANDLORD’S OPTION, THE REQUIREMENT THAT TENANT BE ACCOMPANIED BY A
REPRESENTATIVE OF LANDLORD DURING SUCH ACCESS).  LANDLORD SHALL NOT HAVE ANY
OBLIGATIONS WITH RESPECT TO THE COMMUNICATION EQUIPMENT.  LANDLORD MAKES NO
REPRESENTATION THAT THE COMMUNICATION EQUIPMENT WILL BE ABLE TO RECEIVE OR


 


69

--------------------------------------------------------------------------------



 


*** CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION.


 


TRANSMIT COMMUNICATION SIGNALS WITHOUT INTERFERENCE OR DISTURBANCE AND TENANT
AGREES THAT LANDLORD SHALL NOT BE LIABLE TO TENANT THEREFOR;


 


30.2         TENANT SHALL (I) BE SOLELY RESPONSIBLE FOR ANY DAMAGE CAUSED AS A
RESULT OF THE COMMUNICATION EQUIPMENT, (II) PROMPTLY PAY ANY TAX, LICENSE OR
PERMIT FEES CHARGED PURSUANT TO ANY LAWS OR REGULATIONS IN CONNECTION WITH THE
INSTALLATION, MAINTENANCE OR USE OF THE COMMUNICATION EQUIPMENT AND COMPLY WITH
ALL PRECAUTIONS AND SAFEGUARDS REQUIRED BY ALL APPLICABLE GOVERNMENTAL
AUTHORITIES, AND (III) PAY FOR ALL NECESSARY REPAIRS, REPLACEMENTS TO OR
MAINTENANCE OF THE COMMUNICATION EQUIPMENT, EXCEPT TO THE EXTENT SUCH REPAIRS,
REPLACEMENTS TO OR MAINTENANCE OF THE COMMUNICATION EQUIPMENT IS NECESSITATED AS
A RESULT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR LANDLORD
PARTIES;


 


30.3         THE COMMUNICATION EQUIPMENT SHALL REMAIN THE SOLE PROPERTY OF
TENANT.  TENANT SHALL REMOVE THE COMMUNICATION EQUIPMENT AND RELATED EQUIPMENT
AT TENANT’S SOLE COST AND EXPENSE UPON THE EXPIRATION OR SOONER TERMINATION OF
THIS LEASE OR UPON THE IMPOSITION OF ANY GOVERNMENTAL LAW OR REGULATION WHICH
MAY REQUIRE REMOVAL, AND SHALL REPAIR THE BUILDING UPON SUCH REMOVAL TO THE
EXTENT REQUIRED BY SUCH WORK OF REMOVAL.  IF TENANT FAILS TO REMOVE THE
COMMUNICATION EQUIPMENT AND REPAIR THE BUILDING UPON THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE, LANDLORD MAY DO SO AT TENANT’S EXPENSE.  THE
PROVISIONS OF THIS SECTION 30.8 SHALL SURVIVE THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE;


 


30.4         THE COMMUNICATION EQUIPMENT SHALL BE DEEMED TO CONSTITUTE A PORTION
OF THE PREMISES FOR PURPOSES OF ARTICLE 10 OF THIS LEASE;


 


30.5         TENANT, AT TENANT’S SOLE COST AND EXPENSE, SHALL INSTALL AND
MAINTAIN SUCH FENCING AND OTHER PROTECTIVE EQUIPMENT AND/OR VISUAL SCREENING ON
OR ABOUT THE COMMUNICATION EQUIPMENT AS LANDLORD MAY REASONABLY DETERMINE;


 


30.6         IF ANY OF THE CONDITIONS SET FORTH IN THIS ARTICLE 30 ARE NOT
COMPLIED WITH BY TENANT, THEN WITHOUT LIMITING LANDLORD’S RIGHTS AND REMEDIES IT
MAY OTHERWISE HAVE UNDER THIS LEASE, AT LAW AND/OR IN EQUITY, TENANT SHALL
CORRECT SUCH NONCOMPLIANCE WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF NOTICE
(OR SUCH LONGER PERIOD AS MAY BE REASONABLY REQUIRED AS LONG AS TENANT COMMENCES
SUCH CORRECTION WITHIN SUCH FIVE (5) BUSINESS DAY PERIOD AND DILIGENTLY
PROSECUTES THE SAME TO COMPLETION).  IF TENANT FAILS TO CORRECT ANY SUCH
NONCOMPLIANCE WITHIN SUCH FIVE (5) DAY PERIOD (AS MAY BE EXTENDED), THEN, AT
LANDLORD’S OPTION, TENANT SHALL IMMEDIATELY DISCONTINUE ITS USE OF SUCH
COMMUNICATION EQUIPMENT AND REMOVE THE SAME IN ACCORDANCE WITH THE TERMS HEREOF;
AND


 


30.7         TENANT’S RIGHTS UNDER THIS ARTICLE 30 WITH RESPECT TO THE
COMMUNICATION EQUIPMENT SHALL BE PERSONAL TO THE ORIGINAL TENANT OR ANY
PERMITTED TRANSFEREE, AND MAY ONLY BE UTILIZED BY THE ORIGINAL TENANT OR SUCH
PERMITTED TRANSFEREE (AND MAY NOT BE EXERCISED OR UTILIZED BY ANY OTHER
ASSIGNEE, SUBLESSEE OR OTHER TRANSFEREE OF THE ORIGINAL TENANT’S INTEREST IN
THIS LEASE OR THE PREMISES) IF THE ORIGINAL TENANT OCCUPIES THE ENTIRE PREMISES
THEN LEASED BY ORIGINAL TENANT.


 

[signature page to follow]

 

70

--------------------------------------------------------------------------------


 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

 

“LANDLORD”:

 

 

 

KILROY REALTY, L.P.,
a Delaware limited partnership

 

 

 

By:

Kilroy Realty Corporation,
a Maryland corporation,
General Partner

 

 

 

 

 

By:

/s/ Jeffrey C. Hawken

 

 

 

 

 

 

 

Its:

EVP

 

 

 

 

 

 

 

By:

/s/ Nadine K. Kirk

 

 

 

 

 

 

 

 

Its:

VP

 

 

 

 

“TENANT”:

 

 

 

 

BRIDGEPOINT EDUCATION, INC.,
a Delaware Corporation

 

 

 

 

By:

/s/ Andrew Clark

 

 

 

 

 

 

 

Its:

CEO

 

 

 

 

 

 

 

By:

/s/ Daniel J. Devine

 

 

 

 

 

 

 

 

Its:

CFO

 

71

--------------------------------------------------------------------------------

 

EXHIBIT A

 

KILROY SABRE SPRINGS

 

OUTLINE OF PREMISES

 

[g189432kk17i001.jpg]

 

1

--------------------------------------------------------------------------------

 

EXHIBIT B

 

KILROY SABRE SPRINGS

 

WORK LETTER AGREEMENT

 

This Work Letter Agreement shall set forth the terms and conditions relating to
the construction of the improvements in the Premises.  This Work Letter
Agreement is essentially organized chronologically and addresses the issues of
the construction of the Premises, in sequence, as such issues will arise during
the actual construction of the Premises.  All references in this Work Letter
Agreement to Articles or Sections of “this Lease” shall mean the relevant
portion of Articles 1 through 30 of the Office Lease to which this Work Letter
Agreement is attached as Exhibit B and of which this Work Letter Agreement forms
a part, and all references in this Work Letter Agreement to Sections of “this
Work Letter Agreement” shall mean the relevant portion of Sections 1 through 5
of this Work Letter Agreement.

 

SECTION 1

 

BASE BUILDING AS CONSTRUCTED BY LANDLORD

 

Landlord has constructed, at its sole cost and expense, the Base Building.  The
Base Building shall consist of those portions of the Premises which were in
existence prior to the construction of the improvements in the Premises for the
prior tenant (if any) of the Premises.  Upon the full execution and delivery of
this Lease by and between Landlord and Tenant, Landlord shall deliver possession
of the Premises and Base Building to Tenant, and Tenant shall accept the
Premises and Base Building from Landlord in their presently existing, “as-is”
condition.

 

SECTION 2

 

IMPROVEMENTS

 

2.1           Improvement Allowance.  Tenant shall be entitled to a one-time
improvement allowance (the “Improvement Allowance”) in an amount of equal to
[***] for the costs relating to the initial design and construction of the
improvements made to the Premises pursuant to this Work Letter Agreement which
are permanently affixed to the Premises (the “Improvements”).  In no event shall
Landlord be obligated to (i) make disbursements pursuant to this Work Letter
Agreement in the event that Tenant has not previously disbursed any applicable
portion of the “Over-Allowance Amount” (defined in Section 4.2.1) in accordance
with the terms and conditions of Section 4.2.1 of this Work Letter Agreement,
(ii) pay a total amount which exceeds the Improvement Allowance, (iii) pay any
“A&E Costs,” in excess of the cap set forth in Section 2.2.1 of this Work Letter
Agreement, or (iv) pay any “FF&E Costs” in excess of the cap set forth in
Section 2.2.5 of this Work Letter Agreement.  Notwithstanding the foregoing or
any contrary provision of this Lease, all Improvements shall be deemed
Landlord’s property under the terms of this Lease.  Any unused portion of the
Improvement Allowance remaining as of [***], shall remain with Landlord and
Tenant shall have no further right thereto; provided,

 

1

--------------------------------------------------------------------------------


 

however, such foregoing [***], date shall be extended on a day-for-day basis for
each day of any “Landlord Caused Delay” (as that term is defined in Section 6.1
below).

 

2.2           Disbursement of the Improvement Allowance.

 

2.2.1        Improvement Allowance Items.  Except as otherwise set forth in this
Work Letter Agreement, the Improvement Allowance shall be disbursed by Landlord
(each of which disbursements shall be made pursuant to Landlord’s disbursement
process, including, without limitation, Landlord’s receipt of invoices for all
costs and fees described herein) for costs related to the construction of the
Improvements (provided, however, except as expressly set forth in
Sections 2.2.1.4, 4 and 5 of this Work Letter, such costs related to the
construction of the Improvements (identified in this Work Letter) shall in no
event include (A) any costs incurred in connection with the cost of demising
partitions between tenants (including, any studs, acoustical insulation and dry
wall, and any necessary penetrations, fire dampers and sound traps), (B) any
costs incurred in connection with the Base Building, or (C) any costs or fees
incurred by Landlord or its consultants or agents in connection with
the construction of the Improvements and the preparation and review of plans
related thereto, all of which foregoing costs and fees shall be at Landlord’s
sole cost and expense) and for the following items and costs (collectively, the
“Improvement Allowance Items”):

 

2.2.1.1     Payment of the fees of the “Architect” (as that term is defined in
Section 3.4 below) and any engineers retained by Tenant in connection with its
performance of the Improvements, which fees shall, notwithstanding anything to
the contrary contained in this Work Letter Agreement, not exceed an aggregate
amount equal to $[***] per rentable square foot of the Premises (collectively,
the “A&E Costs”);

 

2.2.1.2                     The payment of plan check, permit and license fees
relating to construction of the Improvements;

 

2.2.1.3                     The cost of construction of the Improvements,
including, without limitation, testing and inspection costs, freight elevator
usage, hoisting and trash removal costs, and contractors’ fees and general
conditions;

 

2.2.1.4                     The cost of any changes in the Base Building when
such changes are required by the “Approved Working Drawings,” as that term is
defined in Section 3.4 of this Work Letter Agreement, such cost to include all
direct architectural and/or engineering fees and expenses incurred in connection
therewith;

 

2.2.1.5     The cost of any changes to the Approved Working Drawings or
Improvements required by all applicable building codes (the “Code”);

 

2.2.1.6     The “Coordination Fee”, as that term is defined in Section 4.2.2.1
of this Work Letter Agreement;

 

2.2.1.7     intentionally omitted;

 

2

--------------------------------------------------------------------------------


 

2.2.1.8     The cost of installing Tenant’s furniture, fixtures, equipment,
voice and data cabling, signage, and other similar costs (collectively, “FF&E
Costs”), not to exceed an aggregate amount equal to $[***] per usable square
foot of the Premises; and

 

2.2.1.9                     Sales and use taxes.

 

2.2.2        Disbursement of Improvement Allowance.  During the construction of
the Improvements, Landlord shall make monthly disbursements of the Improvement
Allowance for Improvement Allowance Items and shall authorize the release of
monies as follows.

 

2.2.2.1                     Monthly Disbursements.  On or before the fifth (5th)
day of each calendar month, as determined by Landlord, during the construction
of the Improvements (or such other date as Landlord may designate), Tenant shall
deliver to Landlord:  (i) a request for payment of the “Contractor,” as that
term is defined in Section 4.1.1 of this Work Letter Agreement, certified by
Tenant’s Architect, in a form reasonably acceptable to Landlord, showing the
schedule, by trade, of percentage of completion of the Improvements in the
Premises, detailing the portion of the work completed and the portion not
completed; (ii) invoices from all of “Tenant’s Agents,” as that term is defined
in Section 4.1.2 of this Work Letter Agreement, for labor rendered and materials
delivered to the Premises; (iii) executed mechanic’s lien releases from all of
Tenant’s Agents which shall comply with the appropriate provisions, as
reasonably determined by Landlord, of California Civil Code Section 3262(d); and
(iv) all other information reasonably requested by Landlord (a complete request
containing or otherwise addressing the foregoing items (i), (ii), (iii) and
(iv) shall be referred to as an “Improvement Allowance Request”).  Tenant’s
delivery of an Improvement Allowance Request shall be deemed Tenant’s acceptance
and approval of the work furnished and/or the materials supplied as set forth in
Tenant’s Improvement Allowance Request.  Thereafter, Landlord shall, to the
extent Tenant has delivered an Improvement Allowance Request to Landlord on or
before the fifth (5th) day of an applicable calendar month, deliver a check to
Tenant made jointly payable to Contractor and Tenant on or before the last day
of such calendar month in payment of the lesser of:  (A) the amounts so
requested by Tenant, as set forth in this Section 2.2.2.1, above, less a ten
percent (10%) retention (the aggregate amount of such retentions to be known as
the “Final Retention”), and (B) the balance of any remaining available portion
of the Improvement Allowance (not including the Final Retention), provided that
Landlord does not dispute any request for payment based on non-compliance of any
work with the Approved Working Drawings, or due to any substandard work, or for
any other reason (the resulting monthly disbursement determined per the
foregoing provisions of this Section 2.2.2.1 shall be referred to as the “IAR
Amount”).  Landlord’s payment of such IAR Amounts shall not be deemed Landlord’s
approval or acceptance of the work furnished or materials supplied as set forth
in Tenant’s payment request.  Notwithstanding any provision to the contrary
contained in this Lease, to the extent (1) Landlord does not timely disburse any
particular IAR Amount pursuant to the terms of this Section 2.2.2.1,
(2) Landlord receives an additional written notice from Tenant stating that such
IAR Amount was not timely disbursed, and (3) Landlord fails to cure such
non-payment of the IAR Amount within five (5) business days following its
receipt of such additional written notice, then the Coordination Fee to be
calculated on such IAR Amount shall be reduced by fifty percent (50%).  The
foregoing reduction in the Coordination Fee shall be in addition to any remedy
Tenant may have pursuant to the terms of Section 19.6 of the Lease or otherwise
for Landlord’s failure to timely disburse any applicable IAR Amount.

 

3

--------------------------------------------------------------------------------


 

2.2.2.2                     Final Retention.  Subject to the provisions of this
Work Letter Agreement, a check for the Final Retention payable jointly to Tenant
and Contractor shall be delivered by Landlord to Tenant within twenty (20) days
following notice to Landlord of (1) the completion of construction of the
Premises, and (2) Tenant’s delivery of a satisfactory request for payment,
provided that in connection with such request (i) Tenant delivers to Landlord
properly executed mechanic’s lien releases in compliance with both California
Civil Code Section 3262(d)(2) and either Section 3262(d)(3) or
Section 3262(d)(4), (ii) Landlord has determined that no substandard work exists
which adversely affects the mechanical, electrical, plumbing, heating,
ventilating and air conditioning, life-safety or other systems of the Building,
the curtain wall of the Building, the structure or exterior appearance of the
Building, or any other tenant’s use of such other tenant’s leased premises in
the Building, and (iii) Architect delivers to Landlord a certificate, in a form
reasonably acceptable to Landlord, certifying that the construction of the
Improvements in the Premises has been substantially completed.  Notwithstanding
any provision to the contrary contained in this Lease, to the extent
(A) Landlord does not timely disburse the Final Retention pursuant to the terms
of this Section 2.2.2.2, (B) Landlord has received an additional written notice
from Tenant stating that the Final Retention was not timely disbursed, and
(C) Landlord fails to cure such non-payment of the Final Retention within five
(5) business days following its receipt of such additional notice, then the
Coordination Fee to be calculated on such Final Retention shall be reduced by
fifty percent (50%).  The foregoing reduction in the Coordination Fee shall be
in addition to any remedy Tenant may have pursuant to the terms of Section 19.6
of the Lease or otherwise for Landlord’s failure to timely disburse any the
Final Retention.

 

2.2.2.3                     Other Terms.  Landlord shall only be obligated to
make disbursements from the Improvement Allowance to the extent costs are
incurred by Tenant for Improvement Allowance Items.  All Improvement Allowance
Items for which the Improvement Allowance has been made available shall be
deemed Landlord’s property under the terms of this Lease.

 

Landlord and Tenant hereby acknowledge and agree that in no event shall the
Improvement Allowance Items include, and Landlord shall be solely responsible
for, any and all costs to the extent related to and arising from the negligence
or willful misconduct of Landlord.

 

2.3           Building Standards.  Landlord has established or may establish
specifications for certain Building standard components, materials and finishes
(collectively, “Building Standards”) to be used in the construction of the
Improvements in the Premises, which Building Standards are set forth on
Schedule 2 attached hereto and made a part hereof to be used in the construction
of the Improvements in the Premises.  The quality of Improvements shall be equal
to or of greater quality than the quality of such Building standards, provided
that Landlord may, at Landlord’s option, require the Improvements to comply with
certain Building standards.  Landlord may make reasonable changes to said
specifications for such Building Standards from time to time.  Removal
requirements for Improvements are addressed in Article 8 of this Lease.

 

4

--------------------------------------------------------------------------------


 

SECTION 3

 

CONSTRUCTION DRAWINGS

 

3.1           Intentionally Omitted.

 

3.2           Final Space Plan.  The space plan attached hereto as Schedule 3
(the “Final Space Plan”) has been approved by Landlord and Tenant.

 

3.3           Intentionally Omitted.

 

3.4           Approved Working Drawings.  The term “Approved Working Drawings”
shall mean those certain tenant improvement plans prepared by I.D. Studios (the
“Architect”), dated as of May 14, 2009, and approved by Landlord and Tenant. 
Tenant shall submit the same to the appropriate municipal authorities for all
applicable building permits on or before the date set forth in Schedule 1. 
Tenant hereby agrees that neither Landlord nor Landlord’s consultants shall be
responsible for obtaining any building permit or certificate of occupancy for
the Premises and that obtaining the same shall be Tenant’s responsibility;
provided, however, that Landlord shall cooperate with Tenant in executing permit
applications and performing other ministerial acts reasonably necessary to
enable Tenant to obtain any such permit or certificate of occupancy.  No
changes, modifications or alterations in the Approved Working Drawings may be
made without the prior written consent of Landlord, which consent may not be
unreasonably withheld, conditioned or delayed.

 

3.5           Time Deadlines.  The applicable dates for approval of items, plans
and drawings as described in this Section 3, Section 4, below, and in this Work
Letter Agreement are set forth and further elaborated upon in Schedule 1 (the
“Time Deadlines”), attached hereto.  Tenant agrees to comply with the Time
Deadlines.

 

SECTION 4

 

CONSTRUCTION OF THE IMPROVEMENTS

 

4.1           Tenant’s Selection of Contractors.

 

4.1.1        The Contractor.  Tenant shall retain a contractor reasonably
acceptable to Landlord to construct the Improvements.

 

4.1.2        Tenant’s Agents.  All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as “Tenant’s Agents”)
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed; provided, however, the parties
hereto acknowledge and agree that it shall be reasonable for Landlord to
withhold or condition its consent to such Tenant’s Agents to the extent Landlord
requires Tenant to use a specific contractor to perform such work (as more
particularly set forth in this Section 4.1.2 below).  If Landlord does not
approve any of Tenant’s proposed subcontractors, laborers, materialmen or
suppliers, Tenant shall submit other proposed subcontractors, laborers,
materialmen or suppliers for Landlord’s written approval.  The Electrical work
must be

 

5

--------------------------------------------------------------------------------


 

performed by Berg Electrical.  Fire / Life Safety work must be performed by Berg
Electrical.  Mechanical work must be performed by either ICS or Apex
Mechanical.  Mechanical Direct Digital Control work must be performed by
Dynalectric.

 

4.2           Construction of Improvements by Tenant’s Agents.

 

4.2.1        Construction Contract; Cost Budget.  Tenant shall engage the
Contractor under an AIA A101 Stipulated Sum Agreement (1997 Electronic Version)
accompanied by Landlord’s standard AIA A201 General Conditions (1997 Version) as
modified by Landlord, or reasonably similar construction contracts
(collectively, the “Contract”).  At least fifteen (15) business days prior to
the commencement of the construction of the Improvements, and after Tenant has
accepted all bids for the Improvements, Tenant shall provide Landlord with a
detailed breakdown, by trade, of the final costs to be incurred or which have
been incurred, as set forth more particularly in Sections 2.2.1.1 through
2.2.1.9, above, in connection with the design and construction of the
Improvements to be performed by or at the direction of Tenant or the Contractor,
which costs form a basis for the amount of the Contract (the “Final Costs”). 
Concurrently with Tenant’s payment to the Contractor of the amount disbursed by
Landlord to Tenant pursuant to Section 2.2.2.1 of this Work Letter Agreement,
Tenant shall pay the Contractor, Tenant’s pro-rata share of the total amount
then due and owing to the Contractor (which pro-rata share shall equal a
fraction, the numerator of which shall equal the “Over-Allowance Amount,” as
that term is defined below, and the denominator of which shall equal the Final
Costs), and such payment by Tenant shall be a condition to Landlord’s obligation
to pay any additional/future portions of the Improvement Allowance pursuant to
the terms and conditions of Section 2.2, above.  The “Over-Allowance Amount”
shall be equal to the difference between the amount of the Final Costs and the
amount of the Improvement Allowance (less any portion thereof already disbursed
by Landlord, or in the process of being disbursed by Landlord, on or before the
commencement of construction of the Improvements).  In the event that, after the
Final Costs have been delivered by Tenant to Landlord, the costs relating to the
design and construction of the Improvements shall change, any additional costs
necessary to such design and construction in excess of the Final Costs, shall be
paid by Tenant to Landlord immediately as an addition to the Over-Allowance
Amount or at Landlord’s option, Tenant shall make payments for such additional
costs out of its own funds, but Tenant shall continue to provide Landlord with
the documents described in Sections 2.2.2.1(i), (ii), (iii) and (iv) of this
Work Letter Agreement, above, for Landlord’s approval, prior to Tenant paying
such costs.

 

4.2.2        Tenant’s Agents.

 

4.2.2.1     Landlord’s General Conditions for Tenant’s Agents and Improvement
Work.  Tenant’s and Tenant’s Agent’s construction of the Improvements shall
comply with the following:  (i) the Improvements shall be constructed in strict
accordance with the Approved Working Drawings; (ii) Tenant’s Agents shall submit
schedules of all work relating to the Improvements to Contractor and Contractor
shall, within five (5) business days of receipt thereof, inform Tenant’s Agents
of any changes which are necessary thereto, and Tenant’s Agents shall adhere to
such corrected schedule; and (iii) Tenant shall abide by all rules made by
Landlord’s Building manager with respect to the use of freight, loading dock and
service elevators, storage of materials, coordination of work with the
contractors of other tenants, and any other matter in connection with this Work
Letter Agreement, including, without limitation,

 

6

--------------------------------------------------------------------------------


 

the construction of the Improvements.  Tenant shall pay to Landlord, by means of
a Landlord deduction from the Improvement Allowance, a logistical coordination
fee (the “Coordination Fee”) in an amount equal to [***], which Coordination Fee
shall be for services relating to the coordination of the construction of the
Improvements.  If, commencing on the date of the Landlord Caused Delay and
ending on the Landlord Caused Delay Termination Date, the cost of any or all of
the Improvement Allowance Items increase by more than [***] ([***]), and Tenant
provides Landlord with reasonable back-up documentation evidencing the resulting
increase in the total cost of the Improvement Allowance Items (which would not
have occurred but for the Landlord Caused Delay), no Coordination Fee shall be
calculated on the increase in the total cost of the Improvement Allowance Items
which otherwise would have been payable by Tenant but for the Landlord Caused
Delay.

 

4.2.2.2     Indemnity.  Tenant’s indemnity of Landlord as set forth in this
Lease shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to any act or omission of Tenant or
Tenant’s Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment.  Such indemnity by Tenant, as set forth in this Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord’s performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Improvements, and
(ii) to enable Tenant to obtain any building permit or certificate of occupancy
for the Premises.  Notwithstanding the foregoing terms of this Section 4.2.2.2,
in no event shall the terms hereof be deemed to expand or otherwise increase
Tenant’s obligations under Section 10.1 of this Lease, but instead the
provisions of this Section 4.2.2.2 shall be viewed as setting forth examples of
some, but not all, of the items identified in Section 10.1 of this Lease for
which Tenant is, pursuant to the terms of Section 10.1, obligated to indemnify
Landlord therefor.  Moreover, in the event of any conflict between the terms of
this Section 4.2.2.2 and the terms of Section 10.1 of this Lease, the terms of
Section 10.1 shall supersede, control and be binding upon the parties hereto.

 

4.2.2.3     Requirements of Tenant’s Agents.  Each of Tenant’s Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof.  Each of Tenant’s Agents shall be responsible for
the replacement or repair, without additional charge, of all work done or
furnished in accordance with its contract that shall become defective within one
(1) year after the later to occur of (i) completion of the work performed by
such contractor or subcontractors and (ii) the Lease Commencement Date.  The
correction of such work shall include, without additional charge, all additional
expenses and damages incurred in connection with such removal or replacement of
all or any part of the Improvements, and/or the Building and/or common areas
that may be damaged or disturbed thereby.  All such warranties or guarantees as
to materials or workmanship of or with respect to the Improvements shall be
contained in the Contract or subcontract and shall be written such that such
guarantees or warranties shall inure to the benefit of both Landlord and Tenant,
as their respective interests may appear, and can be directly enforced by
either.  Tenant covenants to give to Landlord any assignment or other assurances
which may be necessary to effect such right of direct enforcement.

 

7

--------------------------------------------------------------------------------


 

4.2.2.4     Insurance Requirements.

 

4.2.2.4.1  General Coverages.  All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in this Section 4.2.2.4.

 

4.2.2.4.2  Special Coverages.  Tenant shall carry “Builder’s All Risk” insurance
in an amount approved by Landlord covering the construction of the Improvements,
and such other insurance as Landlord may require, it being understood and agreed
that the Improvements shall be insured by Tenant pursuant to this Lease
immediately upon completion thereof.  Such insurance shall be in amounts and
shall include such extended coverage endorsements as may be reasonably required
by Landlord including, but not limited to, the requirement that all of Tenant’s
Agents shall carry excess liability and Products and Completed Operation
Coverage insurance, each in amounts not less than $5,000,000 per incident,
$5,000,000 in aggregate, and in form and with companies as are required to be
carried by Tenant as set forth in this Lease.

 

4.2.2.4.3  General Terms.  Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Improvements and before the Contractor’s equipment is moved
onto the site.  All such policies of insurance must contain a provision that the
company writing said policy will give Landlord thirty (30) days prior written
notice of any cancellation or lapse of the effective date or any reduction in
the amounts of such insurance.  In the event that the Improvements are damaged
by any cause during the course of the construction thereof, Tenant shall
immediately repair the same at Tenant’s sole cost and expense.  Tenant’s Agents
shall maintain all of the foregoing insurance coverage in force until the
Improvements are fully completed and accepted by Landlord, except for any
Products and Completed Operation Coverage insurance required by Landlord, which
is to be maintained for ten (10) years following completion of the work and
acceptance by Landlord and Tenant.  All policies carried under this
Section 4.2.2.4 shall insure Landlord and Tenant, as their interests may appear,
as well as Contractor and Tenant’s Agents.  All insurance, except Workers’
Compensation, maintained by Tenant’s Agents shall preclude subrogation claims by
the insurer against anyone insured thereunder.  Such insurance shall provide
that it is primary insurance as respects the owner and that any other insurance
maintained by owner is excess and noncontributing with the insurance required
hereunder.  The requirements for the foregoing insurance shall not derogate from
the provisions for indemnification of Landlord by Tenant under Section 4.2.2.2
of this Work Letter Agreement.

 

4.2.3        Governmental Compliance.  The Improvements shall comply in all
respects with the following:  (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.

 

4.2.4        Inspection by Landlord.  Landlord shall have the right to inspect
the Improvements at all times, provided however, that Landlord’s failure to
inspect the

 

8

--------------------------------------------------------------------------------


 

Improvements shall in no event constitute a waiver of any of Landlord’s rights
hereunder nor shall Landlord’s inspection of the Improvements constitute
Landlord’s approval of the same.  Should Landlord disapprove any portion of the
Improvements, Landlord shall notify Tenant in writing of such disapproval and
shall specify the items disapproved.  Any defects or deviations in, and/or
disapproval by Landlord of, the Improvements shall be rectified by Tenant at no
expense to Landlord, provided however, that in the event Landlord determines
that a defect or deviation exists or disapproves of any matter in connection
with any portion of the Improvements and such defect, deviation or matter might
adversely affect the mechanical, electrical, plumbing, heating, ventilating and
air conditioning or life-safety systems of the Building, the structure or
exterior appearance of the Building or any other tenant’s use of such other
tenant’s leased premises, Landlord may, take such action as Landlord deems
necessary, at Tenant’s expense and without incurring any liability on Landlord’s
part, to correct any such defect, deviation and/or matter, including, without
limitation, causing the cessation of performance of the construction of the
Improvements until such time as the defect, deviation and/or matter is corrected
to Landlord’s satisfaction.

 

4.2.5        Meetings.  Commencing upon the execution of this Lease, Tenant
shall hold weekly meetings at a reasonable time, with the Architect and the
Contractor regarding the construction of the Improvements, which meetings shall
be held at a location designated by Landlord, and Landlord and/or its agents
shall receive prior notice of, and shall have the right to attend, all such
meetings, and, upon Landlord’s request, certain of Tenant’s Agents shall attend
such meetings.  In addition, minutes shall be taken at all such meetings, a copy
of which minutes shall be promptly delivered to Landlord.  One such meeting each
month shall include the review of Contractor’s current request for payment.

 

4.3           Notice of Completion; Copy of Record Set of Plans.  Within ten
(10) days after completion of construction of the Improvements, Tenant shall
cause a Notice of Completion to be recorded in the office of the Recorder of the
county in which the Building is located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation.  If Tenant fails to do
so, Landlord may execute and file the same as Tenant’s agent for such purpose,
at Tenant’s sole cost and expense.  At the conclusion of construction,
(i) Tenant shall cause the Architect and Contractor (A) to update the Approved
Working Drawings as necessary to reflect all changes made to the Approved
Working Drawings during the course of construction, (B) to certify to the best
of their knowledge that the “record-set” of as-built drawings are true and
correct, which certification shall survive the expiration or termination of this
Lease, and (C) to deliver to Landlord two (2) sets of copies of such record set
of drawings within ninety (90) days following issuance of a certificate of
occupancy for the Premises, and (ii) Tenant shall deliver to Landlord a copy of
all warranties, guaranties, and operating manuals and information relating to
the improvements, equipment, and systems in the Premises.

 

9

--------------------------------------------------------------------------------


 

SECTION 5

 

MISCELLANEOUS

 

5.1           Tenant’s Representative.  Tenant has designated Mr. Kenny Lin and
Ms. Pattie Jensen as its representatives with respect to the matters set forth
in this Work Letter Agreement, who, until further notice to Landlord, shall have
full authority and responsibility to act on behalf of the Tenant as required in
this Work Letter Agreement.

 

5.2           Landlord’s Representatives.  Landlord has designated Mr. Richard
Mount as its sole representative with respect to the matters set forth in this
Work Letter Agreement, who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Work Letter Agreement.

 

5.3           Time of the Essence in This Tenant Work Letter Agreement.  Unless
otherwise indicated, all references herein to a “number of days” shall mean and
refer to calendar days.  If any item requiring approval is timely disapproved by
Landlord, the procedure for preparation of the document and approval thereof
shall be repeated until the document is approved by Landlord.

 

5.4           Tenant’s Lease Default.  Notwithstanding any provision to the
contrary contained in this Lease or this Work Letter Agreement, if any default
(beyond any applicable notice and cure periods) by Tenant under this Lease or
this Work Letter Agreement (including, without limitation, any failure by Tenant
to fund any portion of the Over-Allowance Amount) occurs at any time on or
before the Substantial Completion of the Improvements, then (i) in addition to
all other rights and remedies granted to Landlord pursuant to this Lease,
Landlord shall have the right to withhold or condition payment of all or any
portion of the Improvement Allowance and/or Landlord may, without any liability
whatsoever, cause the cessation of construction of the Improvements (in which
case, Tenant shall be responsible for any delay in the Substantial Completion of
the Improvements and any costs occasioned thereby), and (ii) all other
obligations of Landlord under the terms of this Lease and this Work Letter
Agreement shall be forgiven until such time as such default is cured pursuant to
the terms of this Lease.

 

SECTION 6

 

LANDLORD DELAY

 

6.1           Definitions.  As used in this Lease and this Work Letter, a
“Landlord Caused Delay” shall mean any actual delay to the Substantial
Completion of the Improvements, resulting from the acts or omissions of Landlord
or the Landlord Parties arising from, or attributable to, a failure of Landlord
to provide Contractor and/or Tenant with reasonably adequate access to the
Premises, provided that the foregoing shall not apply to the extent such failure
is caused (in whole or in part) by any act, omission or occurrence that is
beyond Landlord’s reasonable control, including, without limitation, power
outages and utility related lockouts, strikes or other labor troubles.  For
purposes of this Section 6.1, “Substantial Completion of the Improvements” shall
mean completion of construction of the Improvements in the Premises pursuant to
the Approved Working Drawings, with the exception of any punch list items.

 

10

--------------------------------------------------------------------------------

 

6.2           Determination of Landlord Caused Delay.  If Tenant contends that a
Landlord Caused Delay has occurred, Tenant shall notify Landlord in writing of
the event which constitutes such Landlord Caused Delay (the “Delay Notice”). 
The date upon which such Landlord Caused Delay ends shall be referred to in this
Section 6.2 as the “Landlord Caused Delay Termination Date”.  If any actions,
inaction or circumstances described in such Delay Notice are not cured by
Landlord within five (5) business days after receipt of the Delay Notice, and if
such actions, inaction or circumstances otherwise qualify as a Landlord Caused
Delay, then a Landlord Caused Delay shall be deemed to have occurred commencing
as of the date Landlord received such Delay Notice and ending as of the Landlord
Caused Delay Termination Date.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO EXHIBIT B

 

TIME DEADLINES

 

Dates*

 

Actions to be Performed

 

 

 

A.            June 15, 2009.

 

Tenant to submit the Approved Working Drawings to the appropriate municipal
authorities for all applicable building permits.

 

 

 

B.            At least fifteen (15) business days prior to the commencement of
the construction of the Improvements.

 

Tenant shall provide Landlord with a statement of the Final Costs.

 

 

 

C.            At least ten (10) days prior to the start of construction in the
Premises.

 

Tenant shall notify Landlord of its intent to start construction to allow
Landlord to post a notice of non-responsibility.

 

 

 

D.            Upon Tenant’s receipt of the Permits.

 

Tenant shall provide Landlord with copies of such Permits together with the
applicable notice to proceed allowing Contractor to perform the Improvements in
the Premises.

 

 

 

E.             Upon Substantial Completion.

 

Tenant shall deliver to Landlord (a) a copy of the Architect’s certificate, in
which Architect certifies Tenant has caused the Substantial Completion of the
Improvements in the Premises, and (b) a copy of the “signed off” building card
indicating Tenant is permitted to occupy the Premises or its equivalent
permitting Tenant to occupy the Premises.

 

 

 

F.             Within ten (10) days after Substantial Completion of the
Improvements.

 

Tenant shall furnish Landlord with a copy of the Notice of completion recorded
in the office of the Recorder of the county in which the Building is located in
accordance with Section 3090 of the Civil Code of the State of California or any
successor statute.

 

--------------------------------------------------------------------------------

* Notwithstanding the outside dates set forth in items A through F above, Tenant
hereby agrees to use commercially reasonable efforts to expedite its performance
of the actions listed above.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO EXHIBIT B

 

BUILDING STANDARDS

 

The following Premise Improvements Standards and Construction Guidelines
identify the minimum quality for items used in the construction of Premises
Improvements at the property identified above.

 

All Premises Improvement work associated with the project identified above shall
comply with this Building Standard for a minimum quality of material and general
design guidelines for specific design criteria, product specifications and means
and methods to be employed during the execution of the work.

 

STANDARD PARTITIONS

 

DEMISING PARTITION

a.             3-5/8” x 25 min. gauge metal studs @ 16” on center.

b.             1 layer each side 5/8” thick type ‘x’ gypsum wallboard (where
required).

c.             From floor slab to underside of concrete and metal deck
floor/roof structure.

d.             R11 batt sound insulation in partition cavity (portion of walls —
corridor, bathrooms & some office).

e.             Partition taped and sanded smooth to receive paint.

f.              Fire caulk @ partition and metal deck as required by City of San
Diego.

g.             Provide minimum opening above ceiling as required for return air,
with sound boots.

 

INTERIOR PARTITION

a.             2-1/2” x 25 gauge metal studs @ 24” on center.

b.             1 layer each side 5/8” thick type ‘x’ gypsum wallboard. From
floor slab to underside of ceiling grids as applicable. Height may vary.

c.             Diagonal Bracing:  2-1/2” x 25 gauge metal studs at 45 degree
diagonal to structure above staggered @ 4’-0” on center, and at door openings.

d.             Partition taped and sanded smooth to receive paint to a minimum
of Level 4 finish.

e.             Metal corner bead at terminations of partitions and at the
ceiling.

f.              All demising walls and tenant conference room walls to receive
R-11 batt insulation within partition cavity and four foot on either side of
partition over ceiling.

 

INTERIOR ONE-HOUR SEPARATION PARTITION

a.             Same as demising partition with fire dampers as required for
penetrations and return air.

b.             Type X 5/8” wallboard shall be fire taped where fire ratings are
required.

 

INTERIOR LOW PARTITION

a.             2-1/2” x 25 gauge metal studs @ 16” on center.

b.             1 layer each side and top 5/8” thick type ‘x’ gypsum wallboard.

c.             Heights vary to maximum of 68” above floor.

 

1

--------------------------------------------------------------------------------


 

d.             Metal corner beads at all exposed corners.

e.             Partition taped and sanded smooth to receive paint to a minimum
of Level 4 finish.

f.              Pipe support at free end within partition cavity and every 4’ on
center.

 

EXTERIOR WALL FURRING

a.             Below glazing sill and above glazing head, 1 layer 5/8” thick
gypsum wallboard.

b.             Taped and sanded smooth to receive paint.

 

COLUMN FURRING

a.             2-1/2” x 25 gauge metal studs @ 24” on center.

b.             1 layer one side 5/8” thick type ‘x’ gypsum wallboard.

c.             From floor slab to 6” above ceiling grid or to deck above.

d.             Partition taped and sanded smooth to receive paint to a minimum
of Level 4 finish.

 


DOORS, FRAMES AND HARDWARE

 

SINGLE CORRIDOR DOOR AND HARDWARE

a.             Single leaf U.L. rated, 20-minute suite entry door label attached
to hinge side of door, 1-3/4” x 3’-0” x 8’-10”, solid core wood, clear plain
sliced select white maple, book matched edges.  Door shall be pre-finished and
pre-mortised for hardware.

b.             Frame:  3’-0” x 8’-10” “ Western Integrated prefinished satin
aluminum with clear coat with squared edge, 20-minute fire rated.

c.             Hardware: Butts: two pair per door, Hager 700; Door Hardware:
Schlage “L” Series, Lever style #17, A- Wrought Rose- typ.; Entrance Lockset #
L9453P-626, Latchset # L9010P-626, and Office Lockset    # L9050-626; Door Stop:
Hager 236W, concave wall stop; Closer: LCN #1461FC (where required); typical
hardware finish: satin aluminum or satin stainless steel throughout unless
otherwise noted.

d.             Closer at entry doors and any rated doors required by code: LCN
1460 Series, 4111 cylinder for accessibility.

 

DOUBLE CORRIDOR DOOR AND HARDWARE

a.             Double leaf U.L. rated 20-minute suite entry doors with label
attached to hinge side of doors, 1-3/4” x 6’-0” x 8’-10”, solid core wood, clear
plain sliced select white maple, book matched edges.  Door shall be pre-finished
and pre-mortised for hardware. Book match face veneers with premium veneers
grade of doors with matching veneer at vertical edge.

b.             Door shall be pre-finished and mortised for hardware.

c.             Frame:  6’-0” x 8’-10”, ‘Western Integrated’ prefinished satin
aluminum with clear coat with squared edge, 20-minute fire rated.

d.             Hardware: Same as above modified and supplemented for double
doors.

 

SINGLE INTERIOR DOOR AND HARDWARE

a.             Single leaf, 1-3/4” x 3’-0” x 8’-10”, solid core wood, 5 ply,
plain sliced maple veneer, clear finish and premium grade.

b.             Matching veneer at vertical edges.

c.             20-minute rated with label attached to hinge side of door.

d.             Door shall be prefinished and mortised for hardware.

 

2

--------------------------------------------------------------------------------


 

e.             Frame:  3’-0” x 8’-10”, ‘Western Integrated’ flush trim clear
anodized extruded aluminum, 20-minute fire rated.

f.              Hardware: Schlage “L” Series: Lever style #17, A- Wrought Rose,
finish 626 satin chrome.  Corbin Russwin cylinders with an inter-changeable core
and keyway.  Hinges: AB700, 4.5 x 4.5, ‘Hager’, finish: stainless steel —
satin.  Stop: ‘Trimco’ 1211 series, finish 626.

g.             Sidelights shall be provided at all private offices as
applicable.

 

DOUBLE INTERIOR DOOR AND HARDWARE

a.             Double leaf, 1-3/4” x 6’-0” x 8’-10”, solid core wood, 5 ply,
plain sliced maple veneer, clear finish and premium grade.

b.             Match face veneers of doors.  Matching veneer at vertical edges.

c.             20-minute rated with label attached to hinge side of the door.

d.             Door shall be prefinished and mortised for hardware.

e.             Frame:  6’-0” x 8’-10”, ‘Western Intgrated’ flush trim clear
anodized extruded aluminum, 20-minute fire rated.

f.              Hardware: Schlage “L” Series: , Lever style #17, A- Wrought
Rose- typ, finish 626 hardware finish 626 satin chrome.  Corbin Russwin
cylinders with an inter-changeable core and D3 keyway.  Hinges: AB700, 4.5 x
4.5, ‘Hager’, finish: stainless steel — satin.  Stop: ‘Trimco’ 1211 series,
finish 626.  Auto flush bolts: DCI No. 942, finish to match 626.  Coordinator:
DCI No. 600 series, finish to match 626. Closer: LCN 4041 series, parallel
arm-heavy duty, finish: to match 626.  Closer: LCN 4041 series, parallel
arm-heavy duty, finish to match 626.  Astragal: ‘Pemco’ 355CV.

 

OPTIONAL DOORS AS APPROVED BY LANDLORD

a.             Optional Doors as Selected by the Tenant for the tenant’s
interior space may be submitted as outlined below subject to Landlords Approval:

·      Premium Grade wood doors with single glass lites with a stained and
lacquered finish. Colors to match building standard, subject to Landlord
Approval

·      Herculite Glass Doors with Stainless Steel Styles at top and bottom and
concealed hinges.

·      Aluminum Storefront Doors with clear anodized finish set in Aluminum
frames to match.

 


ACOUSTICAL CEILINGS

a.             2’ X 2’ x 9/16” Armstrong, Superfine XL 9/16” exposed tee system,
finish: matte white, Steel T-bar grid system with wire suspension and seismic
bracing per code.

b.             Tile: 24” X 24” X 7/8” Armstrong acoustical tile; Pattern -
Cirrus with beveled tegular edge detail: Color - white. NRC: .65, CAC:38.

c.             Optional Ceiling Tile and Grid as Selected by the Tenant for the
tenant’s interior space may be submitted as outlined below subject to Landlords
Approval.

d.             Premium Grade Architectural Ceiling Tile and Grid subject to code
compliance with textures and finishes as selected by tenant, subject to Landlord
Approval.

e.             Tenant may elect to design an open ceiling plan subject to
Landlords Approval.

f.              Open Ceilings may incorporate the following:

·      Floating Architectural Ceilings with Composo Edges and trims.

 

3

--------------------------------------------------------------------------------


 

·      Floating Hard lid ceilings.

·      Painted and Exposed Structure for Loft Style Architectural Impact.

 


ELECTRICAL

The base building is served by a 277/480v 3ph. Main Distribution Section with
3000 amp meter section.

 

New 277v distribution, lighting panels, transformers and 120v convenience power
panels shall be part of the Premise Improvements.

 

All electrical distribution shall be fully engineered in compliance with local
building codes, the National Electric Code and California Title 24 and shall be
subject to Landlords review and approval.

 

Tenant electrical drawings shall include a review of the base building
electrical drawings to include all necessary metering, distribution and
connections.

 

Tenant electrical design, fixtures and components shall be compliant with Kilroy
Sabre Springs Construction Guidelines and subject to certification by Landlord’s
consultant.

 

LIGHT FIXTURES

a.             Recessed Lightolier or similar 2x2 and 2x4 Direct/Indirect
Fluorescent Fixtures

·      5-1/2” Micro Perforated Mesh Lamp Shield.

·      (2) T-5 lamps per fixture with electronic T-5 rapid start ballast

·      Lamps: Phillips 32 Watt

·      Color 741-4100K (cool white)

b.             Delray Rocket II Pendant Hung Compact Fluorescent Light Fixtures

c.             Verve II Suspended Linear Indirect Fixture

Tenant may elect to use additional or alternate Architectural Lighting subject
to Landlords Approval of Plans and Specs.

Corridors — General Lighting: Lithonia Lighting — Avante 2’ x 2’, 2 lamp Linear
T8 indirect recessed luminaire, model #2AV-G-2-17-MDR-277-GEB.

 

LIGHT CONTROLS

a.             Novitas Sensors.

b.             Wall - #01-DL401.

c.             Ceiling:  One Way 01-100.

d.             Ceiling:  Two Way 01-110

 

ELECTRICAL WALL OUTLET

a.             Specification Grade, Leviton 15A, 125V, Decora/single switch.

b.             Color - White.

c.             Mounted vertically.

d.             Outlet height at 15” above finish floor to centerline of outlet
U.O.N. as required for ADA compliance.

 

4

--------------------------------------------------------------------------------


 

TELEPHONE WALL OUTLET

a.             Mud ring cut into wall - mounted vertically.

b.             ¾” metal conduit stub above ceiling with 6” pigtail at top of
wall.

c.             Cover plate and wiring by Tenant’s telephone vendor.

 

EXIT SIGN LIGHTS

a.             Alkco Edge-Glo Exit /Directional signs, recessed ceiling mounted
LED housing, green letters on a clear panel background or equivalent.

b.             Provide exit lights with battery back up at all exits required by
code.

c.             All life safety items including horns & strobes and speaker shall
have white covers.

 

AUTOMATIC FIRE SPRINKLERS

 

a.             Fully fire sprinklered building with main and branch distribution
lines available for tenant modification.

b.             Reliable sprinkler model “G” pendant semi-recessed sprinkler with
white sprinkler and escutcheon.

·      165 degree Fahrenheit temperature rating.

c.             Reliable sprinkler model “G4” concealed sprinkler head with white
cover plate. (To be used in all public areas).

·      165 degree Fahrenheit temperature rating.

 

HEATING AND AIR CONDITIONING DISTRIBUTION

 

All mechanical design shall be fully engineered in compliance with local
building codes, the Uniform Mechanical Code and California Title 24.

 

All new mechanical fixtures and components shall be compliant with Kilroy Sabre
Springs Construction Guidelines and subject to certification by Landlord’s
consultant.

 

An Indoor Air Quality Management Plan shall be prepared in compliance with the
Kilroy Sabre Springs Construction Guidelines prior to construction.

 

AIR DISTRIBUTION FOR TYPICAL FLOORS

 

VAV’s with DDC Controls and hot water reheat at exterior zones, designed and
sized by a licensed Mechanical Engineer approved by Landlord, shall be supported
by base building AHU’s and High-pressure ducts on a per floor basis.

 

Each zone shall be controlled by an electronic thermostats tied back to existing
base building energy management system.

 

Tenant may elect to design an open ceiling plan with existing exposed galvanized
rigid ductwork configured as required for tenant distribution of conditioned
air.

 

Air delivery above concealed ceiling spaces may be via low pressure, insulated
ducting with air diffusers as described below.  [***]

 

5

--------------------------------------------------------------------------------


 

PLUMBING

 

All plumbing design shall be fully engineered in compliance with local building
codes, the Uniform Plumbing Code and California Title 24.

 

All new plumbing fixtures shall be compliant with Kilroy Sabre Springs
construction guidelines and subject to certification by Landlord’s consultant.

 

Approved plumbing fixtures include:

 

a.     “Elkay” Pacemaker sink # PSR-1720 - stainless steel, two faucet holes, or
equivalent.

b.     Hi-Arc Dual Handle bar faucet by “Elkay” # LK-2437-BH or equivalent.

c.     Undercounter Dishwasher: Asko model #D1706, suitable for ADA
requirements.

d.     Garbage Disposal: Insinkerator, Model #77, ¾ horsepower, stainless steel
construction.

 

FINISHES

 

GLAZING / WINDOW FRAMES AT OFFICES & CONFERENCE ROOM:

a.             Shall be Western Integrated aluminum, 3-3/4” or 4-7/8” throat,
pre-finished satin aluminum w/ clear coat with squared edge- to match standard
door frames style and color.

b.             ¼” glazing, clear, tempered where required by code.

c.             Side-lite glazing, size: 1’-6” wide by full height  (inside
window frame to window frame)

d.             All private office shall have side-lites.

 

PAINT

a.             Manufacturer:  To Be Determined, As approved Landlord consultant
in compliance with the Kilroy Sabre Springs construction guidelines.

b.             Two coats minimum semi-gloss interior latex washable paint.

c.             Include paint on tenant side of demising partition, both sides of
interior partition, above and below exterior glazing as required and all column
fur outs and perimeter walls.

 

FLOOR COVERING/LOBBY & COMMON AREAS

a.             Carpet:  Loop:  28 oz. or equal, Manufacture To Be Determined, As
approved Landlord consultant in compliance with the Kilroy Sabre Springs
construction guidelines.

b.             Direct glue down installation for all carpet.

c.             12 x 12 Vinyl Tile shall be ‘Armstrong’ or approved equal.

d.             Optional architectural flooring as approved by Landlord

 

TILE FLOORING

a.             Ceramic tile or Natural stone as selected by tenant subject to
Landlord’s approval.

 

BASE

a.             2-1/2”Rubber Base by Roppe

b.             2 ½” tile base in tiled areas as approved by Landlord.

 

6

--------------------------------------------------------------------------------


 

PLASTIC LAMINATE

a.             Formica, Wilsonart or approved equal.

 

WINDOW COVERINGS

a.             Exterior window covering to be PVC Perforated Vertical Blinds.

b.             Blinds to be sized to fit inside window module.

c.             MechoShade —With Landlord’s prior approval, manually operated
units are to receive ThermoVeil 0900 Series Privacy Weave ShadeCloth with an
approximate openness factor of 0-1%.  Color is to match (0910 Light Grey) the
fabric used on the shades.

 

FIRE/LIFE SAFETY

a.             As required by code.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 3 TO EXHIBIT B

 

FINAL SPACE PLAN

 

[g189432kk21i001.jpg]

 

1

--------------------------------------------------------------------------------

 

EXHIBIT C

 

KILROY SABRE SPRINGS

 

NOTICE OF LEASE TERM DATES

 

To:

 

 

 

 

Re:                               Office Lease dated                         ,
200     between                                         , a
                                           (“Landlord”), and
                                              , a
                                               (“Tenant”) concerning
Suite              on floor(s)                      of the office building
located at                                                         ,
                              , California.

 

Ladies and Gentlemen:

 

In accordance with the Office Lease (the “Lease”), we wish to advise you and/or
confirm as follows:

 

1.                                       The Lease Term shall commence on or has
commenced on                              for a term of
                                     ending on
                                    .

 

2.                                       Rent commenced to accrue on
                                    , in the amount of
                                .

 

3.                                       If the Lease Commencement Date is other
than the first day of the month, the first billing will contain a pro rata
adjustment.  Each billing thereafter, with the exception of the final billing,
shall be for the full amount of the monthly installment as provided for in the
Lease.

 

4.                                       Your rent checks should be made payable
to                                      at
                                      .

 

5.                                       The exact number of rentable/usable
square feet within the Premises is                          square feet.

 

6.                                       Tenant’s Share as adjusted based upon
the exact number of usable square feet within the Premises is                 %.

 

[signature page to follow]

 

1

--------------------------------------------------------------------------------


 

 

“Landlord”:

 

 

 

 

 

,

 

a

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

Agreed to and Accepted

 

as of                         , 200    .

 

 

 

“Tenant”:

 

 

 

 

 

a

 

 

 

 

 

By:

 

 

Its:

 

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT D

 

KILROY SABRE SPRINGS

 

RULES AND REGULATIONS

 

Tenant shall faithfully observe and comply with the following Rules and
Regulations.  Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project; provided, however,
in no event shall Landlord enforce such Rules and Regulations in a
discriminatory manner to the detriment of Tenant.  In the event of any conflict
between the Rules and Regulations and the other provisions of this Lease, the
latter shall control.

 

1.             Tenant shall not alter any lock or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord’s prior written consent.  Tenant shall bear the cost of any lock
changes or repairs required by Tenant.  Two keys will be furnished by Landlord
for the Premises, and any additional keys required by Tenant must be obtained
from Landlord at a reasonable cost to be established by Landlord.  Upon the
termination of this Lease, Tenant shall restore to Landlord all keys of stores,
offices, and toilet rooms, either furnished to, or otherwise procured by, Tenant
and in the event of the loss of keys so furnished, Tenant shall pay to Landlord
the cost of replacing same or of changing the lock or locks opened by such lost
key if Landlord shall deem it necessary to make such changes.

 

2.             All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises.

 

3.             Landlord reserves the right to close and keep locked all entrance
and exit doors of the Building during such hours as are customary for comparable
buildings in the San Diego, California area.  Tenant, its employees and agents
must be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building.  Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register.  Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building.  Landlord will furnish passes to persons for
whom Tenant requests same in writing.  Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons.  The Landlord and his agents shall in no case be liable
for damages for any error with regard to the admission to or exclusion from the
Building of any person.  In case of invasion, mob, riot, public excitement, or
other similar commotion, Landlord reserves the right to prevent access to the
Building or the Project during the continuance thereof by any means it deems
appropriate for the safety and protection of life and property.

 

4.             No furniture, freight or equipment of any kind shall be brought
into the Building without prior notice to Landlord.  All moving activity into or
out of the Building shall be scheduled with Landlord and done only at such time
and in such manner as Landlord reasonably designates.  Landlord shall have the
right, in its reasonable discretion, to prescribe the weight,

 

1

--------------------------------------------------------------------------------


 

size and position of all safes and other heavy property brought into the
Building and also the times and manner of moving the same in and out of the
Building.  Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is reasonable necessary to
properly distribute the weight.   Landlord will not be responsible for loss of
or damage to any such safe or property in any case.  Any damage to any part of
the Building, its contents, occupants or visitors by moving or maintaining any
such safe or other property shall be the sole responsibility and expense of
Tenant.

 

5.             No furniture, packages, supplies, equipment or merchandise will
be received in the Building or carried up or down in the elevators, except
between such hours, in such specific elevator and by such personnel as shall be
reasonably designated by Landlord.

 

6.             The requirements of Tenant will be attended to only upon
application at the management office for the Project or at such office location
designated by Landlord.  Employees of Landlord shall not perform any work or do
anything outside their regular duties unless under special instructions from
Landlord.

 

7.             No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without the prior written consent of the Landlord.  Tenant shall not
disturb, solicit, peddle, or canvass any occupant of the Project and shall
cooperate with Landlord and its agents of Landlord to prevent same.

 

8.             The toilet rooms, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed, and
no foreign substance of any kind whatsoever shall be thrown therein.  The
expense of any breakage, stoppage or damage resulting from the violation of this
rule shall be borne by the tenant who, or whose servants, employees, agents,
visitors or licensees shall have caused same.

 

9.             Tenant shall not overload the floor of the Premises, nor mark,
drive nails or screws, or drill into the partitions, woodwork or drywall or in
any way deface the Premises or any part thereof without Landlord’s prior written
consent, except in connection with the installation of wall hangings that are
customarily permitted in first-class office buildings (including, without
limitation, picture frames).  Tenant shall not purchase spring water, ice,
towel, linen, maintenance or other like services from any person or persons not
approved by Landlord.

 

10.           Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated upon the
Premises without the written consent of Landlord.

 

11.           Tenant shall not use or keep in or on the Premises, the Building,
or the Project any kerosene, gasoline, explosive material, corrosive material,
material capable of emitting toxic fumes, or other inflammable or combustible
fluid chemical, substitute or material, except in compliance with applicable
law.  Tenant shall maintain material safety data sheets for any Hazardous
Material used or kept on the Premises (provided that Landlord acknowledges that
Tenant will maintain products in the Premises which are incidental to the
operation of its offices, such as photocopy supplies, secretarial supplies and
limited janitorial supplies, which products

 

2

--------------------------------------------------------------------------------


 

may violate the foregoing terms, and that the use of such products in the
Premises in the manner in which such products are designed to be used and in
compliance with Applicable Laws shall not be a violation by Tenant of this
Rule 11).

 

12.           Tenant shall not without the prior written consent of Landlord use
any method of heating or air conditioning other than that supplied by Landlord.

 

13.           Tenant shall not use, keep or permit to be used or kept, any foul
or noxious gas or substance in or on the Premises, or permit or allow the
Premises to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Project by reason of noise, odors, or
vibrations, or interfere with other tenants or those having business therein,
whether by the use of any musical instrument, radio, phonograph, or in any other
way.  Tenant shall not throw anything out of doors, windows or skylights or down
passageways.

 

14.           Tenant shall not bring into or keep within the Project, the
Building or the Premises any firearms, animals, birds, aquariums, or, except in
areas designated by Landlord, bicycles or other vehicles.

 

15.           No cooking shall be done or permitted on the Premises, nor shall
the Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes.  Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable federal, state, county and city laws, codes, ordinances,
rules and regulations.  Notwithstanding the terms of this Rule 15, Tenant shall
be permitted to maintain for its own use a customary office kitchen, subject to
the terms of the Lease and Applicable Laws.

 

16.           The Premises shall not be used for manufacturing or for the
storage of merchandise except as such storage may be incidental to the use of
the Premises provided for in the Summary.  Tenant shall not occupy or permit any
portion of the Premises to be occupied as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics, or tobacco in any form, or as a
medical office, or as a barber or manicure shop, or as an employment bureau
without the express prior written consent of Landlord.  Tenant shall not engage
or pay any employees on the Premises except those actually working for such
tenant on the Premises nor advertise for laborers giving an address at the
Premises.

 

17.           Landlord reserves the right to exclude or expel from the Project
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.

 

18.           Tenant, its employees and agents shall not loiter in or on the
entrances, corridors, sidewalks, lobbies, courts, halls, stairways, elevators,
vestibules or any Common Areas for the purpose of smoking tobacco products or
for any other purpose, nor in any way obstruct such areas, and shall use them
only as a means of ingress and egress for the Premises.  Furthermore, in no
event shall Tenant, its employees or agents smoke tobacco products within the
Building or within seventy-five feet (75’) of any entrance into the Building or
into any other Project building.

 

3

--------------------------------------------------------------------------------


 

19.           Tenant shall use commercially reasonable efforts not to waste
electricity, water or air conditioning and agrees to use commercially reasonable
efforts to cooperate fully with Landlord to ensure the most effective operation
of the Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls.  Tenant shall participate in recycling
programs undertaken by Landlord.

 

20.           Tenant shall store all its trash and garbage within the interior
of the Premises.  No material shall be placed in the trash boxes or receptacles
if such material is of such nature that it may not be disposed of in the
ordinary and customary manner of removing and disposing of trash and garbage in
San Diego, California without violation of any law or ordinance governing such
disposal; provided, however, Tenant may, subject to all of the terms and
conditions of this Lease, including but not limited to Rules 11 and 13 above,
maintain separate trash enclosures for the storage of non-conforming disposal
items to the extent Tenant satisfies and complies with applicable laws or other
governmental regulations relating to the storage and disposal thereof.  All
trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate. 
If the Premises is or becomes infested with vermin as a result of the use or any
misuse or neglect of the Premises by Tenant, its agents, servants, employees,
contractors, visitors or licensees, Tenant shall forthwith, at Tenant’s expense,
cause the Premises to be exterminated from time to time to the satisfaction of
Landlord and shall employ such licensed exterminators as shall be approved in
writing in advance by Landlord.

 

21.           Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.

 

22.           Any persons employed by Tenant to do janitorial work shall be
subject to the prior written approval of Landlord, and while in the Building and
outside of the Premises, shall be subject to and under the control and direction
of the Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.

 

23.           No awnings or other projection shall be attached to the outside
walls of the Building without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, and no curtains, blinds, shades or
screens shall be attached to or hung in, or used in connection with, any window
or door of the Premises other than Landlord standard drapes.  All electrical
ceiling fixtures hung in the Premises or spaces along the perimeter of the
Building must be fluorescent and/or of a quality, type, design and a warm white
bulb color approved in advance in writing by Landlord.  Neither the interior nor
exterior of any windows shall be coated or otherwise sunscreened without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld.  Tenant shall be responsible for any damage to the window film on the
exterior windows of the Premises and shall promptly repair any such damage at
Tenant’s sole cost and expense.  Tenant shall keep its window coverings closed
during any period of the day when the sun is shining directly on the windows of
the Premises.  Prior to leaving the Premises for the day, Tenant shall draw or
lower window coverings and extinguish all lights.  Tenant shall abide by
Landlord’s regulations concerning the opening and closing of window coverings
which are attached to the windows in the Premises, if any, which have a view of
any interior portion of the Building or Building Common Areas.

 

4

--------------------------------------------------------------------------------


 

24.           The sashes, sash doors, skylights, windows, and doors that reflect
or admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.

 

25.           Tenant must comply with requests by the Landlord concerning the
informing of their employees of items of importance to the Landlord vis-à-vis
the operation of the Project which are not inconsistent with the TCCs of the
Lease.

 

26.           Tenant must comply with any City of San Diego “NO-SMOKING”
ordinances.  If Tenant is required under the ordinance to adopt a written
smoking policy, a copy of said policy shall be on file in the office of the
Building.

 

27.           Tenant hereby acknowledges that Landlord shall have no obligation
to provide guard service or other security measures for the benefit of the
Premises, the Building or the Project.  Tenant hereby assumes all responsibility
for the protection of Tenant and its agents, employees, contractors, invitees
and guests, and the property thereof, from acts of third parties, including
keeping doors locked and other means of entry to the Premises closed, whether or
not Landlord, at its option, elects to provide security protection for the
Project or any portion thereof.  Tenant further assumes the risk that any safety
and security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences.  Tenant shall cooperate in any reasonable safety or security
program developed by Landlord or required by law.

 

28.           All office equipment of any electrical or mechanical nature shall
be placed by Tenant in the Premises to absorb or prevent any vibration, noise
and annoyance.

 

29.           Tenant shall not use in any space or in the public halls of the
Building, any hand trucks except those equipped with rubber tires and rubber
side guards.

 

30.           No auction, liquidation, fire sale, going-out-of-business or
bankruptcy sale shall be conducted in the Premises without the prior written
consent of Landlord.

 

31.           No tenant shall use or permit the use of any portion of the
Premises for living quarters, sleeping apartments or lodging rooms.

 

32.           Intentionally Omitted.

 

33.           If required by law, Tenant shall install and maintain, at Tenant’s
sole cost and expense, an adequate, visibly marked and properly operational fire
extinguisher next to any duplicating or photocopying machines or similar heat
producing equipment, which may or may not contain combustible material, in the
Premises.

 

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable
Rules and Regulations as in Landlord’s judgment may from time to time be
necessary for the management, safety, care and cleanliness of the Premises,
Building, the Common Areas and the Project, and for the

 

5

--------------------------------------------------------------------------------


 

preservation of good order therein, as well as for the convenience of other
occupants and tenants therein; provided, however, Landlord shall not make any
new Rules and/or Regulations, or change any Rule and/or Regulation, which would
materially and adversely affect Tenant’s use, occupancy or access to the
Premises, the Building, or the Project parking areas.  Landlord may waive any
one or more of these Rules and Regulations for the benefit of any particular
tenants, but no such waiver by Landlord shall be construed as a waiver of such
Rules and Regulations in favor of any other tenant, nor prevent Landlord from
thereafter enforcing any such Rules or Regulations against any or all tenants of
the  Project; provided, however, in no event shall Landlord enforce such
Rules and Regulations in a discriminatory manner to the detriment of Tenant. 
Tenant shall be deemed to have read these Rules and Regulations and to have
agreed to abide by them as a condition of its occupancy of the Premises.

 

6

--------------------------------------------------------------------------------

 

EXHIBIT E

 

KILROY SABRE SPRINGS

 

FORM OF TENANT’S ESTOPPEL CERTIFICATE

 

The undersigned as Tenant under that certain Office Lease (the “Lease”) made and
entered into as of                       , 200   by and between
                               as Landlord, and the undersigned as Tenant, for
Premises on the                              floor(s) of the office building
located at                             ,                               ,
California                         , certifies as follows:

 

1.             Attached hereto as Exhibit A is a true and correct copy of the
Lease and all amendments and modifications thereto.  The documents contained in
Exhibit A represent the entire agreement between the parties as to the Premises.

 

2.             The undersigned currently occupies the Premises described in the
Lease, the Lease Term commenced on                     , and the Lease Term
expires on                       , and the undersigned has no option to
terminate or cancel the Lease or to purchase all or any part of the Premises,
the Building and/or the Project.

 

3.             Base Rent became payable on                         .

 

4.             The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.

 

5.             Tenant has not transferred, assigned, or sublet any portion of
the Premises nor entered into any license or concession agreements with respect
thereto except as follows:

 

6.                             Tenant shall not modify the documents contained
in Exhibit A without the prior written consent of Landlord’s mortgagee.

 

7.             All monthly installments of Base Rent, all Additional Rent and
all monthly installments of estimated Additional Rent have been paid when due
through                       .  The current monthly installment of Base Rent is
$                                          .

 

8.             All conditions of the Lease to be performed by Landlord necessary
to the enforceability of the Lease have been satisfied and Landlord is not in
default thereunder.  In addition, the undersigned has not delivered any notice
to Landlord regarding a default by Landlord thereunder.

 

9.             No rental has been paid more than thirty (30) days in advance and
no security has been deposited with Landlord except as provided in the Lease.

 

1

--------------------------------------------------------------------------------


 

10.           As of the date hereof, there are no existing defenses or offsets,
or, to the undersigned’s knowledge, claims or any basis for a claim, that the
undersigned has against Landlord.

 

11.           If Tenant is a corporation or partnership, each individual
executing this Estoppel Certificate on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Estoppel Certificate and that each person signing on behalf of
Tenant is authorized to do so.

 

12.           There are no actions pending against the undersigned under the
bankruptcy or similar laws of the United States or any state.

 

13.           Other than in compliance with all applicable laws and incidental
to the ordinary course of the use of the Premises, the undersigned has not used
or stored any hazardous substances in the Premises.

 

14.           To the undersigned’s knowledge, all improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any
improvement work have been paid in full.

 

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

 

Executed at                              on the          day of
                      , 200  .

 

 

“Tenant”:  

 

 

 

 

 

 

,

 

a

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT F

 

KILROY SABRE SPRINGS

 

RECORDING REQUESTED BY

AND WHEN RECORDED RETURN TO:

 

ALLEN MATKINS LECK GAMBLE

& MALLORY LLP

1901 Avenue of the Stars, 18th Floor

Los Angeles, California  90067

Attention:  Anton N. Natsis, Esq.

 

RECOGNITION OF COVENANTS,

CONDITIONS, AND RESTRICTIONS

 

This Recognition of Covenants, Conditions, and Restrictions (this “Agreement”)
is entered into as of the      day of                 , 200    , by and between
                                     (“Landlord”), and 
                                 (“Tenant”), with reference to the following
facts:

 

A.            Landlord and Tenant entered into that certain Office Lease
Agreement dated           , 200     (the “Lease”).  Pursuant to the Lease,
Landlord leased to Tenant and Tenant leased from Landlord space (the “Premises”)
located in an office building on certain real property described in Exhibit A
attached hereto and incorporated herein by this reference (the “Property”).

 

B.            The Premises are located in an office building located on real
property which is part of an area owned by Landlord containing approximately
       (    ) acres of real property located in the City of
                        , California (the “Project”), as more particularly
described in Exhibit B attached hereto and incorporated herein by this
reference.

 

C.            Landlord, as declarant, has previously recorded, or proposes to
record concurrently with the recordation of this Agreement, a Declaration of
Covenants, Conditions, and Restrictions (the “Declaration”), dated
                                , 200    , in connection with the Project.

 

D.            Tenant is agreeing to recognize and be bound by the terms of the
Declaration, and the parties hereto desire to set forth their agreements
concerning the same.

 

NOW, THEREFORE, in consideration of (a) the foregoing recitals and the mutual
agreements hereinafter set forth, and (b) for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows,

 

1.             Tenant’s Recognition of Declaration.  Notwithstanding that the
Lease has been executed prior to the recordation of the Declaration, Tenant
agrees to recognize and by bound by all of the terms and conditions of the
Declaration.

 

1

--------------------------------------------------------------------------------


 

2.             Miscellaneous.

 

2.1           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, estates, personal
representatives, successors, and assigns.

 

2.2           This Agreement is made in, and shall be governed, enforced and
construed under the laws of, the State of California.

 

2.3           This Agreement constitutes the entire understanding and agreements
of the parties with respect to the subject matter hereof, and shall supersede
and replace all prior understandings and agreements, whether verbal or in
writing.  The parties confirm and acknowledge that there are no other promises,
covenants, understandings, agreements, representations, or warranties with
respect to the subject matter of this Agreement except as expressly set forth
herein.

 

2.4           This Agreement is not to be modified, terminated, or amended in
any respect, except pursuant to any instrument in writing duly executed by both
of the parties hereto.

 

2.5           In the event that either party hereto shall bring any legal action
or other proceeding with respect to the breach, interpretation, or enforcement
of this Agreement, or with respect to any dispute relating to any transaction
covered by this Agreement, the losing party in such action or proceeding shall
reimburse the prevailing party therein for all reasonable costs of litigation,
including reasonable attorneys’ fees, in such amount as may be determined by the
court or other tribunal having jurisdiction, including matters on appeal.

 

2.6           All captions and heading herein are for convenience and ease of
reference only, and shall not be used or referred to in any way in connection
with the interpretation or enforcement of this Agreement.

 

2.7           If any provision of this Agreement, as applied to any party or to
any circumstance, shall be adjudged by a court of competent jurisdictions to be
void or unenforceable for any reason, the same shall not affect any other
provision of this Agreement, the application of such provision under
circumstances different form those adjudged by the court, or the validity or
enforceability of this Agreement as a whole.

 

2.8           Time is of the essence of this Agreement.

 

2.9           The Parties agree to execute any further documents, and take any
further actions, as may be reasonable and appropriate in order to carry out the
purpose and intent of this Agreement.

 

2.10         As used herein, the masculine, feminine or neuter gender, and the
singular and plural numbers, shall each be deemed to include the others whenever
and whatever the context so indicates.

 

2

--------------------------------------------------------------------------------


 

SIGNATURE PAGE OF RECOGNITION OF

 

COVENANTS, CONDITIONS AND RESTRICTIONS

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

“Landlord”:

 

 

 

 

 

 

 

 

,

 

a

 

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

“Tenant”:  

 

 

 

 

 

,

 

a

 

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

3

--------------------------------------------------------------------------------

 

EXHIBIT G

 

KILROY SABRE SPRINGS

 

MARKET RENT DETERMINATION FACTORS

 

When determining Market Rent, the following rules and instructions shall be
followed.

 

1.             RELEVANT FACTORS.  The “Comparable Transactions” shall be the
“Net Equivalent Lease Rates” per rentable square foot, at which tenants, are,
pursuant to transactions consummated within twelve (12) months prior to the
commencement of the Option Term, leasing non-sublease, non-encumbered space
comparable in location and quality to the Premises containing a square footage
comparable to that of the Premises for a term of [***] The terms of the
Comparable Transactions shall be calculated as a “Net Equivalent Lease Rate”
pursuant to the terms of this Exhibit G, and shall take into consideration only
the following terms and concessions:  (i) the rental rate and escalations for
the Comparable Transactions, (ii) the amount of parking rent per parking permit
paid in the Comparable Transactions, if any, (iii) operating expense and tax
protection granted in such Comparable Transactions such as a base year or
expense stop (although for each such Comparable Transaction the base rent shall
be adjusted to a triple net base rent using reasonable estimates of operating
expenses and taxes as determined by Landlord for each such Comparable
Transaction); (iv) rental abatement concessions, if any, being granted such
tenants in connection with such comparable space, (v) any “Renewal Allowance,”
as defined herein below, to be provided by Tenant in connection with the Option
Term as compared to the improvements or allowances provided or to be provided in
the Comparable Transactions, taking into account the contributory value of the
existing improvements in the Premises, such value to be based upon the age,
design, quality of finishes, and layout of the existing improvements, and
(vi) all other monetary concessions.  [***]

 

2.             TENANT SECURITY.  The Market Rent shall additionally include a
determination as to whether, and if so to what extent, Tenant must provide
Landlord with financial security, such as an enhanced security deposit, a letter
of credit or guaranty, for Tenant’s Rent obligations during the Option Term. 
[***]

 

3.             RENEWAL IMPROVEMENT ALLOWANCE.  Notwithstanding anything to the
contrary set forth in this Exhibit G, once the Market Rent for the Option Term
is determined as a Net Equivalent Lease Rate, if (i) in connection with such
determination, it is deemed that Tenant is entitled to an improvement or
comparable allowance for the improvement of the Premises (the total dollar value
of such allowance, the “Renewal Allowance”), Landlord shall disburse the Renewal
Allowance pursuant to a reasonable disbursement procedure (consistent with the
terms of Section 2.2.1 of the Work Letter Agreement) and the terms of Article 8
of this Lease, and, as set forth in Section 5, below, of this Exhibit G, the
rental rate component of the Market Rent shall be increased to be a rental rate
which takes into consideration that Landlord will fund a Renewal Allowance and,
accordingly, such payment with interest shall be factored into the base rent
component of the Market Rent.

 

4.             COMPARABLE BUILDINGS.  For purposes of this Lease, the term
“Comparable Buildings” shall mean first-class multi-tenant occupancy office
buildings

 

1

--------------------------------------------------------------------------------


 

comparable to the Building in terms of age (based upon the date of completion of
major renovation), quality of construction, level of services and amenities
(including the type (e.g., surface, structured, subterranean) and amount of
parking), ingress and egress, freeway access and visibility, which Comparable
Buildings are located in comparably sized office projects and are located in the
“Comparable Area,” which is [***].

 

5.             METHODOLOGY FOR REVIEWING AND COMPARING THE COMPARABLE
TRANSACTIONS.  In order to analyze the Comparable Transactions based on the
factors to be considered in calculating Market Rent, and given that the
Comparable Transactions may vary in terms of length of term, rental rate,
concessions, etc., the following steps shall be taken into consideration to
“adjust” the objective data from each of the Comparable Transactions.  By taking
this approach, a “Net Equivalent Lease Rate” for each of the Comparable
Transactions shall be determined using the following steps to adjust the
Comparable Transactions, which will allow for an “apples to apples” comparison
of the Comparable Transactions.

 

5.1.          The contractual rent payments for each of the Comparable
Transactions should be arrayed monthly or annually over the lease term.  All
Comparable Transactions should be adjusted to simulate a net rent structure,
wherein the tenant is responsible for the payment of all property operating
expenses in a manner consistent with this Lease.  This results in the estimate
of Net Equivalent Rent received by each landlord for each Comparable Transaction
being expressed as a periodic net rent payment.

 

5.2           Any free rent or similar inducements received over time should be
deducted in the time period in which they occur, resulting in the net cash flow
arrayed over the lease term.

 

5.3           The resultant net cash flow from the lease should be then
discounted (using an [***] percent ([***]%) annual discount rate) to the lease
commencement date, resulting in a net present value estimate.

 

5.4           From the net present value, up front inducements (improvements
allowances and other concessions) and leasing commissions should be deducted. 
These items should be deducted directly, on a “dollar for dollar” basis, without
discounting since they are typically incurred at lease commencement, while rent
(which is discounted) is a future receipt.

 

5.5           The net present value should then amortized back over the lease
term as a level monthly or annual net rent payment using the same annual
discount rate of [***] percent ([***]%) used in the present value analysis. 
This calculation will result in a hypothetical level or even payment over the
option period, termed the “Net Equivalent Lease Rate” (or constant equivalent in
general financial terms).

 

6.             USE OF NET EQUIVALENT LEASE RATES FOR COMPARABLE TRANSACTIONS. 
The Net Equivalent Lease Rates for the Comparable Transactions shall then be
used to reconcile, in a manner usual and customary for a real estate appraisal
process, to a conclusion of Market Rent which shall be stated as a “Base Year”
lease rate applicable to each year of the Option Term.

 

2

--------------------------------------------------------------------------------


 

An example of the application of using the process set forth on this Exhibit G
to arrive at the Market Rent is attached hereto as Schedule 1.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO EXHIBIT G

 

KILROY SABRE SPRINGS

 

DETERMINATION OF MARKET RENT – EXAMPLE

 

As an example of the determination of the Market Rent, assume that there is a
10,000 rentable square foot Comparable Transaction with a five (5) year term,
Base Rent of $75.00 per rentable square foot with One Dollar ($1) annual
increases, a tenant improvement allowance of $25.00 per rentable square foot,
three (3) months of free rent, and Base Year Operating Expenses and Tax Expenses
of $12.00 per rentable square foot.  Based on the foregoing, the Net Equivalent
Lease Rate analysis would be as follows.

 


1.             THE CONTRACTUAL RENT PAYMENTS FOR EACH OF THE COMPARABLE
TRANSACTIONS SHOULD BE ARRAYED MONTHLY OVER THE LEASE TERM. SEE COLUMN 2 IN THE
ATTACHED SPREADSHEET.


 


2.             FROM THIS FIGURE, THE INITIAL LEASE YEAR OPERATING EXPENSES (FROM
GROSS LEASES) SHOULD BE DEDUCTED, LEAVING A NET LEASE RATE OVER THE LEASE TERM. 
SEE COLUMN 3 IN THE ATTACHED SPREADSHEET.


 


3.             THIS RESULTS IN THE NET RENT RECEIVED BY EACH LANDLORD UNDER THE
COMPARABLE TRANSACTIONS BEING EXPRESSLY AS A MONTHLY NET RENT PAYMENT.  SEE
COLUMN 4 IN THE ATTACHED SPREADSHEET.


 


4.             ANY FREE RENT OR SIMILAR INDUCEMENTS RECEIVED OVER TIME SHOULD BE
DEDUCTED IN THE TIME PERIOD IN WHICH THEY OCCUR, RESULTING IN THE NET CASH FLOW
ARRAYED OVER THE LEASE TERM.  SEE THE AMOUNTS SET FORTH IN MONTHS 1, 2 AND 3 OF
COLUMN 2 IN THE ATTACHED SPREADSHEET.


 


5.             THE RESULTANT NET CASH FLOW FROM THE LEASE SHOULD BE THEN
DISCOUNTED (USING AN EIGHT PERCENT (8%) ANNUAL DISCOUNT RATE) TO THE LEASE
COMMENCEMENT DATE, RESULTING IN A NET PRESENT VALUE ESTIMATE.  THE NET PRESENT
VALUE OF THE AMOUNTS SET FORTH IN COLUMN 4 OF THE ATTACHED SPREADSHEET IS
$2,479,851.66.


 


6.             FROM THE NET PRESENT VALUE, UP-FRONT INDUCEMENTS (TENANT
IMPROVEMENT ALLOWANCES AND OTHER CONCESSIONS) SHOULD BE DEDUCTED. THESE ITEMS
SHOULD BE DEDUCTED DIRECTLY, ON A “DOLLAR FOR DOLLAR” BASIS, WITHOUT
DISCOUNTING, SINCE THEY ARE TYPICALLY INCURRED AT LEASE COMMENCEMENT, WHILE RENT
(WHICH IS DISCOUNTED) IS A FUTURE RECEIPT.  THE NET PRESENT VALUE AMOUNT SET
FORTH IN NUMBER 5, ABOVE, LESS THE TENANT IMPROVEMENT ALLOWANCE, IS
$2,229,851.66.


 


7.             THE NET PRESENT VALUE SHOULD THEN AMORTIZED BACK OVER THE LEASE
TERM AS A LEVEL MONTHLY NET RENT PAYMENT USING THE SAME ANNUAL DISCOUNT RATE OF
EIGHT PERCENT (8%) USED IN THE PRESENT VALUE ANALYSIS. THIS CALCULATION WILL
RESULT IN A HYPOTHETICAL LEVEL OR EVEN PAYMENT OVER THE OPTION PERIOD, TERMED
THE “NET EQUIVALENT LEASE RATE” (OR CONSTANT EQUIVALENT IN GENERAL FINANCIAL
TERMS).  THE NET PRESENT VALUE AMOUNT SET FORTH IN NUMBER 6, ABOVE, AMORTIZED
BACK OVER THE TERM AT EIGHT PERCENT (8%) RESULTS IN A NET MONTHLY RENT PAYMENT
OF $45,213.35.

 

1

--------------------------------------------------------------------------------



 


8.             THE NET MONTHLY RENT PAYMENT SET FORTH IN NUMBER 7 ABOVE MUST
THEN BE CONVERTED TO A RENTABLE SQUARE FOOT NUMBER BY DIVIDING THE AMOUNT BY THE
RENTABLE SQUARE FOOTAGE OF THE SPACE (I.E., 10,000 RENTABLE SQUARE FEET).  THIS
RESULTS IN A NET MONTHLY RENT PAYMENT PER RENTABLE SQUARE FOOT OF $4.52.


 


9.             THE NET MONTHLY RENT PAYMENT PER RENTABLE SQUARE FOOT MUST THEN
BE MULTIPLIED BY THE RENTABLE SQUARE FOOTAGE OF THE PREMISES (FOR PURPOSES OF
THIS EXAMPLE, ASSUME THE RENTABLE SQUARE FOOTAGE OF THE PREMISES IS 18,242
RENTABLE SQUARE FEET), RESULTING IN A NET MONTHLY RENT PAYMENT FOR THE PREMISES
DURING THE APPLICABLE TERM OF $82,453.84.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2 TO EXHIBIT G

 

KILROY SABRE SPRINGS

 

Determination of Market Rent - Example

 

 

Premises (RSF)

 

10,000

 

Initial Annual Rental Rate per RSF

 

$

75.00

 

Annual Escalation

 

$

12.00

 

Abatement (months)

 

3

 

Tenant Improvement Allowance per rsf

 

$

25.00

 

 

Period

 

Monthly
Base Rent

 

Monthly
Operating Expenses

 

Monthly
Net Rent Payment

 

 

 

 

 

 

 

 

 

1

 

$

—

 

$

10,000.00

 

$

(10,000.00

)

2

 

$

—

 

$

10,000.00

 

$

(10,000.00

)

3

 

$

—

 

$

10,000.00

 

$

(10,000.00

)

4

 

$

62,500.00

 

$

10,000.00

 

$

52,500.00

 

5

 

$

62,500.00

 

$

10,000.00

 

$

52,500.00

 

6

 

$

62,500.00

 

$

10,000.00

 

$

52,500.00

 

7

 

$

62,500.00

 

$

10,000.00

 

$

52,500.00

 

8

 

$

62,500.00

 

$

10,000.00

 

$

52,500.00

 

9

 

$

62,500.00

 

$

10,000.00

 

$

52,500.00

 

10

 

$

62,500.00

 

$

10,000.00

 

$

52,500.00

 

11

 

$

62,500.00

 

$

10,000.00

 

$

52,500.00

 

12

 

$

62,500.00

 

$

10,000.00

 

$

52,500.00

 

13

 

$

63,333.33

 

$

10,000.00

 

$

53,333.33

 

14

 

$

63,333.33

 

$

10,000.00

 

$

53,333.33

 

15

 

$

63,333.33

 

$

10,000.00

 

$

53,333.33

 

16

 

$

63,333.33

 

$

10,000.00

 

$

53,333.33

 

17

 

$

63,333.33

 

$

10,000.00

 

$

53,333.33

 

18

 

$

63,333.33

 

$

10,000.00

 

$

53,333.33

 

19

 

$

63,333.33

 

$

10,000.00

 

$

53,333.33

 

20

 

$

63,333.33

 

$

10,000.00

 

$

53,333.33

 

21

 

$

63,333.33

 

$

10,000.00

 

$

53,333.33

 

22

 

$

63,333.33

 

$

10,000.00

 

$

53,333.33

 

23

 

$

63,333.33

 

$

10,000.00

 

$

53,333.33

 

24

 

$

63,333.33

 

$

10,000.00

 

$

53,333.33

 

25

 

$

64,166.67

 

$

10,000.00

 

$

54,166.67

 

26

 

$

64,166.67

 

$

10,000.00

 

$

54,166.67

 

27

 

$

64,166.67

 

$

10,000.00

 

$

54,166.67

 

28

 

$

64,166.67

 

$

10,000.00

 

$

54,166.67

 

29

 

$

64,166.67

 

$

10,000.00

 

$

54,166.67

 

 

1

--------------------------------------------------------------------------------


 

30

 

$

64,166.67

 

$

10,000.00

 

$

54,166.67

 

31

 

$

64,166.67

 

$

10,000.00

 

$

54,166.67

 

32

 

$

64,166.67

 

$

10,000.00

 

$

54,166.67

 

33

 

$

64,166.67

 

$

10,000.00

 

$

54,166.67

 

34

 

$

64,166.67

 

$

10,000.00

 

$

54,166.67

 

35

 

$

64,166.67

 

$

10,000.00

 

$

54,166.67

 

36

 

$

64,166.67

 

$

10,000.00

 

$

54,166.67

 

37

 

$

65,000.00

 

$

10,000.00

 

$

55,000.00

 

38

 

$

65,000.00

 

$

10,000.00

 

$

55,000.00

 

39

 

$

65,000.00

 

$

10,000.00

 

$

55,000.00

 

40

 

$

65,000.00

 

$

10,000.00

 

$

55,000.00

 

41

 

$

65,000.00

 

$

10,000.00

 

$

55,000.00

 

42

 

$

65,000.00

 

$

10,000.00

 

$

55,000.00

 

43

 

$

65,000.00

 

$

10,000.00

 

$

55,000.00

 

44

 

$

65,000.00

 

$

10,000.00

 

$

55,000.00

 

45

 

$

65,000.00

 

$

10,000.00

 

$

55,000.00

 

46

 

$

65,000.00

 

$

10,000.00

 

$

55,000.00

 

47

 

$

65,000.00

 

$

10,000.00

 

$

55,000.00

 

48

 

$

65,000.00

 

$

10,000.00

 

$

55,000.00

 

49

 

$

65,833.33

 

$

10,000.00

 

$

55,833.33

 

50

 

$

65,833.33

 

$

10,000.00

 

$

55,833.33

 

51

 

$

65,833.33

 

$

10,000.00

 

$

55,833.33

 

52

 

$

65,833.33

 

$

10,000.00

 

$

55,833.33

 

53

 

$

65,833.33

 

$

10,000.00

 

$

55,833.33

 

54

 

$

65,833.33

 

$

10,000.00

 

$

55,833.33

 

55

 

$

65,833.33

 

$

10,000.00

 

$

55,833.33

 

56

 

$

65,833.33

 

$

10,000.00

 

$

55,833.33

 

57

 

$

65,833.33

 

$

10,000.00

 

$

55,833.33

 

58

 

$

65,833.33

 

$

10,000.00

 

$

55,833.33

 

59

 

$

65,833.33

 

$

10,000.00

 

$

55,833.33

 

60

 

$

65,833.33

 

$

10,000.00

 

$

55,833.33

 

 

2

--------------------------------------------------------------------------------


 

Net Present Value @ 8%

 

$

2,479,851.66

 

Up-front inducements (Tenant Improvements & Other)

 

$

250,000.00

 

Net Present Value net of inducements

 

$

2,229,851.66

 

Monthly Amortization @ 8%

 

$

45,213.35

 

Net Monthly Rent Payment pre rentable square foot

 

$

4.52

 

Rentable Square Footage of Premises

 

18,242

 

Net Monthly Rent Payment for the Premises during the applicable Term

 

$

82,453.84

 

 

3

--------------------------------------------------------------------------------

 

EXHIBIT H

 

KILROY SABRE SPRINGS

 

FORM OF LETTER OF CREDIT

 

(Letterhead of a money center bank

acceptable to the Landlord)

 

FAX NO. [(      )       -        ]
SWIFT:  [Insert No., if any]

[Insert Bank Name And Address]

 

 

 

DATE OF ISSUE:                                                

 

 

BENEFICIARY:
[Insert Beneficiary Name And Address]

APPLICANT:
[Insert Applicant Name And Address]

 

 

 

LETTER OF CREDIT NO.                  

 

 

EXPIRATION DATE:
                                AT OUR COUNTERS

AMOUNT AVAILABLE:
USD[Insert Dollar Amount]
(U.S. DOLLARS [Insert Dollar Amount])

 

LADIES AND GENTLEMEN:

 

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT
NO.                        IN YOUR FAVOR FOR THE ACCOUNT OF [Insert Tenant’s
Name], A [Insert Entity Type] (“TENANT”), UP TO THE AGGREGATE AMOUNT OF
USD[Insert Dollar Amount] ([Insert Dollar Amount] U.S. DOLLARS) EFFECTIVE
IMMEDIATELY AND EXPIRING ON (Expiration Date) AVAILABLE BY PAYMENT UPON
PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [Insert Bank Name] WHEN ACCOMPANIED
BY THE FOLLOWING DOCUMENT(S):

 

1.             THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND
AMENDMENT(S), IF ANY.

 

2.             BENEFICIARY’S SIGNED STATEMENT PURPORTEDLY SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF [Insert Landlord’s Name], A [Insert Entity Type]
(“LANDLORD”) STATING THE FOLLOWING:

 

“THE UNDERSIGNED HEREBY CERTIFIES THAT FUNDS IN THE AMOUNT OF
USD                   ARE NOW DUE AND OWING BY TENANT UNDER THE LANDLORD UNDER
THE LEASE (DEFINED BELOW) AND BENEFICIARY HAS THE RIGHT TO DRAW DOWN THE AMOUNT
OF USD                        IN ACCORDANCE WITH THE TERMS OF THAT CERTAIN
OFFICE LEASE DATED [Insert Lease Date], AS AMENDED (COLLECTIVELY, THE “LEASE”),

 

1

--------------------------------------------------------------------------------


 

BY AND BETWEEN [Insert Landlord’s Name], A [Insert Entity Type] (“LANDLORD”),
AND [Insert Tenant’s Name], A [Insert Entity Type] (“TENANT”, AS AMENDED
(COLLECTIVELY, THE “LEASE”), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY TENANT
THE TENANT UNDER SUCH LEASE TO BENEFICIARY RESULTING FROM THE TENANT’S BREACH OF
THE SUCH LEASE BY THE TENANT THEREUNDER, AND SUCH AMOUNT REMAINS UNPAID AT THE
TIME OF THIS DRAWING.”

 

OR

 

“THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]’S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT
NO.                        AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT
WITHIN AT LEAST SIXTY (60) DAYS PRIOR TO THE PRESENT EXPIRATION DATE.”

 

OR

 

“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO.                        AS THE RESULT OF
TENANT’S FILING OF A VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A
STATE BANKRUPTCY CODE BY THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED
[Insert Lease Date], AS AMENDED (COLLECTIVELY, THE “LEASE”), , WHICH FILING HAS
NOT BEEN DISMISSED AT THE TIME OF THIS DRAWING.”

 

OR

 

“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO.                        AS THE RESULT OF AN
INVOLUNTARY PETITION HAVING BEEN FILED AGAINST TENANT UNDER THE U.S. BANKRUPTCY
CODE OR A STATE BANKRUPTCY CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE
LEASE DATED [Insert Lease Date], AS AMENDED (COLLECTIVELY, THE “LEASE”), , WHICH
FILING HAS NOT BEEN DISMISSED AT THE TIME OF THIS DRAWING.”

 

SPECIAL CONDITIONS:

 

PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.

 

ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING.  [Please Provide The Required Forms
For Review, And Attach As Schedules To The Letter Of Credit.]

 

ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.

 

2

--------------------------------------------------------------------------------


 

ALL BANKING CHARGES OTHER THAN ISSUING BANK’S ARE FOR THE APPLICANT’S ACCOUNT.

 

IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR  FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS CREDIT FOR ANY SUCH ADDITIONAL
PERIOD.  SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE, UNLESS A
CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY RECEIPTED
MAIL OR COURIER. ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON ACTUAL
RECEIPT BY US AT OUR DESIGNATED OFFICE.  IN NO EVENT, AND WITHOUT FURTHER NOTICE
FROM OURSELVES, SHALL THE EXPIRATION DATE BE EXTENDED BEYOND A FINAL EXPIRATION
DATE OF (Expiration Date).

 

THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE OR IN PART ONLY
UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE
(“TRANSFEREE”), ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH
ALL APPLICABLE U.S. LAWS AND REGULATIONS.  AT THE TIME OF TRANSFER, THE ORIGINAL
LETTER OF CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US
TOGETHER WITH OUR TRANSFER FORM (AVAILABLE UPON REQUEST) AND PAYMENT OF OUR
CUSTOMARY TRANSFER FEES BY BENEFICIARY.  IN CASE OF ANY TRANSFER UNDER THIS
LETTER OF CREDIT, THE DRAFT AND ANY REQUIRED STATEMENT MUST BE EXECUTED BY THE
TRANSFEREE AND WHERE THE BENEFICIARY’S NAME APPEARS WITHIN THIS STANDBY LETTER
OF CREDIT, THE TRANSFEREE’S NAME IS AUTOMATICALLY SUBSTITUTED THEREFOR.

 

ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ‘‘DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO.                       .”

 

WE HEREBY AGREE WITH YOU THAT IF DRAFTS ARE PRESENTED TO [Insert Bank Name]
UNDER THIS LETTER OF CREDIT AT OR PRIOR TO [Insert Time – (e.g., 11:00 AM)], ON
A BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS PRESENTED CONFORM TO THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL BE INITIATED BY US IN
IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS ON THE SUCCEEDING BUSINESS
DAY.  IF DRAFTS ARE PRESENTED TO [Insert Bank Name] UNDER THIS LETTER OF CREDIT
AFTER [Insert Time – (e.g., 11:00 AM)], ON A BUSINESS DAY, AND PROVIDED THAT
SUCH DRAFTS CONFORM WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT,
PAYMENT SHALL BE INITIATED BY US IN IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF
BUSINESS ON THE SECOND SUCCEEDING BUSINESS DAY.  AS USED IN THIS LETTER OF
CREDIT, “BUSINESS DAY” SHALL MEAN ANY DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY
ON WHICH BANKING INSTITUTIONS IN THE STATE OF CALIFORNIA ARE AUTHORIZED OR
REQUIRED BY LAW TO CLOSE.  IF THE EXPIRATION DATE FOR THIS LETTER OF CREDIT
SHALL EVER FALL ON A DAY WHICH IS NOT A BUSINESS DAY THEN SUCH EXPIRATION DATE
SHALL AUTOMATICALLY BE EXTENDED TO THE DATE WHICH IS THE NEXT BUSINESS DAY.

 

PRESENTATION OF A DRAWING UNDER THIS LETTER OF CREDIT MAY BE MADE ON OR PRIOR TO
THE THEN CURRENT EXPIRATION DATE HEREOF BY HAND DELIVERY, COURIER SERVICE,
OVERNIGHT MAIL, OR FACSIMILE.  PRESENTATION BY FACSIMILE

 

3

--------------------------------------------------------------------------------


 

TRANSMISSION SHALL BE BY TRANSMISSION OF THE ABOVE REQUIRED SIGHT DRAFT DRAWN ON
US TOGETHER WITH THIS LETTER OF CREDIT TO OUR FACSIMILE NUMBER, [Insert Fax
Number – (      )       -        ], ATTENTION:  [Insert Appropriate Recipient],
WITH TELEPHONIC CONFIRMATION OF OUR RECEIPT OF SUCH FACSIMILE TRANSMISSION AT
OUR TELEPHONE NUMBER [Insert Telephone Number – (      )       -        ] OR TO
SUCH OTHER FACSIMILE OR TELEPHONE NUMBERS, AS TO WHICH YOU HAVE RECEIVED WRITTEN
NOTICE FROM US AS BEING THE APPLICABLE SUCH NUMBER.  WE AGREE TO NOTIFY YOU IN
WRITING, BY NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, OF ANY CHANGE IN
SUCH DIRECTION.  ANY FACSIMILE PRESENTATION PURSUANT TO THIS PARAGRAPH SHALL
ALSO STATE THEREON THAT THE ORIGINAL OF SUCH SIGHT DRAFT AND LETTER OF CREDIT
ARE BEING REMITTED, FOR DELIVERY ON THE NEXT BUSINESS DAY, TO [Insert Bank Name]
AT THE APPLICABLE ADDRESS FOR PRESENTMENT PURSUANT TO THE PARAGRAPH PRECEDING
THIS ONE.

 

WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name], [Insert
Bank Address], ATTN: [Insert Appropriate Recipient], ON OR BEFORE THE EXPIRATION
DATE OF THIS CREDIT, (Expiration Date).

 

IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A DUPLICATE ORIGINAL
HEREOF UPON RECEIPT OF A WRITTEN REQUEST FROM YOU AND A CERTIFICATION BY YOU
(PURPORTEDLY SIGNED BY YOUR AUTHORIZED REPRESENTATIVE) OF THE LOSS, THEFT,
MUTILATION, OR OTHER DESTRUCTION OF THE ORIGINAL HEREOF.

 

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO “INTERNATIONAL STANDBY PRACTICES” (ISP 98) INTERNATIONAL
CHAMBER OF COMMERCE (PUBLICATION NO 590).

 

 

 

 

Very truly yours,

 

 

 

(Name of Issuing Bank)

 

 

 

By:

 

 

4

--------------------------------------------------------------------------------

 

EXHIBIT I

 

SHORT FORM OF MEMORANDUM OF LEASE

 

RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:

 

Sheppard Mullin Richter & Hampton LLP
12275 El Camino Real, Suite 200
San Diego, CA 92130
Attention:  Michael R. Leake, Esq.

 

SHORT FORM OF MEMORANDUM OF LEASE

 

THIS SHORT FORM OF MEMORANDUM OF LEASE is entered into as of the             
day of                 , 20    , by and between KILROY REALTY, L.P., a Delaware
limited partnership (“Landlord”), and BRIDGEPOINT EDUCATION, INC., a Delaware
corporation (“Tenant”), who agree as follows.

 

1.             Terms and Premises.  Landlord leases to Tenant, and Tenant leases
from Landlord, approximately 18,242 rentable (15,864 usable) square feet of
space on the fifth (5th) floor of that certain building (the “Building”) located
at 13520 Evening Creek Drive North, San Diego, California 92128 (the
“Premises”), for the term and in accordance with the provisions of that certain
Lease by and between Landlord and Tenant, dated as of May 22, 2009 (the
“Lease”).  The provisions of the Lease are hereby incorporated herein.

 

2.             Certain Express Lease Terms.  As more particularly set forth in
the referenced sections of the Lease, Tenant enjoys the following rights
pursuant to the terms and conditions of the Lease:  (i) an initial Lease Term of
approximately seven (7) years and ten (10) months, which initial Lease Term
shall commence on May 7, 2009, as more particularly set forth in the Lease, and
(ii) one (1) option to extend the Lease Term for the entire Premises by a period
of five (5) years, as more particularly set forth in the Lease.

 

3.             Provisions Binding on Parties.  The provisions of the Lease to be
performed by Landlord or Tenant, whether affirmative or negative in nature, are
intended to and shall bind or benefit the respective parties hereto and their
assigns or successors, as applicable, at all times.

 

1

--------------------------------------------------------------------------------


 

4.             Purpose of Short Form of Memorandum of Lease.  This Short Form of
Memorandum of Lease is prepared solely for purposes of recordation, and in no
way modifies the provisions of the Lease.

 

LANDLORD

 

KILROY REALTY, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

Kilroy Realty Corporation,

 

 

 

a Maryland corporation,

 

 

 

General Partner

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

TENANT

 

BRIDGEPOINT EDUCATION, INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT J

 

KILROY SABRE SPRINGS

 

LOCATION OF RESERVED PASSES

 

[g189432kk37i001.jpg]

 

1

--------------------------------------------------------------------------------


 

[g189432kk37i002.jpg]

 

2

--------------------------------------------------------------------------------

 

EXHIBIT K

 

KILROY SABRE SPRINGS

 

LOCATION OF BUILDING TOP SIGNAGE

 

[g189432kk39i001.jpg]

 

1

--------------------------------------------------------------------------------
